Tribute
Ladies and gentlemen, on 23 June 1996 Andreas Papandreou died. Five months previously, his chronic illness had forced him to resign as Prime Minister of Greece in the middle of his third term of office. For ten years he had set his seal on Greek policy as Prime Minister and during that time had established his country's place in the European Union.
He was not an easy partner to deal with - not even for his friends - but there again he was not the Prime Minister of an easy country either. The positions he adopted did not always meet with approval. That has to do with his country's difficult neighbours and with a history full of disruptions and antitheses. But as President of the European Council he was also able to achieve integration at crucial moments, thereby helping the Community to make vital progress: in 1988, when the Council adopted the financial package that was needed to achieve the aim of the Single European Act, and in 1994, when the last remaining institutional questions were resolved to pave the way for the accession of Austria, Finland and Sweden to the European Union.
Andreas Papandreou heightened our awareness of the significance of Greece and of the Mediterranean region, with its great strategic importance to Europe. Andreas Papandreou played a vital part in restoring freedom and democracy in Greece after the dark years of military rule. He was one of the fathers of democratic Greece, who led it into the community and solidarity of the European democracies and irreversibly embedded it there.
Andreas Papandreou had a gift that few people possess, namely the ability to captivate others through his personality, his life and his work. For Greece and its people he was greater than the sum of his numerous public offices and political achievements. The overwhelming grief of the many thousands of people who paid their last respects to him on the day of his funeral reflected the esteem in which he was held. We sense the loss felt by his country at his death. Our sympathy goes out to his family, his party and his people.
(The House rose and observed one minute's silence.)
You have risen to honour the memory of Andreas Papandreou. I thank you.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I am asking for the floor pursuant to Rule 108 in order to make a personal statement.
At the end of yesterday evening's debate on the transEuropean networks there occurred what I must say was a deplorable incident. I had called into question - in terms which I freely admit were colourful - the behaviour of the Commission during the last two weeks of this affair, both as regards its docility in dealing with the Council and as regards its duplicity in dealing with Parliament.
In his reply, Commissioner Kinnock, instead of arguing his case on the facts, saw fit to make me the target of a volley of insults which even his Welsh origins cannot fully excuse. Having described me as 'ponderous and immature' , he went on to describe my intervention as 'empty' . As for being ponderous, ladies and gentlemen, I might be inclined to overlook the remark, since my weight makes it impossible for me to deny the Commissioner's charge. As for being immature, I might again take a forgiving view, because the description comes from a man who for his part clearly suffers from something of an excess of maturity. As for the last point, I think that what Mr Kinnock can charge me with is not having made an empty intervention, as he said, but an excessively dense intervention, because I explained, following on from my colleague Mr Dell'Alba, that between the letter of 1 July sent by Mr Kinnock to President Cornelissen and his subsequent letter of 12 July to Mr Simpson, the Commission had in fact performed a perfect U turn, since the first letter explained that the Essen list could not be modified without codecision and the second demonstrated that it had been.
I do not want to blow this incident up out of proportion, but since President Santer is with us today I suggest, Mr President, that you ask him whether he finds it normal that every time a member of the Commission is caught in flagrante delicto contradicting himself, he prefers to make a personal attack on the honourable Member who points out his error rather than offering a reasoned answer.
Mr Bourlanges, that was a personal statement under Rule 108. We shall, of course, communicate its content to the Commissioner; that goes without saying. Besides, let me say that this entire House consists only of mature persons!
(Laughter, applause)
(Parliament approved the Minutes)
Programme of the Irish presidency
The next item is the statement by the President-in-Office of the Council on the programme of the Irish presidency.
It gives me great pleasure to welcome Mr Spring, Tánaiste and President-in-Office, to make a statement on the Irish presidency. The Irish presidency faces formidable tasks, but it has been well prepared. We, in the European Parliament, are looking forward to active cooperation with you and your colleagues throughout the next six months. But, allow me to add, we in the European Parliament are deeply aware of your preoccupation with the concerns of all the Irish people at the latest developments in Northern Ireland. The peace process, which was initiated two years ago, thanks to the courage and resolution of the Irish and British Governments and of leaders of the community in Northern Ireland, has suffered severe setbacks in the last few weeks. We, in this House, have already placed on record our abhorrence at the recent resumption of terrorist activity by the IRA and we do so today once more.
In the last few days rioting and violence have returned to the streets of Northern Ireland; sectarian confrontation has jeopardized the onward march of peace. We, in this Parliament, remain steadfast in our support for you and all those like you in your efforts for peace and reconciliation. We strongly urge all the democratic forces, the two governments and community leaders, to redouble their efforts and give a new signal of hope for the peace process through the all-party talks.
Last week two of our Member States, France and Britain, welcomed Nelson Mandela on a state visit. The huge public outpouring of affection and respect for the South African President was, of course, to salute his role as an architect of a new democratic and free country, but it was also recognition of the reconciliation that he has brought to his country. After years of persecution and violence and discrimination he preaches peace and friendship and forgiveness. He does not - he cannot - forget the past but he is building for the future. It is the most powerful message of reconciliation and hope; it is a message that we in Europe must not ignore; it is a message that the whole community in Northern Ireland must hear.
(Applause)
Mr President, ladies and gentlemen, before I begin my statement on Ireland's presidency of the Council, I should like to thank you for your words of support in relation to Northern Ireland. This is a matter of the utmost concern to me not only as Foreign Minister of Ireland but also as Presidentin-Office of the Council in which capacity I address you today.
As Members are aware, events have taken place over the last ten days which have led to serious instability in Northern Ireland and have placed in peril the substantial achievements of the peace process over the last two years. The origins of the recent disturbances are deeply rooted in the fundamental divisions which exist within Northern Ireland and which must be addressed by achieving a new beginning for relationships within Northern Ireland, within the island of Ireland and between the peoples of Britain and Ireland and by agreeing new institutions and structures to take account of the totality of relationships.
Nothing can excuse the widespread violence and intimidation of the last ten days. Violence may be an outlet for frustration but it can only worsen an already bad situation and will not solve the problems which lie at its root. Solutions will be found exclusively through dialogue, negotiation and compromise. It is essential that the supremacy of politics over street violence should be quickly re-asserted, the rule of law must be seen to prevail and to be effectively policed in an impartial manner. A solution must be found to the issue of contentious parades which serve to provoke the recent unrest.
The Irish and British Governments have agreed to hold a special meeting of the Anglo-Irish Intergovernmental Conference tomorrow at which recent events and the parades issue, including the review announced by the British Government, will be discussed. The two governments will continue their joint efforts to bring about a comprehensive political settlement based on a lasting peace and to build on the foundations of the Anglo-Irish Agreement, the Joint Declaration and the framework document. The multi-party negotiations launched by the two governments on 10 June offer an unprecedented opportunity to achieve such an agreement. The Council urges the parties to the negotiations to negotiate in good faith on the basis of exclusively peaceful means and the rejection of violence. It calls on all those involved to open their minds to the building of new relationships based on equality of treatment, parity of esteem and the accommodation of the rights and traditions of all.
May I conclude these brief remarks by expressing the hope that the inspiration which sustained the founding fathers of the European Union, their determination to build peace in diversity and to banish for ever the violent divisions of the past may also serve to inspire the peoples of Northern Ireland and the British and Irish Governments in the challenges which now confront us.
The Irish presidency of the Council of Ministers of the European Union began on 1 July. However, no presidency has really begun until its programme of priorities has been launched before the European Parliament.
I come here today to launch the priorities of the Irish presidency. And I come here today to commend these priorities to you, which I know you share.
The Irish presidency takes place at a time when the European Union faces exceptional challenges. We must translate growth into jobs. We must tackle the challenges of globalisation and ensure we are prepared for these challenges. We must address the concerns of citizens as to their personal security. We must manage the move to Economic and Monetary Union. We must prepare for enlargement. We must advance the work of the Intergovernmental Conference. And, most fundamentally, we must maintain and reinforce the enormous achievement that the European Union represents.
The European Parliament will have a significant role to play in the task of ensuring that the Union can meet the challenges it faces over the next decade and more.
In our programme of priorities for the next six months we emphasise the concerns of citizens. As politicians elected by the people you know what these concerns are. You know that our constituents are entitled to secure employment. You know that our constituents are entitled to safer streets. You know that our constituents are entitled to sound management of their money. And most fundamentally, you know that our voters want a peaceful Europe.
You know what our people want and are entitled to. And on the most fundamental question the European Union has delivered. Europe is at peace. It has been at peace for 50 years now. As I look around this room from left to right I know that it is inconceivable that Europe should ever be at war with itself again. The European Union, therefore, passes the first and basic test.
It has set itself additional goals. The Single Market has reinforced the logic of Economic and Monetary Union. 1 January 1999 has been confirmed as the start of the third stage of EMU. The benefit of currency stability has been seen in low interest rates. The message that sound money has a huge impact on creating a sound economy is accepted. What we must do now is translate these benefits into secure jobs and put more resources into creating safer streets.
The Irish presidency will place great emphasis on employment. Employment is in the first place a matter for national action. However, acting together we can achieve a significant reinforcement of national efforts. This is especially the case in an increasingly global economy, as the conclusions of the G-7 Summit attest. The European Union provides an ever wider field where Member States can cooperate, coordinate their efforts and learn from each other's experience.
Job creation is the overriding challenge for all of our Governments. It is the single greatest concern of our electors, as you will be well aware.
The Commission's White Paper on Growth, Competitiveness and Employment sets the guidelines. Successive European Council meetings at Essen, Cannes, Madrid and Florence have provided the framework. We will prepare the second joint report on employment for the Dublin European Council in December. We will emphasise, in particular, the needs of the excluded: of young people, the long-term unemployed and unemployed women.
The Irish presidency will also develop the ideas in the Pact of Confidence on Employment initiated by President Santer. We will draw on our own national experience in the local employment area. We want to see the adoption of the multi-annual programme for small and medium-sized enterprises. We will actively promote competitiveness in industry and promote adaptation to the information society.
Organised crime is the scourge of modern societies. The drug trade is one of its worst manifestations. This was brought home to us in Ireland very recently with the shooting dead of a brave journalist who fearlessly investigated criminal wrongdoing. Veronica Guerin's murder is a testimony to the power of words and truth. She uncovered evil. Evil people murdered her. The expressions of grief in Ireland and beyond at her murder bring home the need to pursue with ever greater vigour the evil people who perpetrate these deeds.
Justice and home affairs issues remain largely within the national competence of Member States. Nevertheless we need to ensure that the Union adds to the efforts taken at national level to counter crime and especially the trade in drugs. We must ensure that the four freedoms of the Single Market are not abused by criminal elements and that they do not become freedoms from law. We must ensure that the instruments available to us nationally, internationally and at the level of the European Union are used and coordinated to the full.
The Irish presidency will focus on a number of activities over the next six months. For example, we want to see the Europol Convention completed, the Extradition Convention signed; we want more cooperation between national forensic laboratories; more cooperation in the external borders area; we want serious drug trafficking offences to carry penalties within the highest range available in each Member State; we want greater cooperation between police and customs services and we want enhanced cooperation between customs services and the private sector.
We have every confidence that the European Parliament will play its part also in a determined European level response to the drug problem. In particular, I hope it will expedite its consideration of the Community Programme on Drug Dependence so that it can come into effect quickly.
On other justice and home affairs issues the Irish presidency will seek to improve collaboration between the Member States in such areas as policing, customs, immigration, asylum policy and judicial cooperation. In response, in particular, to the concerns expressed by the European Parliament, the presidency will build on the conclusions and recommendations of the Conference on Trafficking in Women held in Vienna in June 1996.
We will continue work on the Action Programme on Immigration and Asylum. And in both the drugs and the other justice and home affairs areas we will look closely at the funding arrangements available.
Both drugs and employment issues are of great and immediate concern to everyone in Europe. But the European Union is also playing its part in ensuring an equitable, tolerant and inclusive society, a society that cherishes its weakest members including people with disabilities. It has responsibilities in the areas of public health, social affairs and cultural cooperation. It also has responsibilities in the education, youth and research sectors. We will seek progress in all of these.
The Union's role in the environment policy is effective and worthwhile. My own country has benefited substantially from the development of the Union's activities in this area. Standards have been raised. Awareness has grown. Citizens have a better grasp of their rights and obligations. The environment is therefore an area of particular concern to our presidency.
Economic and Monetary Union is on course. The Irish presidency will aim to show further substantive progress by the end of its term. The maintenance of stability in the Third Stage and the exchange rate relationship between the Euro and the other EU currencies will be the main focus of attention. We aim to complete the technical preparatory work on the legal framework of the Euro before the end of 1996. And the Dublin European Council will reconfirm 1 January, 1999 as the beginning of the Third Stage of EMU.
The Single Market is one of the great success stories of the European Union. The White Paper programme has been practically finalised. But the Single Market is not complete. To consolidate growth and employment we must remove the remaining areas of divergence in our economies.
The Santer Pact of Confidence on Employment has emphasised the need for internal market consolidation to create jobs. To this end the Irish presidency will seek to expedite the adoption of the statute for a European Company and the legal framework for biotechnological inventions. We will also advance work on the internal market in electricity and in the gas and telecommunications sectors. The Union must ensure strict implementation of the policies of the Union to ensure fair competition by preventing the granting of illegal state aid and preventing monopolies from developing. Work arising from the Commission's report on the effectiveness of the Internal Market will be pursued actively as will the Citizens First Initiative.
The Common Agricultural Policy remains a keystone of the Union and we have a considerable agenda to pursue here. The restoration of confidence in the beef sector will be a major focus of attention during our presidency. My country exports 85 % of its beef production. Consequently we realise the importance of the establishment at Florence of a route map for the resolution of the BSE crisis.
The successful management of this issue will require cooperation and solidarity from all Member States. We will seek to ensure that the issue is dealt with according to scientific criteria outside the political realm.
Since the last Irish presidency in 1990, the context in which the European Union operates has changed dramatically. The Union has enlarged to fifteen Member States. It has received applications for membership from an additional twelve States. The external challenges and responsibilities which the Union has had to address have also become more complex and demanding. The Union has sought to respond primarily by engaging in building relationships of partnership and mutual respect with its neighbours in Europe and other regions. The establishment of a Common Foreign and Security Policy by the Treaty on European Union represented a significant step forward in equipping the Union with the capacity to pursue these objectives more effectively.
While the tasks which Ireland now inherits as presidency in the external relations area have become more daunting, we draw inspiration from the work carried out by preceding presidencies and by the role played by the European Parliament. It is our aim as presidency to foster the development of a Europe that is open to the world and actively contributing to international peace, security and solidarity. Advancing the CFSP's objectives in relation to the promotion of democracy, the rule of law and respect for human rights will be important in this regard.
One of our major priorities is to pursue the Union's active support for the full implementation of the peace initiatives in former Yugoslavia and to contribute to efforts to prevent a return to the tragic circumstances which have shattered that region in recent years. Crucial issues will include the holding of free and fair elections in Bosnia and Herzegovina under OSCE auspices, economic reconstruction, creating conditions for the return of refugees and ensuring full respect for human and minority rights.
We will seek to develop political dialogue with partners in the security area. We will also pursue the continuing and effective development of EU-WEU cooperation on the basis of the Treaty on European Union. At its summit in Lisbon in December, we will work to strengthen the role of the Organisation for Security and Cooperation in Europe as a pan-European security forum. Fundamental to our system of global security is a reformed and financially secure United Nations system.
Nuclear non-proliferation and disarmament, reinforcing prohibitions on chemical and biological weapons and highlighting conventional arms issues will remain areas of priority for the Union during our presidency. To the maximum extent possible, we will also seek to develop the international momentum in support of the elimination of anti-personnel landmines.
In the light of the Union's support for the reform process, we will give priority to developing further the Union's relations with Russia and to assisting in its political and economic transformation. The situation in Chechnya will continue to be monitored closely. We will also devote attention to the Ukraine, given its pivotal position in the region.
We will give high priority to continuing the EU's efforts in support of the Middle East Peace Process, in close cooperation with the co-sponsors of the process. The EU's role in this area should be commensurate with the scale of the economic resources which the Union is committing in support of the peace process. We will also seek to advance the Euro-Mediterranean partnership which offers opportunities for wide-ranging dialogue and cooperation with countries of the Mediterranean region.
Transatlantic relations are of fundamental importance to both the EU and US and for peace and prosperity worldwide. Consequently, we will attach particular importance to the effective implementation of the EU-US Agenda and Action Plan. We will seek to ensure enhanced cooperation on a range of foreign policy issues. The multilateral trading system is of vital importance to all of us. We will work closely with the US to strengthen the system - especially in the context of the First WTO Ministerial Conference. And we will cooperate with the US on a range of other areas including the fight against crime. We will work to continue to strengthen and develop relations with Canada.
Preparation for the first Ministerial Conference of the World Trade Organisation in Singapore next December will be a major responsibility for us. We need to consolidate and develop the multilateral trade system. The European Union must make its contribution towards that end.
Conflict prevention and the development of our institutional relationship with regional organisations such as the Organisation of African Unity and Southern Africa Development Community will be the major focus of our efforts in respect of Africa. We will also attach importance to strengthening the Union's economic and political relations with Asia, to developing closer relations with the countries of Latin America and Australasia and to continuing efforts to narrow the gap between rich and poor on the basis of sustainable development.
Enlargement is a historic opportunity for peace and prosperity in Europe. The European Union has demonstrated its willingness to seize this opportunity. The process of preparing for enlargement is now underway.
The Madrid European Council, building on Copenhagen and Essen, took a series of decisions of the first importance. The Commission was requested to expedite preparation of its Opinions on the membership applications. The Commission was requested to embark on the preparation of a composite paper on enlargement. And the Commission was requested to deepen its evaluation of the effects of enlargement on the common policies and to undertake a detailed analysis of the Union's financing system post-1999. The principle that applicant countries be treated on an equal basis was set out at the Madrid European Council.
As presidency, we will give every support and encouragement to the Commission in its work in these areas. We look forward to the Commission's report on work-in-progress at the Dublin European Council in December. Meanwhile, we will use to the full the opportunities offered by the Union's pre-accession strategy and in particular the structured dialogue mechanisms. We will ensure that the applicant countries continue to play an important role in discussions on matters of mutual interest and common concern.
I come now to the Intergovernmental Conference. Our presidency is not just about managing the Union as it is but also about helping to shape the Union of the future. The Florence European Council set a challenging mandate for the Intergovernmental Conference during the Irish presidency. In line with Florence, our aim will be to bring forward to the Dublin European Council in December a general outline for a draft revision of the Treaties.
The general aims of the IGC are:
to bring the Union closer to the citizen; -to strengthen and enlarge the scope of the Union's Common Foreign and Security Policy, and-to assure the effective functioning of the institutions while respecting their balance, and the efficiency of the decision-making process.The Irish presidency will work ambitiously to achieve these aims building on the good work of the Italian presidency. We depend, of course, on the commitment of all partners. What we want is to enter right away the stage of substantive negotiations. Indeed this process has already started and we are seeking already to focus discussion where possible on draft Treaty texts.
I know that the European Parliament fully supports the aims of the IGC. I know that the European Parliament supports the presidency's approach of moving now into the negotiating phase with a view to an ambitious outcome of the IGC which will serve the interests of the European Union as a whole.
I should emphasise our appreciation of the contribution to the IGC which is being made by the European Parliament. The Irish presidency looks forward to working closely with the European Parliament during its term.
The need for transparency in the IGC and in other areas of the Union's activities remains a major focus of attention. The Irish presidency will do everything in its power to ensure the maximum openness and transparency.
We now face the task of explaining to our citizens the outcome of the IGC and the implications of enlargement. We must also ensure that EMU is fully understood. As politicians we know that communication is vital if citizens are to accept the many changes which will come about in the Union between now and the end of the century.
The Irish presidency agenda is complex and multifaceted. Amid all the complexities, however, we must realise that we are a Union of fifteen Member States each contributing in its own way to the overall progress of the common enterprise. It is very much in that spirit that the Irish presidency will carry out its responsibilities. For the next six months Ireland has the challenge and the privilege of being a presidency of the Council of Ministers for the fifteen Member States.
The European Parliament is a Parliament for people throughout the European Union, for the people of all the Member States. Together, you Parliament and we the Council of Ministers, represent the common interest and the interests of all. We must work together to achieve the common end of defending the interests of our citizens.
The European Union rightly looks forward to the prospect of a membership of twenty seven or more Member States. As part of the preparation for enlargement, we are engaged in the IGC process.
Enlargement and the IGC are the appropriate focus of the European Union's attention. They are the focus for a community of Member States. We must not lose sight of the spirit of what we are and what we will be. We must continue to recognize our shared interests. We must together move towards our common goals. We must work with each other cooperatively and in the interests of all, and in the interests of those who want to join us.
If we lose sight of this spirit of common endeavour now, how can we hope to create a community or Union of twenty seven or more Member States? The strength of this Union of ours has been our willingness to listen and to learn, to urge and to accommodate, to share and to support. Without these attributes the European Union - with however many Member States - will have little future.
I have set out for you our priorities for the next six months. These priorities represent the priorities of the European Union as a whole. I know that the European Parliament shares the common goals which have been set and towards which we will aim during the next six months.
In setting the priorities, we have consulted widely with the institutions of the European Union. We have striven to ensure that the views of the Commission and of European Parliament are taken into account. We will work closely with the European Parliament. We will continue to ensure that the European Parliament's crucial role is acknowledged.
As presidency of the Council of Ministers of the European Union, I also ask you in the European Parliament to help us to ensure that the agenda of the Union is advanced during the next six months. We cannot achieve the goals we have set ourselves without you. We seek your continued support and assistance to achieve our mutual goal: a Europe that works for all.
D'fhás agus d'fhorbair an tAontas Eorpach ón mbun-smaoineamh 'Comhphobal' . Ó na caogaidí anuas, rugadh agus tógadh fís na hEorpa le spriorad na meithle, sé sin le rá, tíortha móra agus beaga ag comhoibriú le chéile mar dlúth-chomharsana.
Tá príomh-aidhmeanna Uachtaránacht na hÉireann socraithe agam do na sé mhí atá le teacht; déanfaimid ár ndícheall i dtreo Aontais níos fearr a bhunú don todhchaí. I spiorad an chomhphobail 'is ar scáth a chéile a mairimid, ' agus is mar thoradh ar ár gcomhoibriú laethúil go bhfuil Aontas cruthaithe againn anois atá níos treise ná iomlán a rannpháirteanna.
Ní hé sin le rá gur féidir linn anois ár scíth a ligean, caithfimid leanúint ar aghaidh leis an dea-obair ag tarraingt ar Eoraip atá níos éifeachtaí fós, Eoraip atá ag obair don uile dhuine.
(Translation: The European Union has its roots in the concept of community. This spirit has permeated the vision of Europe from the 1950s to the present day, a Europe of good neighbours and good neighbourliness, countries large and small working together.
I have set Ireland's priorities for our next six months as presidency; we will make our contribution to the building of a better Union for the future. In the best traditions of the community we will not be alone in this task - it has been through working together that a Union has been created that is greater than the sum of its parts.
We should not rest on our laurels, but continue the process towards a more effective Europe, one that works for all.)
Mr President, it is a pleasure for me to address you in a great language. Thank you.
(Loud and sustained applause)
Thank you, Mr President-in-Office. We also thank you for this example of cultural and linguistic diversity in Europe that you have given us.
Ladies and gentlemen, we come now to the debate. Mrs Malone will begin on behalf of the Party of European Socialists.
Mr President, it is a great honour for me, on behalf of my Group, to extend to the Tánaiste, Mr Spring, the President-in-Office, a céad mile fáilte to the European Parliament and I want to congratulate him on the very detailed programme of work that he has set out. I can tell him to take off the earphones now, I am going to proceed in English.
I also want to congratulate you, Mr Spring, on your success last week with regard to ending the impasse on the MEDA programme. This fifth Irish presidency takes place at a time when the Union is facing exceptional challenges, including the preparations for economic and monetary union and for enlargement and the revision of the treaties.
I want to acknowledge, Mr Spring, your own personal efforts in trying to establish reconciliation in Northern Ireland, often in very difficult circumstances. We in this Parliament support your efforts to restore credibility to the peace process and indeed to the political process. Can you assure us that the Council will play its full part, in the same way that the Commission and Parliament have, in mobilizing the political resources of the European Union in bringing about a peaceful resolution to this conflict in Northern Ireland?
Returning now to the priorities which you have outlined for your presidency, we fully agree with the emphasis you have put on unemployment, organized crime, drugs and fighting fraud. But the real challenge for the Irish presidency will be to get concrete results so that these aspirations are not left as empty sentiments.
On employment, I hope that the high-level working group which has just been set up to examine the question of financing the trans-European networks will report back as quickly as possible. As to the IGC, it is important that the draft treaty being prepared is not based on the lowest common denominator principle. We need a revised treaty that is truly relevant to the needs of ordinary people. This should provide, for example, for the establishment of a European coastguard service to tackle the drugs problem, which is a dreadful blight on all our communities.
Mr President-in-Office, we have heard your remarks on the EU-US agenda, and, as a member of this Parliament's US Delegation, I can tell you that we have just returned from Washington, where we had meetings with members of the Congress, and a lot of our discussions obviously focused on the Helms-Burton legislation - legislation that is very damaging to our European interests. So while we welcomed last night's announcement from the American side of a six months delay, we are fundamentally opposed to this legislation in principle and we want to say that we think that the Americans, by bullying their allies, have not found the correct way forward.
I am confident that this Irish presidency will deliver on its priorities as it has consistently done in the past and give the lie to the myth that the small states cannot effectively handle the assignment. We share the goals that the Tánaiste has outlined, his vision and commitment, and we will work with you, Mr Spring, so we can progress towards an EU which is based on equity, tolerance, justice and peace and which is open and accessible to all citizens.
. It gives me great pleasure also to welcome the commencement of the Irish presidency and to listen to the ambitious programme which Minister Spring has laid out for us today, because his priorities - unemployment, drugs, tolerance, openness, education, the environment and human rights for people with disabilities - are all key areas in Parliament's agenda. His commitment to keeping his message simple, human and, above all, relevant, is also greatly to be welcomed, because if we do not do this, and include the citizens in our programmes, the vital survival of this Community will be at risk.
The President-in-Office has an onerous burden: to make progress in these areas under the shadow of what is, perhaps, the last remaining and most intractable political conflict in Europe is, indeed, a very heavy burden to bear. However, the President-in-Office has made a very good start. We have made a very good start: we have seen many ministers visiting parliamentary committees and political groups already, and this has been much appreciated. The briefing and exchanging of views will set a very good precedent for the Irish presidency. We look forward to this continuing throughout the presidency.
With few exceptions, European society today is very tolerant. However, our tolerant and open society is under threat from organized crime and from the drug trade. We must engage in a wholehearted and unrelenting attack on these threats to our society. Our hospitals and jails are full of the victims of drug addiction; most crime is now fuelled by the need to fund a drug habit; and our ability to remain open and grow in tolerance and openness in our Community depends on our capacity to control the narcotics and organized crime trade.
The President-in-Office will have the primary responsibility for guiding negotiations in the Intergovernmental Conference on the revision of the Treaties. I hope that he can ensure that any new Treaty will provide the legal framework needed successfully to fight organized crime and the drug trade. I also hope he will encourage all the Member States to honour and sign the various international conventions which remain unsigned by some Member States - conventions, for example, on money-laundering, on the internationalization of organized crime and, of course, on cooperation between the police forces within the Community. If we wish to hold on to an open and tolerant Europe, we must defeat these organized criminals. Enlargement of the Union to include countries from Central and Eastern Europe is absolutely unthinkable unless we have this kind of control over organized crime.
This also has a serious affect on immigration policies within the Community. We must remember, in terms of immigration, that mercy and tolerance must be our first preoccupation. Unless we can control organized crime - international organized crime, particularly - we will find that these policies will become more and more restrictive.
I take this opportunity, on behalf of my group, to congratulate and offer support to the President-in-Office and to wish him every success in the course of the presidency.
Mr President, i dtosach báire ba mhaith liomsa céad míle fáilte a chuir roimh Tánaiste na hEireann is Uachtaráin Chomhairle na hAirí do Comhphobal na hEorpa ar an gcéad turais seo atá déanta aige do Parlaimint na hEorpa.
I warmly welcome the Irish presidency on their first visit to the European Parliament since taking up office on 1 July. I would briefly like to comment on the introductory remarks made by the Tánaiste in relation to the Northern Ireland situation and say to him that many in this Parliament were dismayed at the abject surrender in Northern Ireland in recent days to mob rule. The official message conveyed is that the rights of the nationalist community can be overridden by force when necessary.
This has inevitably caused deep anger within the nationalist community which must, however, be channelled constructively and with dignity. There must be no violence, no bombs and no retaliation. All must respect that the principle of consent must be upheld and consent must be sought and given freely, peacefully and without intimidation or coercion. The freedom to give consent is also the freedom to withhold consent and the consent of both communities is needed.
The British Government pledged in the framework document to exercise their jurisdiction with rigorous impartiality on behalf of all the people of Northern Ireland in their diversity with emphasis on full respect for and equality of civil, political, social and cultural rights and freedom from discrimination for all citizens, on parity of esteem and a just and equal treatment for the identity, ethos and aspirations of both communities. That is the pledge.
Both communities in Northern Ireland are vulnerable in different parts in Northern Ireland. I deplore the sectarian attacks to which each of them have been subjected in recent days. The spirit of reconciliation and mutual accommodation is needed all over Northern Ireland in place of the spirit that the majority rules. The human, political and economic cost of such an attitude is far too great and risks repeating the shameful intimidation of people from their homes which has scarred Northern Ireland so often in the past. There is a great responsibility on the British Government and the Irish Government and all the northern parties to give the peace process fresh impetus after the grave setback of the last ten days.
I am sure that the work of the Irish presidency over the next six months will yield positive results for the many difficult problems which are confronting decision-makers in the European Union at the present time. The most serious political, social and economic problem confronting the Union at the present time continues to be the urgent need to find job opportunities for the 18 million people without work in Europe today. Commission President Jacques Santer recently tabled proposals for a Confidence Pact on Employment containing a series of measures which have the potential to promote economic growth and new job opportunities provided that our respective governments agree to work with each other and with the Commission on the implementation of President Santer's plans.
The Irish presidency has decided that tackling unemployment will be the main priority of its term in office. If the presidency is to succeed in making progress on this important issue, then it must persuade the Union's Member States not just to give political support to the Confidence Pact on Employment, but also to provide the funding to implement the proposals and construct the TENs projects put forward by President Santer.
While it will not be easy to get the agreement of the national governments on the politically difficult question of funding, the Irish presidency must guard against efforts, which are already under way, simply to divert resources from the structural funds and the common agricultural policy to fund these new proposals. Such a solution would effectively result only in funds being transferred from the agricultural and peripheral regions to the denselypopulated and already highly-developed regions of the centre of the Union. This would not be in the best interests of the European Union as a whole nor would it be in the best interests of the countries on the periphery such as Ireland.
The presidency's second priority is to tackle the drugs problem. Effective action to confront the illegal drugs trade requires a wide range of measures such as harmonizing laws on drug smuggling and money laundering and increased cooperation between police and custom agencies. Most of all, as customs and immigration control within the Union are progressively reduced, increased cooperation will be required to confront the drug smugglers along the Union's external frontiers. Resources will have to be transferred from the Union's internal frontiers, where they are no longer required, to the external frontiers.
The most appropriate method of transferring resources to the Union's external frontiers to combat drug smuggling is by making money available in the annual budget of the Union for upgrading equipment and increasing training to these agencies. The 1996 budget does not contain any money to assist in policing the Union's external frontiers. If the presidency is to succeed in making progress in tackling the drug problem then it should, as a matter of urgency, bring forward proposals for making money available from the Union's 1997 budget for this purpose.
Mr President, may I right at the start of this debate, as a Dutchman and a European, express my solidarity with the Irish Government in its efforts to move the peace process in Northern Ireland forward. This is a subject on which my friend and colleague Pat Cox will be speaking in detail shortly. I hope the people of Northern Ireland will draw inspiration from the European Union's role as an instrument for fostering understanding and cultivating reconciliation.
There are 18 million people without work in the Union. The combating of unemployment must be the top priority of any presidency. Grand objectives are not enough. It is actions which count. It is high time the Council actually accepted the proposals which have been gathering dust on its shelves for years and which would, if accepted, help to create jobs. I am thinking particularly of the proposal for a European company statute. The European Commission estimates that businesses would save 30 billion ECU a year if this instrument were in place. A sum bigger than the annual budget for the European structural funds. Just think how many jobs could be created if investment on this scale were made feasible. But this decision has remained blocked in the Council for years. I urge the Irish presidency to get this matter sorted out at last.
One of the Irish presidency's priorities, and rightly so, is the fight against crime. Criminals are currently the only people who can come and go across Europe's borders at will. Our internal borders are no deterrent to crime, quite the opposite, they make it harder for us to combat crime. My Group believes that things like border checks, immigration and drug trafficking should be placed under the authority of the Union. Intergovernmental cooperation on these is simply not working. Take drugs, for example. The French and Dutch Governments have dug themselves into an entrenched position. The only way they can dig themselves out again and resolve their differences is by getting the European Union to act as a bridge-builder. The Dutch are right to point to the relative attractiveness of their policy in terms of addict numbers and drug-related deaths. But the French are equally right to ask the Dutch to limit the cross-border effects of that Dutch policy. I urge the Irish presidency to try to mend fences between The Hague and Paris here.
The lack of courage shown by the European Union in Yugoslavia continues to undermine the Union's credibility in the eyes of the world. The European Union would like to see Mr Karadzic and Mr Mladic relinquishing power. But last Monday the foreign ministers once again ended their meeting without agreement on how this objective can be secured. It is high time IFOR was given a mandate to help bring about the arrest of these alleged war criminals. It is high time the foreign ministers showed leadership here. I trust the fact that Ireland is the only EU Member State which is not part of IFOR will not prevent Ireland from giving a lead on this. Europe was not prepared to bring peace to Bosnia. It should at least help to bring reconciliation and justice.
I also urge the presidency to concentrate on Kosovo. The merciless Serb oppression of the Albanian minority in Kosovo is a direct threat to peace and stability in the Balkans. It is vital for the Union to bring every possible pressure to bear on Mr Milosevic to persuade him to open talks with the leader of Kosovo, Mr Rikova. Here too I ask the Irish presidency to show leadership.
Finally, a word or two on Cyprus. The situation in Cyprus is getting worse. Union efforts to improve things have not been successful. Nor have those of the USA. I call on the Irish presidency to work with the USA to help improve the situation in Cyprus. It is essential that stability in that part of the Mediterranean should be improved.
Mr President, I should like to tell the President-in-Office of the Council that our group feels very much in agreement with the presentation that he made of the Irish Government's six-month programme and in respect of the Intergovernmental Conference. Like the other groups, we are also very much aware of the awfulness of violence in Northern Ireland. This is not something affecting Ireland alone, it is something affecting the whole of Europe and we wish to lend our support to the Irish presidency to try and resolve the problem - our eventual aim should be peace, solidarity and cooperation between all parties involved.
Undoubtedly, this is a vital time to take a look at the Intergovernmental Conference and assess the results. As you said it is necessary to begin the real negotiations so that a Treaty programme can be presented at the December Summit in Dublin. We cannot have any transitional presidencies. The Irish presidency cannot be seen as a transition to the Dutch presidency and therefore we very much appreciate his courage, the clarity of his ideas and the fact that he has set objectives already for the December Council.
We should also add dialogue and cooperation with the European Parliament and bring European construction closer to the citizens and social protagonists. A dialogue, in particular, on the social model and problem of unemployment.
We also give our support to the presentation and approval of a constitutional framework which includes a declaration of fundamental rights and duties and the inclusion of a chapter on employment in the Treaties. We must give employment the same importance as EMU. We refuse to consider employment as a rare commodity on the market of which we are difficult consumers. It is another philosophy the lack of jobs for so many European citizens is also costly.
In terms of regional policy and, more particularly, in terms of the structural funds, we reject any linking of the structural policies with the accomplishment of the indices of convergence through conditionality clauses. Cohesion and enlargement have to be re-enforced head-on.
We agree with the measures proposed to combat drug abuse, delinquency and the white slave trade. The Irish presidency will also show special sensitivity to the treatment of immigrants. The Irish people has always been a people of migration and it has helped to build new countries, it has taken its culture around the world and it should know how to deal with all immigrants, including the so-called legal immigrants and those without immigration papers.
I must say, I am surprised that there is so little determination to fight the Helms-Burton Act. We have asked for the Act to be rejected clearly and energetically, not only the third chapter - but obviously the third chapter in particular, which contaminates international relations.
As for Turkey, our question is whether we are going to demand that Turkey respects human rights and fulfils international resolutions. Will pressure be put on Turkey to free Leila Zana?
I return to an internal problem because this is still a global problem which concerns us all: the problem of mad cows. In our opinion, this is now, above all, a problem of public health. But we also know that it is a problem facing the beef market and, therefore, we are asking for transparency and efficient action - and for that you can count fully on our support.
Mr President, ladies and gentlemen, Mr Spring, it is very difficult today to speak about the Irish presidency - difficult, because I cannot simply speak about a routine programme of work after all that has happened over the past few days in Northern Ireland. The business of the day is actually discussion of the Intergovernmental Conference, of economic and monetary union, of employment and environmental policy, of Europol and of internal security in Europe. But who can simply turn his attention to routine business when the fires are raging in Northern Ireland, when the internal security of Belfast and Derry is threatened in a different and more horrific manner than that of Munich, Paris, Rome or Brussels?
Turning our attention to routine business today would mean sweeping violence under the carpet, refusing to point the finger at its causes and its perpetrators. It would mean ignoring the systematic violations of human and civil rights in Northern Ireland. By our silence we also incur a share in the guilt. How, ladies and gentlemen, am I to discuss the programme of the presidency and move on from there to speak and make judgements about greater closeness to the citizens and about the fight against racism when in my mind's eye I see the pictures of the death of the young Catholic who was buried two days ago, when I see the Irish flag being burned in Northern Ireland, when I am touched by the despair of people in our midst because peace is so far off? What good is it to speak of closeness to the citizens and civil rights when basic fundamental rights are on the line for the minority in Northern Ireland?
John Bruton has criticized the British Government more vehemently than any Irish head of government before him for the failure of its policy on Northern Ireland. I should have liked him to be able to speak these words with the same clarity and force as President-in-Office of the Council of the European Union, because he is right. I have demands to make of the Irish presidency in terms of a sustained environmental policy, consistent measures to combat social exclusion, marginalization and unemployment, to promote work and fight poverty, in terms of rethinking the convergence criteria and taking comprehensive action against discrimination. Responses to all these reasonable and important demands, however, can only develop under peaceful conditions, which is why the foremost priority is an all-out effort to promote the peace process. And in that you will be supported to the hilt!
. I am your Celtic sister from Scotland and you have a lot to live up to because the previous Irish presidencies have been such a success. I speak also for my group and I am proud to do so.
Recently your President Mary Robinson came and made time to visit Scotland. She said that Europe deepens Irish identity and this is a matter well understood in Scotland. I would just like to say that - and I do not think the Irish presidency needs to be reminded - there are 40 languages, 40 minority cultures in our Union, and all of them hope that Europe will deepen their identity too. But they often need a helping hand with funding. The Committee of the Regions which was not mentioned - you could not mention everything in your basketful of dreams - has a very important part to play.
On reading your priorities I found myself almost in tears because I know this was drafted before the troubles reemerged. A peaceful Europe. There is not much sign of peace in the north part of the island of Ireland. I have to say something which is perhaps a little drastic. Yesterday Mr Crowley, speaking from the heart, said this part of the European Union is now ungovernable. That is indeed the position. In view of precedents in the Middle East and South Africa where the coming together of people has been achieved despite enormous animosity, perhaps we should look at another solution such as the United Nations. Or let us stop this talk of preconditions that the British Government keeps on about. In the precedents of South Africa, Kenya, Rhodesia and the Middle East, no such preconditions were made.
Unless we get rid of this we are never going to get the talks going. I was glad that mention was made of Nelson Mandela. For ten years I have been involved with the Lomé Convention and I am so proud to think that the world has recognized this man. But are we going to make sure that the funding for the Third World is not diminished because we have so many other demands on our funds? We want to help Eastern Europe but please do not let us allow any diminution of the funds for the Third World.
Recently I was privileged to be in Ireland with the Committee on Economic and Monetary Affairs and Industrial Policy and meet many of the Irish Ministers. It was very interesting that Ireland is one of the four Member States that can meet the criteria for entry into EMU. Yet, as the Minister of Finance told us, there is, as everywhere else, a problem of unemployment. I am glad that this is a priority of the presidency. I also come from a peripheral region - the Highlands and Islands of Scotland - and we have to look to the SMEs, particularly the very small ones. And we have to look at that sleeping giant, tourism, which can create so many jobs. Perhaps we have to look at more funding for the upgrading of tourist facilities and marketing the lengthening of the season in those northern climes that do not necessarily have assured sunshine. We have to look at late payments and access to cheap money. There are many practical ways where we can translate the hopes of reducing unemployment into reality.
On discrimination, perhaps the President-in-Office should lean on some of the EU institutions to make sure women get to the top. On fishing, let us have some attempt at regional control and on beef let us try and remove the ban, bit by bit, starting with quality herds in Northern Ireland and Scotland. On the IGC, let us make sure that this Parliament us very fully involved.
(Applause)
Mr President, the Italian Alleanza Nazionale Group would like to welcome Ireland, which is to represent the European Union over the next six months; and we should also like to express our hope that peace will be restored within Ireland. We are confident that Ireland's courage will, during these next six months, help to solve at least some of the many problems that are currently dogging the European Union and have remained unsolved over several presidencies.
We are sure the European Union understands the need to strengthen itself, in complete political unity, before opening its doors to nations that have yet to achieve, within their own borders, the necessary conditions for aspiring to become part of the broader consensus of the European Union, itself suffering from considerable problems, including the very serious one of unemployment.
I say this, not out of narrow-minded egotism, but because I am sure that the sum of the weaker parts does not make a strong whole, it makes a weak whole, and also because the stronger Member States of this Union must not be permitted to create for themselves an area of even greater power in the more extensive jigsaw of old Europe. Good luck to Europe and good luck to Ireland.
Mr President, allow me to thank the President-in-Office of the Council for his presentation of the Irish presidency's ambitious programme.
In the long term the most important priority is, of course, the intergovernmental conference, to which the Irish presidency has already given a lot of attention. That and the development by this presidency of a common security policy with other countries which do not belong to the Western European Union.
The European Union has common values and a single economy and shortly it will also have a common currency. It has already displayed solidarity via a series of common policies and it must now turn its attention to the sectors of defence and security. It is comforting - and I should like the presidency and Mr Spring personally to note the fact - that the Fernández-Albor report on the CFSP states that the external frontiers of the Member States should be considered the frontiers of the European Union and that solidarity should be shown where these frontiers are not respected. This is a subject in which the countries on the periphery, such as your country, Mr Spring, have a special interest. The credibility of the Union in the eyes of Europe's citizens depends among other things on making tangible progress on this specific issue in the framework of the intergovernmental conference.
One of the presidency's objectives is the presentation of a first draft of the new treaty prior to the European Council in December. That text must match the aspirations of the Member States which want substantial results from the intergovernmental conference. It must not be a minimum compromise.
Of course, the most important immediate priority - but with long-term significance also - is employment. I welcome everything that you have said about employment, but I feel obliged to point out that we have heard it all before and often it has turned out to be just empty words. Let me remind you that very little of what was envisaged in the White Paper of Jacques Delors has become reality. I hope that the same will not happen with the Irish presidency.
The funding of the trans-European networks, the research programme and other measures which would help are slipping behind. Other Members will raise a whole host of other matters but I wish to mention just two. The unacceptable situation that has been brought about by the US administration's decisions on Cuba - and the delay of six months means nothing - and the continuing refusal of Turkey to protect the rights of its citizens and to respect the international rule of law. I think that you, Mr Spring, and your presidency, can achieve a great deal on those two matters also.
On behalf of the Socialist Group I welcome you and wish you good progress and every success.
Mr President, ladies and gentlemen, the President-in-Office of the Council mentioned the Intergovernmental Conference, and the presidency will present an outline for a draft revision of the Treaties to the December summit meeting of Heads of State and Government in Dublin.
What we as Members of the European Parliament have heard about the meeting of government representatives held in Cork at the beginning of July has been very encouraging. We have heard, Mr President-in-Office, that the Irish presidency conducted the talks very effectively and briskly, and we should like to encourage you to continue in the same manner. We should also like to encourage you to pursue the negotiations now on the basis of quite specific texts so that we achieve a good result in time for December. Lastly, we should like to encourage you to avoid basing your proposals for the draft treaty revision on the lowest common denominator among the 15 States of the EU but rather to go a good bit further than the positions on which agreement may ultimately be reached.
We in the European People's Party call for reform of the European Union, which now has a population of 370 million, to enable the Union to prepare, on the threshold of the 21st century, for the accession of new States. You spoke, Mr President-in-Office, of a Community of 27 States; we shall have to wait and see whether that actually comes to pass in the foreseeable future. The prospect facing us is that of over 100 million people who want their countries to join the European Union.
We in the European People's Party base our policy for reform of the Treaties on the principle of effectiveness - effectiveness, indeed, is perhaps the key to the future of our continent - combined, of course, with the democratic principles as well as with the transparency to which you have referred. For us in the European People's Party - and in this debate I can only focus on the main points - the following criteria are vital to reform of the European Union:
First of all, in the international context the European Union must be endowed with the legal capacity which, as we know, it does not yet possess, and only through this capacitation in international law can we enable the European Union to act as a legal and political entity and to be represented in international organizations. Secondly, we call for the principal human rights to be incorporated into the Treaties and for the European Union to accede to the Council of Europe Convention for the Protection of Human Rights and Fundamental Freedoms. Thirdly, it should be standard practice for the Council of Ministers to decide by majority vote on Community legislation; unanimity should only apply in exceptional cases, and even where unanimous decisions are still prescribed by the Treaty they should be phased out within a fixed period of time. Fourthly, the European Parliament should participate in the legislative process as an equal partner with the Council, and legislative procedure must be simplified accordingly. Fifthly, we in the European People's Party believe that the rationale of European unification demands the integration of the Western European Union into the European Union.
We do realize that this will probably not be achieved at the present Intergovernmental Conference, because a number of Member States that do not belong to the WEU are unlikely to accept Article 5, in other words the mutual assistance clause. That is why we support the inclusion of a political solidarity clause in the Treaty on European Union as a stepping-stone and in particular the incorporation in the EU Treaty of the Petersberg Declaration of June 1992 regarding humanitarian, peacemaking and peacekeeping operations outside the area of application of the WEU Treaty. We believe that no Member State should be forced to take part in military operations to defend democracy and human rights but that a minority of States must not be able to prevent action being taken by the majority of States if the latter wish to act. Our sixth and final point - and this is perhaps the most important point, having been mentioned several times already - concerns the field of justice and home affairs.
We must start to bring some aspects of justice and home affairs under the Community umbrella, such as asylum, immigration and visas. The conventions, in other words international agreements, and intergovernmental cooperation in these domains are becoming increasingly unsuitable platforms from which to launch the campaign against crime in Europe. In this fight against crime too, we need the Community procedures of majority decisionmaking by the Council and equal legislative rights for the European Parliament.
Your presidency of the Council, Mr Spring, faces great challenges and a host of other issues. We wish the Irish presidency perseverance and determination but also good fortune and success.
Mr President, I should like to take this opportunity to wish the President-in-Office of the Council, Mr Spring, every success in the course of the Irish presidency agus go n'eirí an bóthar leat sa post atá romhat amach anseo.
In the light of the mayhem of communal strife, street violence, intimidation, murder and bombing which has returned to Northern Ireland, unfortunately, in the past 10 days, I want first of all to place on record my group's utter condemnation of that descent towards the abyss. Now is the time, we believe, to cool it; the time for cool heads and calm reflection; the time for a renewed but deepened commitment to resorting and sustaining the peace.
In the long and complex history of Anglo-Irish relations and relations on the island of Ireland, and especially the violent history of the past 25 years in Northern Ireland, one lesson is beyond any possible doubt: that violence from whatever source postpones the day of reconciliation.
We share with you, Mr Spring, your assertion that the primacy of politics must be reclaimed and restored, and support your efforts in this regard. The past 10 days have been a watershed, a defining moment for the peace process. On the one side there is the prospect of slipping into violence - a renewed violence, but without hope; or alternatively, a renewed commitment to redoubling efforts to engage once and for all, and perhaps for the first time, in a genuine and meaningful political dialogue. It has to be founded, if it is to be meaningful, on mutual respect rather than political posturing or gallery-playing which, unfortunately to date, have attended much of the political aspect of that process, especially in Northern Ireland.
All political leaders in both governments, but especially those in Northern Ireland itself, bear a heavy responsibility. Those who will not learn the lessons of history condemn themselves and society to repeat that history. Those who are more at home with the cosy familiarity of their own tribe, on both sides, must choose a more open and pluralist alternative. If not, the blood that flows will be on their hands as surely as on the hands of those who pull the triggers or plant the bombs.
This House is the chamber of deputies of the people of Europe and is a testament to the ability to reconcile difference and to found a lasting peace. That has been built against staggering odds, if you look back to the starting point of 50 years ago. It gives a message of hope to those who would lead Northern Ireland forward. But that message of hope carries within it the seeds of the other fundamental message. It requires also a leadership commitment. That is the absent tribal part that has not yet been won over. And that is the challenge. If they do not meet the challenge I regret to say the alternative is too horrible to contemplate.
Madam President, firstly, on Northern Ireland, it is clear that force and the threat of force have overcome the rule of law in Northern Ireland. During the Irish presidency the government should be seeking support from other Member States for an urgent reform of policing structures in Northern Ireland. It can no longer simply be argued that this is an internal matter for the British.
The marching season is not over in Northern Ireland yet. There will be the Apprentice Boys' March on 12 August in Derry. If this Parliament wants to show solidarity with the people of Northern Ireland it should perhaps consider sending a delegation there for that march. Moreover, the Irish Greens have always argued that a neutral and impartial player should be brought in, like the United Nations. Now is the time for this to happen.
As regards the Irish presidency, the programme of the Irish presidency states that, on security and disarmament, it will pursue the continuing and effective development of EU/WEU cooperation on the basis of the Treaty on European Union in cooperation with the Belgian WEU presidency. Ireland is not even a full member of WEU, so why does it need to cooperate more with the WEU presidency and on what issues will it be cooperating? Minister Spring, you stated last year that WEU's nuclear policy was unpalatable for Ireland. Last week the International Court of Justice found, much to the vindication of Ireland's position, that nuclear weapons were the ultimate evil. Why then is Ireland gradually forging closer and closer links with an alliance committed to, and endowed with, a nuclear capability?
The Irish presidency also pledges that it will be highlighting conventional arms issues. I wonder, Minister, if that means that you will be publicly putting pressure on Britain, Sweden and Finland, among others, to cease selling arms to places like Indonesia where they have been used in genocide campaigns against the East Timorese.
As a non-aligned country, Ireland should be promoting the right of the four Member States of this Union to maintain their non-aligned status within the Union instead of toeing the EU pro-military line.
Mr President, a new presidency marks a change. Change brings hope, and we are hopeful, but we are also anxious let me say to the Irish Members, anxious about the past and about plans for the future.
First, the past. You say that one of your priorities is to combat Alzheimer's disease. Well, there is nothing wrong with our memories. We remember Mr MacSharry, first of all, with the sinister Blair House agreement, the negotiation of the agricultural GATT, and most of all we remember Dublin. For the wine-growing people of Europe, and especially for my wine growers in Languedoc-Roussillon, the memory is of 'Black Dublin' , compulsory distillation (in Catholic Ireland!), the grubbing-up of vines that are one of the symbols of christianity, the freezing of prices, the change of course towards globalization, which Mr MacSharry was to confirm. And so we wonder what the viticultural CMO plans may yet have in store for us, and we cannot help worrying.
Then there are your plans for the future. We note first of all the 'Spinellist' atmosphere of those plans - constitution, new Union Treaty - but also, and especially, we note their content. It is formal, conventional in appearance. You offer, no doubt speaking for President Santer, a Pact of Confidence for employment. The only thing missing is confidence, because there is no analysis of causes and so, as a consequence, it is difficult to treat the effects.
It is true that you do have plans that attract me in fiscal matters. Although here again there is a snag: your legislation on excise duty. No one can accuse you of doing things by halves: 17 francs tax on a litre of wine, but a mere 6.50 francs on a litre of beer!
Even so, you are trying to lighten the tax burden, I grant you that. I will propose to you two rules which I have proposed n times to President Santer. Rule one: compulsory deductions must not increase faster than the growth of GDP. Rule two, to fit in with your European ideology: establish the principle of free choice of the least taxed geographical route.
Madam President, Ireland has taken on the responsibilities of presidency. I wish Ireland success. A great many hopes and expectations are placed in a new country holding the presidency, even now. The last presidency left a feeling of disappointment because no progress was made on employment. This increases the expectations placed in Ireland's presidency. I note with satisfaction that the first of Ireland's priorities mentioned by name was unemployment. The programme continues in this vein by considering as a priority new job seekers, the long-term unemployed and unemployed women. Youth unemployment and long-term unemployment are indeed high on the list for the Union's attention.
Mr Spring said just now in his speech that he would stress the concerns of the citizens and would invest in job security. Improving the unemployment situation is indeed the most important of the Union's tasks at present in Parliament's view. In my opinion, as far as citizens are concerned, it is the decisive issue, for the whole credibility of the European Union. Hitherto programmes and reports have been drawn up, but decisions to create jobs in practice have been lacking. In my opinion this will also be the acid test of Ireland's presidency. Our citizens expect action, not programmes or reports.
Employment, as the President Spring said, is an area for action at national level. However, we have included employment for so long in other contexts as one of the areas of priority action by the Union that expectations of the Union have increased. I may remind you of the conclusions of Cannes, Essen and Madrid. According to these conclusions it is possible, by means of decisions at Union level, to have a positive influence on employment in the Member States. Mr Rasmussen, Prime Minister of Denmark, asked a few weeks ago whether we were so well off that we could afford to manage without the work contribution of 18 million people, and he replied that we really were not. I would give the same answer.
On that basis I appeal to Ireland for a chapter on employment to be prepared now, at the beginning of its half-year presidency, for inclusion in the Treaty. It would ensure the continuation of serious efforts to remove unemployment from Europe for we will not achieve a good employment situation without serious joint efforts. This is referred to in the OECD's most recent report which regards the alternatives as being continuing high employment or freer labour markets which would leave a section of the population in permanent poverty. In preparing for enlargement, we did not desire this development. Our only alternative must be to organize jobs for our nationals.
Madam President, first of all I should like to convey my sympathy to the Irish Government on the great difficulties being experienced in Northern Ireland. As a Dutch protestant I would also emphasize how very much we as Dutch people deplore the misuse of the name and colour 'orange' . The House of Orange has always fostered religious freedom, not religious conflict. Our Queen, a member of the House of Orange, is queen of catholics and protestants alike.
Madam President, I must compliment the Irish presidency on the programme it has outlined to us. Past Irish presidencies have always been good and effective ones. We have every confidence in Mr Bruton and Mr Spring.
I should like to focus on three points: the IGC, measures against drugs, and the situation in Yugoslavia.
Regarding the IGC, I believe it is most significant that the Irish presidency is proposing a number of substantial advances here. The plan to start concrete talks on texts as soon as possible and if possible to put forward a new draft treaty seems to me an excellent idea. It will then be the job of the Netherlands to take that good beginning through to the end. As Parliament's rapporteur on the IGC, let me run through our principal concerns again. I agree here with Mr Poettering that we want the position of Europe's citizens to be defined more clearly and the principle of non-discrimination to be enshrined firmly in the Treaty. We want more openness and transparency over the Union's documents and its decision-making. We want use of the veto to be kept to an absolute minimum and we want Parliament's joint legislative powers to be respected and extended, in respect both of legislation and of the budget. As regards substance we want the European Union to do more in the areas of employment, and we support the Irish presidency on that, of internal security, environmental policy, foreign and security policy and measures to combat crime. A detail or two on that, Madam President. A lot of good things have already been said on the subject. But I would like to stress once again the importance of the Irish proposal for a European coastguard service. As a former Dutch transport minister I tried to secure this during the Dutch presidency in 1991. I did not succeed. But I can tell you that it is a good idea and that there are perhaps more arguments in favour of it now than there were at that earlier time. So I wholeheartedly back the Irish presidency on that one.
And then there is Yugoslavia, Madam President. I am very concerned at the way things are going. My question is whether the Irish presidency is totally committed to getting Karadzic and Mladic arrested. I have no faith in a peace without justice. It is scandalous that these two men are allowed to remain at liberty and a poor example to the rest of the world of how Europe deals with war criminals. Mr President, if your presidency can get this problem resolved I think you will have done Europe a service. And I urge support here for Parliament's call for an international inquiry on Srebrenica, which is urgently needed. I would ask the Irish presidency to take initiatives on this too.
Mr President, I wish your presidency well. We have every confidence that it will be a successful one.
I wish to thank the President-in-Office for outlining the priorities of the Irish presidency. The important tasks of this presidency have, however, been overshadowed by the crisis in the peace process in the north of Ireland.
We want to deal with unemployment and the social crisis we are faced with. We cannot do so while anarchy is permitted to rule in any state of the Union.
It is fundamental to civilized life that people enjoy equal rights under the law. Last week in Northern Ireland the forces of the state capitulated in the face of lawlessness. It is unacceptable in any state of the Union that an organization should impose sectarian intimidation of citizens. If we cannot protect women and children from being intimidated from their homes and if people are forced to flee, then the evils of lawlessness and terror will be loosed again for another generation. We cannot go back to burying people, we have to move forward in peace together and to do that we have to maintain political authority.
We in the EU have failed to do that in Ireland over 25 years. I ask the President-in-Office to try once more, otherwise we will have to ask the UN and the Americans to help us out. Surely we should not be faced with that within the borders of the European Union. I do not want to see any more people buried in my country on either side. Remember that people are intimidated on both sides within their own communities: Protestants are intimidated by Protestants, Catholics are intimidated by Catholics. We can call them unionists or nationalists. That is a terrible side to it which we do not refer to here.
I also wish to ask the President-in-Office to deal with the nuclear issue. Many citizens are critical of nuclear power and the non-nuclear states have a right not to be polluted by emissions from nuclear states, such as those in the Irish Sea from Sellafield, now much increased by THORP. I would ask the President-in-Office to foster a coalition of nuclear-free states within the European Union. He talks about cooperation and the WEU, but we want that cooperation to extend to the neutral and non-nuclear states of this Union.
Madam President, it is very gratifying to note that tourism also features in the list of priorities of the Irish presidency. I should like to point out that the entire European tourism and travel industry has great expectations of the Irish presidency. The substance of these expectations is that this industry should finally be granted the official and legal status commensurate with its actual social and economic importance and with its contribution to the maintenance of peace and international understanding. A few months ago, a majority of the European Parliament voted in favour of tourism having its own legal basis in the Treaty. It would be very good and very gratifying if, under the influence of the Irish presidency, the Council also endorsed this position, which has important implications for the preservation and creation of jobs.
Madam President, may I congratulate the President-in-Office on the priorities of the Irish presidency for a Europe that meets the needs of its people. The first and surely the most important priority to everyone in Europe relates to employment and in particular to the continued development of a Pact of Confidence on Employment in which special attention is to be focused on the problems of young people, the long-term unemployed and women. Since declarations of intent are virtually all we have seen so far, it is now time for practical implementation, and I can only reemphasize your statement, President Spring, in which you stressed that job creation is the overriding challenge for all of our Governments.
I consider it especially important that the Irish presidency has emphasized the role of the partnership between management and labour, the importance of small and medium-sized businesses and the promotion of local employment and development initiatives. Our efforts to underpin the EMU project in particular need to be accompanied by energetic labour-market strategies.
But as someone involved in education policy, I am especially pleased when I hear lifelong access to education and training being mentioned in the same breath as employment, and I am delighted that a separate chapter on education and young people has been included in the programme. As you know, we are currently discussing the Commission White Paper on teaching and learning, a sequel to the Delors White Paper on growth, competitiveness and employment. As with your priorities, Mr President, what we are concerned with here is the quality of education, a lifelong learning process and teacher training. Unimpeded lifelong access to general and vocational education is the best weapon in the fight against marginalization and the division of European society into a society of 'knows' and 'don't knows' .
I am also pleased that a point about cultural cooperation is contained in the programme and that there are plans to conduct a debate during the Irish presidency on European cultural policy, including media policy and the Community's cultural action programmes. Although culture is the very soul of Europe as well as an important means of bringing the Community closer to many of its citizens, its significance is still underestimated. In addition, it is important to find ways of helping our young people to identify with European ideals. The third priority after employment and the fight against drug abuse is the creation of a Union based on equal treatment and tolerance, which is why precedence must be given to addressing issues such as equality of opportunity, social exclusion, transparency and the fight against racism and xenophobia.
This is an important aspect of our policies for peace and security, whether they seek to promote the process for peace in Northern Ireland, which all of us in Europe so fervently desire, or to establish an outgoing Europe that plays an active part in the quest for peace, security and solidarity.
Madam President, I want to welcome the President-in-Office and to congratulate him on his enthusiastic and competent approach to the whole business of guiding the affairs of this Union over the next six months. As a European federalist without reservation, I have every confidence in the Irish Government in its intention to help guide and develop this Community in every possible way for the benefit of its citizens.
I would like to have talked about the financing of the larger European Union, in particular, and other issues which were raised by the President-in-Office, but in my brief time and as I represent the entire border area of the Irish Republic, I want to refer briefly to the statement on Northern Ireland by the President-in-Office.
While the people in my constituency identify with nationalist sentiment and aspirations in Northern Ireland they are by no means in any way hostile to the Unionist population in Northern Ireland, to their aspirations or their vision of the future for themselves. Yet I have to say that in all my political life I have never seen so much anger as I saw in my constituency and across the border in Northern Ireland over the weekend.
This anger was fuelled by the massive disappointment at what was perceived to be the intimidation of the minority with the participation of the police force and the British Army in that exercise. The people were disappointed. They had seen some evidence of a greater effort by the police force in Northern Ireland to be impartial and helpful to all the citizens. They were disappointed in the British Government and bitterly disappointed at the way the months of ceasefire were squandered and the opportunity to establish a greater dialogue was lost.
We hear all the time that the Unionist population in Northern Ireland feel that they are under siege and under threat. The vast majority of people even in the border area of Southern Ireland have no aspiration to intimidate the Unionist majority in Northern Ireland into a United Ireland. They only have one aspiration - you could hardly call it a hope because it is so long-term - and that is that the people in Northern Ireland will find an accommodation with each other. There will be peace on the island of Ireland if peace can be established between those two communities.
Nobody wants to upset the Union at this moment or withdraw Northern Ireland from it without the consent of both traditions. I speak for the part of the Republic of Ireland which lies on the border. We can see that with Northern Ireland within the United Kingdom there is no border in the new Europe between Southern Ireland and Northern Ireland. There is no border to prevent our contact and cooperation. There are common policies to encourage our development. The island of Ireland has been growing more rapidly than any other part of the developed world in the past 18 months during this peace process and the fruit was only beginning to ripen.
We have gone to the edge of the precipice but we have not gone over. We can restore peace and confidence which was beginning to emerge. But a lot is in the hands of the politicians in both communities in Northern Ireland.
Madam President, the Irish presidency has chosen employment as the number one priority for its presidency and that is nothing new. Its wish to translate the many pronouncements of European Union summits into deeds is nothing new either but it merits our support. I warmly endorse what the Irish prime minister said in an interview, namely that if we want to demonstrate the benefits of a single currency we can only do so if we also demonstrate that it will be good for jobs. And it is good that the Irish presidency has already, straight away, started a concrete debate on measures to combat long-term unemployment. Here too I warmly endorse the prime minister's claim that a measure of unemployment may perhaps be good for healthy competition in the labour market but that certainly is not true of long-term unemployment which reduces workforce mobility and the willingness of workers to take risks. I would add that it also wastes one of our most important resources for the future, namely human resources. You cannot read anything about the information society without constantly being reminded that people are the most important resource for the economy of the future. We currently waste millions' worth.
Regrettably, I have to tell the presidency that the dangerous possibility looms of a discrepancy between word and deed. Under the current Union budget it is likely that far too little of those budget funds will directly benefit the citizens of Europe. I urge the presidency not to accept this under-use, but to encourage their colleagues to view the Union budget as a task-setter, a means of ensuring that this money is actually spent on human resources, rather than arguing that it enables more money to be spent on the TENs.
The same discrepancy between word and deed threatens the plan for EMU. Ireland has made enormous and successful efforts to modernize itself in all manner of areas thanks to billions in aid, from the Union, it has to be said, but that in no way detracts from the achievement. And Ireland is now one of the likeliest qualifiers for EMU. Yet unemployment there, at 14 % or so, is well above the EU average of 10.9 % and nearly twice that in the 'best' Member States. In my view that reinforces the argument that one should not believe that EMU will automatically mean jobs. I think it also provides evidence to support the European Parliament's view that the criteria for EMU are more flexible than the ECOFIN ministers would often have us believe.
As I understand it your minister Ruairi Quinn intends primarily to put the criterion of budget deficit into perspective and to split it into investment costs and current budget costs. I wish him success in that. It is, I think, the only thing which may succeed in convincing our citizens that EMU is a plan designed to benefit them and not a measure of purely financial discipline.
Madam President, Mr President-in-Office, the initial contacts we have had with your Ministers within the various committees give us high hope of the Irish presidency. We have been able to see for ourselves their goodwill, their availability and their attentiveness to Parliament's concerns, which only reflect those of the public, and all that is reflected in the priorities you have laid down. The only comment I would make is that there are rather a lot of priorities: American business has a saying that if you have more than three priorities you have no priorities.
In other words, we know that the presidency is subject to constraints, to limitations. The President-in-Office is surrounded by large numbers of people who do not all have the same objectives, and we know that the Council can have trouble reaching a ruling on certain difficult subjects. When we have conciliation talks with the Council, the talks do not always take place with the Council itself but sometimes with COREPER, and often three or four levels down. In other words, we know the kind of difficulties you have.
That is why, by placing the emphasis on certain priorities, you are running the risk of developing a credibility gap . We know that when it comes to unemployment the main responsibilities and the main activities are at Member State level. What little can be done at European level is established and solemnly proclaimed by the European Council, and then three months later ECOFIN meets and does exactly the opposite, or near enough.
The only thing that can be done at European level to combat unemployment is to finance the intra-Community infrastructures. And then what happens? When you decide to do it everyone thinks it's going to be done, but your Finance Ministers meet a little later and do exactly the opposite. So it is no surprise, in these circumstances, that the citizen has difficulty believing in Europe and in the capability of Europe to solve his problems.
As far as organized crime is concerned, it is all very well wanting to draw up a program to combat it, but that involves other resources than mere inter-governmental cooperation. Well, that is what we are reduced to nowadays, and we know that in order to fight international organized crime we are going to have to adopt the same weapons as the organized criminals themselves. They have organized themselves internationally, while you are hesitating to do so. When they read your communications and when they see what we are doing, they must be saying to each other that the good times are not over yet!
That, Mr President-in-Office, is why I would like to concentrate on essentials, and especially on the work of the IGC, where we will need to start thinking about forms of differentiation.
Madam President, I would like to deal with two issues very quickly in the time that I have. The first one is in relation to the Helms-Burton legislation and our relations with the United States. As one of my colleagues mentioned earlier, the European Parliament delegation was in the United States last week for the annual meeting with the US Congress. I hope the presidency of the Council understands the seriousness of the situation that we now face with a Congress that is increasingly protectionist and increasingly hostile to the multilateral arrangements that it has entered into.
It is essential that this morning, when Mr Spring winds up this debate, he should state very clearly that we will not simply have an exchange of letters with the United States on the unilateral and illegal action being taken, not only in Helms-Burton, but the threatened action on Iran and Libya; that there will be firm and decisive action taken as a reprisal against the United States because of the likely injustice that will be meted out to European citizens. I do not think letters are sufficient. Congress goaded us last week, Mr Spring, and said that all it expected from Europe was a strongly worded letter from President Santer. We will actually not get any action unless we act on HelmsBurton, unless we make it clear that US interests will be damaged, that we will take a calculated decision to damage US interests. Failing that, we will get the D'Amato legislation on Iran and we will get legislation on Libya.
The other issue I want to deal with very briefly is the way in which your presidency will deal with the Essen conclusions and the whole approach to employment. What we really want to see in Dublin is a target to tackle a manageable aspect of employment. We do not want these glorious resolutions passed at the end of summit meetings. We want something done about unemployment. The best thing that the Irish presidency could do, given its own problems with unemployment, is to tackle one section of the labour market. The area that we would like to see you tackle is the question of youth unemployment. In Dublin, at the end of your presidency, we would like to see a determined practical commitment by the Council actually to reduce dramatically the numbers of young people on the unemployment market. Unless we do that I believe that all these statements that come from summit meetings are increasingly going to make the population in Europe cynical about what Europe is going to try to achieve.
I hope that we can single out one section of the labour market and ensure that by the end of the six-month presidency - and I hope it will be a very successful presidency - there is a very clear light at the end of the tunnel, particularly for the young people in Europe who really do still have faith in the whole project of building a strong European Union.
Madam President, Mr President-in-Office, I welcome the priorities of the Irish presidency put forward here today. The battle to reduce unemployment is and must remain our first priority. The emphasis given to coordinating and developing all services involved in the elimination of drug trafficking and organized crime is also welcome. Drug addiction is one of the greatest threats to modern society. Therefore, every possible effort must be made to destroy it and also the related crime of money-laundering.
I do not wish to repeat all the comments made on the situation in Northern Ireland, but I believe it is important to realize that events there in recent days are an offence against the European ideal. We depend on democratic institutions and respect for the rule of law. There can be no excuse for any government to apply the rule of law in a purely partisan way. I welcome the attempts, in very difficult circumstances, by both governments to restore the peace process. We must never lose hope.
Let me briefly turn to two important issues mentioned by the President-in-Office, Mr Spring: enlargement and institutional reform. The enlargement of the European Union to include all the applicant countries is an ambition that will be achieved over a period of years. However, the conditions must be right. All the applicant countries are in need of substantial help to develop industry and infrastructure. We must make realistic estimates of these costs and agree to provide the extra finance in the European budget. Enlargement with the current restrictions on our budget would be disastrous for the new Member States and would also destroy much of the success in achieving economic and social cohesion between the existing 15 Member States. An under-financed Union cannot be successful.
Similarly, an enlarged Europe needs wide-ranging institutional reform. In this Parliament the decision-making process must be reformed. There are at least 15 different procedures for making decisions in this House. Such complexity is wasteful of resources and cannot be reasonably explained to the general public. In the Council of Ministers the unanimity rule must be removed in almost all areas. We have seen the destructive power of this rule recently when Britain, in a very misguided policy decision, held up most decisions for several months. This type of behaviour has no beneficial result and must be prevented.
The Irish presidency has made good preparation for its period in office. We know the Irish Government is determined to make progress on a wide range of issues over the next six months. Can I wish all my colleagues every success.
Madam President, ladies and gentlemen, a Member of the House referred this morning to the idea that, when they hold the presidency of the Council, the small Member States of the European Union do not possess the clout to galvanize the other States into action. Nevertheless, I am very encouraged by what we have heard this morning. For that reason I ask the Irish presidency to channel some of the energy to which the President-in-Office bore witness this morning into addressing a problem currently under discussion at the Intergovernmental Conference and about which our group is increasingly concerned, namely that of the democratic deficit within the European Union.
When we fight crime, when we proceed now - as Mr Poettering very lucidly and rightly said - to bring certain domains such as asylum or immigration under the Community umbrella as a matter of urgency, we not only need to intensify cooperation among Member governments, as the President-in-Office advocated. We certainly need to do that, but we must also intensify cooperation between police authorities in the fight against crime and create a European police organization. This, however, must not be done at the level of intergovernmental cooperation, for that would give rise to a dangerous development.
The fact that only executive bodies cooperate with each other and try to come up with European solutions means that the national parliaments - as we have all heard from parliamentarian colleagues in our own countries - are told with increasing regularity that they need no longer concern themselves with this particular issue because it is a European matter. This domain, in other words, is being surreptitiously prised from the control and participation of the national parliaments.
At the same time, however, because of the structure of the Treaties and the current interinstitutional structure, the power to legislate on these matters has not passed to the European Parliament. So an uncontrolled democracyfree zone, as it were, is emerging, precisely where decisions are taken which affect the personal rights of the individual citizens of the European Union, as we saw here yesterday in our debate on freedom of movement. Parliament and the Commission are endeavouring to eliminate the deficit in terms of the remaining restrictions on freedom of movement, but we hear that, behind the backs of Parliament and the Commission, the Council under its present Irish presidency is planning a draft joint action, in other words a joint measure on the basis of Article K.4 of the Treaty, which means that neither the Commission nor Parliament are involved in it. That is no way to foster democratization and amounts at best to a contribution to closer intergovernmental cooperation. That is why I ask the presidency to lend impetus to the democratization process by ensuring that Parliament is strengthened. You can set a good example, Mr President-in-Office, if you can ensure that, at a joint meeting of the Committee on Legal Affairs and Citizens' Rights and the Committee on Civil Liberties and Internal Affairs in September, the competent Minister helps to allay the irritation that has arisen in connection with the Monti initiatives and the debate on freedom of movement.
Madam President, could I also give a word of welcome to the President-in-Office, I wish him well for the time that he holds that office. As I represent a Unionist point of view, I am not going to mince my words with you because you know me well enough and you would not expect anything else.
Northern Ireland has come through many difficult times during the past 27 years. Last weekend we faced an abyss so deep we could see no bottom. It is not my intention today to respond to earlier comments in this House, although I just wish a lot of people would be aware of the full facts before they make some wild statements.
Drumcree and Garvaghy Road manifest our divisions in Northern Ireland. I have to say the Chief Constable got everything totally wrong and he now holds the trust of very few in the Province. In the interests of accuracy I must make some points very clear. Garvaghy Road is a main arterial route, no houses fronting the road. That march would have taken between 10 and 14 minutes. The route was an agreed compromise many years ago. There is now only one parade which goes down that road, where 10 years ago there were 7, and that is the bottom of the problem that was faced. The return of megaphone diplomacy by the Dublin Government was extremely unhelpful and was quite frankly like pouring petrol on a raging fire last weekend.
I wish to remind this House and the President-in-Office of the Council: Northern Ireland is part of the United Kingdom, the people vote, time after time, in free elections, to remain within the Union. The views and the wishes of the majority community have been set aside and dismissed, and they have observed terrorists being rewarded and lauded for their atrocities. Both governments stand for overlooking and taking for granted the views of the majority community - I hope you will give that consideration in the future. We have in Northern Ireland the clear ability within both communities to thwart each other, yes, and unfortunately we have the power to bomb and kill each other, as we have shown. Only when we genuinely respect each other's traditions and principles will we begin to understand and promote reciprocal tolerance which will genuinely respect each other's traditions, we will begin to find a real long-term peace.
The people of Northern Ireland have experienced, since the original ceasefires, a period of uncertain peace, and they have enjoyed that time. The last two weeks has brought home to them, in the most vivid way, the options they now face. I pray the people of Northern Ireland will choose wisely.
Madam President, Mr President-in-Office, I welcome the fact that Mediterranean policy is also one of the priorities of the Irish presidency. We certainly achieved a great deal in Barcelona, but we must keep at it. We have assumed obligations, for example with regard to human rights and the rights of minorities. We spoke of our search for mechanisms for the settlement of conflicts and our desire to initiate disarmament and arms control measures. These intentions must be converted into specific projects. It is not enough, Mr President-inOffice, to have a huge selection of political options on the table, like a kind of à la carte menu, if nobody in the kitchen is preparing the various dishes.
For the next meeting of foreign ministers in the spring of next year - Barcelona II, so to speak - specific projects must be prepared and presented to our Mediterranean partners.
So what is the presidency's position on the Euro-Mediterranean Convention, the Euro-Mediterranean partnership and the stability pact? These are various proposals, some emanating from the European Parliament, with which we should like to tempt the palates of the presidency. What about a charter on emigration in the Mediterranean region?
Another subject, Mr President-in-Office, is Turkey. We have heard very little about Turkey today. I remember that in 1995 we could not escape the appeals with which the French presidency bombarded us to approve the customs union. What is happening with the customs union, Mr President? Are we going to reform it, are we going to revise it in accordance with the wishes of Mr Erbakan? We were told that we really ought to support the customs union in order to promote stability in Turkey. Instead of a customs union we now have Mr Erbakan, and I think, Mr President, that the Council presidency ought to comment on that. In my opinion, the presidency too should let its voice be heard on the threat to the borders of the European - I repeat, the borders of the European Union.
One final point, Mr President: the dynamics of the peace process in the Middle East seem to have seized up for the time being. If we are waiting for Mr Holbrook or Mr Christopher or some other flying peacebroker to arrive on the scene, we can wait a long time - to be precise, at least until after the presidential elections in the United States! Why cannot we as the European Union take an initiative? Why can we not convene an extraordinary meeting of foreign ministers along the lines of the Barcelona Conference and then try to inject fresh impetus into the process?
(Applause from the left)
Madam President, the US President has made use of his right to defer Title 3 of the Helms Burton Act for six months. So there will be no court cases for the time being. But the US can refuse visas to employees of the firms concerned, their spouses and children. Even though the US has now eased this extraterritorial law, it is still totally unacceptable and a flagrant breach of international law. It is the EU's fervent hope that working together with the US, we shall get true democracy and human rights restored to Cuba. Let there be no misapprehension about that. But we want to decide for ourselves what route the EU will follow in pursuing that goal. We do not wish to be pressurized by the US. The United States should realize that you don't beat your enemies by hurting your friends.
We call on the new Irish presidency resolutely to counter any move by the United States which will be disadvantageous to the citizens of the EU. Following the example of the Canadian Government which reacted strongly and proposes among other things to refer the US to the conciliation machinery of NAFTA. We should do the same with the World Trade Organization. We must retaliate swiftly and not be content with spoken or written protests. By its very existence, however, the Act has already done great damage to the more than 150 firms which feature in what the Americans so graphically call Cuba's 'Hall of Shame' . One Dutch bank has already been forced to withdraw from financing the sugar industry in Cuba. Where can that bank go for compensation? There is only one Member State of the European Union which has legislation to indemnify companies and individuals against the consequences of extraterritorial legislation. Is it not time, Mr President-in-Office, for the European Union to accept its responsibilities and enact framework legislation under which Member States can pass desirable and harmonized laws to protect citizens and companies? The exclusive powers which the EU enjoys in trade create obligations too. Because the US has plans for countries other than just Cuba. Extraterritorial laws against Iran and Libya are also at an advanced stage of preparation. In the corridors of Congress there is talk too of other possible target countries where there is a high level of European investment. So with an eye to the future, Mr President-inOffice, the EU's reaction must be prompt, clear and tough. A tough response by the Irish presidency will make an impression during this pre-election period in America.
Madam President, I should like to congratulate the Irish presidency on its programme on trade policy. But we have to express our surprise that there has been no mention of problems arising from complications of the Helms-Burton Act because this is not a law to protect the security and integrity of the United States but it is an Act which exercises excessive power and is an instrument which is likely to lead to a trade war.
The decision to suspend for six months the right to bring action under Title III of the Act is no Pax Romana. The threat is still there. Only if we are able to take a firm stand will we win. Otherwise we shall just be ridiculous. Let us not delude ourselves about the true nature of these measures, since we are the world's leading trading power. Who is behind this incomprehensible operation - and this is the awful thing - which is being sold with so much media support? It is a powerful lobby of Cuban exiles led Mr Mas Canosa.
First of all, we should ask whether it is possible to allow a single economic lobby to plunge into crisis the relationship of traditional friendship between the United States and the European Community and whether that same lobby can dash the expectations raised by the trans-Atlantic declaration signed in Madrid last December. And also whether it is legitimate to introduce an instrument to attack our national sovereignties in the pretence of defending that of the world's most powerful country.
No nation has the right to prevent the rest of the world trading with whoever it wishes. If it does so it will be breaking the rules which were reached in the World Trade Organisation and this calls for the punitive action contemplated for extreme cases and executed under the mandate of supra-national political institutions. On the other hand, if the intention of these unilateral measures is to bring an end to the current Cuban regime the effect is the opposite one - in other words the Cuban regime has been strengthened. If the intention is to prevent us from achieving the European Union by weakening it or undermining our desire to build a civic, political, social, economic and monetary space, it too has failed. This attack has helped to strengthen the Commission and the Council and the measures which we have announced in response have had the full backing of European public opinion.
Our group gives firm backing to our joint institutions and we therefore congratulate them; but with the same firmness we should like to criticise any cracks which may have appeared. From a consensus perspective it seems incomprehensible to us that the Spanish Foreign Affairs Minister should have held talks last week with Mr Mas Canosa, who is the inspiration behind this awful Act and the black lists.
I should like to make one last remark, Madam President. Whether we like it or not it is the Cuban president who has won this battle, even though his political health is far from excellent. Was it worth it for the White House to embark on such a fragile ship? Given the outcome, everything seems to point to a negative answer. As we say in Basque, eskerrik asko , thank you very much, Madam President.
Madam President, on a point of order. I am very concerned at the attendance and surprised that there has been so little participation in this House by our British colleagues during this whole debate on the Irish presidency. In fact, only one Member spoke and he did not address the issue of Northern Ireland. I do not know what kind of a message that will send to people in Ireland. Are they not concerned? Do they not worry? Is it contempt, or what? For the first day of a presidency, I have never seen this before and I am quite concerned that not one has participated.
Madam President, that is a quite unwarranted attack. I have been here throughout this discussion. I can tell you that until this morning it was not clear from the presidency of Parliament at what stage the issue of Northern Ireland would be dealt with: whether it would be dealt with in the Irish presidency discussion or whether there would be a special slot provided tonight. The leader of the British Labour Members wished very much to speak but, because we had no idea of when, we had anticipated that the debate would take place tonight. So, I reject entirely that suggestion that there is disinterest. There is very great interest and concern amongst all the British Members of this House. That is a quite unwarranted attack and should be withdrawn.
Firstly, let me say that I have listened very attentively. I thank the Members for their contributions. There are a number of things which strike me very forcibly.
Firstly, we in the Irish presidency are setting out to ensure that we have an effective and efficient presidency. It is well-known by Members of the European Parliament that for a small Member State the presidency is an enormous challenge. It brings with it great demands on a small country. We have shown in the past, most recently in 1990, that we are capable of an effective and efficient presidency. I can assure Parliament that is our intention in the course of the next six months.
There seems to be sufficient consensus on the priorities of the presidency. Someone quoted a business expression that if you have too many priorities, you have no priorities and the European agenda is certainly a very full one. It is an obligation on the Irish presidency to ensure that we address all of the items on that agenda. Some of them will be dealt with as an immediate priority, others will be taken along and progress achieved over a period of time. But what strikes me from this debate here this morning is that there is very strong consensus on the fact that employment remains top of the agenda, that the drugs question must be tackled in an effective manner by all European Member States in cooperation with other regions. We must work and strive to establish social justice and bring Europe closer to its citizens.
I think that sometimes we under-sell the achievements of Europe to our citizens and indeed to ourselves. We, as politicians - both the European parliamentarians and the Member State governments - have to work harder to ensure that the people of Europe realize what is happening in the Union and what we are trying to achieve both domestically, internally and in our external relations and in terms of the role that we have to play.
Obviously at the end of the presidency we are going to be judged by results. We are prepared to face that test. Two senior formations of the Union have met in the last few day. We have had the ECOFIN meeting and the General Affairs Council on Monday and Tuesday of this week. I certainly hope that already we have given very strong signals and demonstrated that our presidency is going to be effective: we are going to get the business done and address the agenda items we have before us.
I also welcome the tenor of the remarks by colleagues here in terms of the spirit of cooperation and solidarity which was expressed. I can assure you that is going to be the hallmark of the relationship between the Irish presidency and the European Parliament for the next six months.
In relation to Northern Ireland I feel that I have to respond because so many people expressed their concern. I have been directly or indirectly involved in Northern Ireland on behalf of the Irish Labour Party or on behalf of the Irish Government for over 14 years. I have to say that it is no exaggeration to state the level of despondency which has permeated Northern Ireland for the last number of days. The despondency is particularly palpable because of the optimism that existed in Northern Ireland between the parties and between the public at large in Northern Ireland over the period 1994/95 during the cease-fire. There was an air of optimism that people under the age of 25 had never experienced previously. All they had known was terrorism, bombs and civil strife over the past twenty-five years. We have to get back into dialogue between the parties and we have to do that as a matter of urgency. That is the responsibility for the governments and for the political parties in Northern Ireland. Through dialogue we have to develop tolerance and we have to find a peaceful accommodation which will be built on mutual respect and equality and we have to get away from the politics of domination and from the threat of violence. Those are objectives of the governments and, already with the meetings which took place yesterday and further meetings today and tomorrow, we are working towards those objectives.
In relation to the presidency and the European Parliament, I can assure you that Irish Ministers will be in full consultation in the months ahead. We will be attending many of your committee meetings and my hope - and indeed my certainty - is that we will cooperate closely with you on advancing the many technical dossiers which provide the foundation of European economic integration.
Many Members have mentioned the difficulties which Europe faces in relation to the Helms-Burton legislation. Let me reiterate that we share the desire of the United States for reforming Cuba. We seek the establishment of political freedom and full respect for human rights in Cuba and we should work together with the United States for these common aims. I am sure that Members are aware that at the General Affairs Council on Monday, at the first opportunity that was available to us during our presidency, we reaffirmed our concern to promote democratic reform in Cuba but we also recalled our deep concern, already expressed in the European Council at Florence, at the extra-territorial effects of the Helms-Burton legislation. We moved very quickly to give a very strong signal of our intention to respond to any damage which the application of legislation could cause to European interests. I have to say that I welcome President Clinton's decision yesterday to suspend for six months the right to bring action under Title 3 of the Helms-Burton legislation. This is a useful step and we will carefully examine its implications. However, it must also be said that it does not remove the extra-territorial effect of the legislation nor does it remove the restrictions which have been applied to European businessmen. The Helms-Burton legislation has been condemned by the main trading partners of the United States and I certainly hope that the United States will reflect further on the implications of its action and work with its partners to protect and promote an open international trading system for the benefit of all.
Through the trans-Atlantic agenda we have a framework to further develop Europe's relations with the United States. As I have already indicated, the Irish presidency intends to advance cooperation with the United States in the many areas covered by this dialogue.
A number of speakers have referred to the discussions which are taking place in the IGC on the ways in which the Union's common foreign and security policy can be strengthened. I will be addressing these issues in the debate on the Fernández-Albor report immediately after this debate. The IGC is currently addressing the aim identified by the Florence European Council of strengthening and enlarging the scope of the CFSP, including the Union's security and defence dimension. This discussion also embraces the question of closer links between the EU and the WEU.
As their first priority, many Members raised the matter of employment and I would point out that the Irish experience of local development, which is an integrated approach to tackling disadvantage including unemployment black spots, will be the subject of a European conference in Dublin during our presidency. The OECD report on the Irish experience of local development was recently published and I commend it to Members of the European Parliament who may be interested in this topic.
On the issue of free movement, I have listened very carefully to the remarks made by the honourable Members here today. This issue could be very appropriately discussed when the President-in-Office of the Justice and Home Affairs Council, Minister Owen, meets the Committee on Civil Liberties and Internal Affairs in September. It will be very useful to hear the views of the committee on this important issue.
Many Members raised the question of Cyprus. I would state that the prospect of accession to the EU by Cyprus offers an opportunity and incentive to seek a political settlement on the Cyprus question. It was in this context that the Italian presidency appointed a special representative. As holder of the EU presidency, Ireland will seek to continue the Union's support to contribute to the international effort to make progress towards an agreed settlement. At the General Affairs Council this week I announced the appointment of Ambassador Heaslip as the presidency's representative for Cyprus and we will consult with our partners when his recommendations are available on how the Union's approach to Cyprus might be further developed.
Many mentioned the difficulties in former Yugoslavia, a concern which I would share myself, having visited the region in the last ten days. The position of the European Union, as it was set out at the European Council at Florence, is that the peace agreement excludes those indicted by the international criminal tribunal from running for office. Mr Karadzic's removal from the political scene is essential and indeed vital. The presidency will continue to work urgently together with others in the international community to achieve this objective.
Likewise in relation to Kosovo, the European Union is very concerned at the situation. The Council expressed the hope that further steps by the Belgrade authorities, notably as regards Kosovo, would allow the development of good relations with the former Republic of Yugoslavia as well as improvement of Belgrade's position within the international community. We will maintain pressure towards this end.
Mention was made of the importance of the Euro-Mediterranean dialogue. I personally put great emphasis on the achievements of the Euro-Mediterranean dialogue to date and particularly the success of the Barcelona Conference during the Spanish presidency. We have that as a priority and I am very glad, and I am sure Council Members are aware, that on Monday of this week, with the approval of MEDA, took a very important step in the direction of enhancing relations between Europe and the Mediterranean region and we will continue with that work. In fact, this afternoon we have a meeting with the Foreign Minister of Turkey to discuss relations between the European Union and Turkey, which I know is of concern to Members. We will use all of our abilities to make progress with regard to the relationship between Turkey and the European Union.
Madam President, I welcome the contributions made by the Members of the European Parliament. As I said at the outset, I look forward during the Irish presidency to working very closely with you, the elected Members of the European citizens. I know that good work between the institutions will be vital if we are going to make the progress that we have said we want to make on the various dossiers and the various agenda items of the European Union.
The debate is closed
Welcome
Before proceeding with the agenda, I would like to welcome on your behalf a delegation from the Sabor, the Croatian Parliament, which is in the gallery and is being shown round by the President of the Parliament, Mr Pavletic.
I hope your work will be beneficial, and we are certain that it will be. I welcome you on behalf of Parliament.
(Applause)
Progress in CFSP
The next item is the report (A4-0175/96) by Mr Fernández-Albor, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the progress made in implementing the common foreign and security policy (January-December 1995).
Madam President, as you will know this the second time that the European Parliament is holding a debate which, pursuant to Article J.7(2) of the Treaty on European Union, it must hold on progress achieved in implementing the Common Foreign and Security Policy. In order to facilitate an orderly debate in the plenary session, the committee which it is my honour to chair has presented a report which we hope is balanced and likely win over an overwhelming majority of the Assembly. The draft report drawn up by my predecessor, Mr Matutes, was amended in committee by all political groups, with 57 amendments in all, most of which were incorporated into the text which is being presented today. It must be pointed out that most of the amendments were more amendments of form than substance, perhaps with the exception of those referring to the subjects of security and defence which, as we shall see, are still posing certain problems of analysis and interpretation, as well as the objectives and the general conception of European integration.
It is important to emphasise that the Committee on Foreign Affairs did not want to duplicate the work already carried out the Assembly in respect of the necessary improvements which must be introduced into Title V during the Intergovernmental Conference which is under way. We have tried to keep to the Treaty provision limiting our exercise to analysis of the developments of the CFSP and the main thrust of the European Union's activity in this area over the year 1995.
The general spirit of the report, and the motion for a resolution presented, is quite critical. This could not be any other way since in general terms 1995 was not a satisfactory year for development and implementation of CFSP. This lack of any development in the CFSP is all the more obvious since the Union's external activity was particularly intense. It was intense and we could even say that it was satisfactory in terms of the Union's external activity of a conventional nature.
Along these lines the signing of the agreement with Mercosur, the Barcelona Euro-Mediterranean Conference, active and practical participation in the reconstruction plan for former Yugoslavia, the trans-Atlantic Pact, the signing of association agreements with Morocco, Tunisia, the Baltic States, etc., are major successes but does this mean that we have made any progress in developing a common external policy, does it mean that all of the potential of Title V of the Treaty has been put into action or does it even mean that we can detect a positive trend? We do not think so. The perception we have, which also coincides with other analysts and public opinion, is that very little is being done to put into motion a CFSP worthy of that name. Therefore we think it is incongruous and discouraging (in points 9 of our motion for a resolution) that such intensive, fruitful conventional external activity should have produced so little development of the CFSP instruments.
Indeed, we wish to emphasise the imbalance that exists in the Union's external activity. On one hand, we sign treaties and pay bills and yet, on the other hand we do not actually take any diplomatic initiatives which live up to our ambitions. The Treaty on European Union was a lukewarm attempt at overcoming the differences in European political cooperation and to assert, as it says in Article B, the European Union's identity in the international arena. That is why we were given a European political cooperation consisting of three elements: common action, common positions and the definition of a common defence policy.
These three elements, which are vital for developing the non-conventional or diplomatic part of our external relations, has suffered very slow development, not to say non-existent, compared with the level of everyone's expectations, during the period which we are assessing. That is why in point 12 of the report we deplore the apparent confusion between the use of common positions and common measures. Their use seems to be the result of random or capricious designs which are no substitute for the application of instruments of a different scope devised for different situations.
It would seem necessary to emphasise that, when we speak of a common deterrent system, there is no reference to the fact that that deterrent should have anything to do with nuclear deterrents, a subject which does not appear anywhere in the report and which lies outside the subject which we are dealing with. Our subject matter is only that of developing - as provided for in the Treaty on European Union - a credible common defence and security policy, one which is therefore dissuasive and effective. However, the term 'deterrent' is an unfortunate one because it is associated with nuclear weapons. Nothing prevents its being deleted in the text.
I wish to conclude by regretting, as the report does in point 27 of the motion for a resolution, that we have not been capable - and I sincerely think this is not the fault of the European Parliament - to reach an inter-institutional agreement for correctly implementing Article J.4 of the Treaty. We have to point out that the Council has systematically ignored the European Parliament's recommendations on external policy and - which seems even more serious to me - has not even bothered to explain its stance politically. The European Parliament is entitled to be informed and consulted and that right has not been respected.
Madam President, my presentation of Ireland's priorities earlier today gives a flavour of the increasing scale of the European Union's external engagement. The Union's activity in the foreign policy area has intensified considerably since the establishment of the common foreign and security policy. The Treaty on European Union expressed the Union's ambition to act coherently and effectively on the international scene. It provided, for this purpose, a mechanism for the definition of a common policy. The European Parliament's resolution, which is the subject of this debate, aptly describes the common foreign and security policy as an evolutionary process which must progress slowly but steadily in the direction of the objectives clearly laid down in the Treaty on European Union.
Since the Treaty came into force, the Council has worked to develop agreed approaches to the major challenges confronting the Union and the procedures necessary for their implementation.
The Intergovernmental Conference's review of the CFSP provides a timely opportunity to take stock of the progress achieved and to consider aspects which may require improvement. The deliberations of the Reflection Group last year helped to identify and clarify the issues to be addressed at the IGC.
I would like to salute, in this regard, the invaluable contribution made to the work of the Reflection Group by the European Parliament's representatives, Mrs Guigou and Mr Brok. The concern expressed in Parliament's resolution about the lack of an identifiable analysis centre capable of evaluating risks and threats is broadly shared by its Member States. The IGC is considering the modalities for the possible establishment of a planning and analysis capacity at Union level which could serve as a focus for the identification of the common interest on foreign policy issues and facilitate the formulation of rapid and effective responses to these challenges.
The Conference is also reviewing the procedures for the adoption and implementation of foreign policy decisions and the Treaty provisions on security and defence policy. Parliament's resolution correctly observes the establishment of the CFSP is not an end in itself but rather a means to promote the Union's objectives in relation to international peace and security, the development and consolidation of democracy, respect for the rule of law and fundamental freedoms. These objectives are pursued in a range of international fora, in particular the UN and the OSCE, and through the development of the Union's relations with its third country partners.
Various means are used for this purpose. While joint actions and common positions are important CFSP instruments, they are by no means the sole measure of the scope or effectiveness of the Union's foreign policy activities. The new trans-Atlantic agenda and the action plan adopted at Madrid in December 1995, for example, represent a detailed strategy for closer EU-US cooperation in promoting international peace, stability, prosperity, democracy and human rights.
Comprehensive political cooperation mechanisms have been developed with the European associate countries within the framework of the pre-accession strategy and structured dialogue.
Notable progress has been made towards aligning the foreign policy positions of applicant countries with those of the Union in preparation for enlargement. The stability pact initiative of the Union, which was concluded last year, provides a framework for the development of cooperation and good neighbourly relations between the countries of Central and Eastern Europe, which are party to it.
A more profound relationship is being developed with the countries of the former Soviet Union; the European Union is committed to negotiating partnership and cooperation agreements with Russia and each of the newly independent states, based on the principles of partnership and mutual respect. A number of agreements have already been negotiated. They are wide-ranging in scope and include important provisions on political dialogue, support for the consolidation of democratic structures and protection of human rights. The first parliamentary elections to the state Duma, established under the 1993 Constitution, and the recent presidential elections - both of which were observed by the EU - were important milestones in the process of democratic reform in Russia.
The situation in Chechnya, however, remains a cause of concern, especially in the light of the recent resumption of fighting. The Union is continuing its support for the efforts of the OSCE to promote a negotiated settlement for this conflict.
The declaration adopted at the Barcelona Conference in November 1995 represents a major step in the development of the Union's relations with its neighbours in the Mediterranean region, including the core parties to the Middle East peace process. The declaration established a process for deepening cooperation and partnership in the political, security, economic, social and cultural fields. It sets out a number of principles and objectives, together with a work programme, which is being actively implemented. The progressive development of all aspects of the partnership is a key objective of the Irish presidency.
I am very pleased to be able to report in this context that the General Affairs Council this week adopted the MEDA regulation. This will give effect to our cooperation in the Euro-Mediterranean partnership.
In 1995 the Council agreed general guidelines for the cooperation between the Union and Latin America for the period leading up to the 21st century. The political objectives of such future cooperation relate to institutional support for consolidation of democratic processes and respect for human rights with the involvement of civil society and in a context of open regionalism.
With a view to redirecting its institutionalized dialogue with all countries in the region, the Union entered into a number of innovative dialogue arrangements. These included the signature of an interregional framework cooperation agreement with Mercosur at the Madrid European Council, preparation of an agreement with the Andean Pact countries - a political declaration was signed recently - and the signature of joint declarations with Mexico and Chile. These provide a dynamic framework for strengthening relations between the European Union and Latin America.
Asia is now a major player on the international scene, in political as well as economic terms. The European Union is giving due priority to developing the dialogue between the Union and Asia and its countries and leaders. The Bangkok Summit established a new comprehensive Asia-Europe partnership aimed at strengthening links with a view to promoting peace, global stability and prosperity. The meeting agreed a number of specific follow-up measures in the political and economic areas. The Asia-Europe process provides the Union with an enhanced framework to develop mutual understanding with its Asean partners and to pursue its foreign policy interests and concerns in the region.
As well as developing its external relations, the Union has continued its involvement in international efforts to address the major contemporary challenges to peace and stability. The peace agreement on Bosnia-Herzegovina, concluded last December, was a culmination of a sustained commitment by the international community, to which the European Union contributed substantially.
The Council has at all times been concerned to ensure the Union's capacity to respond rapidly and flexibly to the evolving situation on the ground, in close consultation with its main international partners. It has used the instruments available to it under the Treaty on European Union for this purpose.
The challenge now is to develop the structures necessary to secure and consolidate the peace. The Union is playing a key role in the implementation of the civil aspects of the peace accord through its contribution to economic reconstruction and its joint actions in support of the high representative, Mr Carl Bildt, the electoral process in Bosnia-Herzegovina and humanitarian assistance, including de-mining activities.
The Union is also pursuing its support for the Middle East peace process on the basis of the approach set out in the Florence Declaration. The Union has played an active, constructive and even-handed role in cooperation with the co-sponsors of the process and the regional parties. It has been the principal provider of economic assistance to the Palestinian authority and has participated actively in the development of Palestinian institutions. The major role played by the Union in the organization and supervision of the January 1996 elections which led to the establishment of Palestinian institutions on a democratic basis was widely appreciated in the region.
The continuing violence in the Great Lakes region and in particular Burundi has been a matter of serious concern to the Council, reflected in the series of steps taken with a view to alleviating the crisis. The common position on Burundi adopted in March 1995 expressed the EU's support for the process of national reconciliation and for dialogue between the local parties. This instrument also provided a framework for EU assistance in the form of support for the OAU military observer mission in Burundi and for the sending of human rights observers by the UN High Commissioner for Human Rights.
In the light of subsequent developments the Council appointed an EU special envoy to the region. He is actively supporting the ongoing peace efforts of the UN, the Organization of African Unity, regional leaders and other mediators such as former Presidents Carter and Nyerere. The Council supports the objectives of the security assistance process recently initiated at Arusha and hopes that it will help to create the conditions for an inclusive and substantial political dialogue between the parties.
The Council strongly condemned the execution of Ken Saro-Wiwa in November 1995 and subsequently adopted two common positions on Nigeria, both of which were designed to encourage respect for human rights and a return to civil democratic rule there. These included measures such as restrictions on visas to members of the security forces, an arms embargo and a suspension of development cooperation. The Union has continued to monitor the situation in Nigeria closely and intends to pursue its examination and identification of possible further measures against that country.
The primary objective of the common position on Angola adopted in October 1995 was to assist its government in firmly establishing democratic structures and the rule of law. Other provisions included pursuing EU participation in efforts to alleviate the suffering of refugees and to encourage respect for human rights. The Union supplemented its activity in this area with a pledge of almost $ 800m in humanitarian rehabilitation assistance at the UNDP round-table last year.
In the context of its joint action on mine clearance the EU has contributed ECU 1.5m to mine clearance projects in Angola. Early completion of the military demobilization process is crucial to the long-term underpinning of the peace process. As well as responding to immediate crises, the Union is also seeking to address the underlying causes of conflict in Africa through its ongoing practical dialogue in cooperation with the Organization of African Unity.
In its conclusions of 4 December 1995, the Council reiterated that preventive diplomacy, peacekeeping and international security are priority aims of the CFSP. It outlined the principles behind the Union's contribution in support of action taken by African bodies, in particular the OAU, to establish conflict prevention and resolution mechanisms. These principles are now the basis of the EU's ongoing dialogue with the OAU in this important area. They are aimed at assisting the OAU's efforts to create its own effective conflict prevention and resolution mechanisms by providing training, expertise and logistical support in the areas of early warning, preventative diplomacy and peacekeeping.
The joint action on anti-personnel landmines, adopted on 12 May 1995, was a significant step in the European Union's efforts to address the tragedy caused by the indiscriminate use of weapons of this kind in many countries. The joint action established a common moratorium on the export of anti-personnel landmines and made provision for active preparation of the review conference of the 1980 Inhumane Weapons Convention and a contribution to international mine clearance.
While the joint action did help to give some impetus to the work of the review conference, the outcome fell short of our expectations, and some of the goals set out in our joint action in a number of important respects. Our objective now is to reach agreement on an updated joint action in order to maximise the European Union's contribution to the international movement for a world-wide ban on these weapons.
I welcome the emphasis placed by Parliament's resolution on the protection of human rights in its endorsement of the efforts made by the Council to uphold this principle. The Council's annual report to Parliament on the Union's activities in the human rights area was presented earlier this month by President Hänsch. The Irish presidency will pursue the Union's efforts to advance respect for human rights and to ensuring this objective remains at the heart of the Union's policies in general and its common foreign security policy in particular.
I would like to thank the European Parliament for providing the Irish presidency with an opportunity for an early exchange of views on CFSP. I would like to assure you again of our commitment to keep Parliament informed of developments in the CFSP area over the coming months, and I look forward to a constructive working relationship between the Council and the European Parliament, which will enable the Union to effectively meet the challenges which lie ahead.
Mr President-in-Office, thank you. We are suspending the debate on this report; we shall resume at 3.00 p.m.
Votes
The next item is voting time.
I propose that we change the order of voting slightly, if only because of the Members who are present in the Chamber. We shall start with Mr Wolf's recommendation and then vote on Mr Piecyk's report, Mr Hoppenstedt's recommendation and Mr Meier's recommendation. We shall then move on to the reports, or rather votes, which require an absolute majority, but before that we ought to vote on the calendar of part-sessions.
Are there any comments on this slightly amended procedure?
Mr President, the vote on the calendar is precisely the point on which I would like to comment. My request is a simple one: I would like you to declare inadmissible all the amendments relating to the number of plenary part-sessions at Strasbourg, for two reasons. First, in order to comply with the Edinburgh compromise, and secondly because we should await the judgment of the Court of Justice, which has been asked to rule on this question.
Mr Wurtz, would you be good enough to put on your headphones so that I can say something to you!
I have just made a proposal to change the order of voting. That has to do with the Members who are present in the Chamber. I shall announce the calendar of part-sessions at a later point. When I announce the vote on that item, you and anyone else who wishes to speak on it will have the opportunity to do so. It is more efficient to do that when the item is announced.
Mr President, in yesterday's debate there were a couple of ambiguities, which is why I wanted to say a few more words of clarification. First of all, our vote today does not conclude our work on the trans-European networks, because they are, of course, subject to revision at regular intervals. Secondly, some Members pointed out yesterday that a number of amendments to Annex I had not been considered. That is true, which is why we have agreed with the Commission that a separate proposal will be submitted for the ports, for instance, and that other parliamentary amendments which have not yet been considered will be taken into account by the Commission in the forthcoming revision.
Thirdly, the conclusions of the Florence Council caused annoyance here in Parliament, and in that respect I am very pleased that Mr Dini, in his capacity as President-in-Office of the Council, set the record straight in our Brussels Chamber. He stated that the Council had not made any unilateral amendments in Florence. It was merely a question of acknowledging a proposed amendment to project No 8; any actual amendment would naturally be made through the codecision framework. You know that we have both discussed the matter too, and under these conditions, Mr President, I can recommend to the House that we approve the joint text today.
(Parliament approved the joint text)
Mr President, I shall repeat my request, which is a very simple one. Pursuant to Rule 125 (3) of our Rules of Procedure, I should like you to declare inadmissible all amendments on the draft calendar for the 1997 part-sessions which relate to the number of plenary part-sessions to be held in Strasbourg. I ask this for two reasons: first, in order to comply with the Edinburgh compromise, and secondly, Mr President, whatever your decision on that matter, we must wait until the Court of Justice, which is currently considering this problem, is able to give its judgment.
Mr President, my point of order, like the one just raised by Mr Wurtz, is also based on Rule 125. It concerns the vote on the calendar for the plenary part-sessions for 1997. Now, Rule 125 stipulates that the President shall decide whether amendments are admissible. The fact is that Amendments Nos 27 and 34, proposing the elimination of one plenary part-session in Strasbourg, are in flagrant breach of the Edinburgh compromise - a decision taken in Edinburgh which you, Mr President, if I may remind you, ardently defended on your recent visit to Paris. We know, Mr President, that you are not a man to say one thing and mean another - that you stand by your word. That, Mr President, is why we are asking that Amendments Nos 27 and 34 should not be put to the vote but should be declared inadmissible.
Mr President, I am grateful to be given the floor, all the more grateful because I didn't ask for it. As it is not a frequent occurrence for you to give it to me when I do ask for it, I would like to pay this small tribute. Mr Striby spoke on my behalf.
Ladies and gentlemen, before we go any further with interventions of this nature, let me say the following: of course I have given thought to the question whether it is permissible to vote on this amendment today for the removal of an October part-session from the calendar, and I have examined the matter carefully. Firstly, in the history of Parliament there are several precedents, and my predecessors have always considered amendments of this type to be admissible, and these amendments have always been put to the vote here in the House.
I should not like to deviate from that practice.
Secondly, last year we voted on a similar amendment. It is now the subject of proceedings before the European Court of Justice. Last year, by adopting the amendment, the House confirmed its de facto admissibility. I shall not therefore proceed to complicate the case before the Court by deciding differently this year.
Thirdly, the House is free to adopt or reject the amendment. Whoever considers it inadmissible must vote against it. So the issue is in the hands of the House, and that is where I shall let it rest.
Mr President, I should like to make the point that we cannot accept your arguments, because the matter of admissibility is not a matter of fact but a matter of procedure. Now, you are required to apply the Treaties and the Rules of Procedure, and having due regard to the Treaties and the Rules of Procedure - and the Treaties are definitive, since they represent a decision by the Heads of State and Government - you must declare these amendments inadmissible.
Ladies and gentlemen, you know every bit as well as I do that there are differing views in this House on the extent to which the Edinburgh decision is contractual in character. The Court has yet to rule on the matter, so as long as there are differing views I shall apply the selfsame rule that Mr Striby quoted: ' The President shall decide whether amendments are admissible.' That is the wording of Rule 125(3), and I have communicated that decision to you.
Mr President, thank you for giving me the floor on a point of order. I am aware that you have difficulty in noticing certain people on your right, and so I am grateful for being given the floor.
I also wish to raise a point of order, in connection with the same points mentioned by previous speakers, Mr Pasty and Mr Striby in particular. My own view is that the amendments are inadmissible. I know you don't agree with me, but even so I am bound to say that at a time when the intergovernmental conference is in session, it seems to me - irrespective of strictly legal questions, it seems to me, as I say - that, politically, it would be weakening Strasbourg to accept the symbolic submission of the European Parliament to the Council and Commission by deporting the sittings of the European Parliament to Brussels. I believe that much of Parliament's independence depends on the fact that its principal seat is located in a city other than the place where the Commission and the Council have their seats. This submission, in my view, is quite deplorable. I wanted to make that point to honourable Members before the vote.
Ladies and gentlemen, we shall now proceed to the vote. So that the matter can be properly resolved, you should refrain from trying to prevent or delay the vote by procedural ruses or interventions on points of order.
All Members have the opportunity to use their vote to express their views on the issue we have to decide here.
Mr President, it has been hard, but it has been worth the effort; we are finally being heard in this House. I do not wish to delay the vote, Mr President, I should simply like to ask you not to intervene every time a Member speaks, since you have now spoken five times on the same issue, whereas we can speak only once, and that with difficulty, because you rarely bother to look at either the far right or the far left. I should therefore like to ask your collaborators to take more heed of Members' requests to speak.
As regards the subject of our intervention, you have said that what happened with your predecessors was that only amendments of a certain kind were accepted, and yet you are doing just the same. What comes to mind is the old Latin saying, errare humanum est , but it is a shame to see the same mistake being made again and again. As for the special pleading for Brussels, I should like to denounce in this House the strange goings-on concerning the assets of both the Commission and Parliament, a problem on which we should like to see light shed, since somebody somewhere is getting shamefully rich at the expense of Parliament and of democracy.
Mr President, I am sure that the House overwhelmingly supports the statement you have made. If this House is not sovereign in fixing its own agenda, what is it sovereign in? This must be understood, not just by the Council of Ministers and the European Council, but also by the Court of Justice. Today we can send a signal. I hope Parliament will do so.
Mr President, much has been made in this Parliament about the supremacy of this Parliament and also about observing the Rules of Procedure and the Treaties and so on. Let us not forget that when Hitler wanted to take over, and impose Nazism on Germany he used so-called parliamentary democracy to this end.
What is happening here is that, by refusing to allow people to speak in this Parliament, by refusing to ensure that people abide by the Treaties and constitution of this Parliament and of the European Union, we are failing to fulfil our duty to set an example to people.
It is quite clear from the Treaties that Strasbourg is the seat of Parliament and, despite what the Members over there may try and say and despite what they may try and do, they are flying in the face of law, of constitutional law and of the rights of the people of Europe!
That is not a point of order! Now please listen very carefully and concentrate on the vote!
Mr President, the comments of Mr Crowley are a disgrace to this House! I would ask him to withdraw them straight away!
Mr President, with all the respect due to any honourable Member, I believe that making a comparison between a Parliamentary debate on the calendar and the political problem of Hitler's Germany is not just a disgrace but also stupid, and unworthy of the European Parliament.
(Loud applause)
Mr Crowley, you can consider yourself fortunate that I did not hear what you said because of the noise in the House. But I shall not permit any further debate on this question.
After the vote on Amendments Nos 1 to 7:
Mr President, what you have just done is scandalous! You have given proof of irresponsibility, and on top of that you have just violated the most elementary principle of democracy.
We are the authors of the amendments which you have just put to a block vote. I ask you for the floor to withdraw some of those amendments. You refuse to give it to me. Not only are you showing yourself to be totally irresponsible, you are also treating with contempt the right of each of us here to express an opinion. When a Member tables amendments, he always has the right to speak before those amendments are voted on!
After the vote:
Mr President, thank you for giving me the floor, and I shall be very brief.
Mr President, ladies and gentlemen, now that things have calmed down, I would like to say a word about the majority in this House which is, as it were, legally empowered to do everything and anything.
Mr President, my point of order is based on Article 216 of the Treaty establishing the European Economic Community, Article 77 of the Treaty establishing the European Coal and Steel Community and Article 189 of the Treaty establishing the European Atomic Energy Community. All these articles, Mr President, most explicitly provide - and they are available to you - that the seat of the institutions shall be determined by common accord of the Governments of the Member States. The Edinburgh declaration, which is an international treaty, also forms part of the references. If you create the principle that the parliamentary majority can violate the rules which determine that power, it can also violate the treaties on which that same power is based thus, as it were, sawing through the branch on which it is sitting.
Mr Gollnisch, the seat of the institution was not in any way the subject of this debate and vote. At the Edinburgh Council, Strasbourg was designated as the seat of the institution. Our vote here has merely been about holding a week's part-session and nothing else!
Mr President, I was just looking at the text of Amendment No 21, which we passed a few moments ago, which concerns changes to weeks 37 and 38. I note that it says week beginning 8 September and week beginning 15 September. If you look at Parliament's diary for 1997, you will find that 8 and 15 September are actually Sundays and week-ending days, not week-beginning days.
Mr Cassidy, the calendar I have here does not show that. We shall look into it, of course, but if you are correct the decision will stand, subject to the proviso that for Sunday the European Parliament will read Monday.
Mr President, at its meeting on 24 June 1995 the Committee on the Rules of Procedure gave a mandate to its chairman and to the rapporteurs to recommend a vote on the Nordmann and Ford reports, pursuant to Rule 114 of our Rules of Procedure.
The rapporteurs, and the chairman of the committee, recommend the House to reject all the amendments except those which were adopted in committee.
To the authors of the amendments whose rejection we recommend, I would say that our only purpose is to respect the commitments entered into by the Committee on the Rules of Procedure, and that no value judgement is implied regarding the amendments whose rejection is proposed. Some of the provisions contained in their amendments have, in any case, already been the subject of lengthy discussions within the Committee on the Rules of Procedure, and furthermore they will be discussed again during the preparation of subsequent reports which will be necessary for the continuation of our work. I repeat, therefore, that the rejection of these amendments, some of which contain interesting ideas that will be useful for the further work of the committee, does not imply any value judgement.
Mr President, following on Mr Fayot's very fair presentation, I would like to withdraw my Amendment No 4 in the interests of Amendment No 10, which has been put forward by Mr Nordmann.
Amendment No 4, if I understand correctly, is thereby withdrawn.
Mr President, I owe our colleagues an explanation regarding Amendment No 10. I naturally endorse in its entirety the declaration by Mr Fayot, which relates to the other amendments. Amendment No 10 is somewhat special: it is a formula which I proposed following the mini-debate that took place on Monday, when my report was restored to the agenda, in order to make it easier to arrive at a consensus.
Of course, this amendment only has any prospect of being adopted - as demonstrated by the previous votes since the debate at this sitting - if it is supported by the majority of the groups, and especially of the major groups. It would appear, from information I have received, that one of the major groups is not endorsing this amendment. In the circumstances, in my capacity as a rapporteur interested in achieving a consensus, all I can do is withdraw it, though I still hope - since our Rules of Procedure provide such a possibility - that it may eventually be taken up again by one of my colleagues!
Mr President, I should like to follow the very broad hint given by Mr Nordmann and adopt the amendment on behalf of the Group of the European People's Party.
Before the vote on Amendment No 10:
Mr President, this amendment was not tabled in due time and is therefore to be regarded as an oral amendment. I oppose it for two reasons. The first is a formal reason: we have been discussing this text now for a year and a half and this is no time for last-minute compromise amendments.
My second reason concerns the merits. There is no need of detailed rules for the application of provisions that have been adopted hitherto. If anyone wants detailed rules of application it is because, in point of fact, he wants to oppose the reform. In the interests of transparency and in the desire to ensure disclosure of all the financial provisions affecting us, I therefore oppose this amendment and I have no doubt that I shall find twelve other Members to oppose it with me.
Mr Fabre-Aubrespy, the fact is that this is a compromise amendment which was tabled in the proper manner. It is also available in all languages. The amendment was withdrawn, and the Rules permit another Member to take over the amendment, which thereby becomes a compromise amendment. That is how we have proceeded. I cannot see even the slightest error in that course of action, and so we shall now vote on Amendment No 10.
After the vote on Amendment No 10:
Mr President, expanding on what I said earlier, I shall also call you inventive. You have just invented forms of compromise amendments although there are no amendments to start with.
In our Rules of Procedure, provision is clearly made for compromise amendments when there are a number of amendments and when in order to resolve clashes between two or more amendments a compromise amendment is agreed by two or more political groups. You have described as a 'compromise amendment' something which was not a compromise amendment. I therefore maintain the reservations I have entered. Here again, I think that, pursuant to the Rules of Procedure, you should have asked if honourable Members were opposed to a vote.
Mr Fabre-Aubrespy, I shall try to choose my words more carefully in future.
(Parliament adopted the decision)
Mr President, I just wanted to welcome Sir James Goldsmith to the Chamber on one of his rare visits to Parliament.
Had he been here a little earlier his French voters might have been happier about the outcome of the vote on the Brussels/Strasbourg question which was lost by one vote.
(Laughter)
Madam President, on behalf of our group I should like to reemphasize that it was a matter of great importance to us to vote against the trans-European networks. We consider it absurd to want to fight unemployment by means of expensive showcase projects and to seek at the same time to use the structural funds for that purpose, funds which are actually intended to improve local infrastructures and create jobs. In addition, it is now undisputed that readiness to finance these crazy projects is declining. It is also undisputed that their disadvantages far outweigh their advantages. As the Spanish Minister of the Environment made clear when he addressed our Parliament last year, such enormous central roadbuilding projects make no sense whatsoever, because they concentrate wealth to the detriment of the underprivileged and remote regions, since these transEuropean networks link large population centres which already enjoy a high level of development, these being the only areas in which it pays to engage in such expensive flagship projects.
The underprivileged regions derive no benefit whatsoever from them. Anyone who suggests otherwise is lying, for Europe 2000-plus has already demonstrated this to be the case. The underprivileged regions will be further depleted, and their social infrastructure will continue to decay. This in turn would mean that we should have to inject more structural funds, but these would no longer be available. In other words, such regions will be cut adrift.
The environmental clause with which Parliament sought to redress the balance in certain respects has been watered down in the compromise. So the projects as they now stand do not even meet the requirements of the negotiated environmental clause; in other words, the clause is mere window-dressing in which the Council is now engaged. I am pleased that we shall be voting by roll-call. And I should also be pleased if the Members did not only have to answer for their vote to the present electorate but also to future generations.
Madam President, ladies and gentlemen, it is simply out of a sense of responsibility that I am voting for the common project. Although, on the one hand, Article 20 pays special attention to projects concerning multi-modal transport and priority attention to the 'Adriatic Corridor' and a reading of Article 19 reveals the purely indicative nature of the list of 14 Essen projects, on the other hand, the entire affair, which has now been dragging on for years, bears witness both to the terrible behaviour of the Council, which has often taken action in total disregard of Parliament, and to the negative outcome of the Florence Summit. I find it especially mortifying that this occurred during the Italian presidency. It also emerges from a reading of Article 18, and this is extremely worrying, that the Committee on the Exchange of Information and Relations does not include a representative of the European Parliament and that the individual Member States are not in a position to guarantee the funds needed to implement a serious transport policy, so as to create the infrastructures required to help the development of Europe's peripheral areas.
It is now up to the individual Member States and especially, in my opinion as a representative of southern Italy, the Italian Government. I hope the Italian Government, together with the Government of the Union, will be able to guarantee the effective implementation of projects that could, especially in the case of multi-modal transport, really bring the peripheral regions into closer contact with central and northern Europe.
Madam President, following all the excellent points made in the debate by my colleague Mr Le Rachinel, I shall confine my intervention to three points of more specific relevance to France.
The first relates to the Rhône-Saône-Rhine wide inland waterway. This link is shown in the documents supplied by the French Authorities, but it is high time they told us clearly whether or not they believe that this waterway - which has been delayed for nearly a quarter of a century - is still profitable today, and whether its completion is compatible with environmental protection. If not, of course, it would be completely ridiculous to create it bit by bit.
My second point is along the same lines, but in this case I refer to the high-speed rail link. I would hope that, for once in a way, Europe might actually achieve something and that we could avoid what has been done up to now, which is that all rail traffic has been concentrated around Paris. So I am glad to see this proposed link appearing on the documents that have been supplied.
Finally, my third and last point relates to the airport map we have been given. The French and European Authorities refer to the cities of Toulon, Perpignan and Nantes as having regional airports. One of them, Toulon, was actually proposed as a future international airport. I have just learnt that the national airline was not only refusing to serve these cities but was even intending to prohibit any other airline from serving them either. This is a completely unacceptable practice.
We in the Freedom Party voted for the report on guidelines for the development of the trans-European transport networks because the Brenner Tunnel, an important project for Austria, is part of these guidelines.
We note, however, that the new approach has considerably eroded the legal status of the list of priorities in Annex III, thereby jeopardizing the building of the Brenner Tunnel, which is of such great importance to Austria.
We also place on record that without an agreement on the funding framework these guidelines will be utterly meaningless.
The joint text approved by the conciliation committee regarding the trans-European transport network can only be seen as a defeat for Parliament.
The environmental article will not secure the necessary environmental protection. On the contrary, the proposed guidelines on the transport network will result in an increase of CO2 emissions by 15-18 %, to be added to the already expected increase of 42 % until the year 2010. This is not consistent with the decisions made at the Rio Conference. If we are going to take responsibility for future generations, we must combine job creation and environmental protection. This proposal will not create these necessary jobs.
The transport projects in the TENs are a mixture of necessary infrastructure investments, especially in the southern regions, and questionable projects of prestige in regions with an already developed infrastructure.
The trans-European transport network should be a modern, sustainable network adapted to the demands of citizens and the environment. This proposal is not such a network, and therefore we are voting against the proposal from the conciliation committee.
The major trans-European transport networks are one of the most ambitious projects of the European Union, fundamental for strengthening the internal market, the movement of persons and goods and for economic and social cohesion. That is why we welcome this general plan to be put into execution by the year 2010.
However, in respect of Portugal we have to raise some reservations. The first refers to the policy on sea-transport and renovation of the port network which is not exactly highlighted. We hope that in 1997 the Commission will make more explicit its policy on this sector. The second refers to the motorway link between Valladolid and Lisbon which was introduced at the Essen summit.
In 1995 the Portuguese government showed an interest in building this link on a route between the IP5 and IP3 highways with an extension across to the north-south motorway somewhere between Lisbon and Oporto. This solution seems to us right as it serves the whole of the national territory. The intention which is now being announced to link this motorway to the Portuguese capital seems to us unacceptable because it forgets about the northern hinterland, the centre of the country and the coastline.
This solution does not serve the objectives of harmonious development of the national territory as a whole. If we only serve the capital there is no doubt that regional imbalances will only increase. We will not be able to support this new solution since it does not clearly define the simultaneous purpose of benefiting the interests of the coastline and the centre of the country by doubling up the IP 5 highway.
It should also be added that since the Portuguese government announced at the Florence Summit that it could replace the Valladolid-Lisbon axis by a system of inter-modal transport, we are not certain at the moment which concrete project will comprise that system. Without calling into question the possible merit of this project we think that the details should already be defined so that we can actually vote in knowledge of all of the facts.
For these reasons, I am unable to give my full support to this proposal as I would have liked.
I am voting against the conciliation committee's proposal, which would entail the Union continuing to waste money on unnecessary and expensive motorway projects. In view of the fact that the countries of the European Union are supposed to achieve the objectives of the UN's Rio Declaration concerning the significant reduction of carbon dioxide emissions this proposal is a step in the wrong direction. The Commission has itself pointed out that emissions of carbon dioxide will increase by almost 40 % under the 'business as usual' scenario. The proposed motorway projects are harmful to the environment and will of course increase emissions still further. The proposed rules on environmental protection appear largely to be empty political rhetoric and are far from sufficient.
The Øresund bridge is a typical example of how you can try, using calculations which are not serious, to prove that there will be environmental benefits. The economic calculations are even more laughable!
The problems of traffic jams can be solved more simply and in a more environmentally friendly manner through economic management systems, primarily through the introduction of a high carbon tax which can persuade transport users to switch from private cars to public transport. In terms of energy consumption rail transport is more effective and should be supported today. If all types of transport had to pay their own environmental costs rail transport would automatically become competitive.
Investment in motorways is also a bad thing in terms of equal opportunities. It is almost exclusively men who will get the jobs. The EMU convergence criteria have compelled the Member States to make panic savings in health care and care of the elderly and this has resulted in many women becoming unemployed.
The proposal does include some support for certain rail projects but this in no way compares with the massive contributions to motorways and airports which dominate the proposal.
We have reached the final episode of the long soap opera of trans-European transport networks. After much shilly-shallying by the European Parliament and Council, we have before us the outcome of conciliation. But it needs to be said that the lack of respect Council has shown for the joint decisionmaking procedure laid down by the Maastricht Treaty is scandalous.
We had hoped it would be possible to discuss the projects set out as priorities by the Essen Council of December 1994, and perhaps even to replace some of them with more substantial, more useful or simply more feasible projects. We were told this was no longer possible - for the European Parliament. But the same did not apply to Council, which, at Florence, announced a very substantial change in one of those projects.
And how can we believe, in this day and age, that it will be possible to find the Lit 25 000 billion needed to build the Brenner tunnel, a tunnel that will moreover serve absolutely no good purpose?
It is not even going to be possible to build the high-speed line between Lyons and Trieste according to programme. Minister Burlando himself has told the European Parliament that through the Committee on Transport and Tourism.
The two lines added concerning protection of the environment, which are, in any case, inadequate, do nothing to change our negative opinion of this document.
And that is a real shame. The Greens are not against modernizing or speeding-up Europe's transport networks. But neither are we willing to sacrifice all the available money and energy on the altar of competitiveness to carry our outdated projects that serve few people and have a very serious environmental and social impact.
First of all a word of thanks to the chairmen of the conciliation talks, the Italian minister and our principal Vice-President, Mrs Nicole Fontaine. Both of them steered the talks with a great deal of dedication, patience and understanding. Thanks and praise are due also to rapporteur Piecyk and Commissioner Kinnock.
The outcome is decidedly not as good as it might have been and it has created confusion. Certainly, after what Council President Dini said at our last part-session in Brussels and following the Commissioner's first letter to committee chairman Cornelissen, I thought that Parliament's power of co-decision was clear enough and what Commissioner Kinnock subsequently told Mr Simpson simply gave rise to confusion and suspicion. Why was this letter in fact necessary and why was it made public? In football terms this was a one-two which the referee should not have allowed. The Commissioner's reaction to Mr Bourlanges, who asked a number of perfectly reasonable questions, was certainly not the courteous reply which Parliament would have expected and prompted the VicePresident in the chair to intervene.
Regarding the matter in hand: in line with our criteria giving preference to environmentally friendly modes of transport Parliament adopted an altogether acceptable compromise on Malpensa airport at the second reading, and this was a clear sign of goodwill on our part that we were prepared, in exchange for recognition of our power of co-decision, to accept the list in Annex III without amendment. The Commission was certainly in no doubt about that. Given the budget appropriations, the list of networks as such and as shown in Annex I is certainly too long to be taken seriously. The decision of the European summit in Essen to designate fourteen priority projects was thus understandable and sensible. So it will not do subsequently to try to undermine Parliament's power of codecision by saying that this list of priorities is 'a matter for the bosses' and sacrosanct. That was our complaint and the ultimate result of the conciliation procedure, as confirmed by Minister Dini's statement. In line with my contribution to the conciliation procedure, my Group has thus voted in favour of the result we have now.
Our citizens are now looking for concrete results, especially in view of the extra resources and extra positive effects on employment promised by Commission President Santer. Those national politicians who believe that Europe cannot help to combat unemployment by carrying out infrastructure projects over and above the national interest have totally misunderstood. The TENs, which are joint European undertakings, represent a positive contribution to the prosperity and integration of future generations and for that reason we can all be very happy with the result achieved.
Hoppenstedt report
In this report from the Committee on Economic and Monetary Affairs and Industrial Policy, Parliament is maintaining its position from the first reading in January this year. The point is to ensure that in the selection of projects eligible for support as part of the development of trans-European telecommunications networks, sufficient emphasis is placed on projects which have a practical utility value for both businesses and private users of telecommunications services. The information society is not emerging of its own accord: it must be developed by exploiting in practice and gradually expanding our awareness of the scope of information technology, as indicated in the Commission's White Paper on growth, competitiveness and employment of December 1993.
In this context, Parliament wishes this joint European Parliament and Council decision to be implemented in accordance with Article 129d of the Treaty, whereby Article 189b will be applied. This request should be supported - not least in the light of the commendable consistency with which Parliament has acted over a number of recent years in its efforts to promote technological development and to strengthen Europe's competitiveness through extensive liberalization of the telecommunications sector.
Meier recommendation for second reading
At the first reading of the Commission's original proposal for a directive, which took place in the spring of 1994, the European Parliament adopted a large number of amendments aimed at increasing the safety requirements for pressure equipment which is produced and marketed in the EU. In view of the nature of the products, there can of course be no concessions regarding user and consumer safety.
Of the 25 amendments which Parliament adopted at first reading, the Council has so far accepted 14. Before the second reading, the Committee on Economic and Monetary Affairs and Industrial Policy therefore retabled ten amendments and tabled another five, with a view to further specifying the requirements to be met by pressure equipment before it is placed on the market. There is every reason to encourage the committee and its rapporteur to maintain the amendments tabled in the recommendation during the discussions which must now be expected to start in the conciliation committee. I can therefore fully endorse the recommendation and the amendments it contains as a basis for approving the Council's common position.
I am afraid that safety standards regarding pressure equipment will in time fall. The need for third party checks on such equipment is an important one and should have been established for even more of the equipment concerned. The preparations for the approximation of Member States' legislation have, however, been long and complicated (the first reading in the European Parliament took place as long ago as April 1994), and this has greatly restricted my ability to exert any influence over the report at second reading in the European Parliament.
Nordmann report
Our group voted in favour of the Nordmann report despite its imperfections. There are two imperfections, as I see it. The first is the statement that we, as Members of the European Parliament, may have, and I quote, ' financial support in terms of personnel or equipment over and above the resources supplied by Parliament' , made available to us in connection with our activities by third parties. We will simply be called upon to state the identity of these third parties. Such an arrangement seems to us incompatible with the kind of ethic that Members of the European Parliament should follow.
The second imperfection relates to the declaration of assets. We have simply adopted an arrangement whereby, when declaring assets, we are required to comply with the obligations imposed upon us by the legislation of the Member State in which we were elected. As I said yesterday, saying that and saying nothing comes to the same thing.
Perhaps I may offer a thought at this stage. In recent weeks I have had occasion to visit Romania and the three Transcaucasian Republics. We are asking those four countries, as we ask all countries moving forward to democracy, to achieve very quickly what took us several decades - if not several centuries - to achieve. Well, one of those countries, Armenia, after only five years of independence, is already in the process of drafting a law on the financing of political parties and the obligations upon their members. Let us not hesitate to learn from these young democracies, to which we are often over-hasty in offering advice! Let us not hesitate to take rapid action, as these emerging democracies are doing, to alleviate, if only slightly, this democratic shortcoming that we are all so swift to denounce!
That was the issue of the Nordmann report; that was the challenge that faced us. The majority in the House has failed to rise to that challenge, by refusing to adopt the amendments we have tabled.
In voting on the Nordmann report, the European Parliament is initiating a salutary arrangement with regard to transparency and the financial interests of its Members.
This is a first step, though no more than that, towards a definition of the status of Member of the European Parliament defined at Union level. No doubt it was impossible, as yet, to go beyond this compromise, given the diversity of traditions and practices in force in the various Member States.
That is why, despite its inadequacy, I voted in favour of this amendment to the rules, because, being unable to prohibit any form of financial support, it makes its disclosure compulsory. I believe this is an advance as compared with the secret nature of the present situation, an advance which I feel sure will reduce the scale of these deplorable practices.
But total prohibition, which is still imposed on the French Members by national legislation and case law, should be our own, and the sooner the better.
The study of the Nordmann report, and the debate and vote on it, as in the case of the Ford report, had only one purpose and one meaning for me: the need to ensure, in conditions of the greatest possible transparency, the greatest possible independence of elected representatives from their economic environment.
In order to carry out his duties (and perhaps ensuring that he does carry out his duties 'effectively' ), a Member of Parliament receives various forms of compensation. They are justified and they are amply sufficient! We must, then, prohibit any financial or material gift to a Member from any quarter whatsoever, and we must monitor compliance with that prohibition. This is clear, it is simple, all we have to do is do it!
This a vital matter for the image of politicians and therefore for 'politics' ... and for the future of democracy!
Mr Nordmann has done his job well, admittedly sometimes creating the feeling in some of his colleagues that he has something of a taste for 'liar's poker' .
Each of us has today had the opportunity to indicate in full public view what he wanted and display his choices.
As far as I am concerned, after twenty years of electoral life, I have only one regret - that we waited so long and wasted so much time before reaching this point.
The politician works for 'the public' . He is paid for it by 'the public' . He must provide a full accounting of what he has done and what he has earned and what assets he holds. And that's that!
At a time when public opinion is demanding transparency and rectitude from those who are elected to administer public life, it is high time that the European Parliament emerged from its protective cocoon with a clear statement of support for total prohibition of financial or material gifts to any Member from any person whatsoever.
Those were the conclusions of the working group set up by this institution and adopted by Mr Nordmann, and those are conclusions which I irrevocably support.
Members of the European Parliament, like their colleagues in the national Parliaments, receive allowances - public allowances, which are verified and verifiable - to enable them to perform their duties. Any external, parallel or other form of remuneration, or any hand-outs of any kind, must be totally and definitively prohibited.
Why adopt a complicated approach when we can adopt a simple one, easy to understand and clearly stated. I shall therefore be voting for the absolute prohibition of any gift.
Eriksson and Sjöstedt (GUE/NGL), Holm and Schörling (V), in writing. (SV) For us democracy is synonymous with government by the people. This means that the people govern in accordance with the principle of one person, one vote. The rights of citizenship should be exercised through voting rights, rather than being the preserve of wealthy elites.
It troubles us that in the context of the debates on the Ford and Nordmann reports the Members of the European Parliament did not manage to prohibit lobbyists from offering gifts and bribes within the domain of the European Parliament.
It is even more serious that MEPs found themselves unable to decide that they themselves should give written and public assurances that they had not accepted and would refuse to accept gifts, staff support or other benefits other than those financed by their own institution.
Furthermore, Parliament refused to agree to make public payments by the 'Caisse des Députés' , one of its own service departments.
Taken as a whole, this behaviour makes it look to the public as if Parliament has something to hide. As a result, Parliament's credibility as a driving force for democracy and openness within the institutions of the EU has been dealt a serious blow, and one whose consequences may prove extremely difficult to reverse.
The vote on the Ford and Nordmann reports represents a first step on a difficult road - it involves disciplining the activities of Members of the European Parliament in their relations with the outside world.
First, I would say this: in contrast to political life in certain Member States, European politics has not so far been the subject of any political and financial scandals. Even if demagogues of all hues do like to moralize and never tire of denouncing supposed scandals, it is fair to say that the European Parliament has so far been free of any 'affairs' .
As this Parliament gains in stature and importance, pressure groups are taking more and more interest in it. That is the subject of Mr Ford's report.
Hitherto, honourable Members have never really known whom they would meet during a day's work in the European Parliament buildings. The registration of lobbyists and the observance of a number of rules are going to bring a little transparency into relations between Members and the representatives of interest groups.
The other aspect, covered in Mr Nordmann's report, concerns Members' interests. My view is that most Members have nothing for which to reproach themselves. Here again, though, the card is worth playing - maximum transparency on incomes, outside occupations, support received by a Member in that capacity. We do not want any gifts or hand-outs, anything at all is too much. Let's be clear about that!
So, this is a first step. We should remember that the European Parliament is a young institution, taking shape slowly. By contrast, the national parliaments are a century or even several centuries old, while the European Parliament elected by direct suffrage dates from 1979. It is having to invent common rules, a common mentality, a European approach to ethics, bit by bit. This is a first step, an agreement that was difficult to reach. The next steps are in preparation: European rules for Members of Parliament, rules relating to assistants and intergroups, a code of conduct for interest groups. Here again, we know that consensus will take a long time to ripen. But it will be essential if we are to construct a consistent, serious and effective parliamentary institution, in the service of democracy and transparency in Europe.
Mr Nordmann's report on transparency and Members' financial interests ought to be resulting in strict rules on the influence of lobbyists on the work of the European Parliament. However, the rules set out in the Nordmann report do not resolve the difficulties at all. Amongst other things, they allow support to be provided by third parties in terms of staff or materials.
Gifts of any kind should naturally be declared, but ideally there should not be any gifts at all. This applies to all kinds of gifts, including meals and travel. The rules should prohibit gifts completely, but they fail to do so. That is why I have voted against the Nordmann report today.
I have voted for the Ford and Nordmann reports as first steps towards a system of rules on lobbying and economic openness for MEPs. The reports are not sufficient, however. Donations and gifts should not be allowed. The lobby register should of course be public and anyone who so wishes should have access to it. Industry and organisations should not be able to offer financial benefits to MEPs by appointing staff within companies or the equivalent who are in reality working for a particular MEP. The European Parliament's accounts concerning MEPs' travelling and subsistence expenses should be public.
As everyone knows we are governed by the principle of not enjoying personal benefits accruing from the exercise of public activity.
That is why we call - and not only in the European Parliament - for greater transparency and an effective upgrading of the morals of politics. With the moral authority of someone who not only calls for but also always applies these principles personally.
Therefore, our votes on the reports in question and amendments which have been tabled were determined by the following main aspects:
In respect of the Nordmann report:
The complete ban on Members of Parliament receiving, in the framework of their parliamentary duties, any amounts or other donations in addition to those to which they are institutionally entitled;
The total transparency and guarantee of maximum public information on Members' incomes from all sources.
In respect of the Ford report:
Total opposition to the institutional promotion of lobbying activity even when carried out under the cover of its own regulations;
Total opposition to the growing - albeit relative - obstruction of access to parliamentary activity by persons or entities not organised by the European Parliament;
Total opposition to the explicit or implicit 'legalisation' of the receipt, by Members of Parliament, of any benefits from lobbies.
In all honesty I do not really understand the Clochemerle-style goings-on of the last few days, which ended in Mr Nordmann's report being put back on the agenda. If this report is approved - even supposing it is tightened up by the most radical of amendments and the Christian-Democrats' amendment is thus rejected - even then we shall have tackled no more than the tiniest tip of the iceberg of Euro-profiteering.
This is mere window-dressing. It is cosmetic surgery designed to suggest that some real action is being taken against Euro-profiteering; profiteering which in recent months and, in contrast to what Mr Wilfried Martens said yesterday, has very properly come under fire from public opinion.
I note that we have a few hundred honourable Members in attendance today who accepted the offer of a bit of political tourism from the Turkish Government just prior to our vote on the customs union with Turkey. I know that those who voted for this customs union were subsequently given a gift by the Turkish Government. I see that this report does nothing to change the more than generous salaries and other remunerations paid to us Members of Parliament. I see that this report does nothing to change the wholesale squandering by all kinds of European bodies of billions of taxpayers' money, nothing to change the enormous frauds over Community funds, nothing about the scandal of the European Parliament's building in Brussels, which has now cost twice the original estimate and has proved a nice little earner for certain financial groups with links to political parties.
In short, I shall vote for this report - assuming at least that the amendment of the European People's Party is rejected - but without the slightest enthusiasm and in the knowledge that it is nothing more than a political sop.
Obviously transparency is vital if citizens are to recognise themselves in their representatives.
I doubt that this report or any other will make any contribution to this, something that should be a fundamental objective of any politician.
Transparency can only result from a culture rooted in a concept of participatory and widespread citizenship and the concept of the State at the service of the citizen. Otherwise, it would always be a game of illusion.
That is the case of this report for which I voted out of respect for my colleague and out of solidarity for my group - but without any conviction.
After considerable hesitation I have decided to vote with the Socialist Group on this report. However, I consider Amendment No 7 by the GUE/NGL Group to be quite clearly better than that proposed in the report.
In Sweden it is perfectly natural that Members' annual declarations to the tax authorities of their incomes and assets should be public documents. The same is true with regard to share ownership. This should also be the rule for Members of the European Parliament.
It is wrong that contributions to Members in the form of staff or equipment provided on top of the generous secretarial allowance we receive today from Parliament should be permitted. There are now far too many rich lobby organisations which provide Members with 'assistance' with their work. It is only reasonable to suppose that this affects Members' attitudes on the substantive issues of the day. A lobby organisation does not furnish a Member with staff and material resources out of pure idealism: they consider that they have something to gain from it.
Information on all the payments made by Parliament's 'Caisse des Députés' to each individual Member should also be public.
To summarise, I believe that this report could have gone much further in establishing rules on the ethics governing Members' work in Parliament.
Ford report
After considerable hesitation I have decided to vote with the Socialist Group on this report. However, I consider Amendment No 4 by the GUE/NGL Group to be quite clearly better than that proposed in the report.
The report could have explained the conditions under which lobbyists are permitted to work in Parliament even more clearly. The report should also have stated that it is extremely important that the people whose names appear in the lobby register should in some way provide assurances that they have not provided and do not intend to provide any kind of benefit, gift or service to Members, officials or assistants. Such assurances, where given, should also be public and take the form of documents attached to the register.
I believe it is of the utmost importance that a proper examination is made of Parliament. It is quite clear that MEPs are influenced by the attentions showered upon them today by rich and powerful pressure groups operating at EU level; these attentions include everything from free lunches to help with the services of assistants and gifts.
Measures must be taken. Unfortunately it is apparent to me that this report does not go far enough to deal with the problems in the European Parliament at present concerning the behind the scenes influence of lobby organisations on political decisions.
BSE
Madam President, I should like to speak to the few colleagues who are willing to listen, because that seems to me to be the best way of voicing some feelings that could never be expressed on paper.
The joint resolution on which we have just voted has links with two other resolutions on the same subject, which were adopted by Parliament on 31 July and 19 December 1988. Precisely eight years ago. Those two documents called for information on the alarming news concerning cases of bovine spongiform encephalitis. The disease, which had already been identified in 1986 by the UK's central veterinary laboratory, was, in 1987, the subject of epidemiological studies that indicated as its cause the use of meal produced from the meat and bones of ruminants. It is hard to believe that the results of those studies did not reach the European Union's Veterinary Committee and, hence, the competent commission. The outcome was that the problem exploded in all its gravity. But what is even more scandalous is the fact that the sensational news was covered up, in 1990, by a high-ranking civil servant, so as not to damage the market. The protection of public health and of the consumer was obviously nothing more than an optional item of the Treaties then. But even though we have, since then, had the Maastricht Treaty, which has helped to increase awareness in many areas, we are still at stalemate as far as any concrete results are concerned. And the situation is still the same, even after the debate and even after the explanations offered by President Santer and Commissioner Fischler. Having shrugged off the responsibilities of their predecessors, these two have still not provided sufficient guarantees concerning unequivocal clarification and the punishment of those responsible. Indeed, the ease with which unscrupulous traders are still managing to evade the embargo is deeply worrying. I therefore believe that this document, together with the other two, of eight years ago, will end up in the book of records of demagogic outrage, lost opportunities and betrayed expectations.
Madam President, we voted for this resolution, which was drawn up jointly with most of the other groups. We should have liked it to be more forceful in some points. We should also have welcomed the adoption of the amendments that called quite explicitly for the appointment of a committee of inquiry. Nevertheless, we assume that the resolution itself will result in a committee of inquiry being appointed. Mr Santini, in his explanation of vote, clearly reiterated why this is necessary.
We now hope that this afternoon's Conference of Presidents will recommend the establishment of a committee of inquiry and that Parliament will be able to vote on it tomorrow and institute the committee in due form. If it is necessary to use this new instrument, which has been available to us since Maastricht, the purpose of its use is not to act against the Commission, be it in the case of BSE or in any other case, but to work with the Commission in its present efforts to identify where faults have occurred with a view to ensuring that both Parliament and the Commission follow a consistent line in future in the implementation of measures against this BSE epidemic.
Madam President, someone - it was Charles Maurras - said that you should never despair in politics, not even of the European Parliament. For those who remember the atmosphere in Brussels three months ago, I recall that no one wanted to know about responsibilities. We were the only ones to use the word. No civil responsibility for the Demulder brothers who manufactured the contaminated feeds in Britain. No political responsibility for the Commission, and not even any political or criminal responsibility for Jacques Delors.
Today, the matter is resolved. Everyone admits that we must, at last, talk about responsibility. Parliament has just taken its first step. It is going to admit, I hope, this afternoon, the Commission of Inquiry. It still has a second step to take, that of the Philippe de Villiers group, which tabled the motion of censure. And finally, as a third step, it has to admit its philosophical responsibility, because before contamination through feeds we had contamination through ideas - the ideas of free trade, the elimination of borders, hyperproductivism. The pathogenic agent has been a philosophical one.
In its handling of the 'mad cow' crisis, the Commission claims that it has always acted, within the limits of its powers and on the bases of the knowledge available to it at the time, in the best interests of public health in Europe. Unfortunately, we have extensive evidence to the contrary, evidence that reveals radical malfunctions among the European institutions.
President Santer told us that the Commission must be judged by its acts and not on hearsay. Since that is what he wants, let us talk about acts. They show that, in the 'mad cow' crisis, the Commission has always been behindhand and has, if anything, endeavoured to restrain the initiatives of those Member States that were anxious to protect the health of their citizens, before following on willy-nilly in their wake.
In this context, the chronology of events is revealing. Let us take a few examples. It was 18 July 1988 that the United Kingdom decided to prohibit the use of bone meal in the feeding of ruminants; it was on 24 July 1990 that France took a similar decision; but it was not until 27 June 1994 that the European Commission adopted the same measure, although it had had all the necessary powers since the directives of 1989 and 1990.
The same applies to the imposing of the ban. In May 1990, when France wanted to prohibit the importing of certain British beef and veal products, the European Commission threatened to bring proceedings against France before the Court of Justice, as recently recalled by Henri Nallet, the former Minister of Agriculture. That action would have been brought on charges of interference with freedom of trade. Indeed, the Commission later repeated its error: in February 1996, when five German Länder unilaterally prohibited imports of British beef and veal into their territory, the Commission dared to bring proceedings against the German Government, once again for obstructing the free movement of goods, which seems to be its one and only obsession. It was not until the following March, when thirteen Member States in succession prohibited the importing of British beef and veal on their own initiative, that the Commission eventually gave way.
Consequently, if we judge it by its acts, as its President wants us to, the Commission has to be found guilty. It is quite obvious that at every stage it was more concerned with pursuing its utopia of a European super-State with no internal frontiers than with the health and safety of its citizens - exactly as it is still doing today in another area, the area of border controls on individuals. There is nothing accidental about this deplorable attitude: on the contrary, it reflects the constant priorities of the Commission, those same priorities which have isolated that institution from public opinion. Conversely, it must indeed be recognized that the Member States, more in touch with the concerns of their populations, have at every stage done the right thing, even though the Commission obstructed them on each occasion before eventually trailing along behind.
This is the context in which we need to see the disclosure of certain internal Commission matters, such as the unacceptable pressures brought to bear on the experts of the Scientific Committee for Food, as disclosed by the press, and the astounding meeting of 12 October 1990, where European officials calmly discussed campaigns of disinformation to deceive the consumers. These facts are not anecdotal. They confirm the priority that the Commission attaches to free trade, even at the expense of human health, and its determination to conceal the failures attributable to its misdirection of the movement towards European union.
These manoeuvres also show that a very worrying state of mind prevails within the Commission: the Commission believes it is the keeper of a higher truth - higher than the nation states, higher than Europe's citizens, and ultimately even higher than democracy. This state of mind is all the more dangerous in that the Commission has exorbitant powers, such as the monopoly right of initiative.
We believe that, as things stand, the European Union can no longer tolerate this situation if it is not to be plunged into the abyss. That is why we demand that the intergovernmental conference should at last remind the Commission of its true role, which is a subordinate one.
BSE is just one disease brought about by a sick agricultural policy, and the Commission should take the opportunity to restructure this policy systematically, so that taxpayers' money is only used in future to support production conditions which we can justify in terms of an environmentally threatened planet, animal welfare and human health. At the moment, we are directly encouraging the spread of animal disease through our systems of support. We are paying extra for animals to be mistreated, and making extra payments to those who are polluting our groundwater by using more fertilizer, thereby posing a threat to the health of future generations. The more that is produced, the more support is triggered. The more that goes into surplus stocks, the greater the support. The more that is destroyed, the more support we provide. The more allergyproducing colourings that are added to conceal the lower quality, and penicillin to increase the shelf life, the more is milked from the EU's coffers.
We should be calling a halt to this madness and reorganizing things, so that any support only encourages decent goals such as animal welfare, human health, the cleanliness of our planet and farmers' incomes. A new agriculture policy would hardly give landowners with 1000 hectares ten times as much subsidy as farmers with 100 hectares, ecological landowners would hardly receive less subsidy than those who use pesticides, and there would no doubt be fewer animal diseases among livestock which are not farmed as intensively as they are today. That is what we should all be thinking, now in the era of BSE.
I voted in favour of the resolution on BSE, because of the assurances given by Commissioner Fischler that full background information would be made available on all measures taken by the Commission and other EU authorities since the early 1980s and because of the further research which has been announced.
In the interests of public health and of beef as a safe product these investigations must not, however, be an excuse for delaying tactics in the handling of the BSE affair, behind which the Commission can take refuge.
I would thus ask you to give Parliament a time scale for the management of this affair.
Several years ago our society was horrified to discover the consequences of its folly: yesterday we had AIDS and the trade in blood, today we have the consequences of contaminated bone meal, to mention only the most visible areas of these terrible abuses....
The underlying reason, too, is terrible in its simplicity: it is the result of frenzied if not demented productivism, the search for profit at any price, the saving of time at any price.
And I am scandalized to hear the diatribes of those who, elsewhere, eulogize this society based on money, competition and individual success to the detriment of a more collective and qualitative idea of its organization.
Having said that, nothing can justify the errors and mistakes committed here and there at both European and Member State level.
We have the right to know, first in order to restrict the damage done by past errors, but also in order to prevent them happening again, in some form of other.
That is why I am associating myself with the call for the setting-up of a Commission of Inquiry, whose proceedings will help us to discover the truth. If there have been mistakes, or even crimes and misdemeanours, those responsible for them - at whatever level - will have to be punished!
The scourge of BSE is destroying the beef industry throughout Europe. The Florence agreement gives us the opportunity to rebuild the industry but it will take some time yet.
We must proceed with haste to eradicate BSE from Europe, but we must above all return confidence to the consumer and this will only occur with the progress of time. The Commission must bring in immediate new proposals to prepare for what will be a very difficult trading period in the autumn.
I do not believe we need or require any special committee, the present proposals are sufficient and capable of restoring confidence. All such a committee can achieve is further public debate.
Contrary to the statements made by Mr Santer, scientific information existed from 1990 onwards suggesting first that BSE could cross the species barrier and secondly a connection between Creutzfeldt-Jakob disease in humans and BSE in ruminants.
As evidence, I cite a neurological textbook dating from 1978, used by French medical students, which was already putting forward strong presumptions of similarity between the illness detected in man and that found in monkeys.
We all know that medicine is not a cartesian science, like mathematics. Experts have never been able to establish any certainties about the risks associated with this illness. But the Commission at the time, under Mr Delors's presidency, should have been the guarantor of consumer health protection and should therefore have taken radical steps from 1990 onwards.
And today, what has been done? For example, has there been any serious research into possible transmission through milk? You must understand that we can no longer settle for vague replies - we have lost the confidence of our constituents.
The European Parliament's Commission of Inquiry is an obligatory step. It will have to determine responsibilities at all levels: European institutions, governments, the animal feed industry, etc.
The Court of Justice will have to impose exemplary penalties, and only then will we be able once again to think in terms of confidence and of relaunching the consumption of beef and veal.
Madam President, I am amazed that there have been no explanations of vote on the calendar of part-sessions. I recall perfectly that there were such explanations last year, and I draw my authority from the case law of President Hänsch, who said just now that the example of what happened last year must be followed in every detail. Well, last year there were explanations of vote on the calendar and I want to make one on behalf of my group.
There was no final vote on the calendar. For that reason there are no explanations of vote on the calendar.
I quite understand, Madam President, but last year the practice was different. There were explanations of vote on the calendar, and I cannot see why we are not following the same course this time.
Madam President, one thing you said was very important. There has been, as you say, no final vote on the calendar. But as this item appeared on the agenda, I think that this vote should be taken now. And I hereby call for the vote to be taken.
There has never been a final vote; we have always simply voted on the individual part-sessions. The draft calendar was on the table, and amendments may be made to it, but as a general rule there is no final vote. Amendments can be tabled. If a specific amendment is adopted, the calendar is altered accordingly, but there is no final vote on the calendar in its entirety.
That concludes voting time.
(The sitting was suspended at 1.45 p.m. and resumed at 3 p.m.)
Mr President, pursuant to Rules 127 and 108 of the Rules of Procedure of Parliament I wish to beg the indulgence of yourself and the House, if possible, to clarify remarks which I made this morning. During the lunch break several Members from different groups across the House came to me and gave a different interpretation to what I had said, stating that they had felt personally insulted and aggrieved by my remarks. To that end I wish to put on the official record that I intended no insult or aggression to any individual Member within this House and I wish to apologize unreservedly if my remarks were open to a different interpretation.
My main point was that this Parliament must not only uphold democracy and freedom of speech - it must be seen to do so. My analogy with particular types of political movements was an attempt to reinforce my argument that this Parliament and this House in particular must abide by the balance of powers and the different competencies attributed to the different institutions in the European Union.
I wish to apologize unreservedly to all Members for any personal insult they may have felt.
Thank you very much, Mr Crawley. I am happy to take note of the rectification which you have pointed out and today's minutes will be amended accordingly.
Progress in CFSP (continuation)
The next item is the continuation of the debate on report (A4-0175/96) by Mr Fernández-Albor, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on progress in implementing the common foreign and security policy January-December 1995).
Mr President, do not worry because I am not going to deliver a long speech: there is no time for that. But, first of all, I would like to say that I am pleased with the declaration which I have just heard because I think that it is wise to amend one's mistakes. In respect of the Fernández Albor report, I should like to say on behalf of the group of the party of European Socialists that, in our opinion, this report is a fairly complete and balanced assessment of the European Union's activity in the field of the CFSP in 1995.
On behalf of my group, I should like to take note of the important declaration made by Mr Fernández Albor at the end of his speech, about his position on the subject of deterrents - something he is right has never been dealt with and I think that we ought to deal with it separately in due time; as far what was said by the Council, I should like to thank, although the President-in-Office of the Council is not here, but he was here this morning, Mr Spring, who read out to us a very complete report of everything that the Union did in 1995 and so far in 1996. I was very pleased to hear that. We already knew it but it is always good to hear people say that we are doing something.
In that respect I should like to point out that the Council's enthusiasm for developing the CFSP should also, however, lead it to support not only the considerations given to it in the Intergovernmental Conference but also developing and applying the Treaty; I think we must therefore call seriously upon the Council to support fulfilment of Article 7.
But we should not only criticise the Council and the Commission and if you allow me Mr President, in the time which remains, I must also criticise Parliament and the presidency, because I had the honour and responsibility of adding to the Fernández Albor report a recommendation which, I know not why, the presidency of the European Parliament has referred to the Committee on the Rules of Procedure. What is planned by the Committee on Foreign Affairs is something very simple: what can be done by the Intergovernmental Conference is very good but progress has to be made. In order to make progress and to learn from our mistakes and to meet the expectations of our fellow citizens in the European Union, what we have to do is make sure that the CFSP is governed by majority and is included in the Community budget and, as far as possible, that we develop our abilities to apply preventive diplomacy in our own camp.
Mr President, I have to say that it makes a great impression on me when there are many people in the Chamber, because sitting here there are indeed representatives of nations which have fought each other over hundreds of years. Now at least they are sitting down and talking to one another. One might well call that progress in terms of security policy. And then we read in the newspapers that Europe is moving into a crisis once again. It is going from one crisis to another, according to the newspapers, but at least that is better than before, when the countries were going from one war to another. All things considered, one may wonder at the fact that Europe has survived. Europe, this damsel in distress - and as a Phoenician princess she was indeed a member of the female sex - has been mutilated time and again by its inhabitants, and after the last major war in this part of the world, in 1945, she actually became the lady who is sawn in two, with one half in the East and the other in the West. Since then, she has been sewn together again to some extent, but she has not emerged from the experience unscathed. New confrontations lie in wait for us on the map. The constant task for Europe and the EU must now be to detect and counter new dangerous situations, before they end up as full-scale confrontations such as that in the Balkans.
An analysis centre such as that envisaged in Brussels is important. It could also be called a look-out post or a watch-tower. Using such means, we should be better equipped to help stabilize dangerous situations, and certainly to recognize them in time. I also see this as the philosophy behind a reinforced common foreign and security policy in the EU, but such a policy cannot just be seen as one of fire protection, designed to extinguish the fire after it has broken out. It must also be an instrument for creating a whole culture of preventive security - a culture of security for the old world, for Europe, and that is why I am in favour of working further in that direction through a general, reinforced foreign and security policy which is aimed at the whole of Europe. I have to express my reservations regarding one point, however. This concerns paragraph 21 of the report, which refers to a common system of deterrence. This must be taken to mean nuclear weapons, as I read it, and I do not feel that I can agree to this, at a time when we are constantly trying to do away with nuclear weapons, and when we are talking about nuclear non-proliferation agreements in Geneva and elsewhere. Moreover, in the view of the Conservative People's Party, nuclear weapons are a matter for NATO, and that is why I have reservations concerning paragraph 21 - and I am pleased to see that I am not alone, but have the support of my fellow Scandinavians, as I might put it. As a little twist in the tail, and with your permission, Mr President, I should like to present the compliments of one of my fellow countrymen. He is pursuing a more European policy than most, at least just at the moment. His name is Bjarne Riis. He is Danish, and he is currently leading the Tour de France . He is riding for a German firm, and his family lives in Luxembourg. You can meet him on Friday in Paris, and I wish you all a good time!
Mr President, firstly I would like to convey a very warm and hearty welcome to the Irish Minister for European Affairs on this, his first visit to a plenary session of the European Parliament. It is not his first visit to Strasbourg - he has been here on quite a number of occasions to prepare the groundwork in a careful way for a successful presidency, which I very much hope and am sure will emerge.
It is not yet clear if any decisive moves will be taken in 1996 to start serious work on what the Maastricht Treaty describes as the eventual framing of a common defence policy. It is not yet clear, for that matter, how far Member States are prepared to go in framing a common security policy. Recently, when asked how far I thought certain Members would go in foreign policy, I said I would be convinced of the intentions of colleagues when I saw Members of the Union who hold permanent seats on the Security Council of the United Nations offering one of those seats to Europe. That in itself would be a test of how far countries are prepared to go. In the field of defence, regardless of what common policy elements are adopted, I believe that Member States will continue to play different roles. There is no suggestion to hand at yet, for example, that France or Britain is ready to hand over its independent nuclear deterrent to the WEU or to some new European defence organization.
For my part I believe that Ireland would be very reluctant to become part of a defence alliance still committed in certain circumstances to the use of nuclear weapons. On the contrary, we want to see the dismantling of nuclear institutions which, if they are involved in bad accidents, could certainly bring a lot of ruin and disaster to the Member States of the European Union.
I believe that we have a duty to contribute to the upholding of peace but I think it legitimate to do so in a manner true to our own traditions. The eventual framing of a common defence policy should allow Member States to play different roles - which they will do in any case - and to make different contributions.
Mr President, we are grateful to the rapporteur who is, moreover, the new chairman of the Committee on Foreign Affairs, Security and Defence Policy, for his excellent report. He unerringly picks out the weak points and proves once again that the Community structures of the first pillar are far better able to manage foreign policy than the intergovernmental CFSP. 1995 was a successful year for international agreements but an extremely poor and depressing year for the CFSP. The report says that very clearly. Both the quality and quantity of common positions were significantly poorer than in 1994. Of the ten common initiatives only three were truly new. The others were continuations or amended versions of initiatives taken in 1994.
Full use is not being made of the potential which the common foreign and security policy offers. Although the Commission has had joint power of initiative since Maastricht, it made no use of it at all in 1995. Even though Maastricht sometimes allowed qualified majority voting in the Council, all decision taken in 1995 were reached on the basis of unanimity.
Moreover, the Council gave no response at all to the European Parliament's recommendations concerning the common policy and our call for a common defence policy is being totally ignored. Disappointing results on the common foreign policy front meant that the Union continued to be unrepresented on the world stage and it meant that the expectations awakened in the public mind were disappointed. It remains to be seen how the Union will act over extending the mandate of IFOR to identify and arrest war criminals in former Yugoslavia.
The IGC must equip the European Union with a proper common policy as promised during the Maastricht summit.
Mr President, the actions of the EU Member States and the European Union are of course crucial to security in Europe. It is also crucial that a real analysis should be conducted of where exactly the insecurity lies as regards threats to security from the rest of the world.
We can see several such areas of insecurity, such as the situation in the Balkans with the terrible war which has been conducted there and the need for the war criminals to be condemned by a lasting peace. We can see that certain countries in Eastern Europe, such as Albania and Belarus, are sliding back into authoritarian forms of government. This can even be said to some extent of countries like Croatia. We can see enormous social and economic problems on our doorsteps, such as in Ukraine, and in North Africa.
This situation holds considerable risks for us and these include major security risks which must be dealt with using methods which are truly effective and which are in proportion to the risks. Against this background the present report is to some extent a disappointment, because it argues very traditionally along military lines. Common defence is discussed. Paragraph 21 talks of a common system of deterrence. This cannot be interpreted as meaning anything other than a common nuclear defence.
I do not believe this line of thinking provides any solution to the problem facing us, rather it is what one might call a 'non-solution' . What is needed is stability, social and economic development in Eastern Europe and North Africa. Real pan-European cooperation within the UN and within the Organisation for Security and Cooperation in Europe is required. This is the only way that cooperation with the countries concerned can be achieved.
I believe that the military course represents the vestiges of an old Cold War mentality which is actually obsolete and which cannot survive. We will therefore support the amendments by the Socialists and the Greens. The most important of course concerns paragraph 21.
I hope that my children and other people's will grow up without the nuclear threat with which we grew up.
If we review the progress made towards a common foreign policy we see that 1995 was a year of very intense activity, especially as far as treaties and agreements are concerned - I am thinking of MERCOSUR, the Barcelona conference and so on. But if we analyse the instruments which the Union deployed to this end, we have not really moved forward much from European Political Cooperation. We have not made use of the opportunities afforded by the Maastricht Treaty. Specifically on current events, of which European Union citizens have some expectations - either events on our own doorstep, former Yugoslavia for instance, or further afield, above all the Great Lakes region in Africa - we see that there was a spectacularly effective Union presence, with humanitarian aid, but that sadly the Union was unable to exert any influence in bringing a political solution any closer. It is precisely this, a truly constructive presence and the ability to help bring about a political solution, which will give our citizens a positive picture of the Union's foreign policy, which sadly they do not have at the moment.
On the one hand, of all the reports I have ever seen, there has never yet been one which paid as much attention as this does to preventing conflicts and as far as possible using peaceful means to obtain political solutions. In this respect I find the report most encouraging. On the other hand there are still of course a number of things which are hard to swallow and paragraph 21 is the hardest of all. Primarily because it talks unashamedly of deterrence when it clearly means nuclear power. We hope that Mr Sakellariou's amendment will be accepted here because it makes a correction in respect of these proposed deterrent systems, and secondly because it calls for action to be taken on the demand made in Mr Rocard's report for a centre providing analysis and proposals for active involvement.
Agreement on the feeble achievements of the Common Foreign Security Policy for 1995, disagreement on the necessary steps to correct current practice - this is the dual judgement by the Europe of Nations Group on the Fernández-Albor report.
We have embarked upon a process which generates both inconsistency at Community level and the undermining of national diplomacy, since the theoretical existence of a common foreign policy tends to provide an alibi for inertia and a desire to reduce national resources. How can we prevent this dual process of drift, and return to the straight and narrow? Certainly not by communitizing the CFSP, nor by trying to define a single foreign policy, the only result of which would be the adoption of totally artificial and anti-democratic objectives.
The establishment of a genuine CFSP would involve, according to the report, and I quote, learning to share sovereignty equitably. This expression is an outrageous one: sovereignty is not for sharing - at the very most it may be delegated in some cases when nations so decide.
If any attempt is made to bring into existence a genuine CFSP, utilizing the community method and calling into question its intergovernmental nature, even though that is enshrined in the Treaties, and setting up a European corps diplomatique which is dependent on the Commission, failure will inevitably result. Let those Member States which desire a genuine CFSP start by controlling the galloping inflation afflicting the self-proclaimed embassies of the Commission's external services, while the real embassies, vested with powers and networks which should make them the effective channel for implementing the CFSP, see their resources eroded.
In order for a genuine CFSP to come into existence, it is necessary to start from the facts and, as a first step, compile an inventory of those interests and needs which are genuinely common. Next, it is necessary to measure the degree of political will that exists to defend those interests jointly. The result may be a multi-track system, depending on the areas in question.
Where should this permanent inventory of interests shared by our countries in the field of foreign policy be kept? The institutional device best capable of providing this function will be one that strengthens its intergovernmental character and gives it its full effectiveness while reinforcing the part played by the institutions that represent the wills of the Member States. In these fields of foreign and defence policy, which are at the heart of the sovereign powers of the Member States, it is therefore essential to strengthen the role of the Council and of the national Parliaments. This reorientation is equally essential in the context of the enlargement of the Union to include nations which certainly have no intention of abdicating the essential powers of sovereignty that they have just recovered at the end of a long ideological winter.
This is why we have proposed the appointment, within the Council and under its authority, of a permanent VicePresident responsible for the CFSP and possessed of a sufficiently long-term mandate. We would also like to see an end to the artificial separation between foreign policy as such and trade policy, which is an essential part of it. The minister responsible for the CFSP would therefore also have to be responsible for its trade aspect.
This adjustment of the institutional balance would need to be one of the priorities of the intergovernmental conference. This is a necessary condition if a genuine common foreign policy is eventually to come into being, the sufficient condition naturally being the political will of the Member States, the absence of which cannot, quite obviously, be compensated for by any institutional device at all.
Mr President, the report on progress on the Common Foreign and Security Policy gives Parliament a welcome opportunity to discuss this important topic. A large majority here approves the objective of making the EU's foreign and security policy more effective, to enable us to strengthen peace and security both in our own Continent and throughout the world. At the same time, however, we come up against the differences arising from different countries' different historical experiences. Three new Member States, Finland, Sweden and Austria, which do not belong to any military alliance, bring a new approach into the Union. It has sometimes been hard to explain, for example, that Finland's non-aligned status is not just a way of getting a free ride in security terms but, in our view, increases the security at this time in Northern Europe, and in particular the Baltic. Neither must our non aligned status hinder our active involvement in designing and bringing about a common foreign and security policy.
In life as in politics, clean cut solutions are rarely sensible. It is necessary to do what is unavoidable and possible. We must beware of solutions which may lead to an increase in tension and a new military division. Getting stuck in a traditional military political viewpoint does not benefit us. At the same time if the common foreign and security policy is to be made more effective in the EU, particularly in the fields of crisis prevention and crisis management, we must develop cooperation on the basis of the NATO Partnership for Peace Programme. I am glad that my own Social Democratic Group uses a wide interpretation of 'security' and understands different approaches. I warmly support the amendments made on behalf of Jannis Sakellariou.
Mr President, ladies and gentlemen, we can welcome the fact that Article J.7 of the Treaty on European Union allows us to have an annual debate on the implementation of the Common Foreign and Security Policy. Unfortunately, our finding is that the implementation is not entirely satisfactory.
First, we can recall with pleasure the fact that the Union has adjusted the balance of its medium-term collaboration with Eastern Europe and the Mediterranean, and that it has signed agreements with Morocco, Tunisia, Israel, South America and certain Asian countries. We can recognize a degree of inefficiency in the negotiations on the former Yugoslavia, where America still holds the diplomatic initiative, with Russia, where the Chechen problem remains untouched, and with Turkey, the Middle East, Burundi and Rwanda. All of these, as the rapporteur emphasizes, and I congratulate him on his carefully documented work, result from the fact that declarations by the Council do not involve any specific decision by the Member States. The fact is that there is no genuine political will in the Union within this area, and that is linked to our permanent vacillation as to what we want our Europe to become!
Secondly, as far as common security is concerned, the only decisive action is still the prohibition of antipersonnel mines, while in the field of human rights, we, personally, would prefer to see the European Union doing more about the constantly threatened security of its own citizens before worrying about what is happening outside its common borders.
In conclusion, we can only deplore the way our Parliament is disregarded by the Council, which makes no political response to our recommendations and supplies us with no regular written information - something which is essential for better cooperation between institutions and a better definition of a genuine common policy with clearly defined objectives.
Mr President, it is a little late in the day to be discussing progress in the Common Foreign and Security Policy more than six months after the end of 1995. However, have we made any progress in this field and, if so, what have we achieved?
The customs union with Turkey is a partial victory for the European Union because some of the conditions we set for approval were met. The human rights situation in the country is still far from satisfactory, however. The human rights clauses in international agreements are a major step in the right direction but they will continue to be worth no more than the paper they are written on if they do not result in practical action.
We in the European Parliament can certainly congratulate ourselves on our commitment to the reconstruction work in the former Yugoslavia. However, should it not have been the object of CFSP to prevent the human tragedies which also occurred in 1995? You only have to think of Sarajevo, Srebrenica, Krajina and many other places. CFSP must entail preventive action, not just a response after the event to assuage our guilty consciences. Experience shows therefore that what is really needed is an extension of the Common Foreign and Security Policy.
In my view NATO will continue in the future too to form the basis of our continent's military security - and this will include a US presence. Of course consideration needs to be given to the shape we, with the help of the WEU, will give to the European pillar. In any event, there must not be still more bureaucracy to demonstrate our ability to manage by ourselves. It is important that in the future too NATO should move more in the direction of crisis management, which might perhaps enable those countries, including mine, which are at present militarily nonaligned to join in due course.
I should also like to say that IFOR is an example of how NATO countries and non-aligned countries can together carry out a military operation in an atmosphere of excellent mutual understanding.
Mr President, despite certain reservations we welcome the content of these documents, with which we can identify to a great extent. For that reason we also regret the minimal progress that has been made in developing our common foreign and security policy, especially in the sphere of defence policy. For the same reason we especially regret the indecision of the Austrian Federal Government in this matter, because it ought to have recognized long ago that neutrality has no place in a community such as the EU and results in a free ride for some Member States, reflecting a lack of solidarity.
We are not happy with the practice of the European Parliament, in which it also indulges to some extent in this report, of putting forward too many utopian demands and resolutions that bear little relation to realistic foreign policy, which is primarily a means of asserting and safeguarding Community interests rather than an instrument for improving the world.
In the domain of CFSP, we are more in favour of restricting ourselves to a few priority areas of particular importance instead of pursuing a watering-can policy, which may be visible everywhere but is not effective in any single area.
Mr President, my Group and I also compliment Mr Fernández-Albor on his report. It is a competent analysis and shows that the Union and above all the Commission were very active last year in a wide range of areas. The rapporteur's account is in part highly critical of the CFSP and it covers the period 1995 when the Union showed itself incapable of taking a lead over the situation in former Yugoslavia. That role was left more or less to the United States. I think that did little to imprint the Union's identity on the minds of the rest of the world, an identity which is largely recognizable only to citizens of the EU.
The rapporteur rightly notes that a lot has been said on a lot of subjects, but that little has been done in the area of security. Unfortunately the rapporteur thinks that only a number of giant steps will get us out of this situation. Only if the Union has a common defence policy and a common system of deterrence can it develop a true CFSP. That includes too a kind of obligation to provide assistance. He also wants a European Civil Peace Corps. We think he should have mooted this peace corps earlier. A Union which has the decision-making machinery and the capacity to conduct peace-keeping missions is already one step ahead. This, rather than far more ambitious objectives like a common system of collective defence, should be the focus of attention in the immediate future. Priority should be given to an IFOR-style peace-keeping force of the kind we have in Bosnia and to a EU planning and analysis unit. The Union may perhaps be put to the test next year in Bosnia. I think, for example, that NATO's Berlin declaration offers a good starting point on which to build a development of this kind. My view is that defence cooperation should be devised primarily on an empirical basis along the lines I suggested and not by formulating objectives which will prove unattainable in the years ahead.
Mr President, without oversimplifying things, a judgement of common foreign and defence policy could be summarized thus: we do what we can, but not always. The boundaries within which CFSP can operate are necessarily tight and prevent us from speaking of any real foreign policy, just as the ambiguous relationship between the European Union and WEU prevents us from speaking of any real common defence policy.
To be able to do either, there would have needed to be a real defence community, but plans for that fell by the wayside some forty years ago. So, we must now content ourselves with taking potluck, and the pot must be pretty empty if foreign policy is hopelessly inconsistent, or downright non-existent, at times of dire crisis or when a deterrent is needed. Harmonization of the individual Member States' foreign policies is undoubtedly a laudable expression of good will, but, when it comes to major issues, it comes to a grinding halt, blocked by the disparate interests of the individual Member States. WEU, which could be one of the strong points of a hoped-for foreign policy, is little more than a paper army and, what is more, not all Member States of the Union are members of WEU.
How can we implement a CFSP that is in danger of remaining a non-entity without a common defence policy and a common system of deterrence? How can we implement a foreign policy when the concept of European sovereignty is clearly absent? It is on the answers to these questions that the future of Europe depends, if Europe is to be more than a monetary union, which is already difficult enough and is most certainly important, but like a single swallow it does not make a summer.
In the meantime, I call upon the Commission to take courage and seize all the opportunities offered by the Treaty - something it has not always done because, in its timidity, it is aware of national governments' relentless watch on its powers. But forcing the issue is the duty of any body called upon not to be the agent of national governments' will but to serve as part of an embryonic European government - for embryos can and must grow if they are not to be still-born.
Mr President, Commissioner, ladies and gentlemen, I wish to compliment the chairman of the committee and my dear friend, Mr Fernández-Albor, on the well drafted report he has presented us with.
This report deserves our full agreement since it refers to the significant development of the conventional activity of the European Union in foreign policy and at the same time, unfortunately, with reason, it refers to the fact that after more than two years we have got no further in defining the instruments of a Common Foreign and Security Policy. My agreement with this report is strengthened since it refers to and emphasises the fact that, without a common defence policy, the European Union cannot have a strong, effective and credible foreign policy.
I should like to make a short but special reference to paragraphs 20 and 21 of the report. A common defence policy, which is the very basis of an external policy of the European Union, calls for universal active cooperation by all Member States of the Union. Neutrality or non-participation by certain Member States are positions which might be pleasing for a time and politically convenient, as well as economically comfortable, but they are far away from the principle of solidarity which cannot not only be applied to economics and which is now the very basis of the Union.
I should like to end with a slight dig at the report. Although it is fashionable to forget and even condemn our allies in certain circumstances I think that, since it deals with defence policy, it might be right and proper for this report to spare a small word for our allies. It seems that we only remember our allies when our own house is at risk.
This report has two sides to it. It can be unreservedly supported in its criticism of the shortcomings, restrictions and limited effectiveness of the Union's common foreign-policy stance. As far as my own country is concerned, I can say that our neutrality has neither prevented us from participating in any previous initiatives nor will it prevent us from not only actively supporting but also helping to shape this common international policy of the Union.
But there is also a second side to this report, and that is the presentation of its strategy for defence policy, with which I - and no doubt others too - have certain problems. Talk of Europe as a power with a deterrent capacity sends a shiver down the spine, not of the potential enemies of Europe but of the peoples of this continent. I consider it wrong to want to make the Union into a nuclear power.
The potential strength of this Union is a broad security partnership with those States that are not yet Members or that may never become Members. Austria, with its neutrality, has no problem at all in participating in the dynamic further development of the Union. But a warning needs to be voiced in good time against any development that could ultimately result in this whole Union also assuming the status of a military pact.
Mr President, I do not know whether Mr Kone&#x010D;ny was with us when the rapporteur, Mr Fernández-Albor, was speaking, because he expressly pointed out that the report did not relate to nuclear weapons, and for that reason I can give it my wholehearted support. One thing is clear, namely that Europe must have the means of acting in a timely and effective manner to prevent future crises. Nothing has done more to harm the European ideal and the good name of the European Union than the lack of such means in the case of the former Yugoslavia. That is why this shortcoming has to be rectified, which is one of the paramount tasks of our foreign and security policy. In so doing, we must not create a situation in which a qualified majority can be prevented by a minority from engaging in peacekeeping and peacemaking operations. That implies, of course, and cannot but imply, that the outvoted minority, whose parliaments and governments have good reason for being unable to participate in such operations, cannot for their part be compelled to assign troops to the task force. This, needless to say, does not affect the obligation to show solidarity with the other Member States of the EU: any aggression against the Union is tantamount to an attack on each and every Member State. The solidarity obligation is necessary here and must also be incorporated into the Treaty on European Union.
The delegation of the Austrian People's Party therefore supports the motion for a resolution, and we also believe that we are thereby fulfilling the terms of the declaration made by Austria on its accession, in which it expressed its interest in a common foreign and security policy as well as its willingness to cooperate in the creation of this common foreign, security and defence policy. The present coalition Government of Socialists and People's Party have stated in their working agreement that we as Austrians intend to be among the leading proponents of further development of the Union. That applies to the Schengen Agreement, it applies to economic and monetary union and it applies to the common foreign and security policy, because here too we want to play a creative role and because we see this as the great advantage of our membership, which we want to be an active and cooperative contribution with all our partners to the development of Europe.
Mr President, in my opinion Mr Fernández-Albor's opinion expresses an outdated, cold war thinking. It is based on threats which belong to the past, and it seeks security solutions which cannot possibly promote security.
Europe's current fundamental security structures are fulfilling their tasks well. One positive feature of these structures is the neutrality of four EU Member States. There is no military threat on the horizon which would be a reason for the European Union changing into a military alliance by uniting with the Western European Union.
NATO and the WEU as at present constituted make a positive contribution to the security of Europe as a whole. However, we have before us the question of the enlargement of NATO. We must of course respect the right of every European State to apply for membership of NATO and NATO's right to accept new members. On the other hand we must ask whether there is a real need for the enlargement of NATO and whether it would increase the security of Europe. Would joining NATO really strengthen a State's security? What effect would such enlargement have on those States which remain outside? Would it increase or weaken Europe's military stability?
In my opinion, Europe's security can best be promoted by preserving the current basic military security structures and by developing pan-European and transatlantic security cooperation on that basis within the framework of the OSCE, the NACC and the Partnership for Peace. On the other hand it is important to develop peaceful cooperation which will promote stability and democracy in the Eastern parts of our Continent. The European Union must tighten its cooperation with all the States of Europe and must promote pan-European integration by exploiting, inter alia , the possibilities offered by the OSCE and the Council of Europe. The EU's common foreign and security policy must be developed but it must be based on unanimity among the Member States, and it must respect the differing security policy choices of the Member States.
Mr President, broadly speaking, I welcome this report, which is an improvement on last year's attempt by Parliament to build elaborate and ambitious castles in the air.
Mr Fernández-Albor has stuck much more closely to the practicalities of the issue and, as a consequence, has made some telling points. Even this report, however, sometimes slips into discussing the grandiose and the theoretical. Foreign and security policy is the most sensitive area of national sovereignty. We have, therefore, to learn to walk before we can run and we should be getting the basics right before we start constructing more ambitious models.
Firstly, we need a clear understanding of the purpose and objectives of a common foreign policy. At the moment we have 15 national foreign policies. Recently a German Council official told me that his Brussels office might as well be in Bonn, as his main point of reference was the German Foreign Ministry.
Secondly, we need a proper mechanism for day-to-day decision-making in foreign policy. Too often in the Committee on Foreign Affairs, Security and Defence Policy we ask the CFSP secretariat what the EU stance on a particular situation is, only to be told that we do not have one because the Foreign Ministers have not met yet to discuss the matter. I am afraid crises do not wait for the convenience of EU Foreign Ministers. No wonder Richard Holbrooke recently boasted that Europe slept while President Clinton resolved a particular European crisis.
Thirdly, the current chaotic situation regarding finance must end. Operational expenditure must come from the Community budget. Unfortunately, the Fernández-Albor report's biggest weakness is the call for a common deterrent. This is, frankly, nonsense. Just when we are coming to grips with the changing security demands of the post-Cold War world; just when people are beginning to understand that security is as much about economic and political stability as diplomatic and military action; just when the Petersberg tasks on humanitarian aid and peacekeeping were agreed as an objective of our security policy, Parliament comes along with a demand for a common deterrent. That is not the way to build a new security framework for the new European situation.
Mr President, too many dysfunctions, too many discords, too many repeated false notes! CSFP is still an unfinished symphony, and as such it is much more a source of disappointments and frustrations than of satisfaction or pride.
In 1995, Richard Holbrook took charge of things in the former Yugoslavia, showing the way in terms of determination and high profile. He also derided the Europeans to the extent that some have seen it as a model of the leadership which Europe should be providing in its own backyard.
Clearly, the suggestions regarding a Mr CFSP take their cue from this American example. The fact that Mr Holbrook has been back on duty since yesterday should really give us something to think about. The CFSP is certainly one of the areas to which public opinion is - and has been made - highly sensitive. It expects an affirmation of Europe's international role, greater resolution and more capacity for action. But his expectations are often disappointed, because - apart from a declaratory diplomacy which usually trails along behind the course of events - we too frequently offer a distressing spectacle of endless domestic strife and paralysis when it comes to action.
Failing some radical and sudden improvement in our performance, it would surely be appropriate to change the title of our report: rather than referring to progress in implementing the CSFP, it would I fear be more appropriate to place the emphasis for the present on the problems of getting it started.
And yet we know the answers. First, we should equip ourselves with a common analytical and planning capability. Next, it would be valuable to take more advantage of political and financial solidarity. And finally, we absolutely must improve the decision-taking mechanisms so as to increase the prospects of reaching agreement more frequently on joint action before it is too late. In short, the time has come to acquire the resources to match up to our ambitions!
Mr President, progress on implementing the CFSP has been very meagre. In fact, in the public mind the European Union does not have a common foreign policy.
It is indicative that the Council has not made use of the instruments and mechanisms specifically provided for in the Maastricht Treaty. In the last year it has adopted only three common measures and five common positions, and the Commission has not exercised its right of initiative at all.
The Council has, in addition, ignored recommendations from the European Parliament on crucial matters including the crisis in the former Yugoslavia, Turkey, in relation to which the European Union continues to display insufficient sensitivity on human rights issues, and on the Cyprus question, on which - despite the European Parliament's resolution - the Council is essentially refusing to undertake an initiative in the form of joint actions which could help towards a solution of the problem.
The European Union must develop a coherent foreign policy of its own if it is truly serious about welcoming in new members and about playing a viable role on the world stage. It must have a foreign policy which can contribute to the promotion of peace, stability and security and respect for human rights, international law and the territorial integrity of the Member States. A policy which can set a new standard in international relations.
To that end it will be necessary to put in place the requisite institutions and mechanisms, and above all else, to elicit the requisite political will from the leaderships of the Member States, and from the leaderships of the powerful Member States in particular, and to ensure that those states understand that they cannot play a role by themselves on the world stage in disregard of the other partners or work for the creation of a controlling group of just a few countries for the purpose of imposing their views and positions on the remainder.
The IGC which is now in progress is a challenge. It offers the European Union an opportunity to make progress on the CFSP and, at the same time, to formulate a security and defence policy and strengthen its supranational institutions.
In concluding, Mr President, I wish to say that the Fernández Albor report gives a clear presentation of the situation and offers a number of interesting ideas and proposals.
Mr President, even the Roman Cicero knew, two thousand years ago, that there are two ways of resolving conflicts: through negotiations or through force. As he said, the former is intended for people, the second for wild beasts. This piece of wisdom still applies today. How we resolve our conflicts reflects how far we have come in our development, as people where we choose negotiation, as wild beasts where we choose force.
In shaping Europe's security policy for the next century we must learn from this. We must learn from history, not repeat it. Conflict resolution, international relations, economic relations, trade, aid and cooperation with neighbouring countries are much more important parts of a common security policy than a common military defence, that is to say we must resolve conflicts rather than bring military might to bear on them.
The Cold War resulted in insane nuclear armament, which could annihilate all of humanity. Nuclear arms have reduced, not increased, security for all countries, including those with their own nuclear arms. Now, in a new era, with the Cold War over, we have the chance to construct a security policy without nuclear weapons. To suggest in 1996 that a security policy for tomorrow should depend on nuclear deterrence is not only an obsolete way of thinking but also extremely dangerous.
The proposal in paragraph 21 of the Fernández-Albor report must be rejected and replaced by Amendment No 10. The Socialist Group considers this to be so important that we will vote against the report as a whole if our Amendment No 10 is not adopted. It is a common peace policy with a common system for the prevention of conflicts that we need in Europe. It is time for a security policy based on negotiations and not on force.
Mr President, this report, in so far as it is a survey of the progress achieved to date in implementing a common foreign and security policy, has much to commend it. It covers a whole range of the Union's activities in Eastern Europe and the former Soviet Union, the Middle East, the Mediterranean, Africa, Latin America and elsewhere. The report underlines the importance of common action on human, social and democratic rights and it emphasizes the central objective of peace. It underwrites values such as the idea of the democratic welfare state and the need for common action to eliminate anti-personnel mines.
It is therefore very unfortunate that the report also puts forward proposals for a common defence policy which are not acceptable in a number of Member States and go further than public opinion would be prepared to support. Without widespread public support across the Union, such a policy would not be viable, above all at times of stress and strain.
We also have to consider the kind of Europe we wish to build. We should not be seeking to create a new nuclear power in the world, but paragraph 21 declares that without a common defence policy and a common system of deterrence the Union will never be able to implement a common foreign and security policy. At a time when we are pressing for support for the principle of non-proliferation of nuclear weapons it will give the impression that we are in favour of creating a nuclear Europe while objecting to others doing likewise in their areas. This would not only undermine our credibility and detract from our standing in the world as a force for peace and progress by peaceful means but it would in fact make very much more difficult achieving the objectives we have in view.
Unless paragraph 21 is changed or withdrawn, and there is a Socialist Group amendment, the report as a whole would be quite unacceptable despite the very positive proposals which it contains, I hope the rapporteur will bear this very much in mind.
Mr President, ladies and gentlemen, this report is a good report. It pays a just tribute to a number of positive achievements, rightly reminds us that all this falls very short of convincing public opinion that there is some substance behind the terms 'foreign policy' and 'common security' , and rigorously criticises the serious conceptual, institutional, political and practical inadequacies reflected by the fact that our handful of common positions and joint actions are nowhere near sufficient to give evidence of a genuine common foreign and security policy.
I myself, together with the French socialist delegation on whose behalf I speak, sincerely agree with this general view of things, which is why we are preparing to vote in favour of this report. There is a political problem, however, reflected by problems with wording and with voting on two amendments.
Our rapporteur is inspired by a European ardour which some would call federalist, others integrationist, and I myself simply vigorous, because it is consistent. Basically, then, I share this enthusiasm, but our rapporteur allows himself to be carried away by it in two areas: that of vocabulary, as regards both courtesy and diplomatic caution in his report, and that of the conceptual relationship linking foreign policy, security and defence.
As to the first point, the fact that some governments and - as we have just heard -some national public opinions in the Union do not in fact propose to take part in the implementation of an effectively common foreign policy should prompt us to understand them and endorse their awareness of strategic and diplomatic issues that concern us all, rather than harassing or denouncing them.
I regret, in Article 9, the adjective 'discouraging' . The phrase in Article 20 to the effect that there is a lack of the necessary political will for integration among certain Member States is more likely to be perceived as aggressive than as an attempt at persuasion. The rejection by some Member States is explained by the nature of the national security consensus in each one of them. Neutrality here, absolute submission to NATO as the sole guarantor there, independent nuclear deterrence somewhere else.
For my part, I believe that nuclear deterrence is entirely meaningless since the disappearance of the communist threat, that neutrality is entirely meaningless in a fully interdependent world, and that the dominant reference to the Atlantic Alliance is totally inadequate when the dangers threatening us are primarily linked to the geographical spread of regional conflicts, conflicts that exist everywhere in and around Europe while they affect America very little. We would therefore lighten the burden on America by being more aware of these things in Europe.
Understanding that is the key to our future common foreign and security policy. Let us allow everyone time to come to appreciate this point.
The second consequence of our rapporteur's ardour is that he talks about defence rather than security. This is perceived in some quarters as a provocation. In Articles 9 and 21, the concern expressed is for a common vision of the security of foreign policy. The definition of institutions, procedures and means of defence can only be a consequence of it. I must say to the rapporteur that this is an area that calls for persuasion and conviction, and the necessary time to achieve them. Denunciation is no help at all.
Finally, the same enthusiasm leads the rapporteur to speak of a common system of deterrence. You have all heard this, you heard it just now. It is not within our power to dispel the common but incorrect notion that deterrence means nuclear deterrence. Nuclear deterrence is obsolete, and does not arise here. The first purpose of any defensive force is to prevent the other party from attacking, even by conventional means - that is what deterrence means - and only to defeat him if that fails. But we must dispense with this word, which is unfortunate as regards what it means in non-nuclear terms. I would prefer this renunciation not to dispel the idea that we have a common need to serve the United Nations' peace-keeping missions, and to begin, at least, to equip ourselves with the intellectual resources of common security thinking before we draw any conclusions from it about defence.
Mr Fernández-Albor, you need to pursue a more educational line, even though your European ardour agrees with us.
Mr President, the excellent report presented by Mr Fernández Albor on behalf of the Committee on Foreign Affairs might give rise to some specific comments and a few examples. First of all, we now have a notorious example, that of the partial withdrawal of the Helms-Burton Act by President Clinton, which is undoubtedly a consequence of a common external policy exercised - and this is rare - by the European Union through the Council. That means I can only point out the important function played by the Spanish Foreign Affairs Minister, something which is normal given the very special links between Spain and Cuba, links of a historic, cultural, linguistic and human nature.
Therefore, I was very much surprised this morning to hear a representative of the Spanish Socialist group criticising Mr Matutes for having received Mr Mas Canosa. It must be pointed out to the honourable Member that Mr Mas Canosa was also received by the former Prime Minister, Mr Gonzalez, and by the former Foreign Affairs Minister, Mr Solana, who is now Secretary General of NATO. The only difference is that they received him in secret and not in the transparency which we have always tried to apply to our own external policies. This just shows that losing power also produces a certain loss of sense of humour in certain political parties.
The second practical observation refers, on the contrary, to failure rather than success. In the first case this was a sign of the success of diplomacy based on economic reasons, the defence of legitimate interests, without any doubt, but perhaps slightly forgetting the dramatic situation which the Cuban people are experiencing. But in the second practical case to which I wish to refer, it is surprising and sad for everyone that Mr Holbrooke should have to come back and sort out a situation which was supposedly dealt with at Dayton through US mediation. This says nothing against Mr Bildt, but does seem to be clear proof that there is not sufficient solidarity in our foreign policy.
Finally, and here I direct myself again to the Irish presidency, I should like to call upon that admirable country to make progress in a policy for setting up genuine common diplomacy. This is not only a matter of the external representation provided by the generally very efficient offices of the European Commission, but a genuine integration of diplomatic services. The British and Germans have just made some steps in that direction by exchanging diplomatic employees. But once again, as I have travelled around the world I have asked myself and now I am saying it before the European Parliament whether it might not be possible to consider setting up joint embassies, in other words bringing together our diplomatic services so that we can be represented jointly in other countries. Therefore a country like Ireland, which has such an admirable tradition but which naturally cannot have diplomatic representation in every country in the world, might take steps which perhaps nations with bigger populations would not, on the other hand, be able to take.
Mr President, ladies and gentlemen, the only consistency to be found in the Union's foreign policy is its fairly automatic support for the policies conceived by the American superpower.
What, for example, is the European Union's grand policy for dealing with the historic movement represented by the growth of Islam to the south and east of the Mediterranean? A single incident will show how blind we are: the incident of customs union with Turkey. On this matter, we prefer to obey diplomatic instructions from beyond the Atlantic rather than think about the geopolitical and geocultural situation of the great Turkish state, which demonstrates that in fact it will never be European.
Another example: what is the European Union's grand policy towards the great eastern power of Russia? Russia is a great independent nation which deserves a genuine spirit of partnership, because Russia is an essential element in the establishment of a balanced multipolar world.
It is not right that everything should be subordinated to a single world power. That is precisely the type of thinking which the European Union refuses to adopt. And that is why the results cannot be satisfactory.
Mr President, following the detailed presentation by the Council President Minister Spring this afternoon, I offer a number of brief comments of my own.
First of all the Commission too must compliment the rapporteur on his extremely clear report, which I have already had the privilege of discussing on a previous occasion with the Committee on Foreign Affairs, Security and Defence Policy.
It is perfectly clear that the rapporteur too appreciates that when we speak of the common foreign and security policy we may do so in a very broad sense and also in a narrow sense. In the broad sense he points very clearly to a number of exceptionally good initiatives and activities of external policy pursued by the Union over the past year in the conclusion of agreements with a large number of third countries and regions which are politically, strategically and economically of great significance and which contribute to stability and security. I am thinking not least of our relations with the countries of Central and Eastern Europe which have been further widened and deepened and which are ultimately aimed not only at those countries' accession and full membership but also at furthering the security, stability and development of those countries.
The Commission has recorded its views on the shortcomings of the common foreign and security policy, which are readily admitted and pointed out, in the report submitted to the Intergovernmental Conference. Minister Spring has also discussed them in detail this afternoon. So I will not go over them again, even the main points, since they are already familiar to you. I hope at any rate that the intensive discussion now going on in the Intergovernmental Conference on our policy under the second pillar will prove successful. Today's in-depth debate has shown once again how much this is needed and how much agreement there in fact is about our current machinery and perhaps also our political will is not great enough to give the European Union a political weight on the world scene which matches the huge economic weight it carries.
Looking at the progress of the Intergovernmental Conference I think in all honesty that we have to admit that positions held for some time have relaxed further and that the time is now beginning for real talks between the delegations. We are not without hope on this, especially as it is fair to say, as far for example as the preparation of foreign policy decisions is concerned, that there has already been movement towards consensus on the setting up of a multidisciplinary preparatory body which will further facilitate decision-making.
Ideas are also developing further on the visible external representation of the Union in international policy. More encouraging still is the clear impression, certainly following the NATO conference in Berlin, that progress is being made towards a common defence policy. In response to the honourable Members who expressed concern that this was going too far I would say that it was already agreed at the time of Maastricht that a common defence policy would be devised, the exact form and content to be determined later. But I very much agree with those who have said that we should not hamper a debate of this kind by getting so far ahead of ourselves and talking about things like nuclear deterrence, whether or not that was intended in the Fernández-Albor report, that we forget that in addition to the more common diplomacy which we pursue we also need a degree of muscle behind that policy which we can flex in crisis situations or in order to prevent crisis situations. We fervently hope that there will be further concrete acknowledgement of this need and that decisions on it will be taken at the Intergovernmental Conference. The European Commission at any rate will continue to play its part. Naturally, it has no powers of its own in the area of defence, but is very closely associated with the Union's common foreign and security policy and also has a joint power of initiative which it will use. We hope that in the year ahead, that is to say the remaining period of the Intergovernmental Conference, there will be constructive discussion of this with the Committee on Foreign Affairs, Security and Defence Policy, under the chairmanship of Mr Fernández-Albor, and with the plenary too. This is enormously important to the future of the Union.
Mr President, ladies and gentlemen, on this my first occasion to address the European Parliament in its plenary session, may I thank those Members who welcomed the Irish presidency programme here this morning and who welcomed me personally. In particular I should like to thank Gerry Collins for his warm welcome.
I should like to congratulate the rapporteur on bringing forward a very fine report. It has been very interesting to listen to this debate. We should remind ourselves that the Union - at least the Union and what preceded it - is less than half a century old. Not only is it evolving in size but it is also evolving in its institutions and in its institutional capacity. It has been a success beyond the wildest imagination of its founders. If we do not accept that, let us remind ourselves that over 100 million people are kicking on the door waiting to join this Union. So as the Union evolves and is refined we should not be pessimistic. We should be optimistic and thankful for what we have achieved.
I was a member of the Reflection Group and, when we debated the common foreign and security policy, on a number of occasions people said Henry Kissinger asked: ' Who do you ring in the European Union if you want to talk about common foreign and security policy?' My answer is that Henry Kissinger should have been asked: Who do you 'phone back' ? Is it the President or the Vice-President or the Secretary of State or is it the Chairman of the National Security Council, or is it Congress or is it some special envoy? We should not design our common foreign and security policy institutions to suit any foreign viewpoint. We should design them to suit this evolving Union. And it is an evolving Union. That is a very important point.
Secondly, we must think in terms of security in its broadest sense. I wonder if this House is satisfied - neutrals and non-neutrals alike - at the sort of security cooperation that exists in dealing with, for example, the curse of the drugs problem. Every Member of this House knows the source of these drugs. We know the source of them and do we protect our external boundaries and do we cooperate? No, we do not. That does not necessarily mean huge structures. It could be as loose as, for example, the RAF/Irish Air Corps cooperation in search and rescue, which has operated for a long number of years. Or it could be something more structured. But our collective action in dealing with the problem is nothing short of outrageous. This does not involve defence. It involves security, and neutrals and non-neutrals alike have an interest in this question.
There is one other point I should like to raise. It concerns the EU-WEU relationship. The neutrals have made all the running in closing the gap between the neutrals and the non-neutrals. That should be recognized. It started under a previous government in the case of Ireland but we recognize that our observer status at WEU has been very useful. In the context of the IGC we are examining the Peterberg tasks as a whole as a possible area for cooperation. But there is an Article 5 commitment in the WEU Treaty. That Treaty expires in 1998 unless the signatories to the Treaty decide otherwise. In other words it is possible to reform that Treaty in the same timeframe as the examination and reform of the European Union Treaties.
The suggestion has been put forward that Article 5 could perhaps be looked at in the context of a protocol to a new Treaty, as was done recently by the President of Parliament in a contribution to the IGC debate. This is at least something which is worthy of exploration. The WEU can in some ways also close the gap by accommodating neutrals and there can be closer cooperation between neutrals and non-neutrals if we are prepared to be imaginative and to take off the blinkers and look at security and cooperation in a broader sense without getting into name calling and by looking at the real needs of the European Union and its Member States.
In conclusion, the role of foreign and external relations which Ireland, as a small Member State, has to conduct on behalf of the presidency in this our fifth presidency is a far greater role than in any of our previous four presidencies. That in itself is an indication of the growth in the whole evolution of the role of the European Union in the common foreign and security policy area. This debate has been very worthwhile and timely and the presidency has listened to it with great interest and believes it to be a worthy contribution to the evolution of the European institutions currently under way.
Thank you very much, Mr Mitchell.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Broad economic policy guidelines
The next item is the statement by the Council on the broad economic policy guidelines of the Member States and the Community.
Mr President, I am very pleased to be here today, as President-inOffice of the Economic and Finance Ministers of the European Union, to address Parliament on the broad economic policy guidelines of the Member States. As you know, the Council adopted, at a session on 8 July, a recommendation setting out the broad guidelines on the economic policies of the Member States of the Community.
I wish to discuss in some detail the strategy underlying these guidelines and to deal with some of the concerns expressed by some Members of Parliament in relation to them.
The guidelines call for more than just a stable, macroeconomic framework in the progress towards EMU: they incorporate an explicit strategy for sustained growth and increased employment to be achieved through the key areas of monetary policy, budgetary policy, labour market policy and structural adjustment. The core of the broad guideline strategy may be summed up in the following statement in the text: ' High and sustained non-inflationary economic growth over the medium term is essential to reduce significantly and durably the Community's unacceptably high level of unemployment and to combat the spread of social exclusion.' The guidelines recognize that, since employment growth is very sensitive to output growth, a high level of sustainable economic growth is a prerequisite for the necessary substantial increase in employment in the Union. The guidelines incorporate a strategy which aims at generating a sustainable increase in both the rate of economic growth and its employment content.
The strategy recommended in the guidelines essentially consists of three interrelated elements. The first major element is the creation and maintenance of a stable macroeconomic framework. Monetary stability and sound public finances are preconditions for growth. That is why we continue to underline the importance of a stabilityoriented monetary policy and budgetary consolidation. Failure to achieve convergence on low inflation among Member States presents a major obstacle to growth because it overburdens monetary policy by necessitating higher interest rates to dampen inflation. Higher interest rates, in turn, damage consumer and business confidence with adverse implications for private consumption, investment, output and employment.
As the guidelines rightly point out, budgetary consolidation does not just mean budgetary cuts, but also a redirection of government spending towards investment and human capital. I will return to this point.
The second major element in the strategy concerns actions to raise permanently the Union's potential rate of growth and to improve its competitive position both in its domestic and foreign markets. The guidelines recognize that to achieve and sustain a high rate of economic growth, a significant rise in investment is required. To increase investment significantly requires improved confidence, structural policies and wage moderation. In addition, wage moderation will help improve the competitiveness of the Union economy which, in turn, will increase the Union's capacity to create sustainable jobs.
As I indicated earlier, this means that budgetary consolidation efforts are not just needed for achieving sustainable public finances, they are also needed for improving the prospects for employment-creating investment by avoiding the crowding-out of the private sector, that is by avoiding the absorption of private savings by governments' current spending. Budgetary consolidation efforts will also restore confidence in the financial markets and exert downward pressure on interest rates on a sustainable basis. This, in turn, contributes to increased investment profitability, enhanced growth potential and an easing of the debt service burden on Member States.
The guidelines also recommend redirecting government spending, to the greatest extent possible, towards productive activities such as investment in infrastructure, human capital and active labour market measures while not endangering the necessary reduction in budget deficits. The guidelines recognize also, however, that in order to tackle unemployment effectively, and particularly the hard core of structural unemployment, sound macroeconomic policies must be supplemented by structural policies aimed at increasing the efficiency and employment-creating features of both the product and labour markets.
With this in mind, and to increase the employment content of growth, the guidelines draw on the recommendations of the Commission's White Paper on Growth, Competitiveness and Employment.
The most important elements in this strategy are measures to reduce the barriers to employing people, active labour market policies and structural changes in the functioning of product and labour markets.
In the third element of the strategy the guidelines recommend active policies towards employment. The necessity for a broad range of labour market reforms has been stressed by the Council. What we have in mind is an improvement in occupational and regional mobility and the efficiency of employment services. Moreover, the Council considers as vital the reform of the educational systems so as to equip more people with the skills required in today's labour market. But the Council has also made it clear that the labour market alone should not have to bear the burden of adaptation. We need more efficient product and services markets in order to create investment opportunities. We all have an important role to play in tackling our serious level of unemployment. In its report to the European Council in Florence the Commission said that it would intensify its dialogue with the social partners on macroeconomic issues. I now propose to turn to some of the areas where concern has been expressed by Parliament in relation to the guidelines.
I believe that Parliament and the Council agree completely that sustained, non-inflationary economic growth is essential to tackle the scourge of unemployment and the social exclusion which accompanies it. Employment is our joint concern and is, of course, the concern of the citizens of the European Community.
Your request to refer to Articles 2 and 105 of the Treaty is more a question of style than a question of substance. I can assure you that the Council supports fully those two fundamental provisions of the Treaty dealing with the general objectives of European Union policy and the tasks of a European Central Bank. A reference to the transEuropean networks - the TENs - in the context of the guidelines has been a matter of contention between the Member States. That is why the Council could not take it up in the guidelines. However, on 8 July, the Council agreed to set up a high-level working party appointed by ministers and assisted by the Commission and the European Investment Bank to examine this contentious issue and to make recommendations before the informal Ecofin Council in Dublin in September.
I have the impression that the concrete policy actions suggested in the resolution, adopted by Parliament on 19 June are quite similar in substance to those the Council recommends. Reading very carefully the European Parliament's resolution on the broad economic guidelines from 19 June, I find that nearly all of the policy actions recommended by you are in line with the text and the spirit of the Council's guidelines for 1994, 1995 and 1996 and indeed, the Essen and Madrid conclusions on employment policies. These are: firstly, reorienting public expenditure towards investment; secondly, creating a favourable environment for job-creating companies; thirdly, analysing best practices in the labour market and education policies of all of the individual Member States.
The commitment of Member States to tackling unemployment led to the adoption of a multi-annual employment programme at national level. The implementation of the Madrid recommendations and the monitoring of the multiannual programmes will form the basis of the follow-up in 1996 of the employment policy of the Union. Unfortunately I have to share the view of the European Parliament that implementation of the guidelines by Member States has been slow. I share your impatience at the pace of progress and I intend to strive to increase it. However, it is possible that the effects of some positive measures may have been temporarily concealed by the slow-down in economic growth. It is also a fact that certain measures will take some time to show positive results. In my view, the approach taken in the guidelines since 1994 is still valid. But I recognise that we have a serious problem about its implementation.
I think the implementation has been slow for two main reasons. Firstly, because certain structural measures require not only legislative procedures but also require consultation with, and the participation of, the social partners. You cannot rewrite the social contract overnight. Secondly, the coordination between macro-economic and structural policies and the adoption of policy responses to the internal market are relatively new challenges for Member States.
I now turn to another subject. There is one area where I feel that the Council cannot share the views of Parliament, at least as I understand your resolution: that is your request for a relaxation of monetary policy. The Council considers that the level of interest rates does not only lie in the hands of monetary authorities, but depends substantially on achieving sufficient fiscal consolidation and appropriate responses from the market.
The Council has always considered that keeping inflation low is a pre-condition for sustainable growth and employment. I recognize, of course, that there is an important need to create the conditions for sustainable easing in monetary conditions, but this requires budgetary and pay developments to be compatible with the price stability objective. Any lowering of short-term interest rates which was not warranted by appropriate budgetary and pay developments would soon risk being offset by expectations of higher future inflation and a weakening of confidence by financial markets, leading ultimately to higher long-term interest rates. This, in my view and in the view of the Council, would damage investment prospects and weaken the recovery, with consequently adverse implications for growth and employment.
Budgetary consolidation and monetary easing can be compatible, but here we need to strike a balance. If credible plans for budgetary consolidation and agreements leading to moderate pay increases were achieved, market expectations could be favourably influenced and conditions would be more favourable to sustained monetary easing.
I can assure you, Members of the European Parliament, that the Irish presidency will make all possible efforts to accelerate the implementation of the guidelines in a positive and constructive spirit and with a particular emphasis on the need for much stronger employment growth. In addition, the Council will prepare the annual joint report on employment for the regular Dublin European Council. I would also draw your attention to the fact that the Irish presidency is organizing a conference on local employment initiatives in November of this year.
The objectives of achieving strong, sustainable economic growth and increasing the employment intensity of that growth are receiving considerable attention, not only in the broad economic policy guidelines, but also in the wider work of the Commission and the European Council. In all this work there is a clear recognition that we need to tackle this serious problem of our high level of unemployment and the social exclusion which it entails. But we need to keep our attention focused on the employment objective and to intensify the debate on the most appropriate policy responses which cover a very broad spectrum of actions.
The discussion we are having here today will, I believe, contribute importantly to intensifying that debate. I am looking forward to the common efforts of Parliament and the Council, the Commission and the Member States to improve policies towards the employment objective. In all our deliberations we should keep before our minds what is ultimately at stake: the future performance, wealth and dignity of all our children.
Mr President, I should like to thank the President-in-Office of the Ecofin Council for his presentation today but also for the way in which he has already given an undertaking to the European Parliament on ensuring that we have a better relationship with Ecofin than we have in the past.
I should like to deal very quickly with four issues and hope that the President-in-Office of Ecofin will have the chance to respond to these. First there is an issue I raised with the Italian presidency regarding the broad economic guidelines and that is the reason for the change that was made by Ecofin to the Commission's proposals. I wish to refer in particular to the dropping of the reference to a better economic policy mix more favourable to growth, which was taken out of the Commission text, and also concerning the convergence programmes - the reference to the fact that these programmes should clearly indicate that the measures aimed at improving convergence go hand in hand with the promotion of growth and employment in the medium term.
There are many more examples of the way in which these guidelines produced by the Commission were changed. I am led to understand that in fact the document that was presented at the Ecofin Council was not the text from the Commission but the text that had been produced by the Monetary Committee. Could the President-in-Office explain to us the role of the Monetary Committee here? Surely it is the obligation of Ecofin to consider the Commission text and not to allow the interference of central bankers in a text which should of course have been presented to it first for consideration.
My second point concerns the relationship with Parliament. We do not have a very good relationship with the Council on economic and monetary issues. We have a better relationship with the Commission where we meet regularly with Commissioner De Silguy. Would the President-in-Office of the Ecofin Council, be prepared to meet with a delegation of the Economic and Monetary Affairs Committee perhaps early in September to see if, during the early weeks of the autumn, we can thrash out a new relationship which will strengthen the relationship between Parliament and the Council during the crucial period running up to the conclusion of economic and monetary union?
The third issue relates to this idea of budgetary consolidation. In the speeches I have heard recently no-one actually differentiates between borrowing for investment and borrowing for current expenditure. Can the Presidentin-Office, during his term of office, ensure that Ecofin, particularly in the context of the stability pact, makes the distinction between borrowing for investment, which surely must be acceptable under carefully defined circumstances, and borrowing for current expenditure?
The fourth issue is in relation to the stability pact. We in this House are very nervous about the fact that there are those who want to promote a stability pact outside the Treaty on European Union. They want some new intergovernmental arrangement. We want the President-in-Office's assurance that the stability pact will fit exactly with the terms and the spirit of the Treaty on European Union and also that when he presents that stability pact to this House during his presidency he will ensure that it also fits in exactly with the priorities of the Essen Summit.
Mr President, I would like to thank, on behalf of my Group, Mr Quinn, the President-in-Office, for the full and comprehensive way in which he set out the Council's reactions to the broad economic guidelines. I was particularly pleased that he raised and played back to us a number of items from our resolution of 19 June.
There are one or two issues which I would like to develop further with him, but may I first of all most sincerely thank him for taking note of our paragraph 11, which states that the European Parliament considers it very important that the Irish presidency should be present at Parliament's July part-session in order to present recommendations under Article 103(2) of the Treaty. Thank you very much indeed, President-in-Office, for taking note of that particular suggestion.
On the other hand, I think it is true to say that the Council and, if I may also say so, the Commission, are still operating in what Parliament considers to be an area of wishful thinking. We refer to this in paragraph 4 of our resolution, the fourth indent, where we specifically state that the current approach is based on wishful thinking. There is nothing either in the communiqué from the Florence European Council, or indeed in the Ecofin recommendations and the Commission recommendations, which leads us to vary that opinion expressed by Parliament.
We would also perhaps have liked to have a little bit more attention paid to the questions raised elsewhere in paragraph 4 of our resolution, particularly in the sixth indent where we refer to the creation of an environment where employers in the European Union are encouraged to take on workers. I think there was an implicit acknowledgement of that in the President-in-Office's references to moderate pay increases. I would have liked, as rapporteur, to have had something more specific, drawing attention to the burdens imposed on employers, because we did draw attention in our resolution, paragraph 8, to the need to reduce non-wage labour costs, particularly at the lower end of the wage scale. That indeed is referred to as well in our paragraph 4, sixth indent, because it is the impact of high social costs or taxes on jobs at the lower end of the wage scale which is contributing to maintaining uncomfortably high levels, particularly of youth unemployment.
On the question of uncomfortably high levels, I would like also to draw attention to the points that we made in our resolution, recital B, to the historically high levels of unemployment here in the European Union: currently 18 million people unemployed with 50 million suffering from social exclusion. Not a very creditable reflection on the famous European social pact.
There is one other point which I would have liked the President-in-Office to have raised, because it is something which I included in our original resolution, and that is the reference in paragraph 4, seventh indent, to the need for us to study the best practice in the 15 Member States and elsewhere, particularly in the United States, to identify policies which can achieve results in bringing down unemployment.
Having said all that, however, I congratulate the President-in-Office, thank him once again for his courtesy in responding so promptly to our request in June and wish him a successful six months.
Mr President, two of the four main priorities the Irish presidency of the European Union has set for this six-month period concern economic issues: efficient finance and employment. This means that 50 % of what is to be done or improved concern the economy. In fact, half of our activities should concern social and policy issues, whilst the other half should concern economic matters. This is why the broad guidelines the Council is required to set out in this area are of at least equal importance on the European stage. The Community was born of the economic sector and has grown to include the social sector; it must now seek a fair balance between the two.
That said, we believe that today's broad economic-policy guidelines should focus primarily on small and mediumsized enterprises: although, individually, these enterprises are representative of the micro-economy, together, they are of macro-economic importance, because of their number, which amounts to some 18 million in the European Union. Eighteen million, Minister Quinn, is also the number of people unemployed in the Community. I shall leave you to do the simple equation concerning new jobs. It is not simply a question of size; it is not simply that small and medium-sized enterprises have greater employment potential than large industrial undertakings, which are replacing workers with machines; it is also a sectoral issue, a question of directing more effort to sectors that offer major opportunities. I am referring, in particular, to tourism, which the Irish presidency has rightly included among its priorities, but I am also referring to the crafts sector, services and the commercial distribution system. We should like to see increasing attention, matched by appropriate resources, being paid to these four sectors - commerce, tourism, services and the crafts sector. We feel sure that Commissioner De Silguy has this clearly in mind. Large and small companies should be working together. The objective is common growth of the European economy, growth of the Community itself. Our thanks and best wishes to our Irish colleagues.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, first of all I should like to welcome the beginning of the Irish presidency and the Irish presidency's good will to cooperate with the European Parliament. I should like to make a general remark, given that Mr Cox and Mr Watson have referred to much more specific subjects.
The President-in-Office of the Council mentioned four areas - monetary, budgetary, labour markets and structural reform. However, we in the Liberal Group in a debate held a month ago on the guidelines of economic policies in the Union, expressed our concern that there was an excessively monetarist slant to the guidelines in economic policy in general, perhaps because money supply is one of the easiest parts of the economy to control. On the other hand, we were asking for an effort to be made to reduce interest rates, as the OECD has called for, in order to offset the negative aspects of the economic climate brought about by budgetary cuts, in order to boost economic growth, without which it would be very difficult to achieve EMU which, as the Irish presidency and the European Parliament have shown, is our end objective.
This means we have to find ways of striking a good balance between the correct application of monetary policy and the necessary structural reforms, including proper measures in the other three areas which the President-inOffice of the Council mentioned.
Mr President, the Council appears, without justification, to be optimistic about the future. Its assertions are the same as those of a year ago when the previous proposals were adopted and simply bear out the fact that the expectations expressed at that time have not been met and that since then economic activity in the Union has slowed down markedly, unemployment has risen again and the gap between the actual level of economic and social prosperity and the level that was projected remains in broad terms undiminished.
The point is that the approach to those problems is to remain unchanged and that still the Council is optimistic. Resolute in its perception, the Council intends, according to the latest proposals and the general content of the convergence programmes, to continue with and harden the policy pursued in the previous period and to impose reductions in public spending, especially in social spending, the increasing of taxation revenues, a reduction in real incomes, deregulation of the labour market and a continuation of the privatization policy.
The Council seems not to understand the problem. The problem is not that the proposals have not been implemented with sufficient determination and consistency. The failure of confidence in the European Union, which the Council itself acknowledges, can be traced to the philosophy and ideological choices pursued by the Union in determining the actual content of those proposals, in shaping out the content of the economic and social policy which it and the Member States have been implementing for many years.
Reality shows that the objectives are specious and the means ineffective and that a radically different approach is needed.
Yet again, the European Union is refusing to draw the necessary conclusions. The workers, who are the main victims of its policy choices, will denounce the policies which are impoverishing them and driving them to the wall and will fight, with the support of others, to get them changed. The delivery of the people's verdict via referenda on the course imposed by the Maastricht Treaty, on economic and monetary union and on the changes that will result from the intergovernmental conference will, I feel sure, make clear the general disapproval of these policies. That is the conclusion that the Council should be thinking about.
Mr President, Mr President-in-Office of the Council, you say that you do not wish under any circumstances to relax monetary policy and that you continue to be concerned about inflation. But is not the real problem area the fact that the economy has moved rather in the direction of deflation? You clearly wish to rush the economy along at such a speed that over-rapid and violent convergence will only increase unemployment and social exclusion. Do you really believe, Mr President, that under these conditions it is sufficient merely to have the courage to hold to the EMU timetable? In my opinion this does not seem even advisable. It is, however, clearly not possible to admit this in the face of market forces.
Secondly I should like to say that the Council does not seem to care at all that the Union is incapable of taking any decision relating to taxation. Does Ireland intend to do anything about this serious problem? Do you intend to contribute to altering the priorities of taxation so that the exploitation of natural resources and the pollution of the environment are taxed more heavily and employment and labour less heavily?
Thirdly I would like to ask whether you have any initiatives in mind regarding the preconditions for international action on the economy? Do you intend to take any new initiatives towards coordinating monetary policy at international level? From more and more quarters, serious proposals are now being made for a speculation tax which would prevent the economy from becoming detached from reality and moving off into a sphere of its own, and would return it to a much closer relationship with the real economy. I should like to hear whether the Council is considering any initiatives to this end.
Mr President, we were all delighted to hear the Irish presidency this morning, and Mr Quinn just now, saying once again that the matters of employment and growth would be given priority. At the same time, though, it is impossible not to be struck by a contradiction between this declaration of priorities and the content of the guidelines proposed by the Council of Ministers regarding the economic policies of the Member States.
As far as those guidelines are concerned, in fact, they amount to no more than a restatement of those previously announced in earlier years which, to summarize, comprise monetary stabilization as a foundation for a policy of reducing public spending and a policy of imposing a ceiling on wage costs, or even reducing them. Does that sound like a recipe for renewal of growth and increased employment? We think not, and to judge by the results of the economic policies pursued in recent years - especially in the year that has just ended - the opposite seems more likely to be the case: a slow-down of growth and worsening unemployment.
We believe that, on the contrary, pursuing and strengthening these guidelines is likely to trigger a kind of deflationary spiral which could be dangerous for the economy of the Union, for social peace in Europe and for the European idea as such.
What Europe needs is confidence - not just market confidence but consumer confidence, too, and the way to consumer confidence is through a future without unemployment. Yet we see nothing in the proposals by the Council of Ministers specifically designed to provide a swift cure for the drastic employment situation in the European Union.
Furthermore, we are also struck by a growing contradiction between the march towards monetary union - however desirable it may be - and absolute inertia regarding the definition of other instruments of economic policy which would be necessary supplements to the monetary instrument in order to enable the Union to steer its economy efficiently. In this context, we believe it to be entirely desirable that supplementary instruments should be defined as a matter of urgency. In the budgetary area, first of all, we should - without awaiting the end of the application period for the Delors II package - begin to give thought to what the Union's budget will be at the time when monetary union is in force.
Additionally, as regards taxation, which was mentioned just now, this is another area where action needs to be taken to move towards harmonization, first the harmonization of direct taxation. Mr Monti recently gave an excellent account of the way labour in Europe has been overtaxed for several years: how can this be remedied without a policy of harmonization of direct taxation? And, over and above that, we should no doubt give consideration to a Union tax, a Community tax, which would enable the Union to be a union of citizens also.
Mr President, Mr President-in-Office, I very much welcome the fact that the Irish presidency has emphasized that the Maastricht Treaty not only calls for the achievement of monetary union but also for European union in the fields of economic and social affairs and employment, and so the challenge of combating mass unemployment has rightly become a priority of the Irish presidency.
However, if we consider, analyse and evaluate the economic policy guidelines of the European Union, we really do start to wonder to what extent they represent an appropriate policy mix. And since rigid monetary policy is not being subjected to critical scrutiny as the European Parliament has requested, I wonder just how monetary policy, along with economic policy, employment policy, structural policy and industrial policy, is supposed to achieve investment-led growth that will create jobs.
This question cannot be answered if we do not also take stock of our monetary policy, which is why I hope that the Irish presidency will step up its efforts to find an answer, because it simply cannot be in the interests of Parliament to speak here of a lax monetary policy. On the contrary, we have to ask how monetary policy can help to achieve the objectives of economic and monetary union, namely greater growth, sustained growth and above all higher employment levels. We do not want economic and monetary union to be merely a milestone in our monetary history; we want it to benefit the people of this European Union.
When I assess the underlying economic policy principles, I also wonder how the years that still lie ahead can be used to make it even clearer, by means of the economic policy guidelines, that we need a political strategy at European level for the things we can no longer regulate at national level.
The globalization of markets has not left Europe untouched, and even though the single market and monetary union are appropriate responses to this challenge, there is still a pressing need to establish a framework governing the operation of the social market economy at European level. I should very much welcome the Irish presidency coming up with a strategy for action in this area as part of its efforts to develop the economic policy guidelines.
In addition, may I also ask the President-in-Office to take another look at the question posed by the European Parliament about how the democratic deficit in the domain of economic and monetary policy can be overcome. Can we not expect an interinstitutional agreement at some stage, laying down procedures for the multilateral monitoring of the excessive deficit? What is the Irish presidency's position on this point, which is of great concern to the European Parliament and ought to be resolved at long last?
Mr President, may I first of all welcome Mr President-in-Office of the Council and wish him good luck for the next six months.
The Council's declaration on the broad guidelines on economic policies in the Member States and the European Union includes, from my point of view, the right approach in that it attempts to mobilise all the possible mechanisms which could lead to growth and, by extension, employment.
The priority of economic policies must necessarily be employment since, behind all of these enormous figures, there are human realities, people thrust aside from society, especially young people.
We probably have the best trained youth in the history of Europe and yet there are regions in the Community with more than 50 % youth unemployment. Every effort must be directed into creating jobs and assessed in terms of its contribution to that purpose, and increase competitiveness in European industry should be the linchpin of job creation.
The Europe we need in order to create employment must be stable, healthy, competitive and 'solidaire' . It must be stable because investment requires stability and maintenance of the objective of Monetary Union creates a framework of certainty in which the Member States must make an effort to place themselves and participate.
It must be healthy because the creation of employment calls for coherent policies with an objective of low inflation and which have a tendency to bring down interest rates. This also calls for policies directed at reducing public deficits.
It must be a competitive Europe through a liberalisation of markets in order to reduce undertakings' energy costs as well as expenditure on communications and telecommunications. It must also be competitive with a flexible labour market, by increasing functional and geographical mobility and fostering cooperation between small and medium-sized undertakings.
Finally, there must be solidarity between those who are in work and those who are out of it. There must be solidarity between the generations, in respect of future pensions.
All of this calls for a reduced public deficit because high financial wastage could make solidarity policies unviable in the future. There must be solidarity with the youngest in our society because they are weighed down by the doubts of other generations and they will need future resources. We need a stable, healthy, competitive and 'solidaire' Europe in order to create jobs. From this point of view, the Council declaration calling upon the Member States to reduce their public deficits is necessary if we are to attain these objectives.
We support Maastricht and employment. We support budgetary discipline and solidarity.
If anything puts employment at risk it is the uncertainty and instability generated by a failure of the common monetary project. If anything puts at risk the goal of solidarity it is budgetary waste which threatens solidarity with the less favoured in our society.
One more thought: intra-Community solidarity also means that we must make unemployment a priority. From this point of view I call upon the Council to make progress in ways of applying the structural funds as of 1999 in order to make job creation a priority. Economic and social cohesion calls for integration of those sectors which are outside the labour circuit and in order to bring our society closer together.
A Uachtaráin, ar an céad dul síos ba mhaith liom fáilte a chur roimh Aire Airgeadais na hEireann agus Uachtarán in Oifig, an tUasal Ruairí Quinn, T.D. chuig Parlaimint na hEorpa. Guím gach rath ort agus tá súil agam to n-éireoidh go geal leat na haidhmeanna atá curtha romhaibh le linn téarma Uachtarantacht na hEireann a bhaint amach.
(Translation: At the outset, I would like to welcome Mr Ruairí Quinn, T.D., Irish Minister for Finance and Presidentin-Office to the European Parliament. I wish you every success and I sincerely hope that you will achieve the aims you have set out during the term of office of the Irish presidency) . President-in-Office, welcome and congratulations on your speech here this afternoon. While Ireland has generally benefited from European funding, there are pockets of that country that are disadvantaged, whether it be the North-West, the West or indeed the border counties. I believe the Economic Commission must now do the necessary studies in relation to the regions that continue to be disadvantaged - and disadvantaged irrespective of the economic indicators applied - where there is a high rate of unemployment, depopulation, a weak industrial base and poor rural infrastructure. Indeed, in many parts of my constituency we must travel two hours before we meet these proposed TENs or national primary roads. We cannot continue to ignore large regions or indeed any region within the Union.
We must learn from the Minister and President-in-Office precisely what he is doing to prepare the economy for the next round of structural funds. While we might know what is in the financial envelope, it is not good enough. It is important that we should know the strategic priorities that will be put in place. As a representative of the NorthWest and the border counties, I must of course make the case for continuing support for a region lacking in infrastructure. The border counties have suffered more than any other region in Ireland and possible more commercially than Northern Ireland, remembering that the national plan was in place prior to the cessation of violence.
In conclusion, can I say that the marine industry is the backbone of the coastal regions. The industry is concerned about the slowing down of structural funds. It is for another Minister to address the reduction in capacity. The rural areas require funding from cohesion funds that should have a rural, a social and a regional factor and not just an economic factor.
Mr President, in its priorities for the coming months the Irish presidency has made it clear that it is in favour of virtue and firmly opposed to sin. A solid commitment to monetary union; firm and fair enforcement of Union law across all Member States; completion and entrenchment of the single market; few in this House would argue with these objectives. But, as we all know, the real world has a way of making life more complicated.
As ever, my own country throws up the most paradoxes. The government proclaims its staunch support for the single market, but threatens to exclude the UK from the single currency. What it fails to realize is that an opt-out from the single currency, taken to its logical economic conclusion, will lead to a lock-out from the single market. I hope that the Irish presidency will devote time and energy to explaining these facts of life to the British Government. In so doing, it may finally turn on its head the old Anglo-Saxon misconception about the intellect of England's Celtic neighbours.
My group is firmly committed to the achievement of EMU within the timetable and the convergence criteria laid down in the Treaties, but we will not find the political support necessary for such a move unless we show greater concern for the welfare of our citizens. 18 million unemployed and 50 million living in poverty provide a damning verdict on political leadership and government responsiveness in democracies which depend on political consent.
We must not allow the pain of transition to undermine the whole European project. The cost of a palliative is small, the absence of it will cost us much more and if the Irish presidency can achieve one thing, it should be to administer the painkiller.
Mr President, it is obvious that the fundamental concern of the economic policy of the European Union and its Member States is the application of convergence plans in order to arrive shortly at a single currency, whereas the subject of employment seems only to be a consequence of arriving at the single currency. In other words, it is not a fundamental objective. What is also clear in my view is that, during the years when we are applying the convergence plan, there is neither a resolve nor an effort to resolve the problem of unemployment.
I wish all the best for the Irish presidency but I would call upon it, since I think that the Florence Summit was a failure, to give serious thought to reorienting the macro-economic aggregates so that unemployment is made a fundamental objective which should be overriding all of the other economic policies.
From this point of view, I should like to make this remark, Mr Quinn, about the way in which the convergence policies are being applied in different countries. Mr Quinn spoke about budgetary adjustment and consolidation. That is all very well but in my country moves are afoot, with the blessing of the economic authorities of the Monetary Union, to privatise the most profitable undertakings in the public sector and in the medium and long term we are going to de-capitalise and it will not be possible to maintain low enough public deficits in the future.
Mr Quinn also spoke about wage restraint policies. Yet demand is depressed because we are deliberately depressing it and we are keeping salaries down and demand is needed to reactivate the economy. I could continue this list of contradictions in the application of the convergence plans ad infinitum.
In any case, I do wish the Irish presidency good luck and I would like to make a request on behalf of my group: I would like the presidency to give serious thought, in the chapters on economic policy, to the need for implementing an internal market and not only a single currency by means of fiscal harmonisation of profits, a thorny and complex issue but a fundamental one. We cannot continue to develop the internal market unless we look at this aspect in a decisive way.
Mr President, once again the mounting unemployment in Europe has been cited, yet once again few speakers have acknowledged the real causes. The President of the ECOFIN Council is also trying to pretend that the EU has nothing to do with the loss of millions of jobs, that the neoliberal crash course we have triggered off with the convergence criteria, and which is apparently to be pushed through at any price, simply does not exist.
It is almost cynical to speak of the responsibility of the Member States for employment policy in full awareness of the fact that the convergence criteria have deprived the Member States of their last vestige of control over their own employment policies, that they are practically forced to consolidate their budgets with fast, hot money from the social security budgets instead of through necessary structural reforms.
On the other hand, however, there is no competent body and no money to pursue a European employment policy. We are rushing headlong into monetary union without first creating a social union. We have mounted the horse before bridling it, and we should not be surprised if we suffer a nasty fall.
Mr President, ladies and gentlemen, there is no denying it, it has to be said: despite the improvement in inflation, monetary stability and interest rates we are having great difficulty producing the necessary growth to stimulate the jobs market. A number of theoretical mechanisms described in the guidelines are not currently working. A number of mechanisms which are not working are the reason why growth is recovering only very slowly and why there is no visible fall in unemployment. I thus call for a far more resolute policy on jobs.
I should like to address myself primarily to the President of the ECOFIN Council. The ECOFIN Council has a bad reputation as regards measures to combat unemployment. It is overwhelmingly the fault of the ECOFIN Council that Jacques Delors' White Paper has so far largely remained a dead letter as far as the funding of trans-European networks is concerned. I urge the new President of the ECOFIN Council, and I am counting on him, to do his utmost to make the funding of the trans-European networks more than a symbolic battle, but rather to come up with a powerful instrument of revitalization as a counterweight to the inevitable, and possibly deflationist, repercussions of the necessary revision of the convergence criteria.
In conclusion may I draw attention, particularly the attention of the Commissioner and Council President, to the current debate on the stability pact. I appreciate that a good, sound Euro requires the consolidation of convergence. But I would warn against us consolidating the deflationary effects of this. Like Alan Donnelly, I thus advocate specific treatment of investment spending. I advocate a sufficient degree of flexibility to accommodate short-term economic conditions. I also advocate a discussion of fiscal erosion in the context of the stability pact. If fiscal erosion continues the stability pact will put increasing pressure on social security systems and this will impart further deflationary impulses to the economy as a whole.
Mr President, I wish to welcome Mr Quinn here to the European Parliament and to congratulate him on the seriousness and skill of his efforts to date to work himself into the whole business of organizing the affairs of the Union for the next six months.
I welcome the fact that he has made unemployment and sound money his priorities. In fact, these two are the same priority. I am amazed that so many people are arguing that by being lax with monetary policy we can help to create jobs or improve the economic environment. In fact, if you look around the European Union and look at the countries which have done well over the years, the ones which have created a lot of jobs and given their people higher standards of living, they are all the countries which have pursued sound money policies. If they have unemployment - and it is, I have to say, then new to them - they look after their unemployed better than do other countries. I can therefore see no good reason behind the demand for lax monetary policies so far as unemployment as a priority is concerned. Obviously, it is an admirable priority.
The European Union can do some things. The completion of the internal market made this Union more competitive. It led to better business and greater confidence and competitiveness. Consumers were able to get better value. But it did not necessarily or automatically resolve the unemployment problem. The same is true of the single currency. We should not claim that a single currency will resolve unemployment. It will make business more convenient; it is a further step towards making the European Union more competitive and more efficient; but it does not necessarily resolve the unemployment problem.
There is a danger in going out to the citizens of the European Union and saying to them that Maastricht was about unemployment, the single currency is about unemployment and then saying - if we fail - that Europe has failed us and let us down. Today most of the instruments which affect employment prospects for their citizens are still in the hands of the Member States - rates of wages and social welfare, the length of hours worked and infrastructure within the individual states. I hope that interest rates will be harmonized as time goes on. But most of the instruments which can affect the growth of employment are still in the hands of the Member States.
We set the framework at European level and, as time goes on, there will be an evening up. The single currency will be another step. We worry unduly about the countries which will stay out and pursue soft currency policies in order to gain competitiveness. Experience shows us that in the very short term they may succeed but the only thing those countries can do is to provide their own workers with lower standards of living. The only thing they can gain from a soft monetary policy, devaluing their currency in order to gain competitiveness, is to reduce the wages of their own people and create greater poverty for the low paid. In the end the single currency will prove an asset to the Community. I wish to thank the President-in-Office for his resolve.
I wish to welcome the President-in-Office and wish him well during the course of the Irish presidency. He will know the critical tone of Parliament's resolution on the broad guidelines last month.
We share with the Council concerns on the unemployment crisis, but there is genuine and real frustration with the slow pace of policy change. For example, subject to overall budget constraints, we believe taxation on the lower paid should be reduced. It is in this year's guidelines; it was in last year's guidelines; it was in the guidelines the year before and it was in the Delors White Paper. Commissioner Monti's paper for Verona establishes clearly that tax on the low paid has gone up. It is regression not progress: that is an issue of substance.
I do not have the time to develop any kind of linguistic or analytical subtlety on my next point. But take the broad guidelines on fiscal and monetary policy: it is not only a question of style, but of substance. The President-in-Office said the Council cannot share Parliament's view on the evolution of monetary policy. Does he reject the OECD view the day after our resolution? I quote from the OECD: ' There is scope to use lower interest rates.' I quote from the OECD: ' A policy challenge in Europe will be to ensure that simultaneous fiscal consolidation does not have substantial adverse short-run effects on activity.' I quote from OECD: ' Monetary policy will have to be used to avoid this short-run risk. Appropriate accommodating monetary policy is not lax monetary policy.' The OECD calls a spade a spade. President-in-Office, too much of what we want to say is lost in Jesuitical sophistry in our text. If there is no difference of substance, let us call a spade a spade and let us do what we need to do.
Mr President, on the broad economic policy guidelines of the Member States and the Union little could be hoped of the declaration of this Council whose presidency, on the other hand, is the cause of some hope.
This is yet again an illustration of the much talked about squaring of the circle.
In truth, it is with some expectation and hope that this presidency is regarded as one which will take a multi-faceted look at political activity considering that it should not only be economics, and its monetarist form, that affects social life and cannot only be the big states which are in charge of the game.
Ireland would be in an excellent position to put such a perspective into practice. It is a small state and it has shown acknowledged positive national economic results nor does it seem at all likely to forget or belittle social issues, especially that of unemployment.
But will it be possible even to do this given the broad economic policy guidelines to which it is subjected?
Basic priorities with which we have to agree have been set out: employment, security, financial solidity and peace. But I wonder whether those basic priorities are compatible with a fundamental and vital priority, namely the entrenched guidelines of economic politics, that road to the final stage of economic and monetary union all of which is conditioned by magic numbers and inflexible dates which impose on both States and the Union economic policies which are more than anti-inflationary, they are deflationary, and which stop growth and prevent the fulfilment of social needs. All they do is multiply and concentrate financial capital while aggravating inequalities and imbalances.
It is strange that we should be debating the broad economic policy guidelines since, by definition, they cannot be discussed. Therefore, we think that something has to be done, and done urgently. It is this: we must discuss the broad economic policy guidelines not only for the Union; it is very important that we discuss the economic policy of the Member States, seeing that there are different realities that are juxtaposed and which must co-exist in cooperation.
Mr President, I, too, wish to welcome my Dublin colleague, Ruairi Quinn, the Irish Minister for Finance and the President-in-Office of Ecofin, to Parliament this afternoon.
As indicated this morning by Dick Spring, the President-in-Office of the Council, maintaining the momentum towards Economic and Monetary Union is one of the main priorities of the Irish presidency. So, by the end of the year, I hope that we will see real progress on issues such as the maintenance of stability in stage 3, the exchangerate relationship between the Euro and the pre-in currencies and, especially, on the technical preparatory work for the legal framework of the Euro.
A major part of this work will be ensuring greater economic policy coordination between all 15 Member States. In this regard, I have two main criticisms to make of Ecofin and European Council work so far - and I mean this in a very constructive way. Too much attention has been given to the monetary aspect of EMU and not enough to the economic provisions. I am not arguing for revision of the Maastricht convergence criteria, but I feel greater acknowledgement should be given to the 'E' in EMU. A more balanced economic policy mix is required. EMU must meet the needs not only of central bankers but also of the millions of unemployed throughout the Union.
The President-in-Office has heard that from the Members here this afternoon. I know that there are not many here, but others are following in their rooms on their monitors. They will read the text. So what we require of him is to look after those millions of unemployed and to take that into account.
Secondly, the Council is paying little or no attention to Parliament's legitimate and legally enshrined role in the moves towards EMU. I would specifically like an assurance from the President-in-Office that the key decisions will not be taken by the Irish presidency until we in Parliament have been given the chance to offer our own opinions.
I, too, want to wish him well in the work he is going to do for us in the European Union over the next six months.
Mr President, the Council admits in its text on the broad economic guidelines that since it presented its broad economic guidelines to Parliament in July 1995, the situation in Europe has deteriorated in contrast to what was expected. Growth has been below expectation and unemployment has continued to rise. Yet once more the Council continues to argue for the continuation of the current macroeconomic policies given the 'fact' that the fundamentals remain sound.
When Europe has such a high and rising unemployment rate and social welfare burden, can the Council really argue that the economic fundamentals are sound? What does soundness mean in this context?
When the OECD is forecasting in its annual employment outlook, published last Monday, a deterioration in the levels of employment in European countries such as France and Germany over the next 18 months, can the Council really be arguing that Europe should carry on the same policies regardless of the results, in the hope - not in the reasoned expectation, but the hope - that things will somehow turn out to be all right? Furthermore, one has to contend with the problems faced by governments and by business as governments pursue the current form of fiscal strictness. A report by the European Construction Industry Federation - by the business sector, not by politicians, indeed not by socialist politicians - estimates that the restricted economic policies of the Union will cause the loss of more than a quarter of a million jobs in the construction sector by the end of next year. Since these policies inevitably undermine the perception at the grassroots of the well-foundedness of the common currency project, the German building federation believes that the Maastricht deficit criterion should be relaxed or monetary union delayed in order to ease pressure upon this sector. Fiscal strictness undermines our march towards the common currency which I, at least, support.
Despite that, we have had from Mr Waigel the proposal that not only should there be no relaxation of fiscal strictness but that we should have an additional dose of even greater fiscal strictness after we have reached a common currency.
A high level of growth, increased employment, social protection and economic convergence can be achieved only through long-term investment, especially in infrastructure projects. Here we see exposed the non-fulfilment of the White Paper on Growth Competitiveness and Employment. Public investment must be encouraged and conditions for private investment must also be improved through the reduction of interest rates. I am surprised that the President-in-Office, whose serious attitude I absolutely honour and salute, seems to have so misunderstood the tenor of Parliament's resolution regarding monetary policy. What Parliament was saying with reference to an easing of monetary policy is that there is no chance of reducing unemployment if the policy mix remains so unidirectional as it is now. It is the frightful one-sidedness of the guidelines that Parliament wished to escape from. But I am afraid, from your reaction, that we have missed our target.
The Council is essentially single-mindedly pursuing one target: control of inflation below 2 %, below 1 % - even below zero % perhaps - forgetting that there might be such a thing as a natural rate of inflation. I am surprised that the hardened monetarists who write those papers and are so ready to accept that there is a natural rate of unemployment have forgotten that there might be a natural rate of inflation and that if you try to squash prices below that you might cause a reaction in the economy analogous to what happens when you go below the natural rate of unemployment.
This one-sidedness of policies is what really frightens us and what we have to escape if we are to have anything more than ritualistic reference to the reduction of unemployment.
Mr President, I should also like to congratulate the Minister, President-in-Office of Ecofin, and I should like to give him my greetings. The success of the Irish presidency will undoubtedly be a success for the European Union.
Mr President, ladies and gentlemen, it has to be recognised that if most European Union countries are to meet the convergence criteria by 1997 that is mostly dependent on Europe's being able to register, as of the second half of this year, a rather higher growth rate in their economies. The growth of European economies is, after all, a decisive factor for the achievement - that we want to see - of EMU by 1999. From this point of view, the Commission and the Council should give put greater emphasis on the need to work out a more efficient monetary policy aimed at promoting investment and consumption throughout the European Union, together with a policy of budgetary consolidation which guarantees a successful transition towards Economic and Monetary Union.
A policy to reduce interest rates is also necessary both to help reduce budget deficits and to help boost economic growth.
Measures to increase employment are also vital. The spectre of unemployment is undoubtedly that which most reduces confidence and consequently private consumption and investment. Any measures which help to reduce labour costs other than salary costs would therefore be fundamental, as would an attempt to improve efficiency in the areas of education and vocational training. For Portugal and its government, fulfilment of the convergence criteria by 1997 is a fundamental objective, I insist, and it is fundamental to the economic policy which has to be followed and will be followed in coming years. It is expected that this objective will be attained since budgetary execution has proved to be very promising in the first half of this year, with a reduction in the level of spending and an increase in fiscal receipts, the result of greater fiscal efficiency, although there was no increase in taxes over the last year. It might be worth drawing attention to the fact that the underlying balance of Portugal's State budget is positive, and that the official deficit is exclusively the result of interest repayments on public debt. It should also be mentioned here that the current success of the present round of privatizations leads us to believe that the percentage of public debt deficit in relation to GDP, which is slightly higher than 70 %, will be going down in the near future.
It is the overwhelming conviction of most people in Portugal that Portugal's inclusion in the first group of countries to adopt the single currency would be decisive for the country's future. We hope that the economic growth of the European Community will help to make this fundamental objective possible.
Mr President, I understand the constraints of time, and colleagues will bear with me if I do not address in full all the questions posed to me. At the outset, in response to Alan Donnelly's question, the changes made by the Monetary Committee were made on behalf of the Ministers who are represented in Ecofin. So, between the Commission and the Ecofin there is this technical working group on which both Ministers from the various Member States and the central banks are represented. In his second question he suggested that perhaps the relationship between ECOFIN and Parliament needs to be reviewed and suggested that in September or early October we could meet to discuss in what way that relationship could be improved from an institutional point of view. On behalf of the presidency, I am prepared to have such a meeting and to investigate it.
It is in the interests of all our citizens and the necessary political support to which I will address myself in a few seconds that a better understanding and a better form of communication between us should be established. Therefore, anything that encourages and improves this communication has to be welcome.
So without prejudice to whatever conclusions may be arrived at and without in any way committing Ecofin during my presidency to a particular form of institutional change, I can certainly say that we will meet to discuss what Mr Donnelly suggested.
With regard to the stability pact, I have to say that it is my impression that a clear majority of the members of Ecofin are committed to a stability pact being framed within the context of the Treaty and consequently accountable to all the institutions of the Union. There is a wide-ranging debate in relation to this and I will not go into it because of time constraints, but the Union can only move forward on a Treaty-based premise and we have to ensure that the concerns of those people who feel that the Treaty may not be strong enough to provide us with the sort of pact we require are also addressed and we have to seek within the framework of the Treaty the sort of pact that will bring about its objective, namely permanent monetary stability and sound finances.
I agree with Mr Cassidy that we have to look not just at best practices in employment terms within the European Union but also at the other two pillars of economic activity in the global market, the Asia-Pacific rim and North America, to see if we can transpose from those totally different cultures best practices that are suitable to adaptation within the European social model. I have long held the view that the European social model of social protection which I, as deputy leader of the Irish Labour Party, fully support, cannot safely transpose itself into the next century in the context of a global market. We do not have to abandon the principles which brought about the construction of the social model of protection, but we certainly have to redesign it to the new reality which it has to confront. Coming from the Left in Europe I have an obligation - and I have said this elsewhere in this building over the last twenty-four hours - to ensure that we address that issue honestly and frankly without in any way appearing to compromise on our principles.
The general question centred around whether monetary policy can be relaxed or whether in fact Ecofin is too obsessed with monetary policy. To some speakers - our Finnish friend from the Green Group - I would have to say that if spending money made countries wealthy, an awful lot of the highly indebted countries in the European Union at the present time would be immensely wealthy, including my own, which under the leadership of Mr Gallagher's party thought it could spend itself into a fortune at one stage - my children's children would still be paying off the debt of that mad escapade of crazy economics! Sound monetary policy is the prerequisite. The fact that we are moving slowly but inexorably towards economic and monetary union is the sole policy objective that is driving the broad consensus within Ecofin and, I dare say, within this Chamber as well.
The fact that we have 18 million unemployed is an absolute tragedy but I would put it to you that if we had loose monetary policy without the completion of the internal market, given the reality of the global market competition to which Mr McCartin referred, this figure would be higher.
In conclusion, I have heard clearly what this Parliament has said in response to the debate on the broad economic policy guidelines. I have heard Mr Cox and others refer to looking at a range or a better mix of policy instruments other than the one set out in the economic policy guidelines. This is the start of the Irish presidency. This is the month of July and I should like to be able to come back at some stage between now and the end of the presidency. I will carry a very clear message to my colleagues in Ecofin, namely the concern of this Parliament that while being fully committed to EMU and to the project of the single currency, you are concerned about the failure in relation to employment and the consequent lack of popular support to live with the discipline necessary to create the single currency. We all ignore that lack of support at our peril and therefore we have to find ways within the framework of budgetary discipline, within the framework of the convergence criteria to address a concern which you, as elected representatives, are properly conveying here in this democratic assembly.
Mr President, very briefly, while adding my own best wishes to those already expressed in this House for the success of the Irish presidency, I would like to make three quick points to provide a degree of reassurance, and perhaps dispel a degree of misunderstanding, regarding unemployment and economic and monetary union, the stability pact and the present state of the economy.
As regards the relationship between economic and monetary union and unemployment, I have no doubt at all that the Euro is a precondition for the creation of jobs, for two very good reasons. The first is that, in order to move forward to the single currency, we have to reduce our public deficits. Well, today, public deficits in Europe are siphoning off 40 % or 50 % or perhaps even more of domestic saving, which would be better used to finance productive investment and job creation rather than debts inherited from previous generations. The second reason is that Euro means stable exchange rates. I have noticed that each time we reanalyse the monetary fluctuations of the spring of 1995, we find that the damage - in terms of growth and job losses - is constantly greater than we thought. At present, we believe that the monetary fluctuations of 1995 cost Europe about 1.2 to 1.5 % growth over two years, and 1.5 million jobs. So the discipline and monetary stability that economic and monetary union will bring will undoubtedly allow an increase in growth - and growth means employment.
Next, as far as the stability pact is concerned I would say this: don't worry, it will not have any deflationary effects. The stability pact is a necessity. It is, ultimately, the guarantee of the necessary soundness to derive maximum benefit from economic and monetary union. In due course, after the end of the summer, this House will be invited to consider our proposals on this, and you will find that they include very specific objectives, which are not to be confused with the reference criteria for the transition to economic and monetary union. They will also include ways and means for achieving that objective.
I should add that there is no question here of creating, or establishing, additional conditions for the transition to the Euro for those who are not among the first group. I can assure you, too, that we are concerned with remaining within the scope of the Treaty and that, as the Commission sees it, the stability pact must not be concluded outside the Treaty. The Treaty provides us with all the legal bases necessary to ensure a successful outcome for this instrument which is itself a necessity. I am thinking in particular of Article 103(5), as regards multilateral surveillance, and Article 104c as regards excessive government deficits.
Even so, I do have confidence in the Irish presidency. I can tell you that the preparatory work, whether it concerns the stability pact or the legal status of the Euro or even the new European monetary system, all this work being currently of a technical nature, is progressing normally and on schedule. This preparatory work will be concluded under the Irish presidency, and the Euro will come into being on 1 January 1999. Few people today can have any doubt about that.
Finally, as regards the economic situation, I have the impression that the slow-down is behind us and that growth is returning. What prompts me to express reasoned optimism is partly the fact that, for the first time for some months, I have noted a stabilization of economic forecasts in the European Union, and partly the recovery of investment. The investment indicators are good (plus 8 % for 1996). This is encouraging, because the recovery of investment shows that industry is anticipating a renewal of growth, and it seems to me that the upward trend of investment is likely to be sustained because the production capacity utilization rate is already high within the European Union. I hope then, as I view these future prospects, that the Irish presidency will be able to steer the European vessel - I must not say down the right road, since we are talking about a maritime country, but through calm waters, which will bring it to port in ideal conditions at the end of the year.
The debate is closed .
Abduction of children
The next item is the oral questions by Mrs Banotti, Mrs Green, Mr Martens, Mr De Vries, Mr Newman, Mrs Ahern, Mrs Bennasar Tous, Mr Bertens, Mr Bowe, Mrs Cederschiöld, Mr Christodoulou, Mr K. Collins, Mrs Crawley, Mr Crowley, Mr Cushnahan, Mr Dimitrakopoulos, Mrs Fouque, Mr Gahrton, Mr Gillis, Mr Harrison, Mr Hendrick, Mr Kellett-Bowman, Mr Killilea, Mrs Kinnock, Mr König, Mr Lambrias, Mr McCartin, Mrs McIntosh, Mrs McKenna, Mr McMillan-Scott, Mrs Miranda de Lage, Mr Perry, Mr Rack, Mr O. Rehn, Mr Rothley, Mr Rübig, Mrs Schmidbauer, Mr Stenmarck, Mr Tannert and Mrs van Dijk, to the Council (B4-0671/96-0085/96) and to the Commission (B4-0672/96-0086/96) on child abduction in the Member States.
Mr President, I hope colleagues will indulge us for a few minutes if we eat into question time, but I hope we can hold at least part of this debate with the President-in-Office and the Commissioner present.
It is now 12 months since President Hänsch appointed me as his special mediator on transnationally abducted children. In that time I have dealt with 12 cases and almost daily requests for information and for help. He has also appointed Ms Ann Hennon to assist me and I am also happy today to acknowledge the presence, in the gallery, of Mr Adair Dyer, who is the deputy secretary-general of the Hague Conference on private international law, specifically charged with the Hague convention dealing with this issue.
In the last few years happily, there has been an increase in marriages between citizens from different countries, but this brings with it also its own problems. When these marriages break down there is often an anguished debate about who the children will live with afterwards. We have two pieces of international legislation to deal with this issue: the Luxembourg Convention and the Hague Convention. The Hague Convention is a good piece of legislation, though it is not quite good enough. The main problems which exist with its implementation are the slowness of the procedures, the lack of free legal aid in some of our countries, and the excessive recourse to the use of the exemption clauses. For these conventions to be effective the implementation of the procedures must be extremely rapid and almost automatic. Another problem is the lack of knowledge of the procedures among some lawyers and judges who only deal very rarely with these cases.
In some cases the children are never found. Figures from Interpol show that at the moment there are 60 children reported missing in the European Union and none of them have been traced. Many of these may not in fact be cases of parental abduction, but may be simply criminal abduction.
There is a need for an independent, centralized European organization to which all missing children should be reported. I say this having visited in the United States last week the Institute for Missing and Exploited Children. Every year in the United States, with a population less than the European Union, they deal with the disappearance of approximately 367, 000 children, I repeat 367, 000. A great proportion, though by no means all of them, are parentally abducted children. Many of them are run-away children, sometimes running away with adults, not their parents. Many of them are children who simply disappear and are murdered and are never found again. We have a problem in Europe because we simply have no idea of the numbers of children affected.
I believe, as I have said, that we need a centralized system. I would suggest that Europol would be a very appropriate place to have this centralized agency capable of responding within 24 hours. I must stress again the need for rapid action on these issues. The police have all too often been reluctant, unable, or unwilling to actually start looking for these children until tragically sometimes it is too late. We need recognition between Member States of custody orders given in each country. This would cut down a great deal on abductions.
We also continue to have a serious problem for abductions outside the Community. You will recall that the first mediator on abducted children was appointed in response to the Algerian mothers' campaigns in Belgium and France. Parents need to be aware of some of these issues before they marry or before they create children. It is all very well to fall in love on your holidays, but when the realities of life begin to strike home the romance wears off very quickly and sometimes at considerable cost to the parents and to their children. Premarital arrangements might be a good idea simply to concentrate the mind.
All too often when there is one abduction there is a re-abduction by the other parent. We need specialized, centralized courts in all our countries who will be well briefed and will deal with these cases within 24 hours of them being brought to their notice. We also need more adequate training for our lawyers and for our judges. Remember that at the heart of all these issues there is fear, love and all too often, unfortunately, revenge. A great many of our children have suffered. I have been totally and absolutely devastated by some of the stories I have heard over the last year. I look forward very much to hearing what the Council and the Commission propose.
Mr President, the abduction of children across national boundaries is a matter of great concern and an issue that is now being addressed by the Council. I would like to acknowledge the role that the European Parliament played in bringing this issue to the attention of a wider audience in Europe. In particular, I would like to acknowledge the role played by our own Irish MEP, Mrs Banotti, as Parliament's special mediator on transnationally abducted children.
A draft convention on the scope, jurisdiction and enforcement of judgments in matrimonial matters is currently under consideration by the Council. It is the view of the Council that this instrument, when it comes into force, will greatly help many citizens in the European Union. Discussions are ongoing on the draft convention. It is proposed that the convention, when it comes into operation, will apply to civil procedures relating to the invalidity of a marriage, divorce, and the legal separation of spouses. In addition, it will apply to civil procedures on parental authority for the children of both spouses undergoing matrimonial proceedings.
Regarding jurisdiction, the draft convention provides that the authorities of a Member State shall be competent to rule on matters relating to the invalidity of a marriage on the basis of certain criteria founded, on the one hand, on the habitual residence of one spouse or both spouses subject to certain conditions and, on the other hand, on the nationality of both spouses or the joint domicile established on a permanent basis.
It is also stipulated that the authorities of the Member State in which a ruling is given on actions relating to the annulment of the marriage, divorce or separation of the spouses shall be competent to take decisions on the exercise of parental authority over every child of both spouses on certain specific conditions, particularly where the children have their habitual residence in the same Member State. Subject to the working party's discussions, the draft convention provides that the competent authorities shall rule on the exercise of parental authority in conformity with the Hague Convention of 1980 on the civil aspects of international child abduction.
Regarding recognition and enforcement of judgments arising from these cases, the draft convention provides that any judgments given concerning the invalidity of a marriage, divorce or the separation of spouses shall have legal effect in the other Member States of the European Union. This is also the case in judgments relating to the exercise of parental authority over the children of both spouses.
It is clear from what I have said that the adoption of this convention will make it possible to establish a more open legal regime in this area. This will be a regime in which judgments given in one Member State of the Union will normally be recognized and enforced in another Member State. The aim is to adopt the approach provided for by the Brussels Convention of 1968 which determines the jurisdiction of Member States' courts in civil and commercial matters to facilitate recognition of judgments and to establish a swift procedure for the enforcement of judgments. No special procedure will be necessary for recognition of judgments.
The honourable Members of the European Parliament will wish to be aware that the Council has examined the provisions in the draft convention on jurisdiction. At present Council work is focusing on recognition and enforcement provisions of the draft convention. Due to the complexity of the legal issues involved with this draft convention, it is not possible at this stage to estimate with any certainty when work on the convention will be completed. However, I would like to underline that the Council regards conclusion of this convention as a major priority in work under Title 6 of the Treaty in the field of judicial cooperation in civil matters.
May I add that I note the specific suggestion of Mrs Banotti that Europol or some such agency should have a specific role. This is a suggestion which has much merit and I will communicate this suggestion to the Irish President-in-Office of the Justice and Home Affairs Council. I will say that, in pursuing this, I believe that the European Parliament and those Members of Parliament who have taken a particular interest in it have done a signal public service.
Mr President, custody questions are sensitive ones. They concern our children's future. They also concern the conditions under which parents can fulfil their role as parents properly. Traditionally, responsibility for decisions on custody has rested with national authorities. There are no intergovernmental instruments governing situations where the dispute is between parents from different Member States. In many cases this has resulted in legal disputes which were heart-rending for both parents and children. Nevertheless, it would be natural for children to have both a father and a mother even after a separation.
It is against this background that the Commission has been working actively to ensure that the custody issue is governed by the convention on family law issues, the Brussels II convention, which is currently being debated by the Council. The intention from the outset was that the convention should lay down clear rules on jurisdiction and the procedures for the execution of decisions in respect of marital disputes involving more than one Member State.
As a result of the study which the Commission presented in September 1995, among other things, the field of application has been expanded to include custody issues. The study demonstrated shortcomings in the existing international legislation and showed that there was a clear need for a future Community instrument to regulate custody issues.
Under the draft of the convention which is now being debated by the Council the court which is competent to decide on issues such as divorce, separation or the annulment of a marriage should also be competent to decide on custody. One principle is that the children should have to be resident in the country where the issue is decided. If this is not the case the court would still be able to decide the matter if this was not contrary to the children's best interests and if neither parent was opposed.
I really do hope that work on the convention will be concluded soon. For its part, the Commission will work actively to ensure that solutions can be found to the remaining issues. Once the convention is in place it will be possible to avoid conflicts resulting from the fact that courts in different Member States arrive at contradictory decisions in the same cases.
Finally, Mr President, as the Europol Convention stands today, it does not include any provision which would allow Europol to take on cases involving abducted children. However, as the honourable Minister said, there is nothing to prevent the presidency taking an initiative on this.
I just wish to ask the Commissioner: if a child is abducted by a non-parental person, surely that is a criminal offence and should be dealt with by Europol? I know there is a different set of criteria for abduction by parents, but surely we should not make so great a distinction between criminally and parentally-abducted children?
It is difficult to answer that question. As the Convention stands today Europol's competence covers trafficking in people, which can of course include trafficking in children, but it does not cover disputes. These would require a special initiative, as I see it. However, as I said, it is important that the Council should take an initiative on this.
Thank you very much, Madam Commissioner.
The debate is suspended and will be resumed at 9 p.m.
Question Time (Council)
The next item is Question Time to the Council (B4-0681/96).
Question No 1 by James Nicholson (H-0573/96)
Subject: Peace Policy
Will the Council define the present policy objective, in view of the current tension in Northern Ireland and the continued refusal by the IRA to reinstate a ceasefire?
In reply to the honourable Member, on behalf of the Council, I should like to say that all Member States wish to see a lasting, peaceful settlement in Northern Ireland and a renewal of the ceasefire. The European Union has always unreservedly supported the process of peace and reconciliation in Northern Ireland. In Essen, moreover, the European Council confirmed the European Union's commitment to providing its support for reconciliation and the restoration of sound economic foundations.
Having said that, it is not for the Council to comment on the conduct of the peace process and the positions of the parties involved, which are matters coming outside its sphere of responsibility.
I thank the President-in-Office for his reply. Although he has, to a large extent, given me the answer I expected, I have no doubt he would also agree with me that many people were devastated when the IRA called off its ceasefire - which was so welcome for that period of time.
Would he also welcome the fact that, through the trying circumstances of recent days, the loyalist ceasefire has still held in Northern Ireland? That has been very crucial over the past few days.
Would he also further agree with me that we cannot forget the bombs at Canary Wharf and Manchester and the wanton destruction and loss of life that that entailed, or, indeed, in his own country, the discovery of the bomb factory in County Laois and the worry that gives, because people just do not make bombs or hijack lorries to plant bombs without serious intent?
Would he not agree with me and urge everyone - including the Provisional IRA - to accept the Mitchell principles as laid out by other parties in the talks in Northern Ireland and allow a way for dialogue because, as we all know, dialogue must take place in the long term. That is the challenge to them. There is no one keeping them away: they are keeping themselves away. The opportunity is there for them. Would he not agree with me on that?
This whole area falls outside the remit of the Council. But perhaps I may, on a personal basis, respond to the honourable Member. Firstly, I agree with him that everybody in the island of Ireland was devastated when the IRA called off its ceasefire. I certainly welcome the holding of the loyalist ceasefire and would look forward to a full restoration of the IRA ceasefire at the earliest possible time, which is something we are all working to bring about and hoping and praying for.
We certainly cannot forget what happened at Canary Wharf and Manchester or in County Laois, or the murder of a Detective Garda in County Limerick in recent times, for that matter.
I would say to the honourable Member, who I know to be an honourable man, that the problem of Northern Ireland is a problem of double minority. I do not know whether you have ever heard it described in that way: it is my personal description of the problem. In my view, nothing can be done without bringing both minorities along. The unionists are a minority on the island of Ireland, the nationalists are a minority within Northern Ireland. We have come a long way, over a long number of years, in trying to change the view that nationalism in Ireland has of itself. But when we see a nationalist minority being treated in a way that is contemptuous of their minority status, it makes our role very difficult. What I would say to the honourable Member is that both sides must work to respect minorities on the island so that we can respect each other's traditions and bring about a lasting peace in which we do not threaten each other.
I certainly, on behalf of the presidency, will take into account and bear in mind the comments which the honourable Member has made in a very balanced and evenhanded manner, which is his usual mode of communication.
All of us, as Labour MEPs, have been enormously saddened by the events of the past week or so. The bombing at Enniskillen, the rioting across large parts of Northern Ireland, and a clear attempt by the IRA to mount yet another bombing campaign in the mainland of the United Kingdom: all of these events must stand condemned. The rule of law must be upheld without any equivocation. But also we must ensure that these events - horrible as they have been - do not deter us in our determination to keep going with the peace process.
Clearly one of the most emotive issues over the last week or so has been the Orangemen's marches. My question to the President-in-Office is: in his view, would it be helpful if the United Kingdom Government set up an independent commission which would examine the conduct of parades in Northern Ireland, help to ensure that the routes for such parades are fair and consistent, and would also examine the existing law relating to such parades? Would that be helpful?
In response to the honourable Member I should like to say that the position of the Irish Government is well-known in this regard, but I am here today answering questions on behalf of the Council of the European Union.
I reiterate what the Tánaiste said earlier in the House. Events have taken place over the last 10 days which have led to serious instability in Northern Ireland and have placed in peril the substantial achievements of the peace process over the last two years. The origins of the recent disturbances are deeply rooted in the fundamental divisions which exist within Northern Ireland and must be addressed by achieving a new beginning for relationships within Northern Ireland, within the island of Ireland, between the peoples of Britain and Ireland, and by agreeing new institutions and structures to take account of the totality of relationships.
Nothing can excuse the widespread violence and intimidation of the last 10 days. Violence may be an outlet for frustration, but it can only worsen an already bad situation and will not solve the problems which lie at its root. Solutions will be found exclusively through dialogue, negotiation and compromise. It is essential that the primacy of politics over street violence should be quickly re-asserted. The rule of law must be seen to prevail and be effectively policed in an impartial manner. A solution must be found to the issue of contentious parades which served to provoke the recent unrest.
That is what the Tánaiste said to the House this morning. I think if people reflect on that they will find it deals with the matter raised by the honourable Member.
Mr President, I should like to say to the President-in-Office of the Council that if people are treated equally under the law and if political authority holds as it did not hold in the United Kingdom and Northern Ireland this last time, it does not matter how many minorities there are on an island or indeed a continent: we can all enjoy our identities and indeed, our allegiances, provided we are all treated equally under the law. Can he not answer the question of the honourable Member and state that the Council does abhor violence under all circumstances, that the Council does want to see the IRA cease-fire restored, can encourage the IRA cease-fire to be restored and indeed congratulate the Loyalist cease-fire for holding in these very trying circumstances? The events of the last 10 days have been absolutely terrible for those of us who have held to non-violent and to political traditions over the past 25 years in the most terrible and difficult circumstances. We cannot continue to maltreat - indeed, crucify - people who have held to the political process, who have tried to maintain peace at all costs, political activity at all costs and to hold violence at bay. We must now support that in whatever way we can. I ask the Council here today to answer the question properly.
As the record will show, I have answered those questions unequivocally and properly. I reject any suggestion that I have not done so. I am sure the honourable Member who placed the question heard me quite clearly say how much I wanted to see the IRA cease-fire restored, how much I condemn the IRA activity, and that I did share with him and welcomed the Loyalist cease-fire. Perhaps if Members listened to the debate they might contribute more light than heat. This is a very important and delicate situation and one to which we should all do our best to contribute a solution, not to be seen simply to utter words, but to make a contribution to solving the problem. It is a very complex problem. I am probably the only Member here present who has studied Irish politics at Queens University in Belfast and who has been a practising politician for 17 years now on the island of Ireland. I am sure the honourable Member from Northern Ireland who placed this question heard me unequivocally answer the question that he has put. I hope that the record of this House will show very clearly where we stand in relation to this question.
Question No 2 by Saara-Maria Paakkinen (H-0513/96)
Subject: Continued joint funding for NGOs
For more than 20 years the European Union has allocated funding to NGOs involved in development cooperation to cover projects implemented in the developing countries and information programmes dealing with development issues. Efforts have been made to establish a legal basis for this cooperation, which has produced excellent results, but the Council has failed to reach a unanimous decision on the proposal for a regulation at its last two meetings.
What measures does Italy, as the country holding the Council presidency, intend to take to bring an end to this stalemate and guarantee continued joint funding?
Since 1976 the Community has been co-financing development projects with non-governmental organizations. The funding has gradually increased over the years and in 1996 amounts to ECU 174 million in commitment appropriations. Until now, funding has been executed by the Commission without the adoption by the Council of a legal basis. However, in 1995, following an agreement between the Council, Parliament and the Commission on the necessity of a legal basis for budget lines, the Commission made a proposal on this issue. Unfortunately the Council has not yet been able to adopt a common position on this proposal. The Irish presidency intends to do all it can to ensure that a common position on the nongovernmental organizations co-financing regulation is adopted as rapidly as possible.
Question No 3 by Otto von Habsburg (H-0515/96)
Subject: Validity of European Parliament identity cards
For many years, the identity cards of Members of the European Parliament have been accepted at Swiss borders for crossing into and out of Switzerland. Now this is no longer the case, at least at airports such as Zurich. According to local officials, these documents are no longer recognized.
Is this information correct? If so, what has brought about this change? If not, will the Council draw the attention of the Swiss authorities to this matter, so that the previous situation can be restored?
Under Article 7 of the Protocol on Privileges and Immunities annexed to the Treaty, the Commission may conclude agreements for the laissez-passer issued to Members and servants of the Community's institutions to be recognized as valid travel documents within the territory of third countries. There is an agreement between the Commission and the Swiss authorities in effect since January 1975 recognizing the validity in Switzerland of the laissez-passer for Members of the European Parliament. There has been no change to that agreement.
It would appear that the incident in question was an isolated one. However, may I suggest that the honourable Member put his question to the Commission which, having negotiated the agreement in question, is best placed to give a definitive answer on this issue.
I thank the President-in-Office for his answer. But, after all, it is also the Council which is competent for countries outside our European Union and especially for a question which has political connotations. My question is simply: has the Council been informed about the changing attitude in Switzerland? It is not the first time this has happened. Recently it has happened several times. Would it not be useful to inform the Swiss authorities that they should inform their own people that there has been such an agreement made with the Commission?
There has been no change in the agreement. If there has been a change in attitude I will undertake to communicate the concerns of Parliament to the Swiss authorities.
Question No 4 by Thomas Megahy (H-0531/96)
Subject: ' Irreversibility' of EU membership
In a summary of proceedings at the Intergovernmental Conference presented to Members of the European Parliament on 5 June 1996 by Elisabeth Guigou (Fr-PSE) and Elmar Brok (Ger-EPP), the following statement was made:
' On the issue of a Member State repeatedly and deliberately violating human rights, or ceasing to be democratic, most representatives agreed that it should be possible to sanction such a State... without, however, going so far as to expel a Member State as this would undermine the irreversibility of membership.'
Does the Council agree that membership of the Union is 'irreversible' ? If so, could it indicate where this principle is enshrined in the Treaty of Rome? Does it agree with the view that the curtailment of human rights and democratic norms in a Member State would not, under any circumstances, result in expulsion? Is the general belief that membership of the Union is a voluntary matter, which can be terminated by the democratic decision of a Member State misplaced?
In reply to the honourable Member's question, I should like to emphasize that under Article N of the Treaty on European Union, the Council is not party to the Intergovernmental Conference responsible for amending the Treaties. Thus, the Council is not empowered to adopt any position on the ideas raised in the honourable Member's question. He will therefore appreciate that the Council has never discussed the question of the irreversibility of EU membership. The honourable Member will appreciate that it is for the Intergovernmental Conference alone to consider any possible amendment to the Treaty in this respect.
Mr President, I must congratulate you on a perfect Council answer. I wondered what kind of answer I was going to get. Quite obviously, as you have never talked about it, you do not have a view about it, but it is very, very strange that the representatives of the various countries who are taking part in the preliminaries for this seem to be expressing views, so they must be lurking around in the Council somewhere. Would the Presidentin-Office take back this message to the Council from me, just in case they ever get around to talking about these things?
Would he say that this view of irreversibility is totally wrong, is not to be found in any of the treaties, and therefore, as in fact we have already seen in the case of Greenland - part of the Danish State - which has already seceded, there is no legal obstacle, whatever other practical obstacle there may be, to any country deciding voluntarily to leave the Union? I would hope also that there might also be a precedent whereby there might be some chance of expulsion of countries exercising undemocratic practices over a long period of time. I am surprised that this was ever said, because I got the feeling that some other countries were so fed up with the present actions of the British Government at the moment they were actually talking about booting them out. I dare say that that has never been discussed either in the Council of Ministers.
I am not in a position to comment on the last proposal put forward by the honourable Member, but may I say that the Council of Ministers has been preoccupied not with expelling or allowing countries to leave the Union but with the 12 countries which are knocking on the door wishing to join, so attractive does the Union seem to them.
Having answered the question on behalf of the Council, may I say in a personal capacity that Ireland is open to considering positively the development of sanctions in the event of a Member State consistently violating human rights. This is a sensitive issue with far-reaching political implications and one which needs further reflection. I may say also that, as the Irish Member of the Reflection Group, I do recall that matters of this kind were discussed by the Reflection Group and if the Council ever does get around to discussing it, it will be as a result of the report of the Intergovernmental Conference and I am sure that the honourable Member's views that he has communicated so well here today will be taken into account.
Mr President, I am aware of the concept of irreversibility of membership of the European Union. The supplementary question that I want to put is this: would the Minister agree with me that it is an abstract term and that it refers to the knitting together in an interdependent way of the economies of the European Economic Union, so that it becomes very difficult for countries to withdraw, while at the same time recognizing that it is a voluntary organization and whoever wants to leave can do so? I have often said in reply to people from the United States asking about the lack of solidarity that is observed sometimes in the European Community that we do not have a National Guard that we can call out; and if we can build a European Union without the necessity to force anybody to stay, then it will be all the stronger and will have a better chance of becoming, in moral terms, irreversible. I hope the Minister would agree with that.
I have known the honourable Member for a long number of years and I find very little to disagree with him about. As usual he has crystallized this whole idea and put it very well.
I would like to - just for the sake of debate perhaps - raise one point which certainly entered my mind during the discussions of the Reflection Group. That is this that the European Union is open to democracies only. What would happen, for example, either now or some time in the future if a general turned up a European Council meeting in place of the Head of Government or State? Should the Union be in a position not only to allow a Member to leave but also to expel a Member because it no longer meets the criterion, which is that it must be a democracy? The whole question then of human rights sanctions was also considered by the Reflection Group.
These questions and practices have not arisen so far in the Union and certainly what Mr McCartin has said here today is something that I would very much identify with and support.
As the author is not present, Question No 5 lapses.
Question No 6 by Georges Berthu (H-0538/96)
Subject: Free-trade area
At the working meeting of the European Union's Ministers of Agriculture of 7 May 1996 in Otranto (Italy), the President-in-Office of the Council presented a document warning of the risks of a proliferation of free-trade areas while observing, according to the press, that this policy failed to take any account of the sectoral consequences of such agreements, or took it for granted that entire production sectors could survive the opening up of the markets.
Does the Council intend to publish this document and forward it to all Members, and more particularly the members of the Committee on Agriculture and the Committee on External Economic Relations?
Does the Council not consider it appropriate to launch an impartial and pluralist study (for which the Commission would have no remit in respect of the implementation, award or signature of contracts), on the ramifications of the Community's free-trade policy?
How does the Council propose to bring the Commission back to its role of strictly applying the guidelines it lays down? Could it not take the opportunity afforded by the IGC to remove the ambiguities raised by Articles 113 and 228 on the Commission's degree of autonomy in this matter, by increasing the transparency of international trade negotiations and by clearly denying the Commission any power of prior signature capable of committing the Community de jure or de facto?
The document presented by the presidency at the informal Agricultural Council in Otranto, Italy, on 7 May 1996 regarding the establishment of free-trade areas and their effects on Community agriculture retains the status of an informal presidency working document and has neither been adopted not endorsed by the Council.
With regard to the official Community position on the establishment of free-trade agreements with third countries, as adopted by the Council on 22 June 1995, the Council decided that before taking any future steps the Commission should assess the compatibility of all planned agreements with World Trade Organization rules. In addition it should assess the impact of such agreements on the common policies and on relations with the Union's main trading partners.
It was also agreed that such assessments be examined by the Article 113 Committee, COREPER and the Council before approval of corresponding negotiating directives. Furthermore, the Florence European Council, on 21 and 22 June of this year, invited the Council to present the report on the development of the commercial policy and the preferential agreements of the Community to the Dublin European Council in December.
Finally, the Council is not party to the Intergovernmental Conference responsible for amending the treaties. Thus the Council is not empowered to adopt any position on any possible revision of Articles 113 and 228 of the Treaty, such as suggested in the honourable Member's question.
Thank you, Mr President-in-Office, for that answer, though I find it only half satisfactory because, underlying the specific points I was making, there was a general question, which is this: at the start of this Irish presidency, has the Council decided to change its policy towards the Commission? Has it decided to reassert control of the Commission and no longer allow it to act as it pleases, as it has been doing for several years and especially since the signature of the GATT agreements?
We can see today that the Uruguay Round contains very substantial shortcomings in monetary, social, environmental and agricultural matters. We are wondering today how we are going to be able to turn back the clock, and this at a time when the Commission is launching free trade initiatives in all directions and even, as Sir Leon Brittan announced recently in Geneva, seeing a need to go even further in the liberalization of world trade.
Well, Mr President, liberalization by all means, but on a sound basis, taking account of all the unquantified external effects, whether favourable or adverse for the economies, and especially the external effects on employment which Ireland has rightly made the first priority of its presidency. This, then, is an essential matter, and that is why we believe that Ireland must reassert its grip over the international negotiations and reassert its grip over the Commission. That is why, for every case of free trade put before us, we absolutely must have a quantified and objective impact study, so that in future the European Parliament should no longer have to deliberate blindfold.
I note what the honourable Member has said in his contribution. The Florence European Council on 21 and 22 June did invite the Council to present a report on the development of the commercial policy and the preferential agreements of the Community to the Dublin European Council in December. That will obviously take place under the Irish presidency.
I note that there are concerns. The respective roles of the Council and the Commission, like all the institutions, are being examined by the Intergovernmental Conference. In that context perhaps the institutional arrangements need to be examined. But I wish to point out that there already has been discussion of the increased importance of regionalism within the World Trade Organization. The WTO has set up a committee on regional trade agreements to monitor new and existing regional trade groupings. Discussion of regionalism at Singapore has already been called for by a number of World Trade Organization members and will probably be discussed there. So there is an opportunity to consider this matter in Singapore and at the Dublin European Council meeting in December.
Question No 7 by John McCartin (H-0548/96)
Subject: The EU wool industry
Has the presidency any plans in the coming six months to place the serious situation of the home-produced wool industry on the agenda of the Agriculture Council?
I can only stress that at this point the Council has not received any Commission proposal relating to the wool industry sector. The presidency notes the Member's concern and will give careful attention to any proposals which the Commission may bring forward.
I welcome the President-in-Office to Parliament officially since it is the first time I have had this direct contact with him. I appreciate not only his efforts in helping to prepare the Intergovernmental Conference but his long-standing interest in European affairs and his long-term efforts to promote the integration and the union of Europe. I want to put it on record that he has been one of the most constructive politicians in the Irish Parliament in so far as Europe has been concerned. It did not just occur when he became directly involved through the presidency.
I have raised this question because representations have been made to me by an organization at European level that is interested in the wool industry. We had a previous report in Parliament by Mr Hyland, an Irish Member. I would like to suggest to the Minister that this is potentially an important industry within the European Union. European Community policies have promoted the development of the sheepmeat industry, but wool is another product that it is possible to develop and add value to.
Within the European Union we have 60, 000 farmers depending on sheepmeat and milk. Those farmers get ECU 2 billion from the Union. Would the Minister think that it might be a good idea to promote the development of the wool industry so that farmers would have a better income and perhaps would need less of the ECU 2 billion subsidization that we pay annually?
As I have just said, the Council has not received a Commission proposal and if we do the Council will certainly act on such a proposal.
May I say in reply to the question posed by the honourable Member that I am very well aware of the difficulties faced by sheep farmers, not just in Ireland, but in Europe generally. I am aware of the report brought forward by Mr Hyland which he has referred to. I will certainly draw the exchanges in this Question Time to the attention of Minister Yates, who is President-in-Office of the Agriculture Council to ensure that he is aware of the concerns of the honourable Member.
President-in-Office, I would like to join Mr McCartin in extending a very warm welcome to you. We had the opportunity of meeting you in the lead-up to the presidency and we found our working relationship with you quite cordial.
I am pleased with your response, but could I urge you through the Agricultural presidency to make contact with the Commission to ensure that the request is put on the agenda so that it can be dealt with during the Irish presidency. I say that particularly because of the commitment of the Irish presidency to job creation and, hopefully, also to rural development. The wool sector provides the potential to generate good employment in rural areas, provided we have proper structures in place.
Can I ask the President-in-Office to initiate a move himself with the Commission to ensure that a proper request is put before the presidency to be dealt with during your term of office?
I will endeavour to be of assistance to the honourable Members in this regard and I will draw this matter to the attention of Mr Yates, President-in-Office of the Agriculture Council. I should also like to thank Mr McCartin and Mr Hyland for their warm wishes at the commencement of the Irish presidency. I very much appreciate this.
As the author is not present, Question No 8 lapses.
Question No 9 by Brian Crowley (H-0558/96)
Subject: Combating drug smuggling
Is the Council satisfied that Member States responsible for combating the activities of drug smugglers along the Union's external frontiers, particularly maritime frontiers, are allocating sufficient personnel and equipment to undertake this task, and will the Council consider allocating funding from the EU budget towards assisting those Member States responsible for policing the Union's extensive maritime frontiers to discharge their responsibilities on behalf of the Union?
It is one of the major priorities of the Irish presidency to secure more coordinated and effective action at European level against drug-trafficking and drug abuse. One of the important tasks which the presidency will undertake in this area is to set in motion a thorough review of the adequacy of cooperation in protecting the external borders of the European Union against importation of drugs by land, sea and air.
The presidency has already initiated a discussion on the external frontier customs strategy. It has put forward proposals on training, technical aids, control equipment, intelligence, risk analysis and improved communications. It intends to propose a joint action to serve as a legal basis for the allocation of funds from the budget of the European Communities. These proposals are aimed at achieving a more effective level of cooperation against drug smuggling and will fulfil one of the action points on the list adopted by the Madrid European Council in December 1995 with regard to drugs.
The Council will also give priority to the review of the Naples Convention on mutual assistance between customs administrations and the Customs 2000 strategy programme for the third pillar as well as EU participation in the strategic plan of the world customs organization for implementing an operative measure on the Balkan drug smuggling route.
The presidency will also bring under scrutiny the present arrangements for joint customs surveillance operations at external frontiers. This examination will be with a view to improving their efficiency. A global mandate will be sought from the Council for these operations so that Council approval does not have to be obtained each year as at present. It will also seek to encourage cooperation between Member State customs authorities and private trade and shipping interests in the fight against drug trafficking.
I thank the President-in-Office for his response. I also congratulate him on ensuring that this matter is dealt with at the highest level during the presidency. However, it is with some concern that I read in some newspaper reports back in Ireland that the Taoiseach is putting forward a suggestion for a European coastguard. My fear with regard to this is that monies that are badly needed for the Irish naval service to upgrade its fleet and to cover 140, 000 square miles of territorial waters, not only protecting the Irish coastline but also protecting a European frontier and European fishing ground, would be diverted into some other area. Could we ask for a commitment from the President-in-Office that monies will not be diverted from the existing agencies that are operating very efficiently but unfortunately are being under-resourced.
As I said, the presidency and the Council's concern is with cooperation and the protection of the external frontiers of the European Union. Drugs come in by land, sea and air. Different routes are used, depending on the nature and origin of the drugs. Drugs are brought in by various means - by people in unaccompanied cargo, hidden in cars, ships and containers and, especially in the case of cannabis, in small craft. That is why it is important that there be a review of cooperation so that we can determine how the resources of the European Union and the Member States can best be deployed.
While thanking Mr Crowley for his kind wishes, which I very much appreciate, may I add that I would see any suggestion which the Taoiseach may have floated as being additional to and not a replacement of existing arrangements. I might just mention that, for example, for a long number of years, as Mr Crowley knows well, coming from a part of Ireland which has often had maritime disasters, there has been cooperation between the RAF and the Irish Air Corps. This is very loose but effective cooperation. So coastguard cooperation might be very loose or it could be something more structured. But the idea itself is worth exploring. I emphasize, however, that it is not a question of diverting existing resources. Any possible evolution in this area will be by way of additional resources and additional assistance.
I welcome our President-in-Office here this afternoon. I must say that I disagree fundamentally with Mr Crowley. The fact that the Irish presidency has highlighted the drugs issue and that all of the Members who spoke here this morning, nearly the majority, considered drugs a priority issue to be tackled by this presidency in an effective way gives carte blanche to the Irish presidency to go ahead and deal with this issue as they see fit. I think the idea of the coastguard for Ireland is particularly important because we are an island. It has been repeated here so often that is what is needed.
I am delighted to hear that Mr Mitchell has now said that discussions are already in place in regard to the review of external borders and the land, sea and air services, etc. I would like him to clarify for us now exactly where this funding for the coastguard service will come from. We had, unfortunately, a terribly long delay with regard to the agreement for the funding on the TENs. I hope that we do not anticipate the same delay in relation to this very vital service.
I also thank Ms Malone for her good wishes. On my first day in Parliament the good wishes and support of the Irish Members of the European Parliament are particularly welcome and have been a great source of help to me.
In relation to the question that the honourable Member has asked, as she will be aware, a joint action is an enabling statutory procedure under the Treaties, specifically the second and third pillars as provided for in the Treaty on European Union. The Irish Government intends to propose a joint action to serve as a legal base for the allocation of funds from the budget of the European Communities. Of course this is not something that we can act on alone and we hope we will win the support of other Member States for this approach. It is certainly something which needs to be attended to, in my view. I said earlier in response to another debate in the House on the common foreign and security policy area that I believe that we need to do much more as a region in a coordinated way to tackle this problem. Each Member State is trying to deal with the problem as best it can. The Member States must primarily have the role to respond to Member States' needs, but collectively the European Union, as a region, is very weak in dealing with this problem. This is the approach that the Irish Government intends to take in its role as presidency.
Mr President, the battle against crime and drugs is an issue close to the hearts of the general public. People understand that there is a need for cross-border cooperation in this area. It is positive that the presidency attaches such weight to these issues and we look forward expectantly to an initiative on drugs, not least concerning police and customs cooperation. I should like to take the opportunity as a Swedish Member to offer you my good wishes.
My question concerns an area where improvement is possible and which could be included in such an initiative. Why have the same opportunities for practical, everyday cooperation and exchanges not yet been created for police officers as we have for the immigration and customs services? As far as customs are concerned, the Mattaeus programme includes some good proposals and if one examines the plan of action in this area it is concerned primarily with exchanges between police training colleges. Why not consider developing police cooperation to the same standards as represented by the Mattaeus programme?
I thank the honourable Member for her kind words, which I appreciate.
In relation to the question she poses, the third pillar is very much in an embryonic stage. It has not been very long in existence. I certainly hope that with the passing of the Europol Convention we will now see greater cooperation under the third pillar. The issues raised by the honourable Member have much merit and should be examined and advanced at an early stage. We need collectively to do much more than we are in dealing with this problem.
I might point out that in the presentation of the European Union priorities of the Irish presidency, which was made by the Tánaiste in the House this morning, one of the priorities which we set out under our drugs and organized crime proposals is an exchange and training of law enforcement officers. I am very pleased to concur with the suggestion put forward by the honourable Member.
As they deal with the same subject, the following questions will be taken together:
Question No 10 by Gerard Collins (H-0559/96)
Subject: Confidence Pact
European leaders at the Florence Summit have a political endorsement to President Santer's proposals for a pro-employment 'Confidence Pact' . However, the Heads of State and Government failed to make funding available to implement President Santer's proposals, which have the potential to generate economic growth and new job opportunities in the EU's Member States.
What proposals does the Council of Ministers have to give practical effect to the political endorsement of the 'Confidence Pact' at the Florence Summit and, in particular, what are the Council's plans for funding the implementation of the 'Confidence Pact' proposals? Question No 11 by José Apolinário (H-0561/96)
Subject: Job creation measures for young people aged under 25
In view of the unacceptably high unemployment rates in the EU (according to Eurostat, the overall rate was 10.9 % at the end of April 1996), and, in particular, the fact that the unemployment rate for young people aged under 25 (21.5 %) is double that overall rate, with young women being affected the worst, can the Council state what action the current presidency intends to take with a view to creating conditions for boosting the employment of young people?Question No 12 by José Torres Couto (H-0583/96)
Subject: Measures to combat unemployment
At the Florence summit the EU leaders were unable to agree on the implementation of a strategy of cooperation to combat unemployment at European level. In view of the fact that unemployment in Europe has reached 20 million and is still rising, can the Council give details of the measures it plans to implement to combat this blot on our society and the timetable envisaged?
I would like to take questions tabled by Mr Collins, Mr Apolinário and Mr Torres Couto together as, despite dealing with different aspects of the employment issue, all three questions concern ways and means of meeting the major challenge posed by unemployment.
Europe has benefited from the evolution of a particular model of society on our continent - an evolution achieved often at the cost of great sacrifice. It is this model which characterizes our free and democratic societies, giving them a special place in the worldwide concert of nations. The continuation of the European model of society would be strengthened by a successful response to the questions posed by unemployment.
We must wage the campaign against unemployment now so that we do not condemn our children and our children's children to continuing suffering and injustice. The employment of young people is particularly important. In principle, I share Mr Apolinário's assessment and consider, like him, that we must do our utmost to promote the employment of young people, for they will take our place and be charged with responsibility for advancing European civilization.
As the Commission has made clear, the Confidence Pact on Employment is a flexible process which aims to enable all those concerned to enter into specific commitments in order to create a macroeconomic framework favourable to employment. It aims to exploit to the full the potential of the internal market, to speed up the labour market reforms and to make better use of the Union's policies in the interest of growth and employment.
The European Council in Florence last month indicated its conviction that the trans-European networks, the development of small and medium-sized industries and scientific and technical research can make a vital contribution to job creation and competitiveness.
In this context, it took note of proposals submitted by the President of the Commission to the effect that, firstly, the coverage of the agricultural guidelines will remain unchanged and the structural funds heading will also remain untouched. Secondly, the expenditure commitment ceiling in heading 3 - internal policies - will be raised by ECU 1 billion over the period 1997-1999 and will be mainly intended for priority transport infrastructure networks. However, the related budgetary payments will be settled within the current limits of the overall ceiling previously agreed for actual expenditure. Thirdly, this raising of the ceiling will be accompanied by a further effort to redeploy the available appropriations within heading 3 to help the sectors concerned, allowing an increase in the total available funds of ECU 1.2 bn.
These proposals represent an integrated approach designed to make the best possible use of existing resources in order to achieve tangible results in terms of employment, while also finding new sources of funding.
For the sake of completeness, I wish to add that the aim is to pursue a policy which fully respects and reflects the principle of subsidiarity.
I wish to thank the President-in-Office for his very comprehensive reply. The comments and the good wishes offered to him are well-merited because, in my experience, no one has done more to ensure a quicker, effective presidency than Ireland's Minister for European Affairs. We wish him well and we want to see him succeed.
In five months time or so, when the Irish Prime Minister comes to this Parliament to report on Ireland's presidency, he will be judged on one aspect in particular and that will have to do with the effectiveness of the measures taken during the presidency to deal with the unemployment situation. The President-in-Office is aware that in Florence we had political endorsement of the Santer Confidence Pact but we did not have any financial endorsement. Unless the finances are provided, that Pact will, regrettably, still be left hanging.
We have had the Delors plan for the unemployed. No subject has been spoken about more often in this Parliament by those who are talking for the unemployed of Europe than this particular issue. We have had much talk but we have had no great success to date. I urge the presidency to do everything possible to get those Member States who reluctantly withheld financial support from President Santer in Florence to come on stream, having regard to the 18-22 million people who are unemployed and who are depending on us to do something for them.
I have already thanked Mr Collins in his absence for his kind words earlier and I appreciate his introductory remarks.
The Irish presidency will progress as far as possible the measures adopted by President Santer in support of job creation in accordance with the conclusions of the European Council. In addition, a central task of the presidency will be to prepare the second annual report on employment for the Dublin Council in December. This will analyse the effectiveness to date of the Member State's implementation of the Essen guidelines to their multiannual programmes on employment. This will also provide pointers for the future. In this process particular emphasis will be placed on groups requiring special attention, such as young people seeking their first job, the long-term unemployed and unemployed women.
As a general political philosophy I support the whole concept of enterprise and competitiveness and the need to reward effort and initiative and that has to be at the core of job creation. But throughout the European Union now, we have unprecedented levels of material wealth, unprecedented at any period during the history of Europe, and yet there are a large number of people who do not share in the progress which has been achieved. I make no apology to anybody for the second principle which I think has to be present and that is the principle of social justice. When we create wealth we can distribute it, but we must create it first and we must encourage those people who can create it. I would commend to the House an examination of the Irish Government's programme on local development which is an effort to redistribute some of the wealth in such a way that it helps the poorest urban and rural communities. It is specifically targeted at job creation, education, training, environmental improvement and state management training because the living conditions of people can actually add to their handicap. This is an integrated approach which I hope to address in a later question by another Member of the House.
I do not think it is all simply down to enterprise. We must encourage enterprise, we must facilitate enterprise but we must also at the same time have a sense of social justice and those two, so to speak, must go hand in hand. Certainly this is something which we as a presidency will try to advance as best we can during our six months in office.
I might also inform the House that we are awaiting the Commission detailed proposal on the TENs issue which the honourable Member has addressed. At the meeting on 8 July, finance ministers agreed to the setting up of a high-level group, as the Members of the House will be aware, to examine this issue. The Irish presidency will explore through this group the extent to which the basis for an agreement exists among partners and will endeavour to secure a decision.
Mr President, thank you very much, Mr President-in-Office of the Council, for your kind words.
I should just like to follow up by expressing a couple of concerns.
The first one is of a general kind: employment is undoubtedly one of the great challenges for the European Union and it would be by working on the employment aspect that the Irish presidency would attain - or not - its objective.
In the case of young people aged under 25 years I should like to point out that Eurostat data show that the unemployment rate for that category is double the overall rate - April statistics showed 21, 5 % unemployment for young people aged under 25 compared with 10, 9 % for overall unemployment - which means we must step up our effort in initiatives for local development and support to small and medium-sized undertakings in connection with questions relating to the environment, social welfare and social benefits, as well enabling special action to be taken to create jobs for young people.
The second aspect of my supplementary question refers to policy on the structural funds and I should like the President-in-Office of the Council to give a fuller explanation of what he said. Am I right in saying that he promised that the Council's position would be to stick to all agreements already included in the financial perspectives? I think that this was the promise which he gave, in other words no changes to the financial perspectives for the structural funds. I should like him to confirm this.
What I said in reply to the question was that the expenditure commitment ceiling in Heading 3, internal policies, will be raised by ECU 1 billion over the period 1997-1999 and will be mainly intended for priority transport infrastructure networks. However, the related budgetary payments will be settled within the current limits of the overall ceiling previously agreed for actual expenditure, that is payment appropriations. I also said that this raising of the ceiling would be accompanied by a further effort to redeploy the available appropriations within Heading 3 to help the sectors concerned, allowing an increase in the total available funds of ECU 1.2 billion.
Can I say in general terms, that we are all very concerned about employment, but the reality is that we do not do what we should do. We should make the creating of a job the most attractive thing that anybody with any sense of entrepreneurship can do. The reality is that if any of us here won our national lotteries the likelihood is that we would invest it in property or something of that kind which we would get a return on and which would not require us to take on the difficulties of employment. We give tax incentives for machines and we put payroll taxes on employment. So I think there has to be a fundamental rethink which encourages enterprise and rewards effort and one which has to deal with, as the honourable Member said, some of the structural problems which exist.
Mr President, the question is very simple.
Mr President-in-Office of the Council, I am extremely satisfied with the head-on way in which you tackled this subject and I hope you will forgive me if I am slightly acrimonious in respect of the supplementary question which I am putting - but I have been here for some years now and when these questions are put to the Council about employment it seems to me that they are beginning to become an exercise in sadomasochism because these questions were first put by me and other colleagues when unemployment in Europe was reaching a level of 11 to 12 million. Declarations of intent and other promises by successive presidencies have been quite solemn and constituted exercises of all seriousness. But it happens now that we are facing 18 million unemployed and 50 million marginalised citizens in the European Union and I think that this question is well answered by the phrase you uttered at the end of one of your speeches: ' We have to create wealth first and then we have to distribute it.'
But I think that this question has now become a fundamental one. Do you think that this practical and exclusively monetarist approach which has been taken in relation to employment questions is the way that you have found to be most reasonable and most positive for creating jobs? Do you think it will be possible for us to think of a concrete way of fighting unemployment simply by means of monetary policy without taking into account very effective measures in terms of the labour markets, active employment policies, support for small and mediumsized companies or selective aids to dynamic sectors which call for support?
I think that these are the fundamental questions and there is another one: a few years ago, when Jacques Delors presented here the White Paper on Competitiveness and Employment, he said that there are no national solutions for the problem of fighting unemployment. What is happening now is that the ideas which are being put to us seem to claim that the solution for fighting unemployment cannot be specifically European but has to be dealt with on a national basis and that the principle of subsidiarity must be respected.
I think that this is what divides us and this is what could lead to yet another failure in the case of the Irish presidency, in relation to the urgent fight against the problem of unemployment.
I do not know where the honourable Member has been for the last few minutes but he certainly has not drawn that conclusion from anything I have said here. I hope he will forgive my forthrightness because this is an important question. I have been very clear on what I have said. I have spoken about employment and entrepreneurship and social justice. I have spoken about redistribution. I have spoken about the local development programme in Ireland. I am sure there are similar programmes in other countries, but the OECD report on local development in Ireland is one which I would commend to Members of this House. I have not spoken about any monetarist approach. Furthermore, the local development programme in Ireland is a partnership, first of all between the European Union and the state, and secondly between the state and the social partners: business, trade unions and the rural area's farmers. I am sorry that the honourable Member did not pick up what I said on the first occasion but I hope he will now.
Furthermore, we should get it into our heads that we are not running economies, we are running states. Jobs have a therapeutic value as well as an economic value. Far from not wanting new ways at European or Member Statelevel of approaching this problem, I am one of the most ardent supporters of new approaches and I am the Minister responsible - as it happens, at the Prime Minister's office - for local development in my own country. I would welcome some opportunity to discuss this matter of local development and the contribution it can make, not just to employment creation, but also to tackling social injustice throughout the European Union more generally.
Question No 13 by Jonas Sjöstedt (H-0564/96)
Subject: The 'Journalisten' affair
In the pleadings it submitted to the Court of Justice in the case, shortly to be decided, between it and the 'Journalisten' newspaper, the Council explained its position on openness and the principle of public access to official records.
What legal force do the Code of Conduct and the decisions taken by the Edinburgh Council have as regards openness?
In the Council's opinion, what force does the declaration on openness made by Sweden during the membership negotiations have?
The honourable Member will be aware that my response to his question must be somewhat circumspect as the case of the Journalisten newspaper v. the Council, which is currently before the Court of First Instance, renders some matters sub judice . Nonetheless I would make the following comments.
The statement of defence in question was brought into the public domain by the Journalisten newspaper via the Internet. Following that incident the Court of First Instance decided to suspend proceedings in the case. In reply to the first part of the question, I would refer the honourable Member to the judgment of the Court of Justice on 30 April 1996 in Case No C-58/94, Netherlands v. the Council. In that case that Netherlands sought the annulment of the Code of Conduct concerning public access to Council and Commission documents. This action was ruled inadmissible by the Court on the ground that the Code of Conduct is a voluntary expression of coordination made by the Council and the Commission and 'is therefore not intended in itself to have legal effects' .
This is also the case for declarations adopted by the European Council. The Court of Justice gave a ruling on 13 January 1995, in Case C-264/94P, that European Council declarations are not acts whose legality can be governed by Article 133 of the EC Treaty.
Regarding the honourable Member's second question, it involves a political assessment which the Council was not required to make. It simply states that the declaration in question was accompanied by another declaration made by all the Member States.
Mr President, I would thank the President-in-Office of the Council for his reply which I thought was both clear and unambiguous. I have here the pleadings, marked 'secret' , which are concerned in this case. In this document the Council of Ministers argues rigorously against openness and quite rightly states that the Code of Conduct does not imply any legal right to obtain a document, simply what is called a 'policy orientation' . My impression is that you confirm this standpoint.
My question concerning the Swedish declaration during the membership negotiations was whether you regard that declaration as having any legal force whatsoever. Is it possible to refer to it in the course of legal proceedings?
Further to this I have two other questions. The Council writes in its pleadings that in making available a document which is secret within the EU Sweden is violating Community law. My first question is this. Is it the view of the Council that countries which apply national principles on openness which are more radical than those of the Union are violating Union law?
My second question concerns the fact that some months after the case involving the 'Journalisten' newspaper another Swedish journalist asked for the same document which the Council had previously refused to hand over to the 'Journalisten' newspaper and on that occasion the document was provided. I wonder why. Have views changed on the matter? On what judgement and on what policy was this based?
Like many others here I should like to wish the Irish presidency a warm welcome and every success.
I thank the honourable Member for his kind wishes. In relation to the question of the code of conduct, Sweden made a declaration and the other Members made a statement saying that they took this as an adoption by Sweden of the code of conduct. That, as I understand it, is the situation.
I may add that the presidency welcomes any moves towards a greater openness and transparency of the Council. Nonetheless, as the Council is a negotiating forum and issues of considerable national sensitivity are often discussed, the Council must be sensitive to the concerns of Member States on particular issues. Considerable progress has been made towards the introduction of greater transparency in the Council in recent years, not least the introduction of the new code of conduct on transparency last year. As presidency we will be fully supportive of proposals for the introduction of Treaty language on transparency in the context of the current IGC.
If I may speak personally for a moment, the Irish Government is fully committed to both the principle and the application of the principle of openness and transparency. Any moves towards greater openness and transparency
in legislative bodies are to be welcomed, including in the context of the European Union. The Union has been accused on many occasions of not appearing to be relevant. This, as all here are well aware, is not the case. However, we have a responsibility to those who elected us to show the relevance of the Union in their everyday lives. A policy of greater openness and transparency would assist in this process. I wish to congratulate the Swedish influence in the Council for injecting an atmosphere and an approach to transparency and openness which is, I think, long overdue.
Mr President-in-Office of the Council, given that the Council's obligation of transparency differs according to whether it is acting as legislator or as executive, could the Council confirm that when a document is submitted it is without any real political value and can therefore be published, something that did not take place when the first request was made?
My second question is whether or not the European Union must take into account all of the constitutional traditions of all Member States, on the basis of mutual respect - given that in Sweden there is a greater tradition of transparency - and that when a given Member State receives a document affecting another Member State it should observe a code of ethics, especially if that document is then disseminated over Internet ?
The honourable Member raises some interesting questions. In relation to the particular case it is sub judice so I do not wish to say more than the comments I have already made.
The constitutional position in each Member State has to be taken into account. However, in the case of Sweden, they have nudged the Community more towards the whole question of openness and transparency and have been among the leading Member States in putting this item on the agenda.
The honourable Member invites me to comment on the role of the Council as legislator and in its administrative/political role. Of course there is a difference. As I said earlier, when it is acting in the latter role, there is clearly a difference than when it is acting in its role as legislator.
Mr President, I know that the previous questioner received a reply on an issue of some importance to us from Sweden. The reply is extremely important in that the requirement of openness was included in the Swedish declaration and the question was as follows: does the Council of Ministers consider that Sweden would be violating Union law if we handed over a document classified as secret in the EU?
It is extremely important that we receive an answer from the Council of Ministers, since it is a matter of whether arrangements made and agreements reached during the negotiations have any force or not.
I am in some difficulty regarding a particular case because it is sub judice . I know Members are making comments for reasons other than that they expect me to respond.
Can I assure the House, not simply on behalf of the presidency, but also as the Irish Member on the reflection group which went into a lot of these issues, that this matter is being examined in the context of the Intergovernmental Conference and the presidency will do everything in its power to try to advance openness and transparency, while at the same time recognizing the right of Member States to have their business conducted in a way which is agreeable to everybody through a code of conduct.
As they deal with the same subject, the following questions will be taken together:
Question No 14 by Alex Smith (H-0566/96)
Subject: Human rights abuses in Turkey
Given the continuing violation of human rights in Turkey, what action does the Council envisage taking vis-à-vis the Turkish authorities? Question No 15 by Vassilis Ephremidis (H-0569/96)
Subject: Violation of civil rights in Turkey
The Turkish authorities have committed another flagrant violation of human rights in attempting to ban a new political party, the Turkish Workers' Party, and brutally suppressing a peaceful demonstration of Turkish citizens against such methods on 24 June 1996.
The violent assault by police on the demonstrators resulted in 200 injured and 250 arrests, even including some of the injured who had been taken to hospital.
The Turkish authorities pursued this same tactic of arbitrary arrest when, on the same day, they arrested leading members of the Kurdish Democratic Party at the end of their party congress.
Will the Council raise the question of civil rights violations in Turkey with the Turkish authorities and, in particular, the persistent tactic of banning legal political parties and arresting their leaders?
- The Council attaches the greatest importance to respect for human rights and democracy in Turkey and does not hesitate to condemn violations of them in its contacts with the Turkish authorities. The Council has repeatedly made it clear to the Turkish Government, and will keep on doing so, that observance of a state of law and basic liberties, to which all citizens of Turkey are entitled, underlie closer relations between Turkey and the European Union.
The Council continues to monitor carefully the situation of human rights and democratic development in Turkey.
I add my welcome and my best wishes to the Irish presidency. The Scots are here to welcome you as well, President-in-Office. I am afraid I am rather disappointed in that response. My supplementary question is: Can the President-in-Office foresee a position where we would go beyond mere condemnation of continued violation of human rights to the point where the Council will actually take some action such as suspending cooperation agreements if violations of human rights continue on the scale which exists at the moment?
As we speak the Tánaiste Mr Spring is meeting with the Turkish Foreign Minister in Dublin. I can assure the House that the concerns which Mr Smith raises here - and I appreciate his comments and may I say go raibh mile maith agat - are issues which are regularly raised when meetings of this kind take place.
This is a very fine judgment. The question really is: can we best advance our influence in the sphere of human rights by continuing to conduct the sort of relations we have with Turkey as we do at present and the judgment has been that we can. We can have more influence over them through the present vehicle than we could have otherwise. In other words we can get more from the carrot than from the stick. The Union has made a judgment in relation to the customs union for example which this House has ratified and endorsed. By bringing Turkey into the Western way of thinking in relation to issues such as human rights, we can best influence them. Please rest assured that the matter raised by the honourable Member is very much in the minds of the Council and is being raised at every opportunity.
I should like very much to share in offering congratulations to the President-inOffice, because he is a young man and Irish. Sadly, however, the answer that he has given me on this matter obliges me to express pity for him, because all he has done is repeat the fairy tales that we have been fed for the last 15 years.
Mr President-in-Office, no part-session goes by without some discussion of concrete instances of violation of human rights in Turkey. No part-session goes by without mention of the slaughter of Kurds, of the erosion of the Turkish people's rights, of their not being allowed to form political parties, or of the dissolution of the political parties that they do form if Mrs Çiller or the military disapprove. And you come here, as an Irish president-in-office, as an Irishman, and show not one iota of sensitivity, when you ought to be more sensitive than others about such things, and give an answer like that! Forget about carrots and suchlike - just do what you say. If a general came to the Council and said that he wanted to join the Union, not only would you not listen to him, you would throw him out. Yet along comes a woman, all dressed up, along comes an Islamist, and you give them the customs union and the MEDA programme with large amounts of funding. That is what we are getting at. It is measures like that that we are talking about. Not carrots and sticks, but the suspension of those measures which benefit Turkey, which benefit that regime. Can you do that? It is your obligation. Forget the fairy tales and all the talk about respect for human rights and observance of a state of law and the importance that you attach to them.
I should inform the House that Turkey is not a member of the European Union and therefore we are not in a position to dictate to them how they conduct their affairs or to share with them, in the way we might share with Member States, a pooling of consensus on the way we approach problems. It is a very finely balanced question which is a very genuine one and a very important one. I thank him for his very kind wishes. I wish to assure him that the aim of the European Union is to encourage progress in the process of democratization and the protection of human rights in Turkey. While I was speaking I said that the Tánaiste and Minister for Foreign Affairs is in Dublin this evening meeting with the Turkish Foreign Minister. The House can be assured that on every occasion that meetings of this type take place, these issues are raised. In my view true diplomacy, by opening and keeping open channels, is our best hope of advancing our views in relation to dealing with these problems. That is the road the presidency intends to continue going down.
Question No 16 by Kirsten Jensen (H-0572/96)
Subject: The situation in Burma
This week Danish consul James Leander Nicols died in a prison in Burma. The cause of death is unclear: the Danish authorities are now trying to obtain clarification of the detailed circumstances of the death and have asked for a post-mortem examination to be carried out on the body by forensic experts independent of the Burmese Government.
How does the EU intend to react to this tragic incident and does it intend to implement sanctions against Burma?
On behalf of the Council I should like to extend sincerest sympathy to the family of the late Mr James Leander Nichols who died on 22 June 1996 whilst in custody for the unauthorized use of fax machines and telephones. Mr Nichols was the honorary consul of Denmark and he also represented Finland, Norway and Switzerland in Rangoon. On 5 July 1996 an EU declaration was issued which expressed deep concern at the continuing deterioration of the political situation in Myanmar, Burma. In that declaration the EU indicated that it expected a full and satisfactory explanation from the Burmese authorities of the circumstances leading up to and surrounding the death of the late Mr Nichols. In addition, the EU called for an investigation by the United Nations' special rapporteur on Myanmar into the death of Mr Nichols.
The situation and possible EU action has been the subject of lengthy discussions at the CFSP Asia-Oceania Working Group on 2 July last and subsequently at the Political Committee on 5 July last. Furthermore, the issue of coordinated EU action is being discussed at an extraordinary meeting of the CFSP Asia-Oceania Working Group in Brussels today in the light of discussions by Ministers at the General Affairs Council on 15 and 16 July earlier this week.
I should like to thank the President-in-Office for what has been done so far. However, the fact is that everything which he described lies in the realm of what might be called diplomatic censure. The President-in-Office said in connection with Turkey that it was a question of keeping the diplomatic channels open, but in this case the diplomatic channels have already been blocked. According to a Burmese newspaper, Mr Nichols was a scoundrel who deserved to die. But he was one of the diplomatic links we had with the regime in Burma. He is now dead, and what the opposition, the democratic movement, is calling for is that we should take economic sanctions. I think that the situation is very much as it was in South Africa. All the opposition is asking for economic sanctions to be applied. So it is not as if we would be taking them against the will of the people in Burma. I would therefore ask the President-in-Office once again to consider whether we should not meet the wishes of the opposition in Burma and introduce sanctions against the illegal junta which is now occupying the government.
May I inform the House that this is an issue which has been very strongly raised by the Danish Foreign Minister and with me personally when we had occasion to meet recently in Sweden. I know it is of concern not only to Danish Members but to the House generally. Concerning the comments by the Burmese Government, they are wholly unacceptable and uncivilized in the circumstances. I assure the House that this matter was discussed only two days ago by the General Affairs Council and that it is being pursued by the CFSP Asia Oceania Working Group in Brussels today in the light of what was discussed at the General Affairs Council, and that it will be a matter which we will pursue in every way possible.
Could the President-in-Office be more specific on the question of economic sanctions. Is he aware that Aung San Suu Kyi, the leader of the democratic opposition in Burma, has called for practical economic measures, which, she says, is the only way that we will see political change in her country? Should we not listen to her in the way that we did not listen to the calls from the ANC in South Africa for economic sanctions during those apartheid days? In Aung San Suu Kyi's view, the poor people of Burma are suffering enough already and economic sanctions would just hasten the day when we could see the return to democratic, accountable government.
I would like to ask you, President-in-Office, what your position will be in Djakarta at the Asean Conference next week when the Council will be represented? What will you say to the Slorc, who have been given official observer status at that Conference - much to the disgust of the international community? What, indeed, will you say to those Asean countries, those neighbouring countries, who are rushing in to reinvest in Burma where Heineken, Carlsberg and others have pulled out?
The working group is considering all issues: nothing is ruled in and nothing is ruled out, and the Council does not rule out sanctions; all issues by way of response are under examination. I can further confirm to the House that the Tánaiste and Minister for Foreign Affairs, Mr Spring, who will be in Djakarta, will raise this matter in a very forceful way and will ensure that the views of both the General Affairs Council and this House and, indeed, the people of Europe are communicated in a strong way so that nobody is left in any doubt as to our rejection and abhorrence at what has happened in these circumstances.
Mr President, can the presidency tell me why it is considering sanctions against Burma, a move for which I have a certain amount of sympathy, whereas sanctions against Cuba, for example, are felt to be counterproductive? I should like to know basically whether there is a general political line on sanctions. We want to enforce respect for human rights. We have economic interests. We must strike a balance between these, but we should not apply double standards.
I remind the honourable Member that what I said is that the Asia-Oceania Working Group is examining the issue in the light of discussions held by the ministers at the General Affairs Council earlier this week. I ruled nothing in, and I ruled nothing out: the matter is still under examination.
Question No 17 by María Izquierdo Rojo (H-0578/96)
Subject: Eradication of drift nets
With regard to the position of Spain and the opportunities for the Member States to table amendments and present proposals, it is apparent that there is an increased possibility of differentiation of the Baltic fishing grounds and that this would change the position of Germany and Austria. The Fisheries Commissioner has publicly called on the Spanish Government to present proposals; it will undoubtedly seize the available opportunities and incorporate Parliament's position in its proposal. Consequently, can a change in the current position on drift nets be expected?
As the honourable Member will be aware, the current legislation on the use of driftnets prohibiting the use of nets over 2.5 kilometres long in Community waters was adopted by the Council in 1992. In April 1994 the Commission submitted to the Council a proposal for a regulation to ban such fishing gear. The Council has considered that proposal on a number of occasions in the light of the opinion delivered by the European Parliament in July 1994, without coming to any decision on the matter.
The subject was last discussed at the Fisheries Council meeting on 22 April 1996 when the Commission did indeed say that it wanted to see progress made and would be prepared to welcome any constructive ideas put to it by delegations in order to arrive at a qualified majority on its proposal.
On another point, the discussion also enables the Council to reiterate the importance it attaches to compliance with the present Community legislation and to express its satisfaction at the progress made in the implementation of provisions. Proceedings on the proposal for a regulation are taking their course and the matter is still before the Council. It is not possible at this stage in discussions to pre-judge the position that will be taken by the Council.
Mr President-in-Office of the Council, could you tell us whether the Spanish Government, if it wanted to, could present a new proposal taking into account the new situation in Italy and taking account of the possibility of differentiating the Baltic Sea and changing the current situation? In other words, given that if the Spanish Government has that power and does not use it this is something to be condemned, can the Council state whether the Spanish Government could present a new proposal?
As the honourable Member will be aware from my reply, the Commission did submit a proposal for the regulation to ban fishing gear. These proposals have been under discussion. It is up to any Member State in response to the proposal to make whatever proposals it considers would be helpful in all the circumstances. I would hope that the arrangements on surveillance on monitoring which operated in the tuna fishery in 1995 ensured that most of the difficulties of previous years were eliminated. The same arrangements in 1996 will ensure the continuation of at least an orderly fishery and the tuna fishery is now one of the most closely monitored fisheries in EU waters. So some progress has been made in that regard. But it is up to Member States, if they wish to respond to the Council proposal, to put forward their reaction for other Member States to consider and for the Commission to react to.
Question No 18 by Susan Waddington (H-0585/96)
Subject: Irish presidency - social exclusion
The Irish presidency has put social exclusion at the top of its agenda. Given that the fragmentation of policy instruments across the Commission services (Employment - DGV, Socrates & Leonardo - DGXXII, Urban - DGXVI), and the portfolios of several Commissioners (Flynn, Cresson, Wulf-Mathies, Fischler), is a major obstacle to integrated action, will the presidency ask President Santer to establish an internal 'Task Force' , of all Commissioners involved, with a common purpose to develop strategies and coordinate resources to combat social exclusion in Europe? And does the presidency agree that the Task Force's first priority should be to present a report to the Dublin European Council in December?
Social exclusion and long-term unemployment, though not synonymous, are related. Therefore, policies, both structural and programme activities, which target long-term unemployment, have a direct impact on social exclusion.
As I said earlier, in my own country we have put in place exciting new structures to counteract social exclusion in two ways. Firstly, by involving local communities and empowering them to address their own needs in partnership with the statutory authorities and the social partners. Secondly, we are resourcing these partnerships to address in a flexible, targeted and integrated way the complex interaction of factors which generate poverty and social exclusion. Through a strategic approach which links education, training, enterprise, employment and estate management, especially in urban areas, we are empowering the communities themselves to put a virtuous cycle in place of the vicious cycles of long-term unemployment and social exclusion, and this has both an urban and rural application.
The Irish presidency is supportive of developing in the IGC a more secure basis for tackling social exclusion. In the short term, we have much to learn from each other and the Irish presidency is very anxious to give a lead in this exchange of ideas and experiences.
I also wish to thank the President-in-Office for the very interesting reply he gave us about the Irish experience. Will he use that successful experience as a means of persuading the different Commissioners and the different directorate-generals to work together to develop a common purpose and common strategies, using their common resources to combat both social exclusion and long-term unemployment?
First, I must apologise to the honourable Member. I gave her the second page before I gave her the first so I am afraid I gave the answer in reverse order. Nonetheless, what I wanted to say is now on the record and I hope will be of assistance to the honourable Member.
In relation to the question, the Council fully accepts that social exclusion and the marginalization of increasing numbers of people who were previously financially secure is an unacceptable phenomenon which undermines the very foundations of society. This constitutes a major challenge which will have to be addressed with the greatest determination. The Council considers that all resources should be marshalled against this corrosive problem.
The Council is of the opinion that a primordial element in combating social exclusion is the reduction of unemployment. The Florence European Council for its part has noted in its conclusions the possibility of focusing structural policies increasingly on job creation.
As regards the suggestion made in the honourable Member's question, these matters rest within the sole competence of the Commission because they relate exclusively to the internal organization of the services of that institution. The Council is therefore not in a position to address this particular issue.
Regarding the whole question of social exclusion and long-term unemployment, these are very much at the heart of the Employment Pact proposals developed by President Santer and the Irish presidency is committed to developing the pact process. In that sense we are according the highest priority to these topics. In addition, with the support of the Commission, we are organizing a presidency conference on local development initiatives in Dublin in November during our presidency. This will provide an opportunity to exchange information, ideas and experiences on how local development strategies, such as those which have developed in Ireland, give an effective response to the problems of unemployment and social exclusion. This is particularly timely given the emphasis of territorial employment pacts in the Commission proposals.
The Irish presidency welcomes this emphasis. It is entirely in accord with our own experiences and priorities. In addition, the Commission is organizing a conference on rural development in Cork during our presidency. This will provide an opportunity to reflect on the measures which are being developed at both national and European levels to address the problems of rural development. I note what the honourable Member has said. I hope she will note my reply that it is mainly within the remit of the Commission. So far as the presidency is in a position to advance tackling the issue which she has raised, I hope she will take from the reply and from our own experience that this is something we would like to advance as far as we can during our presidency.
I believe one intriguing question concerns the extent to which the presidency considers it possible within the framework of the Essen guidelines to expand the consultations between the Member States on their employment policies to include a discussion of the ways in which structural funds are used. The second question concerns the part played in these consultations by genuine discussion of the macroeconomic policy options and by the presentation of a new policy mix for discussion, as requested by the European Parliament, a policy mix going beyond the tautological old argument that a sound economic policy will eventually lead to a sound employment policy.
One of the things which concerns me very much is the fact that when we have had phenomenal growth rates, these have not converted into employment. This is something that certainly needs to be studied. I hope it is something that will be addressed in the context of the second annual report on employment which will come before the European Council in Dublin.
I reiterate something I said earlier. A job is not just of economic value. It is of therapeutic value. We have to start thinking in new ways because unemployment is not just bad for the person who is unemployed, it creates terrible problems for society and for communities. It is our job, the job of politicians, not economists, to try to find ways - new ways and novel ways - of raising this particular issue.
The issue of social exclusion is a matter to which the presidency attaches a high priority. One of the issues which the honourable Member raises is the question of the Essen strategy which included, incidentally, a report on local initiatives and the contribution they can make. At an informal Council of Social Affairs Ministers on 10-12 July in Dublin the general issue of social protection and long-term unemployment was discussed with particular reference to making social protection systems more effective in helping the most disadvantaged members of society to gain access to employment. Further debate on these topics will be led by the presidency which will seek to build on the experience and expertise gained to date and will try to construct a common approach to social exclusion and poverty.
In addition, the legal basis for Community action to combat social exclusion is a matter for the Intergovernmental Conference. It would therefore be premature to draw any conclusions on the outcomes of the deliberations of the Conference. Nonetheless, I do think that there is a point in the phrase which the honourable Member used. I do not know whether we should rely on old macroeconomic ways for tackling this problem. I think we have to look at solutions to the problem without boundary. To some extent we have a blinkered approach. It needs more imagination and more innovation. I certainly would like to see this being explored to a greater extent. I hope during our presidency we will be able to contribute in some way to that.
As the time allowed for Question Time has been used up, Questions Nos 19 to 28 will be answered in writing.
Mr President, I would like to raise a point of order with regard to the speed with which written questions are replied to by the Council. I understand that there is an undertaking that the Council will reply to MEPs' questions within six weeks, but quite often replies come two, three or even four months late. I know that the Council actually lacks staff perhaps to deal with these questions, but I hope the Irish presidency will give priority to answering the questions as quickly as possible and preferably within the six-week deadline.
This is a matter which concerns me. I am not too sure that we can solve the problem during the Irish presidency, which is a relatively small state, but we will look at how the situation can be improved. It may well be that in the context of the Intergovernmental Conference we will have to do something more structural to deal with the problem. But I realize that a problem exists. Quite honestly I am not too sure what I can do about it, but we will look at it and see if some improvement can take place.
Thank you very much, Mr Mitchell, for your cooperation.
That concludes Question Time.
(The sitting was suspended at 7.35 p.m. and resumed at 9 p.m.)
Abduction of children (continuation)
The next item is the continuation of the debate on the oral questions on child abduction in the Member States.
Mr President, Commissioner, ladies and gentlemen, the abduction of children is a phenomenon which frequently occurs, and in which the children are the main sufferers. They are snatched from their familiar surroundings and plunged into a situation of conflicting feelings which may have serious consequences on their further development, which can then be put right only with a great deal of difficulty. I have had plenty of conversations on this subject with many of the people involved and also with NGOs, and I also know what it is like for the children. Yet in these various processes the children involved are not sufficiently listened to and taken seriously.
We cannot close our eyes to the fact that very often the family, in the traditional sense of the word, no longer exists. The statistics in every country, and in the Union, show us that the number of single parents is increasing. In order to be fair to the children in such cases, statutory provisions are necessary. I should like to see the Convention on the Rights of Children added to the existing conventions mentioned in this motion for a resolution. Furthermore, I should like to point out that the existing conventions have not yet been ratified by all Member States and incorporated into their own legislation. In addition, I would ask the Commission to inform us about all forms of cross-border abduction of children within the Union, and not only about the type that we have been talking about today. On this subject an appropriate investigation should be set up, financed and coordinated, in order to determine what the results of the European integration process are as far as children are concerned.
I would also ask the European Council, at the 1996 Intergovernmental Conference, to designate children as an independent group of persons. I believe that it is important that children should be given independent rights.
Mr President, the question raised by Mrs Banotti and Mr Green and the associated resolution raise a specific human and legal problem that is of major concern, and I should therefore like to thank them for raising this question.
The subject is the protection of children of mixed marriages so as to prevent their abduction and protect the rights of their parents in the event of divorce. The most important feature of this resolution is that it looks for a practical approach to a problem that is bound to grow, as Mrs Banotti pointed out earlier. In seeking solutions to these problems, major difficulties concerning rights and guarantees have to be tackled, but what I feel most strongly is that, for the first time, the concept of citizenship is beginning to emerge in concrete form. This is a problem for which the right solution must not only protect citizens from trauma and misunderstanding but must also demonstrate the usefulness of European citizenship, its true meaning and its capacity to guarantee citizens' rights.
In my opinion, however, European citizenship can exist only within a common legal area, as this resolution shows. This common legal area approximately corresponds to what is referred to as European value added, when European programmes are being drawn up. I believe that this legal area must be guaranteed if we are to achieve at least three objectives: first and foremost, to ensure that international conventions, such as the Hague and Luxembourg Conventions, signed by Member States are applied in a uniform manner, since there are still procedural differences that the courts are not always able to assess appropriately. The second objective is that this legal area should also constitute a Community legal instrument - the draft agreement that we have discussed here today, which the President of Council mentioned before - that makes these proceedings both easier and more secure. The third objective is to guarantee the possibility of avoiding all uncertainty and ensuring a degree of consistency between the conventions themselves, the Hague Convention and the one we are about to sign. I believe that if we can achieve this legal collaboration in practice and truly create this common legal area, we shall certainly have moved European citizenship forward.
Mr President, I should like to thank Mary Banotti for having drawn our attention to children and the psychological and physical abuse they can suffer. The question of appropriate legal instruments to protect children is now being seen as fundamental to the development of our society. Application of the 1989 Council of Europe Convention on Minors and of the UN Convention on Children is frequently discussed at meetings and conferences and receives regular media attention. Many national voluntary schemes have, over recent years, increasingly tried to bring the subject to the public's attention and to offer young people specific and timely help when nothing is organized. One example, that I should like to mention, is that of 'telefono azzurro' , a spontaneous Italian initiative run by specialists and volunteers, who, with the help of private donations, have set up a free telephone helpline for all children and young people.
At international level, a great deal of work is being done on legal texts for the recognition of children's rights and duties, that both offer specific protection and serve as valid instruments for the appropriate protection of human potential. As promised by the Italian presidency, the Justice and Home Affairs Council of 4 June studied Member States' positions on a proposal for a common position on the Hague Convention and the protection of children. The Italian presidency also wanted that Council to examine the progress of work on revising the Brussels Convention on jurisdiction and the recognition and enforcement of foreign court orders under family law. The proposed amendment provides for, among other things, coverage of cases concerning children. As national representatives failed to reach agreement, the Irish presidency has undertaken to include the subject on the agenda of forthcoming Justice and Home Affairs Councils, particularly as regards the provision of cross-reference clauses in the two texts to avoid legal overlaps. These steps are useful and important, but are not enough. Children need to be seen for what they are: our society's greatest resource in terms of human capital. It would be a crime, sheer suicide, to neglect our children.
The problem we are discussing here - the abduction of children - is just one small aspect of the whole issue. Children are in fact disputed between two people of different nationalities who no longer share the conjugal home; they have lost the right to the human relationships that are vital to their happy development; they suffer because of conflicts between their parents; they have become a kind of 'lost property' . In the specific case of abductions, they undoubtedly also suffer both psychologically and physically, and may even be taken by force. The European Union must be able to look to the future and assume a small but important exemplary role. I should like to think that this will be just one of the plenary sessions at which European Parliament will truly give its attention to children.
Mr President, a British friend of mine lives in fear that her Greek ex-husband will snatch their small son and take him to Greece. The child is thoroughly confused and lives shut up in a cellar.
One of my Dutch friends is terrified that his French ex-wife will abduct the children and he will never see them again. The children are undergoing psychiatric treatment.
These are examples picked at random. That we, as adults, make a mess of things is our problem. But we must not make the children suffer and we must limit the damage as far as possible. Children are entitled to both parents. Also in our frontier-free Europe where the parents are resident in different countries after a divorce. Our own Irish colleague, Mary Banotti, as a European conciliator, is snowed under with all the desperate problems she has to deal with in such cases. For this reason too the Liberal Group believes that Europol must be empowered to keep a register of children who have disappeared and been abducted. I urge the Irish presidency, jointly with the Dutch, whose turn it will be next, to take this initiative and set up structures for cross-border cooperation and information exchange between police and justice authorities. I was pleased to hear such positive noises this afternoon from both Minister Quinn and Commissioner Gradin.
We would also like to see harmonized procedures and specialized courts to implement the conventions of The Hague and Luxembourg. And then European legislation containing procedures for the automatic enforcement of court orders. Here too it is splendid that a new Brussels II convention is currently in the making. The sooner the better. But this must also include European legislation on visiting rights for natural children and guarantees of legal aid.
Lastly, we want a clause on cooperation in abduction cases to be included in agreements between the European Union and third countries.
Prevention is better than cure. Through clear and harmonized legislation, cooperation between police and justice authorities and Europol, we can prevent an awful lot of misery for an awful lot of children.
Mr President, I wish to thank Mrs Banotti for raising this very important issue in the House. There are few more traumatic experiences for children than to be the subject of disputes between parents. If, added to that, is the experience of being taken from one jurisdiction to another and denied access to a mother or father - indeed, to grandparents and extended family - then the trauma is magnified.
The European Union would make an important contribution to taking the deepest concerns of people everywhere in the Union seriously if it could produce a binding framework for the Member States.
Let me put on record that it is important that we tackle issues of real importance to people in Europe, not just the global issues, not just the grande politique , but real issues that affect real people's lives. If we regard these issues as merely domestic, as has been reflected in national legislation on many issues regarding the family, then we do ourselves and the people of Europe a gross injustice.
I am pleased that Mrs Gradin said that the Commission would deal speedily with this, but I am dismayed that the Council says that it has no timetable in its agenda. That is no reflection on the current President-in-Office of the Council. I realize the situation but, for the sake of people everywhere dealing with this issue, please speed this up. I have experienced this myself and I know how urgent it is to get this resolved for people in Europe.
Mr President, the group of the European Radical Alliance to which I belong fully endorses Mrs Banotti's initiative. We should like to know what has happened to the promises made to us six months ago now, when we were told that a competent European authority was to be established in the very near future to deal with child abduction. We have also been glad to hear of the Irish presidency's good intentions in this matter. The fate of a large number of children depends upon those good intentions - children who are the victims of separations between parents of different nationalities. Naturally, we can only welcome the fact that European union is having beneficial effects on the institution of marriage by increasing the number of mixed marriages. Even so, this is an age of unstable relationships and separations. These failed relationships give rise to bitter conflicts which, in turn, sometimes result in real tragedies, such as these abductions we have been discussing. But the complexity of these situations and the legal vacuum at European level must not be taken as a justification for inertia and failure. On the contrary, we must fight for the progress of children's rights.
Today, we must organize a legal area which preserves the right of children not to be deprived by abduction of the affections of one of their parents. We therefore await impatiently the establishment of that convention which the Commissioner has announced.
Mr President, as is highlighted in the resolution on the protection of children, child abuse - from maltreatment to the abduction of, and even trade in, children - is often associated with poverty and social marginalization. As a recent European Parliament report showed, poverty in Europe is on the increase, and worryingly so, and it is the weakest social groups, and especially women and children, who are the first to suffer the consequences. In Italy, for example, there are 1 200 000 poor children, that is, one child in six is living in absolute poverty, in families that are often families only in name. It is, therefore, vital that the Commission and Council should, in collaboration with individual Member States, promote a set of measures to combat poverty and, of course, to combat unemployment.
As regards the specific issue of child abuse, the first thing we need to do is to draft serious European regulations to protect children's rights, with particular attention being given to legislation on adoption. Secondly, we need to launch an information campaign to increase awareness of the causes and results of child abuse. Thirdly, we need to provide economic support to ensure that children who are the victims of any kind of abuse, as well as their families, receive the health care, psychological support and legal help they need. And finally, we need to encourage the forces of law and order in the various Member States to work out a joint plan for collaboration to contain, at international level, the problem of child abduction and, as I said before, the trade in babies and children in general.
Mr President, this debate deals with the harrowing and distressing circumstances of tug-of-love, transnationally abducted children of separated parents living in different countries. We have had over the years a number of petitions from people affected by this. Many MEPs have raised cases from their constituencies and those cases are increasing.
The European Parliament has no powers in this area and should not pretend to, but our handling of this issue has been improved by the appointment and work of Mary Banotti who has a serious and realistic approach. Movement on the Brussels Convention is important, as has been said.
We need to ensure that custody orders in the court of one Member State are not defied by the illegal abduction of children to the jurisdiction of another country, sometimes even another Member State. Putting it bluntly, why should, for instance, British courts cooperate in the removal of transnationally abducted children from their Britishbased parent, if the court of another Member State contravenes the spirit - and sometimes the words - of the Hague Convention and the Luxembourg Convention and refuses to do the same when a child is abducted to its jurisdiction; or, as we see quite often, when the police and authorities do not seriously seek out the kidnapped children and their abductors. The welfare of children must come first, not nationalism, not machismo but the welfare of the children. Everything should be done so that children of separated parents have the best possible chance of contact with both their parents, providing one of the parents is not going to try and abduct them, with the likelihood of a loving and secure upbringing. The work that Parliament and its appointed mediator, Mrs Banotti, do in this area needs the serious encouragement of all Members, and I hope that the response we heard from the President-in-Office and that of the Commission point us in the right direction and that the powers-that-be will take this issue seriously for the benefit of our children.
Mr President, I welcome the initiative by Mrs Banotti on this issue. This debate on the abduction of children is very important.
However, I want to concentrate on another aspect, namely, violence against children. I urge Parliament to hold a full and open discussion on violence against children in the autumn. Violence against children takes many forms. It is a shocking indictment of our society. Revelations about the abuse of children are now all too frequently the subject of media headlines. Some who were entrusted to be guardians of our children have shamefully betrayed that trust.
The European Union is now engaged in a fundamental reassessment of the Treaties. Appropriately, today I call on the President-in-Office to indicate what he plans at EU level concerning not only the issue of child abduction but the protection of children against all forms of violence, including the sexual exploitation of children, child abuse and the misuse of technologies, such as the Internet, by paedophiles who have furthered their own discreditable actions through the new technologies.
In addition, I ask the presidency to give a clear commitment today that, through the IGC negotiations, it will work for the inclusion of a chapter containing provisions relating to the human rights of minors, whereby they will be entitled, in the same way as any other citizen, to enjoy fully the fundamental rights and freedoms recognized by the Community - barring those restrictions, of course, laid down by law specifically where children are concerned. We need a crusade for children aimed at ensuring that their rights as European citizens are fully safeguarded.
Finally, I take this opportunity to welcome my constituency colleague, Gay Mitchell, to the presidency of the Council and I wish him every success in the coming six months.
Mr President, in the European Parliament, the room for young people and children is still, even now, equipped in only a very Spartan fashion. The rights of the next generation are weak, and the political realization, on the part of Member States, that the European Union should be given more powers in this field, is only growing slowly. I think that the Intergovernmental Conference offers us the chance to make progress here.
One particularly sensitive area is that which concerns all forms of force used against children, and particularly the abduction of children, which we are discussing here today. When marriages break up, there is often considerable dispute about custody rights, and often this escalates into a power struggle between the parents.
In binational marriages, there is an additional potential for conflict arising from differences in tradition, language, culture or even religion, and in this emotional stress situation extreme cases, in which children are actually abducted, are increasing at an ever more alarming rate.
Back in 1991, in my report to the Committee on Youth and Culture, I pointed out this phenomenon and asked for a record of children who had disappeared, and I gave a warning about the lack of cooperation between Member States.
In the 1993 report on measures to prevent the abduction of children, it was again proposed that there should be better coordination and use of the International Conventions of Luxembourg and The Hague.
Since the completion of the internal market and as a result of increasing mobility, which is also linked to international migration patterns, the number of binational life-partnerships is increasing, but so are the cases of conflict. Mrs Banotti, as the person specially responsible for this question, has given a very graphic report on this situation.
But now we want to see some results at last. We are asking the European Commission to give us information on all aspects of cross-border child abduction, and also on the measures that can be taken with regard to third countries.
Here in Parliament, we have on several occasions put forward very specific proposals concerning various aspects, including the harmonization of procedures, facilitating the return of abducted children, support measures for selfhelp organisations, better information, and the automatic provision of mutual assistance between courts.
As far as the people involved are concerned, they need help, and they need it now. We are placing great hopes on the initiative announced by the Irish presidency of the Council, which aims to set up a corresponding EUROPOL register.
Mr President, I too should like to congratulate Mrs Banotti. I shall begin be referring to the fact that this very serious problem of the abduction of children, which has got worse in Europe in recent times, is a consequence of the break-down of families which itself is a result of a worsening social situation, a moral, cultural, economic and social crisis, which has affected us all and which has not been paid the proper attention it deserves by Community authorities. I think this is a challenge which is facing us all and which imposes on us especially serious responsibilities.
I should like to say, in fact, that facing this new situation, it would be very hypocritical for us to stand by and hope that problems of this type and with such impact can be dealt with by national legislation. It is fundamental that there should be considerable effort for convergence and extremely close cooperation in the scope of the third pillar. I think that this problem, which is covered by the Brussels Convention, is one way which could help in fact to give a new legal framework to safeguard the essential rights of children to prevent situations of this kind from continuing to develop, with all the tragic consequences for children's upbringing - as they suffer irreparable damage in these situations.
It is obvious that we need a new legal framework and I also think that, in debates of this kind, we should not be prisoners of legal solutions because these problems also call for a fresh approach to economic and social questions on a European scale.
Families have been deeply affected and it is families which are at stake as an essential kernel of a dynamic and healthy society. Therefore we must create all of the right conditions so that families stop suffering the kind of attacks that they have in recent years.
Initiatives like Mrs Banotti's are fundamental. I think that we are on the right track and the Council and Commission must, on the basis of our debate, waste no more time. They must create a proper legal framework to deal with problems of this kind.
Mr President, we have had a lot of valuable debate today on issues such as CFSP, HelmsBurton, the IGC and so on - very important issues in their own right. But this issue, concerning the physical, psychological and physiological safety of the Union's children must be seen by our citizens to command a priority position on the Union's agenda.
I have practised in family law myself for a number of years and I have seen the difficulties and delays suffered by couples of mixed marriages involved in child-abduction cases. While the rise in the number of bi-national marriages within the Community is certainly to be welcomed - indeed they promote cultural links between Union citizens - it is very clear that this increase in bi-national marriages - and this has been mentioned by many speakers - has led to a corresponding rise in the level of child abduction within the Member States. For example, statistics from Ireland - the country that myself and Mr Mitchell represent - reveal a significant increase in such cases, with 70 children abducted from the state last year, and I understand that 16 of these cases have yet to be resolved.
From my experience, the main problems stem from a lack of uniformity of laws under the two existing international conventions in this area, together with a lack of cooperation at intergovernmental level. On this latter point, I note that Belgium is the only Member State still to ratify the Hague Convention of 1980 on the civil aspects of child abduction and I would urge it to do so immediately.
Finally, it is clear to me that, due to wide divergence in national laws, the resolution of this type of case requires expensive, specialist, legal advice. While I welcome the current Commission proposals concerning consumer access to justice, I am very disappointed to see that family access to justice, which is a human right, has not yet received the same level of attention. So I would ask the Commission and the Council to address this issue of the harmonization of national laws on access to legal aid for all.
I look forward to heaving from the Council. I just hope he is going to heed the calls from many of us. He has already responded in a most clear and positive way. I wonder whether he hopes to come back to Parliament before the end of the presidency with some clear indication that action has been taken. He has committed himself to that and I hope he will. I am particularly interested in the issue of a central registry where all children abducted - whether they are parental or criminal abductions - will be notified and action taken. As I mentioned in my own speech this needs to be done with great speed. With every day that passes it becomes more difficult to find these children.
Mr President, I have very little add to what I said in response to the debate earlier this afternoon except to say that Mrs Ahern must have missed by speech. She clearly did not get the points I made earlier on.
I should like to join with those who have thanked Mrs Banotti for the way she has pursued and raised this issue and to thank Mr Andrews for his kind words of welcome and encouragement. I have listened to this debate with great interest. I understand the sentiments and concerns expressed by those interested in this matter. It is an important and sensitive issue and it is one on which the Council is taking action, as I said earlier in the debate.
I will report what I have heard here today to my colleague, the Minister for Justice, Mrs Nora Owen, who is President-in-Office of the Justice and Home Affairs Council. I know that she will be reporting in detail to the relevant committee of this House in the coming weeks. I have no doubt it is one of the issues that will be raised. I will draw her full attention to this debate.
I hope it is not a sexist remark to say that I was very struck by the number of women Members who contributed to this debate. As it happens, we have a woman Minister for Justice in Ireland who is President-in-Office of the Justice and Home Affairs Council and would be particularly sensitive to the issues which have been raised here. It would fall to her to ensure that the response of the presidency and the Irish Government will be made to the relevant European Parliament committee. I will certainly ensure that this is drawn to her attention. I do not know if the House knows that Mrs Owen is Mrs Banotti's sister and that is a happy coincidence. It is very useful on this occasion that the Member who is pursuing this so vigorously has the ear and direct access to the Minister. I have been very taken with the debate today and I will be sure, on behalf of the presidency, to make sure that what has been said here today is drawn to the Minister's attention.
Mr Andrews raised a broader question which in turn is worthy of examination. I would encourage him in his endeavours to raise this matter again in the autumn. Proposals coming forward from Parliament in this regard would be welcomed by the presidency. It is an issue which for far too long we have either chosen to ignore or for one reason or another have not been aware of.
The debate today has been a very useful and helpful one and it will inform the presidency in our approach to pursuing this issue in the Council of Ministers. I assure the House that the President-in-Office of the Justice and Home Affairs Council will be made fully aware of the concerns of the House by me and by my department following tonight's debate.
Mr President, I would just like to say for clarification that I wanted Council to set a timetable. They did say earlier that they could not do that. I am glad that the Minister has now given assurances that it will be dealt with speedily and perhaps in view of the exchanges that we heard just now, the relevant Minister for Justice could appear before this House to give her personal assurances on the issue before December.
I thank Mr Mitchell for his sensitive reply. This House looks forward to having him with us during the Irish presidency.
I have received two motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The vote will be taken tomorrow at 11.30 a.m.
Customs union with Turkey
The next item is the report (A4-0197/96) by Mr Kittelmann, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Decision laying down the procedure for adopting the Community's position in the Customs Union Joint Committee set up by Decision No 1/95 of the EC-Turkey Association Council on the implementation of the final phase of the Customs Union (COM(96)0018 - C4-0126/96-96/0020 (CNS)).
Mr President, first of all I should like to present the Kittelmann report, and then I should like to explain the position of the Committee on External Economic Relations with regard to that report.
On 1 January 1996, the Customs Union with Turkey came into force. It has now been operating for almost seven months. Today, Parliament is being asked to approve a Council Decision laying down the procedure for implementing the Customs Union, a decision which we should actually approve. This will take place in a committee known as the Customs Union Joint Committee, which was set up by Decision No 1/95 of the EC-Turkey Association Council, on the implementation of the final phase of the Customs Union. It is a question of making sure that the Customs Union operates in accordance with the rules, and of guaranteeing the free movement of goods between the two partners. The Council is to be responsible for defining the Community's position, while the Commission is to define the Community's position on the technical provisions and on anti-competition practices, so as to be able to negotiate with our Turkish partners afterwards.
Both the Committee on Foreign Affairs, Security and Defence Policy and the Committee on External Economic Relations have unanimously approved the proposal. I would just like to emphasize once again that the purpose of this procedure is to ensure that the Customs Union operates correctly from the point of view of trade policy. In doing so I should like to make it quite clear that this particular procedure has nothing directly to do with financial cooperation or with issues of a political nature, for which it is not the Joint Committee that is responsible, but the Association Council. What we are looking at here is a technical regulation, in other words a provision for the implementation of the Customs Union.
As far as the opinion of the Committee on External Economic Relations is concerned, the committee also regards this Council Decision as a technical measure, but a measure which is necessary in order to implement the Customs Union. It would like, by means of its opinion, to help to make the work of the Customs Union Joint Committee as correct and as transparent as possible, and at the same time to give the European Parliament a comprehensive update on the technical aspects. The opinion contains two amendments proposed by me, as rapporteur. On Article 1, the Committee on External Economic Relations proposes that reference should be made not only to Article 113, i.e. trade policy, but also to the various other relevant statutory provisions, for example those concerning intellectual property and industrial property. It therefore seems to me to be necessary to propose a slightly different form of words for Article 1, laying down that a Council decision should be adopted in accordance with the procedures laid down for the adoption of internal rules for the area in question. The other amendment concerns Article 2. Here, a sentence should be added to the effect that the European Parliament should be kept regularly informed of the decisions taken by the Joint Committee. I would remind you that in all aspects of the Customs Union the European Parliament's controlling and advisory function should be guaranteed. Both amendments have also been approved by the Committee on Foreign Affairs, Security and Defence Policy and included in Mr Kittelmann's report. As the draftsman of this opinion, may I therefore ask you to adopt this report, and in doing so I would deliberately emphasize the technical quality of this proposal.
Mr President, on behalf of the Socialist Group I can say that the report on the Community's position in the Customs Union Joint Committee presents no special difficulties and can be supported provided the amendments are adopted.
However, I wish to take this opportunity to emphasize that adoption of the customs union with Turkey by the European Union has been made subject to a number of political conditions relating to respect for human rights, the democratic process, the rule of law and international law and for the maintenance of good neighbourly relations and the territorial integrity of the Member States. In other words, if that country wishes to benefit from cooperation with Europe, it must operate within the framework of the international legal order and not outside it.
Unfortunately, Turkey's conduct so far has been very disappointing. In addition to continuing with violations, it is persisting with provocative political claims against Greece and Cyprus - the one a Member State and the other a candidate for accession to the Union. This behaviour, which poses a threat to the peace and security of the region, must change. To assist towards that, the Council, in approving the MEDA programme a few days ago, issued a stern warning to the new Turkish government of Mr Erbakan. We await its reaction, and our action in the European Parliament and any possible initiatives will be dependent on that reaction.
In that regard, Mr President, I think that it would be advisable for the Council and Commission to keep us informed about the progress of implementation of the customs union with Turkey, particularly now when the government of the new prime minister of Turkey has expressed reservations about the customs union, whereas previously it supported a renegotiation of the agreement.
Mr President, Mr Kittelmann, I know that this is really more of a technical report, but nevertheless we must also look at the political background, as the previous speaker has already said.
Last December, we, the European Parliament, took an important decision regarding the EU's relations with Turkey. That decision was based only partially on real changes, for example in the constitution. Much of it was based on promises and hopes which the European Parliament expressed at the time. Mrs Çiller, who was then the Turkish Prime Minister, appealed to us to support her in keeping the fundamentalists out of power. Yet now all that has been forgotten. She shares the government of the country with them, and is now Foreign Minister. Promises, such as respect for human rights, and the positive revision of proceedings against those members of parliament who were condemned on the basis of a very problematical law, have been forgotten.
How will Turkish women retain their equal rights? Why are people still being tortured? Why do people disappear, and why are people still dying after being tortured in police stations or after being interrogated? What, if anything, has changed, and what, if anything, has improved? I feel that Mrs Çiller has disappointed my hopes of a Europeoriented Turkey. If things go on like this, I shall no longer need to worry about what basis the Joint Committee should work on, but I have to ask myself whether the money that the EU is making available might not be better invested in other countries.
Mr President, we could agree to the changes to the Commission's text proposed in Mr Kittelmann's report, but only if we ceased to be aware of their context, i.e. the customs union with Turkey. In this false framework, however, such proposed technical improvements, which in practice are sensible, would not produce any better result in substance.
I can still remember very well how seven months ago, in this house, we voted in favour of a customs union with Turkey. Now the Islamic fundamentalists are in government, and Mrs Çiller has helped them to get there. So what lessons have those who once recommended the customs union learned from the failure of their strategy? It seems to me that instead of drawing certain conclusions they are now simply sticking their heads in the sand and acting as though nothing has happened. But this ostrich-like policy, this strategy of going ahead with our eyes firmly closed, is probably something that we shall very soon come to regret. There must be no preferential treatment for a state which does not even respect the most elementary fundamental rights, such as the right to freedom of opinion, and which is waging a dirty war against a section of its population, namely the Kurds.
The European Parliament should therefore take no further steps in the wrong direction, and should forget about any decisions to push ahead with the customs union - and here I am talking only about the financial protocols - until democracy and peace have been restored in Turkey. I would ask all those who agreed at the time to review their decision again, and to think about the reasons for their agreement.
Mr President, the Kittelmann report touches on legal and institutional questions. First of all, it expresses the desire for the Committee on Legal Affairs and Citizens' Rights to be consulted about the legal basis. I deplore the fact that this did not happen. Next, the report refers to the consultation of Parliament. However, following the example of previous speakers, I would like to speak mainly about political aspects.
I recall the arguments that were put forward at the time the customs union agreement was ratified. I personally, and the whole of my group, were opposed to that ratification for four reasons: the non-recognition of the Armenian genocide by the Turkish government at the time, the Cyprus situation, the human rights situation and, fourthly, the fact that Turkey, however hard it might try, could not become part of the European Union, whereas customs union was apparently perceived by many of its sponsors as a first step towards accession as such.
There has been no fundamental change, and I regret that the majority in the House failed to stand by its initial position, which was to refuse consent to customs union.
Today there is an Islamic government in Turkey, although we were told that by voting in favour of customs union we would prevent the Islamic faction from coming to power. The Turkish Government has adopted an aggressive posture towards two Greek islands. Has the situation changed, or were those who expressed their opposition to customs union right after all? I could have simply read out the explanation of vote which I gave at the time. It ended in these words: I am not unaware of the commercial aspects of the agreement before us, but I cannot in all conscience vote in favour of it, for the reasons I have just mentioned. For the same reasons, further reinforced by the events of recent months, our group will be voting against Mr Kittelmann's report.
Mr President, the report - and Mr Schwaiger has emphasized this point - says that this is primarily and exclusively a technical regulation. Of course we should agree with that definition, and therefore I shall also give my full agreement to this decision.
However, I did not, at the time, agree to the customs union with Turkey, and I feel that subsequent developments have more than vindicated my decision. I am sure that many of the people who said yes at the time must now be looking at their decision with increasing doubt and growing dissatisfaction.
Let us just remember, it was made emphatically clear to us at the time that the conclusion of the customs union would be a crucial argument in preventing large sections of the Turkish electorate from giving the fundamentalists the majority in that country.
And yet that politician, who at the time stated so emphatically that she wanted to halt this fundamentalist upsurge, has now formed an alliance with that party, which in spite of everything was successful in the elections.
I do not know whether it is true, as a Turkish opposition politician has stated, that this is a joint venture, the main purpose of which is to prevent the surprising wealth of both party leaders from being investigated by parliament. One thing, however, is clear: what is being done is to make possible all those things that we were told, before the election, were going to be prevented. We have already been told how many promises Turkey has failed to keep, and it is now time that we asked ourselves seriously whether the present government really wants to take Turkey along the path to Europe.
Mr President, the customs union with Turkey is a reality. And I can only agree with the previous speaker in saying that I am already experiencing a certain amount of disappointment, when I hear that the current prime minister, an Islamic fundamentalist, believes that he no longer needs this customs union, this agreement with the European Union. I therefore believe that, in addition to the technical adjustment that the present decision is concerned with, we should ask ourselves what the customs union with Turkey has actually achieved, in economic terms, in the last ten months. I believe that in setting up this customs union we have failed to grasp the problem of increasing unemployment in Turkey. I also believe that this customs union as a whole has helped only a part of industry and a part of the economy, but has not, to a large extent, helped the entire national economy of Turkey. The technical adjustment that we are dealing with today must therefore be examined from this angle, and we shall have to see whether this amendment, this technical adjustment, and the continued operation of this customs union with Turkey, will really ensure prosperity and freedom in that country.
Mr President, I would like to say something about what is on my mind and on the minds of some of my friends, especially my French socialist friends. This report on customs union gives me my only opportunity to say this.
We voted in favour of Turkey's entry into the customs union because we thought, and because the democrats were asking us to do so, that it would possibly be, or could be, a barrage against the Islamic extremists. What happened was the opposite. We voted in favour of customs union because we thought that entry into customs union would mean an end to the massacres of the Kurds. Well, again the reverse happened: even more of them are dying. So we are becoming desperate. I hope I am wrong. I sincerely hope that this message will be heard. But, in the meantime, I am going to abstain from voting on this report because I believe I was wrong.
Mr President, the resolution before us relates to the technical realization of the customs union which has been concluded with Turkey. The Committee on Foreign Affairs has decided to support this proposal while at the same time putting forward two amendments, one of which relates to Parliament's right to be informed of the decisions of the Joint Committee. Although the decision at issue here relates only to the technical aspects of the customs union, it is appropriate in this connection to state our well-founded concern at the human rights situation in Turkey. It is unfortunate that the progress which the Turkish authorities hoped to demonstrate at the time of the heated debate in connection with the adoption of the customs union, has proved short-lived. The news which we have received concerning prisoners in Turkey is disturbing.
However, in the debate on the situation in Turkey it needs to be stated plainly that the outside world must respect every country's election results and a religious trend must not in itself be a ground for disapproval. At the same time, I cannot approve of terrorist acts in any form. However, we must state clearly that continuing human rights violations give reason to think seriously again about our cooperation with Turkey. It is impossible to work together if one side continually takes an indifferent attitude to the conditions for cooperation.
Mr President, in his report Mr Kittelmann proposes two amendments which the Commission cannot, however, approve. The reasons are these: regarding the first amendment, we must remember that the Joint Committee on the customs union is purely technical and commercial in nature. It monitors compliance with the free movement of goods in the area of the customs union and ensures in particular that Turkish legislation is constantly harmonized with Community legislation in those areas relating directly to the activity of the customs union. The Joint Committee can make its recommendations to the Association Council, which makes the necessary decisions while observing the procedures in accordance with the Treaty establishing the European Community. The powers of the Joint Committee fall within the scope of Article 113. Therefore, in confirming the common position of the customs union in the Joint Committee, the Council does so by qualified majority.
In its second amendment, Parliament asks to be given information on the decisions of the Joint Committee. It should be noted that Parliament is already given information. When the Commission sends the Council a proposal for a common position, this is also sent to the European Parliament for information. The same procedure is followed in cases in which proposals for a common position are discussed in the Joint Committee. It should also be stated that the recommendations of the Joint Committee approved by the Association Council are published in the Official Journal of the European Communities.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Draft supplementary and amending budget No 1 for 1996
The next item is the report (A4-0245/96) by Mr Elles and Mr Miranda, on behalf of the Committee on Budgets, on the draft supplementary and amending budget No 1 for the 1996 financial year.
Mr President, I shall try to be quite brief. In any case, let us hope that our colleague, Mr Elles, will turn up so that he can open the debate on the budgetary question concerning the general part of the budget since I shall be dealing with other institutions.
As far as the part which I deal with is concerned, in other words the other institutions, I should like to say a few words.
I shall begin by saying that the draft supplementary and amending budget which we are dealing with here has three main institutions in mind: the European Parliament, the Council and the Ombudsman.
As far as the European Parliament is concerned, I should like to remind you that we dealt with this subject quite thoroughly at the last part-session in May and, therefore, I shall not repeat what was said then about the fundamental reasons for this amending budget in terms of the European Parliament, which as you know accounts for about 30 million ECU. I should like in particular to emphasise the fact that with these 30 million ECU we should be able to meet important needs and this refers to the D-3 building in Brussels and the IPE-4 building here in Strasbourg.
I think that it is right to reiterate the correctness of the decision which we took in the previous year when drafting the 1996 budget, in other words giving ourselves sufficient room for manoeuvre in this area which now allows us to give an effective response to the needs which we are facing.
I should like also to emphasise that, in my opinion, it is very important given the amounts involved in this respect that we should continue to look at this matter very closely and give it proper surveillance. This is a matter involving a lot of money and this means that we should pay special attention to this area. Now I refer to the question of the buildings.
I should also like to say something about the Ombudsman. In this case we are creating three temporary jobs, an A-7, a B-5 and a C-5. In other words, we are responding to the Ombudsman's concern to have a full team in order to be able to carry out his duties. I think that it is very important to emphasise a decision which we in the European Parliament took previously to call upon the President of the European Parliament to open negotiations with the Council and the Commission in order to draft a joint declaration setting the guidelines for the number of temporary staff working for the Ombudsman as well as the quality, i.e. of persons called upon to conduct enquiries. This is a question which I think is still a pressing one and I think that it should be brought forward, in particular in the framework of the next budget. We should have guidelines concerning the Ombudsman's team.
Finally, just a brief word about the Council budget. It is brief because I would obviously like to maintain a certain respect for the rules which we have defined for this matter in order to assess the Council budget. This is a budget involving 24 million ECU which has many different purposes and I should only like to draw attention to some aspects which we have set out in the explanatory memorandum of our report. Of course, we are not going to list all of them here but I think that it contains a set of remarks which the Council should pay particular attention to whether in relation to buildings or the so called hangover from the past, or in respect of amendments to the staffing where, for example, in my view, there might be grounds for more precision as to the nature and destination of appropriations.
I do not want to go any further on this matter because, as I said, I do not want to violate the rules which we set for assessing the Council's budget but, in any case, I think that the Council should pay attention to some of the aspects on which we have focused in the explanatory memorandum of our report.
I think that these are some of the central questions. I shall conclude by asking for the support of our colleagues for approval of this draft supplementary and amending budget in respect of the other institutions.
Mr President, can I thank both rapporteurs, Mr Elles and Mr Miranda, for the reports they have put in front of us. Can I especially thank Mr Miranda for being here.
I want to talk to the general budget rather than Parliament's budget. Three things are worth mentioning when we look at the figures within that budget. It will be remembered, certainly in my mind, for three areas. We could actually call it the UK rebate budget; the UK gets its rebate of about ECU 2.8 billion, but this has been corrected downwards. Within that rebate was hope of a payment from the social lines B3-4004 and B3-4003. Thankfully, a touch of genius from our colleagues in the Social Affairs Committee has meant that the Budgets Committee amendment that will be put forward will ensure that the people who those lines are aimed at are not disadvantaged. The Commission did their best to make sure that they were not disadvantaged but the tactic that has been adopted by Parliament is to be commended. Even though the UK will get its rebate, and quite rightly so, those lines will not contribute towards that.
Secondly, we can say that it is the 'mad cow' supplementary and amending budget. The fact is that ECU 1.2 billion will be reallocated within Category 1 because of the effects of the mad cow disease. That is a lot of money, which in one sense, could have gone back to the Member States. In another sense, if the Commission had succeeded in what it was trying to do, it could have been reallocated to trans-European networks, to research and development and to small and medium enterprises. That was not to be and therefore we have a supplementary and amending budget where we see a figure of ECU 1.2 billion being reallocated because of mad cow disease.
The third aspect of this particular budget is that it could be called the Member States jackpot budget because the Member States really have landed lucky. When we look at the carry-overs from 1995, we have something like ECU 9.2 billion of unused resources in 1995, now being carried over into 1996, which means that when Member States have to pay their own resources there will be ECU 9.2 billion less that they have to pay for this year's budget. This sounds fine and I am sure the Member States will welcome that. The tragedy is, certainly in one area, that we find that the structural funds are underspent in 1995 by ECU 4.4 billion. Whilst it might be the Member States jackpot budget it is not something we should be celebrating when we look at the structural funds.
Mr President, this supplementary and amending budget was born under the star of the decision on own resources, which has now finally been ratified, and we have ECU 81.94 billion at our disposal in the 1996 budget. At the same time we have a balance of ECU 9.21 billion left over from the previous year. This money either does not need to be paid by the Member States, or else it goes back to them. However, that is still more than 10 % of the present year's budget. If we had not had BSE and a number of corrections in individual categories, for example those that were made necessary by enlargement or by the newly created Ombudsman's Office, then the figure would have been far more than 10 %.
Now it is not Parliament that is responsible for this fact. Surely it is mad to commit resources to the agricultural sector and the structural funds, and then not use them, whilst in sectors which are important for the future of Europe, and which require close cooperation between undertakings within the region and the citizens of Europe, both the Commission and the Council are being stingy. And this is particularly true in Categories 3 and 4.
The Commission and the Council must ask themselves the following question, "Can't you do any better, or is it just that you don't want to?' As far as the 1997 budget is concerned, there are signs that it is indeed a question of not wanting to. Our group will be approving the supplementary and amending budget, and it emphasizes that in so doing it is also expressing its solidarity with those affected by BSE and its consequences. One of the main points of interest to our group is also the supervision and control of expenditure on projects under the MEDA, PHARE and TACIS programmes. However, the Commission should know that we would not fall in with its proposals if it were to use the room to manoeuvre, provided by us, in order to re-introduce mini-budgets. The administration of the European Parliament should also know that decisions by the Committee on Budgets and the European Parliament - and I am referring here to the Miranda report - are law, and should not be open to interpretation.
Our group will be approving this supplementary and amending budget.
Mr President, ladies and gentlemen, I would like to stress that our group intends to vote in favour of this amending budget. There is only one point I would like to raise.
Everyone here knows how much interest our group has attached, since the Cannes Summit, to the settlement of the MEDA program, and that is why we are satisfied that the rapporteur responsible for Section III, our colleague James Elles, is proposing to accept the Commission's proposals by taking up once again the changes to the comments on the ÉLISE, PHARE, TACIS and MEDA lines. I should add that, as far as this latter program is concerned, we are also very glad that an agreement was reached in Brussels on Monday which will allow this programme to be unfrozen in the next few weeks or months, which we regard as a very significant matter for the future of Europe and the Mediterranean.
Mr President, ladies and gentlemen, obviously my group welcomes the fact that the supplementary budget makes it possible for surpluses in the agricultural sector to be used to finance the consequences of BSE.
However, so far our efforts have been concentrated only on farmers, who have been particularly hard hit as a result of the ban on exports and the destruction of cattle. No consideration has yet been given to those families who have already had deaths to mourn. It would be a sign of our solidarity with the victims' families if we were to remember them too, and if we could do something to alleviate their suffering, perhaps by setting up a fund. This is the intention behind our amendment, which I hope will gain a majority vote tomorrow. I also hope that the same thing will happen to the amendment that concerns support for the Hague War Tribunal. To be honest, I do not understand the Socialist Group. At the last plenary session it rejected an oral amendment by Mr Giansily, and on Monday evening in the Committee on Budgets it rejected my amendment again. In doing so the Socialist Group is clearly blocking the way to making any further contribution to the tribunal, for its many and various activities.
The President of the court, Mr Cassese, has turned to us and has urgently requested support. I ask myself why we, who are after all Europeans, should refuse to make a voluntary contribution. This is the first time since the Nuremberg and Tokyo trials that an international criminal court has been set up, a symbol of the fact that the protection of human rights is recognized as an indispensable value. With the return of ethnic cleansing, enforced border changes and war in Europe, the moral values that for fifty years have constituted the identity and the ideals of Europe are being fundamentally violated. Those who are responsible must be brought to justice, because when all is said and done we know that if Karadzic, Mladic and others are not brought to trial, there will be no peace in the former Yugoslavia. We must not allow war criminals to go unpunished, so that people lose confidence in a peaceful solution based on the rule of law.
Therefore, since all the arguments as to why the European Union should make a voluntary contribution to the court's activities are so obvious, I can only greet the attitude of the Socialist Group with a shake of the head. What exactly have they got against it? The only argument that I have heard is this: the European Union cannot support a UN institution. In the first place, however, we have already supported the activities of the court, both last year and this year, for example via the international commission of lawyers which acted as legal advisers. Secondly, it should also be pointed out that of course we support UN institutions from the European budget too. At the top of the list is the UNHCR, 70 % of whose budget is financed from Echo, at any rate insofar as it concerns the former Yugoslavia. Thirdly, it should also be pointed out that my amendment did not make provision for purely institutional assistance, but was specifically intended to finance the questioning of witnesses and the exhumations.
So, Mr Liikanen, I am now placing all my hope in the Commission. It should propose the transfer of funds as quickly as possible.
Mr President, at the time of the vote on the original budget for 1996, my group could only protest against a draft budget that was irresponsible because it was constantly increasing. For the same reasons, we cannot support the supplementary and amending budget which is now before us.
Let me cite just three examples. First, the use of this supplementary and amending budget to distribute, in the first instance, an additional ECU 31 million, adopted by Parliament, to reduce the extent of property investment. This end-of-year bonus sanctions a ruinous property policy (ECU 217, 900 million for 1997), which is still being pursued on the sly through year-end transfers and supplementary and amending budgets. This approach is intolerable for Europe's tax payers, and anything but a credit to Parliament.
A second example: the report envisages, as we previously complained at the time of the discussion of Parliament's draft estimate, giving the Ombudsman - yet another supplementary institution created by the Maastricht Treaty - three additional jobs, although negotiations on this matter with the Council and the Commission have barely begun.
Finally, my third and last example illustrates the principle - endorsed by this House - of a continuous and continuing increase in the Community budget at a time when the governments of all our countries are struggling to reduce public spending. We note that more than ECU 9, 215 million out of the 1996 budget has not been spent: it is high time to stop this spending spiral and pay more attention to existing and underused resources.
A word, too, about the Brinkhorst report - somewhat previous, but I hope you will forgive me - to deplore the rapporteur's intention to reduce the distinction between compulsory and non-compulsory expenditures.
Mr President, you seem to be trying to tell me that my time is up. So I shall leave it to other Members of my group to say what they think about this second report.
Mr President, I, too, should like to thank the rapporteur for his report and make a comment on the general budget, focusing on the specific aspect of social dialogue, to which my colleague, Mr Wynn, has already referred.
As the Commissioner well knows, the UK's opting out of the social protocol has this year already blocked execution of the budget line concerning transnational meetings of workers' and employers' representatives; as in the case of the preliminary draft budget for 1997, the executive committee is therefore proposing to divide the line in the amending budget, with the specific intention of distinguishing meetings involving representatives of fourteen Member States from those involving representatives of all fifteen Member States.
But the European Parliament cannot accept this approach, for various reasons. On the operational level, it would be extremely difficult to manage and the social partners have already pointed this out. Furthermore, by introducing into the budget the possibility of 'made-to-measure' funding based on the interests of the various Member States, it represents a dangerous challenge to the principle of solidarity of the Union.
The Committee on Budgets is, therefore, asking Parliament, which will tomorrow be voting on the amending budget, to adopt an amendment that avoids these problems and most importantly makes it possible to use the available funds. There are already plans for meetings of workers' and employers' representatives, which are simply waiting for the go-ahead from the competent Directorate-General of the executive Commission. It would, therefore, be absurd for the Union not to be able to allow this. Certainly, we attach considerable importance to social dialogue, but we must also demonstrate that in our choices concerning budget management; I believe that this amendment will enable us to do that.
Mr President, I have to tell you the bad news that I am also deputizing for the author of the report, Mr Elles, who is supposed to be introducing the joint Elles-Miranda report. Since Mr Elles cannot be present, he has asked me, as chairman of the Committee on Budgets, to introduce his report, but the debate on that report had already started before I was able to reach the building.
I should therefore like, before I go on to give my comments as a representative of the Socialist Group, to make three comments on behalf of Mr Elles.
You have seen how good the cooperation is between the Christian Democrats, the Socialists and all the others in this Committee on Budgets. The first comment is that I should point out that this budget makes a spectacular repayment, which might have been even bigger if we had not had to take BSE into account. Therefore all the balance sheets and calculations that are being drawn up in the Member States on the subject of the net-payer function will now have to be scrapped. Because with this repayment, which amounts to more than ECU 9 billion, my country alone will receive 28 % net paid back into its national budget, or 28.2 % to be precise. And this applies to all the other Member States as well. Therefore the balance sheet will not be correct until these repayments, which are not one-offs, but will also play a role in future years if spending develops as anticipated, are taken into account, and a balance sheet is drawn up on the basis of this repayment.
Secondly, I should point out that the rapporteur is very anxious to expressly draw attention to the fact that, following the Council's decision on the MEDA, TACIS and PHARE programmes, to delete the expanded comments which were intended to make it possible to evaluate the projects being carried out in these countries, we disapproved of this deletion of the comments and therefore the rapporteur has proposed that they be reinstated. Therefore - and I shall explain this tomorrow before the vote takes place - there is a mistake in the motions that we adopted on Monday, namely an expression in brackets, in which the headquarters is named. This was not intended, but we shall correct the mistake early tomorrow in the various language versions.
Thirdly, I am to point out that the apportionment of resources between 14 or 15 Member States - as Mrs Ghilardotti has just explained - is not in line with this House and with the ideas of this House. We have therefore thrown the ball back to the Commission, by drafting two budget lines, one for the 14 Member States with a p.m. and one for the 15 Member States with the total figure in the column. We have amended the comments accordingly.
However, I would like to make one thing clear. We could have made things so difficult for the Commission that it would have had to ask us if it thought it should have entered a figure in the p.m. column. Then we would simply have put the p.m. column into another chapter, and then there would have had to be a transfer from chapter to chapter, with the corresponding transfer of resources by us. We did not want to go that far - we trust the Commission. And therefore we put the p.m. column in the same chapter. But we expect that the Commission is very much in line with the new comments, which no longer make any reference to the Directive on joint works committees, or to the Euro-Works Commission, but make it clear that we carried out this activity at a time when there was neither a social protocol nor a Directive on Euro-Works Committees. We therefore expect that this will be taken into consideration for the 15 Member States in the corresponding column.
Now, as speaker on behalf of the Socialist Group, let me just make a comment on the accusation levelled against the Socialist Group by Mrs Müller. Mrs Müller, I should like to say to you quite clearly, that we are now standing, in fact, at a critical point in the development of the Community's spending policy. And it is just resorting to cheap polemics to try to give the impression that the great Group of Socialists in this House is of the opinion that we should not support the proceedings before the Hague Tribunal. The Hague Tribunal is an organ of intergovernmental cooperation. It is run by those who are responsible for the intergovernmental financing of this undertaking. We in this House - and that includes your group, Mrs Müller - have always emphasized the fact that we only participate in matters in which we as the Community have decision-making powers. And this is the difference between, for example, financing projects via Echo for the UNHCR, where we have the final say as to whether we are prepared to make these funds available, and a case like the present one, in which, if we leave the door open for the financing of intergovernmental organizations where we would be making our contribution in the form of a blank cheque, in which case we would be doing precisely what we are constantly accusing the Council of doing, and what has now proposed again as a transfer of resources, in which the OSCE is to be given a subsidy of 3 million, without the competent staff of the Commission having to change anything, except for the handing over of the cheque.
Yet this cannot be the purpose of our work. Therefore we have said that we are against this amendment, not because we do not want to support the work, but because we do not want to open this door any further. I will immediately support you if, in your amendment, you demand that we should invite the Member States of the European Union to make the necessary resources available intergovernmentally, so that the Hague Tribunal can carry out its work properly. I believe that this is an invitation that the whole House - or my group at any rate - will support.
Mr President, as previous speakers have pointed out, by means of this proposed supplementary and amending budget we shall, as it were, be paying back to the Member States over ECU 9 billion. Since we, as the elected representatives of these Member States, know all about the budgetary problems that all our governments are having to cope with - amongst other things in order to meet the much-quoted Maastricht criteria - I welcome this enormous sum which we are in fact making available to our countries.
By so doing we are also clearly demonstrating the fact that there is no such thing as a Brussels operating quite separately, but that we can, and will, bring about the construction of Europe only on the basis of our Member States and only with those States.
I should also like to emphasize the fact that we, the European Parliament, are trying to bring this about as quickly as possible, inasmuch as we have made it clear that we do not need a second reading in order to adopt this supplementary budget. I hope that the Council, as the representative of our Member States, will give a correspondingly positive response to this signal.
What strikes me, however, when I read the Elles-Miranda report, is the listing of the resources not used in 1995, according to the various budget categories. When I read, for example, that over 15 % of Categories 3 and 4 was not spent last year, then I ask myself whether the Commission is unwilling to carry out the wishes of the budgetary authority, or incapable of doing so. I hope that on this point the Commission will be able to give us a satisfactory explanation during the current consultations on the forthcoming 1997 budget.
Mr President, I will be brief and just give a few elements of the supplementary and amending budget for 1996. First, this supplementary and amending budget for 1996 will finally implement a new own-resource decision which goes back to the Edinburgh European Council in December 1992. With the new decision, burden sharing among the Member States is fairer and the Union now has a significant margin of resources to finance its current obligations and quite a few future ones as well.
It has been a very slow process, and without pressure from the European Parliament we might still be waiting. But the slow ratification process also shows that it becomes more and more difficult to convince national parliaments of the additional financial needs of the Community. This experience underlines the importance of using the resources which the Community now has available as rigorously and productively as possible.
Secondly, the SAB makes it possible to budgetize significant reductions in the estimated needs for a number of agricultural sectors. These reduced needs have so far made it possible to finance the meat measures which were decided to address the BSE crisis while respecting the agricultural guidelines. Further, with the SAB, the Community also fulfils its obligations under the Treaty of Maastricht - whatever we think of this part of the Social Protocol - to provide a mechanism permitting the financing of actions based on the Social Protocol by those Member States signatory to it. As long as the United Kingdom is not a participant these measures have to be taken over by the other Member States.
Finally, the additional budgetary commitments for PHARE, TACIS and MEDA will improve transparency and permit improvement in the quality of execution of these programmes as well as their control. Experience will show whether the formulations to be adopted will correspond in all respects to these objectives. If problems remain we must come back to this in future budgets. The Commission will also support the budgetary authority in its review of ECHO operations in order to assess the effectiveness of the existing monitoring procedures as requested in your resolution.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
1997 budgetary procedure
The next item is the report (A4-0246/96) by Mr Brinkhorst, on behalf of the Committee on Budgets, on the 'ad hoc procedure' for the 1997 budget provided for in Annex II on interinstitutional collaboration in the budgetary sector to the Interinstitutional Agreement of 29 October 1993 on budgetary discipline and improvement of the budgetary procedure.
Mr President, this ad hoc procedure is provided for in the 1993 interinstitutional agreement. The rapporteur and the Committee on Budgets deemed it proper to initiate this procedure because it is important to make amendments to a number of points in the Commission's preliminary draft budget, notably regarding category 1. The procedure we have initiated this year actually has three new features. The first new feature is that we liaised directly with our colleagues in the Agriculture Committee. I am happy to see my honourable friend Mr Wilson here who helped very constructively to ensure that this dialogue was a success. For the first time I can tell you that the Committee on Budgets and the Agriculture Committee managed to agree on a common line vis à vis Council and Commission.
The second new feature is that we conducted an intensive dialogue with the Commission and I am grateful to Commissioner Liikanen for the fact that he and his officials worked hard to ascertain what adjustments were needed to the estimates used by the Commission in the preliminary draft, specifically for the farm budget.
The third new feature is an attempt to persuade the Council to engage in meaningful dialogue. The Council's absence here today shows that in this respect it is all still to do. It is of course strange that at a time like this, when the position of the Council is specifically under discussion, the Council is once again conspicuous by its absence.
The object of the exercise was to secure significantly more transparency and democracy in opinions of the ad hoc procedure as an instrument for the scrutiny of budget spending on agriculture. I should expressly make the point that we are not questioning agricultural policy as such here. That is the job of honourable Members to the right of me, who constantly maintain that the ultimate aim of this ad hoc procedure is simply to put the skids under the agricultural policy. That is not the aim at all and I must emphasize that fact on the committee's behalf. But obviously we could not continue as before, when in seven of the last nine budget years a sizeable proportion of the agriculture budget was not used and there was an overrun in only two of those nine years. And I think it is altogether consistent with the thinking of the Court of Justice which ruled last year that there should be clear agreement between Council and Parliament to discuss this subject together on a basis of equality.
What are the results to date? We have held two trialogues. In the first on 16 April this year the institutions undertook to enter more realistic sums than they had done hitherto. In the second trialogue of 9 July we submitted proposals jointly agreed, as I say, with the Agriculture Committee and these culminated in the motion for a resolution now before you. Specifically as a result of this, in the current ad hoc procedure, we propose that a sum of 556 million units of account be placed in the reserve. It is the first time in the history of the European Community that a reserve is proposed on behalf of the European Parliament by the two committees together. I refer you to the underspending which occurred in June of this year, namely a sum of 1.4 billion out of the total earmarked for spending on agriculture.
Again jointly with the Agriculture Committee it is agreed that the reserve will primarily be available for agriculture. We were clearly agreed on this and I am keen to underline that point. Secondly, the same procedure will be followed to free up that reserve as is normally used for the budget, that is to say the Agriculture Committee will also be involved.
The resolution requires that the rapporteur and the delegation should seek conciliation next week with the Council to see if agreement can be reached with Council and Commission. I am happy that the Commission currently agrees with this approach - I hope Commissioner Liikanen will confirm that presently - even though the sum in the latest instance is rather different from what we envisaged originally and even though there is a Commission reserve for a couple of budget lines in respect of rural development and fisheries.
The Council has, once again, held aloof from this dialogue and Mr Wynn, who preceded me at an earlier stage in seeking to reach a new accommodation on each individual budget line, will confirm that we have made little progress with the Council on this. But the Council did something different. The Council did not itself adopt a position, but the Committee on Budgets took a decision last week to propose taking one billion ECU out of the farm budget. That too is something quite new. It shows once again that it is not Parliament's Committee on Budgets which seeks to redirect agricultural policy; it was the Council of finance ministers which introduced a general horizontal restriction in a far more blatant manner than the Committee on Budgets.
I would point out that we are not going for an alternative approach here. The alternative is not either the reserve or cutting the budget; we are seeking a possible cumulative approach. We are eager to see what the Council will have to say at next week's discussions if Parliament approves this motion for a resolution.
Mr President, I refer to paragraph 11 of the motion for a resolution of the Brinkhorst report. While the Committee on Agriculture and Rural Development certainly considers it necessary to review some of the Commission's forecasts, we will comment on the draft budget after 25 July, when it is published. The Committee on Agriculture has not discussed the actual draft budget and, therefore, cannot concur with the figures in Annex II. However, we agree that there ought to be a reserve and monies from lower forecasts be put in this reserve with any money which becomes available from wherever we can get it. Any surplus money in a reserve should be reallocated to aspects of rural economy by Members of the European Parliament.
I congratulate Mr Brinkhorst for his efforts to include all interests in his decisions and I feel we have developed areas where agriculture interests and budget interests can combine to negotiate with the Commission and with the Council when they attend. He has improved procedures. We should thank him.
Mr President, no-one should underestimate the importance of this report, because when Parliament votes on it tomorrow, we may well kill the idea that it is just the budget mafia that comes forward with these proposals - it will be Parliament that gives its backing to what Mr Brinkhorst has put forward.
The Council of Ministers may well have thought that this issue was dead and buried last December when the Court of Justice made its ruling. Whilst Parliament did not win its case, it did not necessarily lose it, because what the Court of Justice said was that Parliament and the Council together have to reach an agreement on what is and what is not compulsory and non-compulsory expenditure within category 1. Unfortunately, the Council has just ignored that ruling and has gone on its own sweet way and that means that it has ignored the ad hoc procedure. What Mr Brinkhorst is now proposing is something which, in effect, says: look, Council, we are serious about this issue and unless you begin to take the ad hoc procedure seriously we are going to have major problems again, as we had with the 1995 budget. Do not take them as veiled threats: they are actual threats, because we need a resolution to this.
I hope we will get a reserve, as proposed, and will be able to allocate that reserve from the resources within category 1 and that we will get cooperation with meaningful discussions with the Council when we are doing this. But the Council has to realize that this is a genuine fight on behalf of Parliament - a fight for what we believe to be right. What is right is that not all expenditure in category 1 is necessarily compulsory expenditure. We have to bear in mind that expenditure which is non-compulsory has a direct effect on the maximum rate of increase, which has a direct effect on other areas of all our policies.
This report will be voted on tomorrow. I am sure it will be successful. Once we have that backing from Parliament, I hope the Council will take note of that.
Mr President, ladies and gentlemen, Parliament, at the initiative of its general rapporteur, has thus instituted the ad hoc procedure, on which we are now being asked to pronounce, since we indicated our disagreement with the Council on the preliminary draft budget for 1997.
The main argument put forward by the rapporteur, our colleague Laurens Brinkhorst, is based on the substantial volume of unused appropriations in the compulsory expenditure sector which lead him, through the device of a global appropriation reserve intended exclusively for agriculture, to foresee even today that the price situation in 1997 could be as favourable as in 1995 and that, consequently, the possibility exists of accepting immediately that, since some of the appropriations are of no use, these could be transferred to a special, single reserve from which funds could be drawn in due course.
I am bound to say that I am impressed by the way in which the Committee on Agriculture and Rural Development has gone along with this brilliant reasoning, to the point of having accepted the establishment of this reserve. Even so, I would like someone to tell me how appropriations, which cannot be carried forward, can be placed in reserve, since the financial rules of our institutions forbid it. It might be as well to recall from time to time a few fundamental budgetary rules, such as the yearly-review rule, which will not be observed.
This House does in fact have a degree of latitude with regard to non-compulsory expenditure, although it has none with regard to compulsory expenditure, which of course includes agricultural expenditure. I hope that in plenary session tomorrow, at voting time, the members of the Committee on Agriculture and Rural Development will get a grip on themselves and see how seriously they have been misled.
As far as our group is concerned, we have no intention of accepting the idea that this reserve is possible on the grounds that part of the EAGGF guarantee would not be compulsory. We are therefore firmly opposed to the setting-up of a general reserve, the legal bases of which seem to us to be highly dubious.
I would now like to consider the question of the 1997 budget perspectives as a whole, because I believe this is the crux of the debate. Next year is a crucial year for all the fifteen nations that constitute the European Union. Because it is upon that budget year that the definitive arrangements for certain States to move forward to the single currency will be based. Each nation has therefore embarked upon an extremely rigorous budgetary policy, and it is hard to conceive that the union's budget - which is exclusively fuelled by money raised from the tax payers in the Member States - can be significantly increased at a time when the national governments will be unable to look any further than just doing the best they can.
In recent years, the strategy of placement in reserve has become the guiding principle of the Committee on Budgets, by hunting down wrongly estimated appropriations and underutilization. This praiseworthy effort now reaches its apotheosis in the Council's intention of reducing appropriations because there is no point, at a time of restrictions, in retaining obvious overestimates in a budget. This is an illustration of the principle of the punishment fitting the crime.
In conclusion, let me make one final observation. The Edinburgh decision of December 1992 gave our Parliament a power of codecision which is valuable in principle though difficult to implement. I would like to caution the general rapporteur about his responsibility in the conduct of affairs during this year. The pass that we have to negotiate is littered with pitfalls. Our group, naturally, as you will have realized, is going to reject his report. Let him draw the appropriate conclusions and, in particular, let him understand that a period of crisis is no time to launch a vigorous attack on the foundations of the structure. As we see it, the common agricultural policy is one of those foundations.
Mr President, I should like to begin by saying that I am extremely critical of this report. I should also like to emphasise straight away that if the vote which was taken in the committee is repeated in the Plenary and if the vote which we held in the Plenary is repeated in the vote on the 1997 budget there is no way that we shall have a budget.
I would draw attention to this aspect and the need for greater consensus on this matter. What is at stake with the Brinkhorst report is not only the important question of classifying expenditure or the question of our positive influence on the management of agricultural spending.
What is at stake is a matter of far greater importance, ranging from enlargement to the question of EMU, from structural funds to economic and social cohesion - that is what is at stake in this report and it is necessary for us to deal with this question clearly. The first question which arises is this one: How is it possible for us, without any transparency, to discuss issues of this importance by means of an ad hoc process. Of course, I cannot accept this situation. This is obviously the wrong way to do things and obviously I cannot accept it.
But more than this: the very substance of the report. By this I mean that this is the first time I have had to face such a question in ten years of activity at the European Parliament. The central question of this report is not set out in the resolution but is put into the appendix, where of course it is placed as an indicative question. This I find unacceptable! I cannot accept that the substantial question of this report is in the appendix and put as a mere indicative question. I think that this is a total perversion and this has never happened before as far as I can remember in the ten years in which I have been a Member of this Parliament.
I, therefore, think that the whole process has been contaminated by a lack of transparency and was bound to go off the rails as I suggested in the committee, in particular, now that we know the intentions of the Council following this report, the only correct position for us to take would be to stop even looking at this report and not go down this dead-end, which only covers up the fundamental fact which is at stake at the moment. Not even the rapporteur himself had the courage to speak openly about what is really at stake in relation to this report.
Dear Mr Brinkhorst, it is not true that, for example, two new budgetary lines were created for enlargement. What are the intentions lying behind this attitude? It is so that by means of an ad hoc process what has to be discussed in another way has already been politically conditioned when instead we should be having a much more serious and rather more transparent debate on the same subject.
Obviously, this means we are going to oppose this report. We are going to oppose it because of its implications as I have already said and, in particular, the reactions to it from the Council in particular the intention to reduce the structural funds by one billion ECU, something which we are not going to accept and something which actually stems from this report. This is something which has to be said! We cannot accept the withdrawal of one billion ECU in this underhand way. This is the issue and we are calling into question this lack of transparency and we think that the whole matter calls for a re-think.
Mr President, ladies and gentlemen, no one should be under any illusion about the rapporteur's intentions: not the Commission, unless it is involved in a conspiracy or, better still, on the lookout for a few budget economies that can be paid for by the Member States, but since it says so, we shall draw the obvious conclusion; not the Council which, in its great wisdom, will reject the rapporteur's arguments; and not Parliament, the honourable elected defender of the European Union's agriculture interests, great though the temptation may be to transfer a few compulsory agricultural appropriations to other sectors that are more politically productive and so prepare the actors of the future, quite legally, for their integration.
That leaves us with the deliberate intent and the Machiavellian determination of the rapporteur, who is trying, with a great deal of literary and mathematical subtlety, to prove that some of the EAGGF Guarantee expenditures are not compulsory expenditures, so that innovation is appropriate. Taking as his starting point a fact which is nothing particularly unusual in the context of agricultural production and prices, the rapporteur demonstrates that regular overestimates of the order of 10 % take place at the end of each financial year, and that it is therefore not desirable to retain such a large safety margin for the purposes of administration. Hence the opening of new budget lines, where the objective is nothing other than to create a logic of non-compulsory expenditure in the EAGGF Guarantee spending block. Hence the deletion of the BSE temporary reserve, at a time when the financial consequences are known: a really bad bit of timing.
And hence, too, the creation of a general reserve, the obvious sign of a first step towards a transition to the status of non-compulsory expenditure.
All this, ladies and gentlemen, is of dubious objectivity, its purpose being nothing but enabling the European union to establish, at the expense of the Member States, a healthy kitty to be used for purposes other than agriculture. We cannot accept this, and that is why we shall be rejecting the rapporteur's suggestions.
Mr President, the Brinkhorst report stubbornly continues along the line adopted by the majority in the Committee on Budgets: proposing economies or the establishment of reserves in areas where the Treaties give Parliament no jurisdiction and, by contrast, proposing additional expenditures in sectors where Parliament does have jurisdiction. Thus, while the Maastricht criteria compel the Member States to pursue rigorous budgetary policies, the European Parliament is heading off in the direction of ever-increasing expenditure. Because agricultural expenditure, where 95 % of the appropriations were used up in 1995, is not the only area in which major economies could be achieved. If there is a need to seek out and find potential economies, the place to look is among the structural activities, where only 81 % of the appropriations were used; in internal policies, which are generally contrary to the principle of subsidiarity and where only 85 % of appropriations were used; and in external schemes, often delegated without control to NGOs, experts and private firms, where only 82 % of the appropriations were used.
So, instead of indulging in legal squabbles with the Council of Ministers, the European Parliament would do better to defend the tax payer by suggesting realistic economies in areas where it has jurisdiction - non-compulsory expenditure. There are plenty of promising avenues to pursue there: savings on the countless micro-subsidies; savings on the expenditure on expert reports, congresses, expenditure scattered over more than one hundred budget lines; better arithmetic in awarding the structural fund appropriations; reconsideration of the value of certain internal policies which, once again, are contrary to the principle of subsidiarity; and finally, better control of external schemes. In other words, our Parliament can fulfil its function as a defender of the tax payer, but only by taking action in areas where it has jurisdiction, and not in areas where its jurisdiction is limited by the Treaties.
Mr President, Mr Sonneveld should have been speaking now, but unfortunately he is unable to be here and has asked me to give his speech for him. So if I appear to know a lot about agriculture the credit is Mr Sonneveld's and not mine.
Under the interinstitutional agreement July is the time when we must debate the 1997 draft budget, when the institutions responsible must look at compulsory expenditure. The judgment of the Court of Justice confirmed that both arms of the budgetary authority must, on this occasion in particular and on the basis of their powers, deliberate and reach agreement on compulsory expenditure. This year Parliament has prepared more carefully than ever before for this ad hoc procedure. This is thanks to the determined and laudable work of the rapporteur, Mr Brinkhorst - and I am anxious to say that this evening because he has been the target of a lot of criticism - who undertook to bring about a consensus between the Agriculture Committee and the Committee on Budgets. Rapporteur Elles initiated this procedure during the 1996 budget debate. This year the procedure has worked fully for the first time. The big question is whether the other arm of the budgetary authority will take the same notice of the Court of Justice's judgment. Parliament has said what it wants, namely a more up-t-date estimate of compulsory expenditure, to be reached in close cooperation with the Commission. On the basis of that a reserve of 556 million ECU has been agreed, available for programmes for the development of agricultural markets and support for rural development. It should be borne in mind that it is still difficult to estimate a large proportion of compulsory expenditure. And certain savings, on export refunds for example, will certainly not improve the lot of farmers in the European Union. Anything but; the cutting of export refunds for cheese will cause cheese prices in the Union to fall and put greater pressure on the dairy industry. So diversification remains a permanent imperative. It is thus necessary for all the different elements of agriculture policy to be integrated.
My Group would like to see important instruments of agricultural and rural policy from the other budget categories also regarded under category 1. Ultimately European policy on rural development will have to apply to the 15 current Member States and later to the new members. That requires a creative approach. This is the essence of the position agreed jointly by the Agriculture Committee and the Committee on Budgets. I fear that the Council is thinking along totally different lines, namely a sizeable curtailment of the farm budget. This would be a singular move which would not help the development of agriculture. It would be even more remarkable to see a number of French Members siding with the Council and thus depriving agriculture of even more money than the Commission is proposing. If that does not happen spending will fall short of the ceiling for agriculture. The European Parliament's Agriculture Committee will then be swift to come up with initiatives for rural development and market developments during the budget negotiations in October.
Mr President, Parliament seems to be willing to help Member States to pass the EMU test at the beginning of 1998 by accepting cuts in the budget for 1997. General rapporteur Brinkhorst has introduced a number of new elements in his coverage of the subject: a more effective ad hoc procedure, early involvement of the committees and the concentration of all agricultural activities in category 1. Initiatives of which I approve.
But I do not feel the same enthusiasm for his efforts to make savings by reducing compulsory expenditure and putting part of those savings into the reserve. I agree with the rapporteur that the sizeable surpluses there have been in the budget on several occasions suggest that these appropriations need critical scrutiny. But it would have been reasonable to expect that we would be told exactly what caused these surpluses. A reserve might then be used to absorb effects such as changes in the market situation or exchange rate fluctuations. But there is nothing about this.
More important than this question is the question of whether it is in fact possible to make savings in this way. The expenditure in this category is after all compulsory and I find nothing in the reports about inappropriate spending. Surpluses are now being given back to the Member States, but the Brinkhorst report wants all appropriations for the reserve spent under heading I. This makes the reserve a fixed element of the budget which may perhaps be used to fund less vital activities. So there is no saving here. There is a considerable risk that the Council will use this fixed element as an excuse for immediate cuts in the budget.
Lastly I object to the idea that appropriations in the reserve can only be released after Parliament has been consulted. Last year the Court ruled against the European Parliament on the matter of compulsory and noncompulsory expenditure. Manifestly Parliament is now seeking compensation for that defeat by arrogating new powers to itself via the budgetary reserve. I cannot condone that tactic.
Mr President, maybe I am wrong but I have the impression that we are discussing this important issue without a representative from the Council. Is this true? If so, I think this is lamentable and lament it.
Mr President, our group supports the Brinkhorst report, as Mr Pronk has already said. We consider it to be sensible.
We know that in agriculture things are not so predictable as in other areas. For many years it has emerged that the Commission has always grossly overestimated requirements. It is therefore sensible, if we are making another proposal regarding the uncertainties that continue to exist, to set aside an appropriate reserve. That is a precautionary measure and at the same time it is a realistic measure, because the figures that are used here have not simply been plucked out of the air. I find that Mr Giansily's complaint about the Committee on Agriculture misses the point, because as long as something is put into the reserve, then we have a guarantee that, if expenditure is increased - and this could certainly be a risk in the wake of BSE, and in fact is highly probable - then we shall still have funds available. In the case of a general reduction, however, such as the one being considered by the Council, this is no longer possible. Therefore this is a sensible procedure, which we go along with, and therefore we support this report.
Mr President, last year, Mr Wynn, the rapporteur on the budget, tried to convert compulsory expenditure into non-compulsory expenditure. I personally was opposed to it. The Council had to appeal to the Court in Luxembourg.
This year, in practice, we are facing the same situation. The tactics have changed, that is all. The arguments are different, but the objective is the same. I am firmly opposed to this reserve, quite simply because the calculations carried out by the rapporteur in the preparatory documents drawn up are, to a large extent, highly random in nature.
After all, can he tell me, for example, what the size of next season's wine harvest will be? The wine growers themselves cannot yet answer that question. Does he know, for example, that for two years there has been virtually no compulsory distillation because of the drought that occurred in Spain and Italy? Another example: does he know what the world cereal prices are going to be next year? If he does, all the world's traders would be glad to know. Does he know, for example, that since December 1995 there has been a tax on cereal exports, which now amounts to ECU 45 per metric ton? These exceptional revenues are the result of very high prices. Forecasts are impossible, therefore.
All this is unrealistic. Our rapporteur should know that the first thing a farmer does, every day, is to see what the weather is like, because agriculture is one of those rare activities that depend on the vagaries of the climate.
Mr President, the Commission welcomes the serious and far-reaching discussions between both branches of the budget authority in the framework of the ad hoc procedure for the 1997 budget.
In its third year of application this procedure is more and more living up to the expectations with which it was created in the interinstitutional agreement of 1993. The Brinkhorst report shows that Parliament is prepared for substantial and constructive discussion. It deviates to some extent from the Commission's proposals established in the preliminary draft budget. The Commission is not asking for these changes but, given the development since the preliminary draft budget, most proposed changes remain within the limits of what could be considered reasonable. In particular, the idea to create a reserve in category 1 - be it specific or general - corresponds to the budgetary necessities linked to the BSE crisis and the uncertainties it creates. In fact, the preliminary draft budget already provides for a reserve.
On the other hand, the key task for the 1997 budget is to agree on the amounts. The creation of new lines, as suggested in the report, may distract from this objective as it is unlikely to be acceptable to the Council.
As far as the Council is concerned, we know that in this budget procedure it is determined to achieve a maximum of savings in the Community budget, given the requirements of Economic and Monetary Union. The Council is preparing to adopt an unprecedented horizontal cut of ECU 1 billion in category 1, relying on past experiences which have, indeed, repeatedly resulted in a significant under-execution.
Whatever the decisions by the budget authority, it needs to be stressed that they cannot put into question the appropriate financing of the common agricultural policy on the basis of the existing regulations.
If it is decided to leave a margin under the agricultural guidelines, we have to ensure that the budgetary authority, in case of unforeseen developments, is prepared to mobilize additional funds without delay by means of a supplementary and amending budget.
I wish to conclude by reconfirming that the Commission will make available any kind of technical support required for your rapporteur to bring the ad hoc procedure to a successful conclusion for the 1997 budget.
The debate is closed.
The vote will be taken at 11.30 a.m. tomorrow.
Guarantee to EIB for loans
The next item is the report (A4-0205/96) by Mr Tomlinson, on behalf of the Committee on Budgets, on the proposal for a Council Decision granting a Community guarantee to the European Investment Bank against losses under loans for projects of mutual interest in Latin American and Asian countries with which the Community has concluded cooperation agreements (Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, El Salvador, Uruguay and Venezuela; Bangladesh, Brunei, China, India, Indonesia, Macao, Malaysia, Pakistan, Philippines, Singapore, Sri Lanka, Thailand and Vietnam) (COM(95)0742 - C4-0100/96-96/0015(CNS)).
Mr President, as you said this report concerns a communication from the Commission and a proposal for a Council decision on the renewal of the Community guarantee to the European Investment Bank against losses under loans for projects of mutual interest in Latin America and Asian countries.
The current lending programme which was agreed on 15 February 1993 amounted to a maximum of ECU 250m and had a duration of three years and expired in February 1996. At various meetings of Heads of State and Government - at Corfu, Essen and Cannes - the European Council expressed its support for a continuation of these programmes. The lending in Latin America and Asia has been successful. It is an area where there is economic growth, where it has been strong and where it is expected to strengthen. In those circumstances, the bankers had no difficulty in reaching the annual ceiling of ECU 250m and could have executed loans to a much higher level than that. The demand was sufficiently strong.
The projects have been successful and it is against that background that we have today the report on the proposal for a renewed loan and a new guarantee arrangement. The present Commission proposal calls for a continuation of lending. It is under the usual terms and conditions of the first mandate. But the loans signed through the Guarantee Fund will grant a guarantee in respect of 100 % of all loans signed but they will remain within a ceiling of ECU 410m over an indicative period of one year, the one year presumed to be beginning from February 1996, the point at which the previous arrangements expired.
Concerning the amount of ECU 410m, the Committee on Budgets generally welcomes this increase in the loan activities in the Asian and Latin American countries, particularly against the background that I have already described where the demand for loans has already exceeded the available funds and major cooperation agreements have been concluded.
There are, however, quite clearly a couple of problems. The Commission and the Committee on Budgets are equally well apprised of the problems, and in five minutes it would be expecting too much for us describe fully the difficulties the proposals - as they are formulated - present for the Guarantee Fund. Suffice it to say that in the explanatory memorandum of my report paragraphs 8 through to 12 adequately describe the difficulties there are in relation to the Guarantee Fund, though some of those difficulties may well be capable of being resolved in the light of the report that has recently become available. This report has not taken into account a report that had been requested by the Council and just become available on the basis of a study undertaken by the Commission.
However, the present position is that there is the major problem about the suggestion in Article 1 of the proposal that the loans granted by the Bank, if they have not attained the overall amount referred to in the one-year period, could automatically be extended by six months. We think this is superfluous because there has never been a shortage of demand for the available funds and so we do not want that hypothesis actually contained within the proposal for a decision.
That is reflected in the amendments which I turn to briefly. Just before doing so I would express my thanks to both the Committee on External Economic Relations and the Committee on Development and Cooperation for their opinions. The REX Committee opinion is very clearly reflected in the amendments - this is invaluable advice. There are now six amendments tabled to the report. Five are tabled by the committee and reflect the advice of the REX Committee.
However, I am not commending the sixth amendment to the House and I want to say just a few words about it. The amendment expresses a worthy sentiment, and for the sake of clarity I shall read it: ' This guarantee may only be granted subject to respect for the principles and decisions relating to human rights and compliance with the obligations entered into under international law' . But that is both a very subjective and highly political condition and to put it as something that the European Investment Bank should have to form a judgment on is, in our opinion, an obligation being placed on the Bank that is outside its competence. It is a political decision, not a banking decision. So, although it expresses a worthy sentiment, the recommendation of the rapporteur will be to oppose Amendment No 6.
With those brief remarks, I commend the report to the House and look forward to the debate.
Mr President, we support Mr Tomlinson's report. We must admit that this is only a temporary solution, and the rapporteur is right to point out that it is questionable, and indeed to be doubted, whether the European Investment Bank will in any case be in a position to make this loan available within the pre-set time-limit. He also indicates, in points 12 and 13, that in November 1995 the Council had already asked the EIB - and also the Commission - to set up a study regarding a new guarantee system, and in doing so to take into account considerations concerning the sharing of risks between the banks and the guarantee fund. This has not happened. It is not available.
Therefore I should like to say, on behalf of the Committee on Budgetary Control, that we think that there are two measures worth considering. On the one hand, where it is possible in the cooperating countries, and also where the projects allow, the 100 % guarantee should be reduced to a 75 % guarantee. Secondly, as far as payments into the guarantee fund are concerned, these should be based on a risk analysis that is appropriate to the banks concerned. With the present automatic payments, all at the same level, there is a risk that the fund will be eroded, and in particular the high credit levels for Russia and the CIS countries make this danger a very real one. It would therefore be sensible to switch to a system of graded contributions, determined on the basis of a risk analysis carried out as appropriate to the banks. Those are our proposals, and with them in mind we support this report.
Mr President, my compliments to the rapporteur on his report and his presentation this evening. We are dealing with an important subject here. It is good that more cooperation agreements have been concluded with countries in these regions, in the event Latin America and Asia. But my Group believes that the Union has to play a far more visible role in projects. This will give people in these countries a clearer understanding of the Union's role in carrying out investment projects. The Commission and the European Investment Bank must devise a method for achieving this.
But I have one small word of criticism of this report. The report deals with an extension of loans which were originally for the period 1993 to 1996. The sum for this three-year period was set at 250 million ECU per year. The Commission now tells us that in the first two years a total of 277 million ECU has been spent. An excess of 27 million ECU. And that is not counting loans for the final year. In effect the Commission is assuming that this excess will offset against loans to be granted for the new period of February 1996 to February 1997. That is of course no way to do things. The European Parliament approves a given amount for a period of three years. After that we have to look again to see how much loan capital is available for a subsequent term. One cannot jump the gun, before the decisions have been taken. So I think the rapporteur was rather too gentle in his verdict on the sums approved by the EIB as loans. I know John Tomlinson always takes that as a compliment.
I would appreciate an explanation from the Commission and the EIB of how it is possible for loans to be given to a value greater than initially envisaged.
A further criticism is that the European Parliament was consulted very late in the proceedings. The previous loan period expired in February of this year. And in February Parliament was asked for its opinion on the new loan period. That is cutting it very fine indeed. The loan periods have been fixed for three years now. So the Commission knows when the time is approaching for a new decision to be taken. This late consultation raises the question of whether 410 million worth of loans can now be granted. Or has the Commission already offset these against the previous period?
A last point is that the Commission has decided to place all loans to third countries on the same footing as of the beginning of 1997. The Commission chose that time because this is when loans to countries in Central and Eastern Europe and the Mediterranean will run out. It is a good thing to have just one policy for loans to third countries. But the Commission is now proposing to extend its loans to Latin America and Asia by another six months if the 410 million ECU have not been allocated in full. The question of course is what exactly does the Commission want? It is quite right that the rapporteur comments on this.
My compliments on the report. But I think the Commission is very late with all these proposals; it puts us in a difficult position and has briefed us too little and too late. I urge the Commissioner to improve things. It is not just a question of this report. I have had a few reports myself. All rapporteurs come up against this problem and it would be better if the Commission anticipated rather more and planned ahead.
Mr President, ladies and gentlemen, the Commission welcomes the inclusion of Mr Tomlinson's report on the agenda for this part-session. I can tell Mr Pronk that this report has not come too late: to my knowledge, the decision is still far from having been taken.
I congratulate Mr Tomlinson on the quality of his report. This is an important subject, because the mandate given to the European Investment Bank for operations in Latin America and Asia expired at the end of February. That mandate, as you know, allowed for a review at the end of the period, in other words at the end of February 1996, of the annual ceiling of ECU 250 million which is guaranteed by the Community budget.
In its proposal, presented on 12 January this year, nearly six months ago in other words, the Commission suggests to the Council that the total EIB loans to these regions should be increased to ECU 410 million for an initial period of one year. These loans granted by the Bank, on the basis of its usual statutes and criteria, would be one hundred per cent guaranteed by the Community, in accordance with the conclusions of last November's Ecofin Council, and I can assure Mr König that the Commission is sparing no effort in order to obtain from the Council an agreement to revise this hundred per cent guarantee downwards. For the present, I must admit that the division within the Council has not allowed us to reach a conclusion on this point, but we will spare no effort to progress in the direction you desire.
I would like to make two brief comments. The first relates to the ceiling on the loans. The ceiling of ECU 410 million, proposed for a period of one year, is admittedly a substantial increase over the previous mandate of ECU 250 million over three years. But, as was quite rightly emphasized by your rapporteur, Mr Tomlinson, this increase is justified because the activity of the EIB is reinforcing the European Union's policy of cooperation in Latin America and Asia, and also because the activity of the EIB is a response to the invitation issued to the European Investment Bank by the European Council in Madrid to intensify its activities in Latin America, and finally because the activity of the EIB supports European enterprises in their efforts to penetrate these emerging markets, many of which, incidentally, are a long way away.
My second comment concerns the duration of the mandate. The initial period of a year proposed last January by the Commission is exceptional. Mandates for such operations, as you know, are generally multi-annual. As far as the Commission was concerned, it was necessary to gear the renewal of this mandate to the multi-annual budgets for EIB loans to other third countries, such as the countries of Eastern and Central Europe, and the Mediterranean States. Well, this renewal, for these two categories of country, will take place towards the end of this year. The Commission's objective is to achieve a fair breakdown of the loan arrangements over the various regions, having regard to the room for manoeuvre available for these loans within the framework of the guarantee fund, which you mentioned just now, Mr Tomlinson, for the Union's external activities.
I would like to conclude by emphasising that the Commission has no problem at all in accepting Amendments Nos 1 and 4 of your report. Amendments Nos 2 and 5 cause no problem in principle, but no longer seem to me to be of any essential value. On the other hand, the Commission cannot accept Amendment No 3, relating to the clause to extend this mandate by six months, quite simply because such a clause traditionally exists in the EIB's other mandates, and because the EIB considers this clause necessary to ensure, in particular the flexibility which is essential to the commitment of the loan programmes.
Mr President, we do not want to become difficult about Amendment No 3, but I merely ask the Commissioner to reflect upon it before we come to the vote tomorrow. It is all very well to say that this clause traditionally exists but traditionally we are not in the process of trying to align dates. And it seems nonsensical simultaneously to try to align dates and then also provide for the possibility of a six-month extension of the period which will then unalign them. I hope that he might reflect on that because Parliament will persist in its vote on Amendment No 3 tomorrow.
It is rather late in the day, Mr Tomlinson, to embark upon a debate on this interesting subject. What I can promise you, because I have myself carefully considered all the loan budgets and all the periods in question, is that there will be no problems, whatever the date on which the Council reaches its decision. We shall therefore act so as to ensure that there will be consistency between the three regions concerned by the loan programmes. That is why I do not believe that the possibility of a six-month extension should cause you any problem, bearing in mind the objective you are trying to achieve, because we are aiming at that same objective. I believe that, as far as the Bank and the other countries are concerned, excluding this clause could possibly have a discriminatory effect which might be unpleasant.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Market organization for sheepmeat and goatmeat
The next item is the report (A4-0221/96) by Mr McCartin, on behalf of the Committee on Budgetary Control, on the Court of Auditors' Special Report No 3/95 on the implementation of the intervention measures provided for by the organization of the market in the sheepmeat and goatmeat sector (C4-0592/95).
Mr President, my report is about counting sheep. When I was brought up in the west of Ireland if you could not sleep late at night it was recommended that in your imagination you should count sheep. But, at this time of night, our staff and interpreters here will not need any sheep therapy to go to sleep. I do not think the Members who are here ever sleep.
I will be as brief as I can. This report arises out of a report by the Court of Auditors on the sheepmeat regime, which was quite critical of the way the regime was policed by the Member States and critical also of the policy itself.
I just wish to recall that the common organization of the market came into existence in 1980 and was intended to stabilize prices and provide a reasonable standard of living for the people engaged in the production of sheep and goatmeat. At the time the Union was only 60 % self-sufficient in sheep and goatmeat; today this figure has risen to 82 %. There are about 0.7 million producers in the Union and the cost of the regime is about ECU 1.8 billion, which comes to about ECU 200 per month, per individual producer. It is a relatively small amount of money: less than a single payment of social welfare to a single person.
The UK, Spain, Italy, Greece, France and Ireland - in that order - are the main producers. The aid is paid by fixing a guide price, and if the market turns out lower then compensation is paid. This compensation is called a premium.
If sheep are used to produce milk, as well as meat, then only 80 % of the premium is paid. The premium works out at between ECU 17 and 25 per annum. Since 1991 a special premium has been introduced which gives an advantage to the poorer areas of the Community.
I just wish to make the following points in support of the policy. 80 % of the producers live in the less-favoured areas and, therefore, have very limited possibilities for land use which is, by definition, mostly mountainous and always poor land. Sheep and goat farming is always carried out by extensive grazing systems and is, therefore, environmentally friendly. Given the level of profitability in the business, we can say that without this system of aid the entire production would cease. The Commission estimates that between 80 and 90 % of sheep and goat farmers' profit comes through the premium, which means that without this premium there would not be anything left.
The Court of Auditors, in a special report on this sector completed in the middle of 1995, was critical of the control system by the Member States, and this criticism is accepted in my report. Indeed, we find that in spite of efforts by the Commission and the improvements it has made, there are still some improvements that can be made. The system can never be made perfect without the assistance of some electronic device which makes it possible in difficult conditions and difficult terrain, to count the sheep and to record them accurately. At the moment a system has been researched and is being tried out in Spain and Portugal in the hope that it will introduce a lot more accuracy into the system.
Another criticism was that, by comparison to the cost of beef, it costs three times as much to subsidize sheepmeat. But, of course, the Court of Auditors missed the point that is not a food subsidy: it is an income supplement for farmers and an effort to maintain population in the rural areas.
The Court of Auditors also felt that the premium was interfering with the market for beef and veal. That criticism is not valid. If you take away the premium from sheep and goatmeat, then it will not be consumed any more and the slack will be taken up by very intensive systems - poultry and pigs - which are less environmentally friendly and will employ a lot less people than the sheep sector.
The Court of Auditors said that the numbers and cost have been continuously rising. That was true in the 1980s. In fact, the numbers have started to reduce and have already gone back 6 % in recent years, which bears out what I say, that it is not a very profitable business; it is not very lucrative.
The Court of Auditors also makes the point that this should be confined to the hill areas. When we remember that the hill areas are getting an extra subsidy - they already have 80 % or more of the entire production - the element that is left for the lowlands is very small. In any case, it is not a matter of accounting: it is a political decision and, as such, it is for the politicians - Parliament and the Council - to make decisions on whether this subsidization scheme applies to the lowlands or not.
In social and environmental terms we get good value out of this policy. It does no harm to recall that in the early years when it was first introduced - because Britain was a major producer - it was seen as a policy which would help to redress the imbalance which the United Kingdom always claimed existed in the finances against their particular state. So it served a number of purposes: to help the disadvantaged mountain regions, to keep people there, to maintain environmentally friendly farming and to solve that political problem of giving back a little bit of money to Britain for a particular form of production in which they specialized.
I commend the report to the House.
Mr President, we are doing very well to be here at just after half past eleven on a Wednesday evening when we could probably be doing other, rather more pleasurable things. I should like to thank Mr McCartin for his very erudite presentation. However, in his review he is concealing a little - applying legerdemain - with regard to the sheep and goatmeat report. Certainly the provisional cost for 1995 was ECU 1.78bn. I know, as a member of the Committee on Budgets, that this is going to increase by another ECU 94m next year.
Perhaps we could look at the Court of Auditors' criticisms particularly. They highlighted that there was a problem in distinguishing between milk and non-milk producing sheep which poses a problem for the Committee on Budgetary Control and also in terms of payment of premiums. Secondly, there is a problem with the definition of less-favoured area. The Court found that only Scotland and Ireland had clear land registers and this allowed the definition to be checked. Therefore there was a problem in counting the size of flocks in other Member States to work out the payments. The Court of Auditors quite rightly, in my group's opinion, said that this posed a problem as regards abuse on the part of Member States.
Thirdly, the Court also found that statistical information forwarded by the Member States was inadequate. I have had conversations with Member States which operate a counting regime on the basis of regional, Länder or local accounting methods. There were problems here in terms of accumulation and accounting. This has to be addressed and I am sure Mr McCartin appreciates that.
Finally - and Mr McCartin has touched on this - one kilo of sheepmeat costs ECU 1.7 to produce. That is three times the cost of beef. That seems incredible in terms of the subsidy we offer under the common agricultural policy. In terms of the amendments, the Group of the European People's Party has tabled two amendments which are designed to weaken the report. Probably the Socialist Group, the Green Group and the Liberal and Democratic Reformist Group will oppose them. The first amendment seeks to weaken the criticisms of the cost of the whole project and the second seeks to keep all areas eligible for aid, not just the less-favoured areas. We cannot support that. But apart from those two criticisms, our side will be supporting the McCartin report. But in terms of the common agricultural policy, I find it difficult to be broadly supportive of the use of European taxpayers money for programmes like this.
This is hard work, Mr President, for someone whose only regular contact with sheep is counting them.
I must thank Mr McCartin for his report, and of course I also thank the Court of Auditors for its special report on the implementation of the intervention measures provided for by the organization of the market in the sheepmeat and goatmeat sector.
In its report, published in the Official Journal last October, the Court of Auditors expressed concern about several matters: the increase in expenditure in the sector, the relevance of using base prices to calculate premiums, and the extent of the less-favoured areas. Furthermore, it cast doubt on the need to pay premiums in areas not classified as less-favoured. Finally, it raised a number of technical points relating to statistics, market prices and premiums.
In the same Official Journal, the Commission replied to these concerns in detail. In particular, it emphasized that although expenditure had increased, particularly because of the accession of Spain and Portugal to the European union, the introduction of the stabiliser in 1988 and quotas in 1992 had made it easier to monitor that expenditure. The Commission also observed that it does not consider it politically desirable to confine premium payments to the less-favoured areas as this would result in the disappearance of about one-fourth of Community sheep production.
I have taken due note of the fact that Parliament's motion for a resolution recapitulates the findings of the Court of Auditors, although Mr McCartin agrees with the Commission in rejecting the Court of Auditors' criticism of the principles involved. However, I would once again emphasize the position of the Commission as specified in its detailed reply to the report by the Court of Auditors, and in that context I welcome Amendment No 2 tabled on this matter by Mr Garriga Polledo.
I would like to comment briefly on two points in the motion for a resolution. The first relates to recital f), which states, and I quote: ' the mechanism of the common organization of the market has a negative effect on community expenditure in the beef and veal sector' . The Commission is unaware of any causal relationship to justify this recital. The volume of production in the sheepmeat sector is only 10 to 15 % of that in the beef and veal sector. The expenditure in that sector - sheepmeat, in other words - assists producers to continue their production. A reduction in support could induce producers to switch to the production of beef and veal, a high-level production which, as you know, is largely based on grazing, with all the undesirable budgetary consequences that would involve, especially at this time.
My second observation relates to paragraph 1 of the motion for a resolution. It calls on the Commission to propose alternatives to the present system, and I quote: ' whereby progressively only less favoured regions will be granted aid' . The Commission has no intention of replacing a system which has functioned perfectly well up until now. A modification of this kind would involve a radical change in the actual philosophy of this organization of markets and the end, as I said just now, of this activity in some regions of the Community. Despite its importance in the less favoured regions, one-fourth of community sheep production is undertaken in other areas. This production has long been, and still is, as legitimate an activity as any other in those areas, and thus equally deserving of support.
Finally, as regards the technical recommendations made in the report by the Court of Auditors, some of them are restated in Mr McCartin's report, and I must emphasize that the Commission has already studied them carefully. It is currently working on amendments to its own rules. Those amendments will then have to be voted on within the Management Committee for Sheepmeat and implemented before the 1997 season. The amendments in question relate to the control of producers who receive a so-called 'rural environment' premium on the ground that more than half of their land lies in a less favoured area. These amendments also relate to the administrative arrangements for the fattening of lightweight lambs to produce heavy carcasses. Incidentally, the Commission has already tightened up its requirements in this respect, amending Regulation 2814/1990 on the arrangements for the application of the definition of lambs fattened to produce heavy carcasses. This relates to the notification by the Member States of statistical information on the premiums claimed by the producers of milk-producing ewes whose lambs are fattened to produce heavy carcasses.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
(The sitting was closed at 11.45 p.m.)